Case.3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 1 of 312

 

 

Pil

 

 

WAIT SO VeSOTY COS OF e

   

FH4444444+44+44444+44+444

 
   

 

nttos://www. insicehighered.com/news/2017/08/O4/iittle -annetite -rollback-obama-guidelines -campus-

What’s Next on Title [IX

Universities and advocates instead hope the regulation-averse Trump administration
releases new language clarifying existing guidelines. Education Department says it is

weighing numerous proposals before shifting federal policy.
By A im

 

 

August 4, 2017

Betsy DeVos, who plans to put her stamp on federal policy governing campus responses to
sexual harassment and assault, is in the midst of an extended period of deliberation and
gathering input on potential changes.

But there's little appetite from any corner for the Department of Education to completely
rescind 2011 Obama administration guidelines that have been at the center of ongoing
controversies over how the feds enforce civil rights violations involving gender discrimination.
Instead, colleges and universities have asked for more clarity on areas of Title IX policy not

 

sr or subsequent guidance documents. And
representatives of accused students have pushed for more transparency in campus
proceedings.

From the perspective of advocates for sexual assault survivors, DeVos’s tenure at the
department has so far been filled with setbacks. A leaked internal memo in June showed
that Acting Assistant Secretary for Civil Rights Candice Jackson had instructed regional
investigators not to automatically pursue systemic nvestcavens of civil rights abuses. And

 

the department has been noncommittal on whether it will maintain a public listing of
campuses under investigation for Title IX violations.

DeVos herself, though, has said there are problems with current federal policy. After a full-
day (ie |X summit in Washington last month, she said the department needs to protect all
students and needs to do it quickly.

“Today's summit made it clear to me there’s work to be done,” she said July 14. “This issue
is hurting too many students. So we’ll get to work to figure out how best to solve this
process.”

But the university representatives consulted for input by DeVos and Jackson say removing
the 2011 guidance would only add to the uncertainty and lack of clarity that critics of the
previous administration have frequently complained of.

AR_00000471
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 2 of 312

University groups have insisted that no matter what steps the department takes, campus
leaders will still be committed to preventing and addressing sexual assault. But higher ed
representatives as well as advocates for Title IX protections said in interviews that rescinding
the guidance would be like pulling the rug out from under institutions that have put in serious
work to come into compliance.

“Many institutions are doing just fine. They do not want a rollback,” said Deborah Brake, a
University of Pittsburgh law professor who specializes in Title IX and was a participant in the
summit. “They don't want the uncertainty of pulling that guidance.”

While the Dear Colleague letter has empowered assault survivors and advocate groups to
demand improvements on campus under Title IX, persistent failures by colleges have
spurred many to file complaints with the department's Office for Civil Rights. College officials
in turn have complained that federal investigations have dragged on for years, leaving a
persistent cloud from unresolved cases. Representatives for the accused, meanwhile, say
campus proceedings have often trampled over the rights of those students.

Potential Policy Shift

So what comes next?

DeVos could still choose to rescind the guidelines, or rescind and replace them with
language incorporating the input of stakeholders consulted by the department. She could
also leave the Dear Colleague letter in place and issue new guidance clarifying the “gaps”
identified by institutions and lawyers working on Title |X. Several participants in discussions
at the department also expected that the department could announce a formal public
comment period.

“The secretary and her team are still listening to and gathering information from policy
experts and stakeholders to ensure that any potential changes to Title IX enforcement get
the process right for all parties involved,” said a DeVos spokeswoman, Liz Hill. “This will take
time, and it’s vital that at the end of this process, victims feel protected, the accused have
access to due process and universities/colleges have the tools they need to handle these
cases with the care, compassion and attention they deserve.”

Interested parties hope that the department follows through on those promises for further
deliberation. Survivors’ advocate groups in particular have requested numerous meetings
with DeVos and Jackson after they met with a handful of organizations as part of the July
Title IX summit -- a good start, those advocates say, but not nearly enough to understand
the protections survivors need on campus. Numerous advocacy groups have called

5 with DeVos and Jackson.

 

for @

 

There are policy issues where advocates and universities, or advocates and representatives
of accused students, are unlikely to agree. Some of the flash points of disagreement don’t
stem directly from federal guidance on Title IX. Survivors’ and anti-discrimination groups,

AR_00000472
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 3 of 312

for example, were highly critical of the department’s shift away from systemic reviews of
discrimination.

Ann Hedgepeth, interim vice president of public policy and government relations at the
American Association of University Women and a participant in the Title IX summit, said it
was a “disappointment” to see the department pulling back on systemic investigations. Many
institutions, however, have welcomed that change. Colleges targeted for those investigations
say they have dragged on for years without resolution.

Advocates like Hedgepeth also worry that the department will discontinue a public list of
institutions under investigation for Title IX violations. A bipartisan group of lawmakers sent
DeVos a letter |asi week urging her to maintain the list. Many colleges and universities,
meanwhile, have complained about the list, which they argue functions as a public sanction
even when complaints haven't been sustained.

The cc
organizations deemed men's rights groups by advocates and by comments from Jackson

 

y that surrounded the Title IX summit -- fueled by the invitation of

 

demeaning the experiences of assault survivors -- might suggest the various sides are far
apart in finding any common ground on the issues at stake. But there are certain fixes to
current campus procedures that would be accepted by many, if not receive broad support.
That could include providing new language in new guidelines laying out best practices for
how campus officials should proceed in areas where the 2011 Dear College letter

and subsequen| guicance are silent, including the ability of parties to submit questions
during a misconduct proceeding and interim steps a campus could take during a protracted
investigation.

University leaders have also said they want to have a better working relationship with the
department so that they can seek technical support on cases without fear of coming under
investigation.

And lawyers who have represented students involved in campus sexual misconduct
proceedings argue that the department should do more to make sure the process is
transparent for both parties.

Kimberly Lau, a partner at Warshaw Burstein LLP who has represented students in Title IX
proceedings, said all parties could find consensus on the need for more transparency in the
campus-based process.

“Transparency throughout the process for both the complainant and the respondent | think
is important. Knowing what your rights are for both sides is important and knowing what to
expect," she said. "Often times, these students, frankly, on both sides are confused and left
in the dark as to what what exactly to expect next."

Alexandra Brodsky, a fellow at the National Women’s Law Center, said not every group

AR_00000473
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 4 of 312

comes to the issue of campus sexual assault in good faith. But she said she’s been struck
by the number of times she has sat down with an organization coming from another side of
the issue and “struggled to find what we disagree on.”

“| could imagine many ways that the department could continue to support schools to make
sure that their procedures are fair to everyone that could make all good-faith actors happy,”
Brodsky said.

A number of recent attempts have been made to find common ground on potential changes
to current federal policy. An American Bar Association Task Force that included survivor
advocates, representatives of accused students, and university officials released a set of
recommendations ©

 

e. That report encouraged colleges and universities where
appropriate to consider alternatives to traditional adjudication models, including restorative
justice.
The report also found that complainants and accused students should be given the
opportunity to ask questions through the decision makers ruling in the process. Its members
did not reach a conclusion on one standard of proof appropriate for all types of
investigations.
An American College of Trial Lawyers task force released @ report in April with
recommendations for improving campus sexual assault investigations that included impartial
investigations, access to evidence and some form of cross-examination. The
recommendations also call for raising the standard of proof in such investigations from the
current preponderance of evidence standards -- a potential change that would receive
serious pushback from advocacy groups.
Last year, Know Your IX, which advocates to end sexual violence on campus, released

o« with recommended reforms at the state level.

 

Others with legal backgrounds have put forth more novel proposals. Attorneys Gina Maisto
Smith and Leslie Gomez have argued for the creation of regional investigation and
adjudication centers that would carry out the investigative process in place of campus
officials.

A department official said a number of recommendations and white papers on potential
improvements to Title IX policy are being considered.

While there are numerous proposals to improve federal guidance, even lawyers who have
been critical of the 2011 standards said they were important at the time they were released.
“It was needed in that moment. It prompted a whole bunch of reflection,” said Naomi Shaitz,
a lawyer who has represented both accused students and survivors of assault. “The worst-
case scenario would be rescinding it and just leaving a void and not having guidelines.”
But Shatz said there are legitimate critiques to be made of the 2011 letter. The guidelines
don’t encourage campuses to hold unfair or opaque proceedings, she said, but they also

AR_00000474
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 5 of 312

don't require necessary standards of procedural fairness. The courts have weighed in
following several lawsuits brought by accused students, so there is an emerging body of law
that provides an idea of what those standards should look like, Shatz said.

Cynthia Garrett, co-president of Families Advocating for Campus Equality, a group that
advocates for the rights of accused students, argues that the Dear Colleague letter gave
campuses the impression that they needed to “find more students” responsible and that
some have done so without observing fairness for both parties. Garrett, who served on the
ABA task force, said that federal guidelines should clarify those standards.

“Generally, | don’t believe the government should be micromanaging such things. I'm a
libertarian. | believe there should be flexibility and campuses ought to be able to do the right
thing in their own way,” she said. “I think we need detailed guidance to right the wrongs that
have resulted from previous guidance.”

A Continuing Process

University groups say they are committed to preventing and sexual harassment and assault
and thoroughly investigating instances when they do occur, no matter what course of action
the department takes. But they want more opportunities to shape the eventual decision by
DeVos and Jackson.

“We're certainly very eager to be part of that conversation all the way through the process,”
said Michael Zola, vice president for government relations and policy analysis at the
American Association of State Colleges and Universities.

Campus leaders and representatives of accused students say they haven't, prior to this
administration, had the kind of chance DeVos has provided to be part of discussions on
policy. Terry Hartle, senior vice president for government and public affairs at the American
Council on Education, said colleges and universities are hoping for a relationship where the
Department of Education’s Office for Civil Rights is not perceived as a “gotcha agency.”
Hartle said there's been no framework before for finding consensus between the three kinds
of parties interested in campus sexual misconduct policy -- institutions, survivor groups and
representatives of the accused.

The attempt by DeVos to gather wide input was welcomed by many participants. The
department has serious work to do with survivor groups and the public, however, after initial
missteps. Some who work on Title IX issues say the negative attention aimed at the
department could harm attempts to build real public consensus on policy changes.

Shatz said the controversy stemming from Jackson's comments about survivors days before
the summit (she told The New York Times that :
involved regrets over sex or both parties being drunk) and the involvement of certain groups

ni of campus assault allegations

 

in the session involving accused students cast a shadow over the meetings, even after a
public apology from Jackson. And the administration’s credibility isn't helped by a video

AR_00000475
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 6 of 312

leaked during the campaign of President Trump bragging about groping women without
consent, Shatz said -- or his history of sexual misconduct allegations brought by multiple
women.

“The fear this administration is going to try to do whatever it can to backtrack on women’s
rights is real and based in the statements and actions of people we've elected,” she said.
Shatz said it’s a challenge for the public and advocacy organizations to disentangle
personal viewpoints of people in the administration from a recognition that there

are improvements to be made to current policies.

“Those groups are not going to give the administration the benefit of the doubt,” she said. “I
don't know that the administration has earned the benefit of the doubt.”

Brodsky said the department has a clear role in protecting students’ rights. Her main priority
at this point is making sure its leaders hear from survivors, she said.

DeVos and Jackson were attentive and appeared moved by what they heard from survivors
in their meetings at the summit, Brodsky said. But she said it’s important that they continue
to hear what survivors need from their campus after an assault.

“It's not just about being sympathetic in a meeting,” she said. “I think it’s about realizing why
these policies and why department enforcement has been so crucial in recognizing the
repercussions for students of policy change.”

AR_00000476
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 7 of 312

   

July 17, 2017

Dr. Samia Yagub

President

Butte-Glenn Community College District
3536 Butte Campus Drive

Oroville, California 95965

(In reply, please refer to case no. 09-13-2096.)
Dear President Yaqub:

This letter is to inform you that the U.S. Department of Education (the Department), Office for Civil
Rights (OCR), has completed its investigation of the above-referenced complaint against the Butte-Glenn
Community College District (District). The District consists of one community college, Butte College
(College}, and several satellite campuses. For purposes of this letter, the term College will be used to
refer to both the College and the District.

OCR is responsible for enforcing Title IX of the Education Amendments of 1972 (Title IX), as amended, 20
U.S.C. §1681 et seg., and its implementing regulation at 34 C.F.R. Part 106, which prohibit discrimination
on the basis of sex in programs and activities receiving financial assistance from the Department. The
College is a recipient of financial assistance from the Department. Therefore, OCR had jurisdiction to
investigate this matter.

The Complainant alleged that the College failed to respond promptly and equitably to notice that she
had been subjected to sexual violence by another College student. The Complainant also alleged that
the College’s grievance procedures were not compliant with Title IX and that, as such, the process for
complainants alleging violations of Title IX with respect to sexual harassment was not equitable.

OCR investigated the following issues:

A. Whether the College complied with Title IX requirements regarding development and
dissemination of notice of nondiscrimination pursuant to 34 C.F.R. §§ 106.8(a) and 106.9;

B. Whether the College complied with Title IX requirements regarding the designation and notice
of a Title IX Coordinator pursuant to 34 C.F.R § 106.8({a);

C. Whether the College’s sexual harassment and sexual violence policies and procedures, as
written, comply with Title IX pursuant to 34 C.F.R § 106.8(b);

 

AR_00000477
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 8 of 312

Page 2 of 26: 09-13-2096

DB. Whether the College provided a prompt and equitable response to incidents of sexual
harassment and sexual violence of which it had notice, including the Complainant’s report of
sexual violence, pursuant to 34 C.F.R. §§ 106.31 and 106.8; and

E. Whether the College’s failure to provide a prompt and equitable response to notice of sexual
harassment and sexual violence allowed the Complainant and/or affected students to be
subjected to or to continue to be subjected to a sexually hostile environment pursuant to 34
C.F.R. §§ 106.31 and 106.8.

LEGAL STANDARDS
Sexually Hostile Environment and Duty to Respond Promptly and Equitably

The regulation implementing Title IX, at 34 C.F.R. § 106.31, provides that “... no person shall, on the
basis of sex, be excluded from participation in, be denied the benefits of, or be subjected to
discrimination under any... education program or activity” operated by recipients of Federal financial
assistance. Sexual harassment that creates a hostile environment is a farm of sex discrimination
prohibited by Title IX. Sexual harassment is unwelcome conduct of a sexual nature. Sexual harassment
can include unwelcome sexual advances, requests for sexual favors, and other verbal, nonverbal, or
physical conduct of a sexual nature, including acts of sexual violence.

When a student sexually harasses another student, the harassing conduct creates a hostile environment
if it is so severe, persistent, or pervasive that it denies or limits a student’s ability to participate in or
benefit from the recipient’s program or activities. lf a recipient knows or reasonably should know about
student-on-student harassment, Title IX requires the recipient to respond in a prompt and equitable
manner by taking immediate action to eliminate the harassment, prevent its recurrence, and address its
effects.

When responding to alleged sexual harassment, a recipient must take immediate and appropriate action
to investigate or otherwise determine what occurred. The inquiry must be promot, reliable, and
impartial. Pending the outcome of a response to a report or an investigation of a complaint, Title IX
requires a recipient to take steps to protect the complainant from further harassment as necessary,
including taking interim measures. The recipient also should take steps to prevent any retaliation
against the student who made the complaint and/or those who provided information.

A recipient must consider the effects of off-campus misconduct when evaluating whether there is a
hostile environment on campus or in an off-campus education program or activity. This includes a
review of misconduct that did not occur in the context of an education program or activity but may have
had such an impact.

Grievance Procedures and Notice of Nondiscrimination

34 C.F.R. § 106.8(a) requires each recipient to designate at least one employee to coordinate its efforts
to comply with and carry out its responsibilities under the regulation implementing Title IX, including
investigation of any complaint communicated to the recipient alleging any actions which would be
prohibited by Title IX. 34 C.F.R. § 106.8(b) requires that a recipient adopt and publish grievance
procedures providing for the prompt and equitable resolution of student and employee complaints
alleging any action prohibited by Title IX.

AR_00000478
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 9 of 312

Page 3 of 26: 09-13-2096

Finally, 34 C.F.R. § 106.9 requires each recipient to implement specific and continuing steps to notify
applicants for admission and employment, employees, sources of referral of applicants for admission
and employment, and all unions or professional organizations holding collective bargaining or
professional agreements with the recipient, that it does not discriminate on the basis of sex in any
educational program or activity which it operates, and that it is required by Title IX and its implementing
regulation not to discriminate in such a manner. The notice of nondiscrimination must include a
statement that inquiries concerning Title IX may be referred to the Title IX Coordinator or to OCR (34
C.F.R. § 106.9(b)) and, the College must provide adequate notification of the contact information,
including the name (or title), address, and phone number for the Title IX Coordinator (34 C.F.R. § 106.8).

BACKGROUND AND SUMMARY OF INVESTIGATION

 

To investigate this matter, OCR conducted an on-site visit and interviewed the Vice President for
Student Services, who is the College’s Title IX Coordinator (Title IX Coordinator), the Director of
Admissions and Records, who has served as the College’s Judicial Council Hearing Officer, the College’s
mental health counselor, the Safe Place and Wellness Program (Safe Place) Coordinator, hearing panel
members for the Compiainant’s appeal hearing, the Complainant and Complainant’s family members,
the XXXXXXXXX Coach, and the College’s former President (President). OCR reviewed the College’s
response to oral reports and written complaints of sexual harassment and/or sexual violence during the
2013-2014, 2014-2015, and 2015-2016 school years. OCR also reviewed College policies and procedures
related to sexual harassment and sexual violence in effect during the 2012-2013 through 2016-2017
school years; school climate data; other relevant documents provided by the College in the course of
OCR’s investigation; and relevant publicly available information.

FACTUAL FINDINGS AND ANALYSIS

 

A. Whether the College complied with Title IX requirements regarding development and
dissemination of notice of nondiscrimination pursuant to 34 C.F.R. §§ 106.8(a) and 106.9.

OCR examined the existence and dissemination of the College’s notice of nondiscrimination from August
2012 (the school year in which the Camplainant reported the alleged sexual assault) through March 25,
2017. OCR found that the College had adopted a Nondiscrimination Policy, Board Policy (BP) 3410,
which prohibits discrimination on the basis of several protected categories, including sex. BP 3410 is
available on the College’s website. The College publishes a statement of nondiscrimination, including on
the basis of sex, in the annual Course Catalog (Catalog),’ Career & Technical Education Programs
Brochure (CTE Brochure)’ and online on its Human Resources homepage.’ For the entire time period
reviewed, the notices in the Catalog, CTE Brochure, and on the Human Resources homepage refer
inquiries concerning Title |X to the Title IX Coordinator and include his office address and phane number.
However, these notices fail to provide that Title IX inquiries may also be made to OCR."

Accordingly, OCR found that the College has adopted a notice that prohibits sex discrimination and that
the notice has been properly distributed in compliance with 34 C.F.R. § 106.9. However, because the

 

talog/de
or _resources/Career Tech Bro.p

  
  

See htto-//weww_ butte artments/curriculum /
2 - ;
See htto:/Avww. butte edu/resources
See ntte://www. butte. ecu/depertments/narfeaual employment.nimi.

* The 2011-2012 Catalog does include the required statement along with OCR’s address and phone number.

      

 

  

  

 

 

AR_00000479
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 10 of 312

Page 4 of 26: 09-13-2096

notice did not include all required information, OCR found that the College was not compliant with Title
iX and its implementing regulation, at 34 C.F.R. § 106.9, as to this issue.

B. Whether the College complied with Title IX requirements regarding the designation and notice
of a Title IX Coordinator pursuant to 34 C.F.R § 106.8(a).

OCR found that the Title IX Coordinator has been designated as the Title IX Coordinator since March
2009 and identified as such on its website and in written materials with the required contact
information. The Title IX Coordinator has attended trainings on responding to complaints of sexual
harassment and sexual violence, including the Campus Training and Technical Assistance Institute for
Campus Disciplinary and Judicial Boards, hosted by the U.S. Department of Justice (DOJ) Office on
Violence Against Women and a training from an outside entity. Accordingly, OCR found that the College
was in compliance with 34 C.F.R. § 106.8(a) because it designated a Title IX Coordinator who has
received training.

C. Whether the College’s sexual harassment and sexual violence policies and procedures, as
written, comply with Title IX and the regulation pursuant to 34 C.F.R § 106.8(b).

OCR reviewed the College’s multiple and overlapping BPs and Administrative Procedures (APs) in effect
from September 2012 until May 2017.

Prior Policies and Procedures in effect at the time of the OCR Complainant’s report and subsequent
complaint process’:

The following policies and procedures were in place in September 2012 when the Complainant filed her
sexual assault complaint:

e BP 3430, “Prohibition of Harassment” (adopted November 2008-in effect until May 21, 2013);

e BP 3540, “Sexual and Other Assaults on Campus” (adopted November 12, 2008-still in effect as of
May 31, 2017);

e Procedure 5.7, “Sexual Harassment (Uniform Complaint Procedure)” (in effect Spring 2003-still in
effect as of May 31, 2017);

e Procedure 5.8, “Unlawful Discrimination (Uniform Complaint Procedure)” (in effect Spring 2003-still
in effect as of May 31, 2017); and

e BP 5500, “Standards of Conduct” (in effect December 10, 2008-still in effect as of May 31, 2017) and
AP 5500, “Standards of Conduct ~ Student Discipline” (adopted December 10, 2008- in effect until
July 2013).

OCR found that none of the policies or procedures was posted on the College’s website at the time the
Complainant provided notice to the College regarding the alleged sexual assault in September 2012.
BP/AP 5500, the student discipline procedure, provided the only process for a student to complain
about being sexually harassed or sexually assaulted by another student. In his March 27, 2013
interview, the Title IX Coordinator acknowledged to OCR that BP/AP 5500 did not meet Title IX
standards and required revision because they did not provide an equitable process for complainants. AP
5500 provided respondents with written notice of the allegations and applicable code sections, a

 

° The policies and procedures at the time did not have uniform adoption dates and/or effective dates.

AR_00000480
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 11 of 312

Page 5 of 26: 09-13-2096

statement of facts supporting the allegations, the right to respond in writing or meet with the Title IX
Coordinator, notice of the outcome of the investigation, and a right to present evidence and witnesses
during any appeal hearing conducted by the judicial panel after receiving the Title IX Coordinator’s
determination. Complainants were afforded none of these rights.

BP 3430, which described the College’s prohibition against sexual harassment, did not meet Title IX
requirements because it referred students to two separate grievance procedures — AP 3430 and AP 3435
~ to file complaints, both of which were in draft form and had not been finalized or adopted by the
College. Similarly, BP 3540, which described the College’s prohibition against sexual assault, did not
contain a grievance procedure or cross-reference another procedure for resolving complaints because a
grievance procedure for sexual assault had not been adopted or finalized by the College. Both policies
were also deficient because they did not apply to notice of sexual harassment that occurred off-campus
property in an activity or program of the College or that had an on-campus impact.

The Title IX Coordinator told OCR that Procedures 5.7, “Sexual Harassment, Uniform Complaint
Procedure” and 5.8, “Unlawful Discrimination, Uniform Complaint Procedure,” applied only to
complaints filed against employees, even though this limitation is not stated in the procedures. OCR
found that even as applied to sexual harassment complaints filed against employees, these procedures
did not provide an equitable process because complainants, whether students or employees, were not
afforded an equal opportunity to present witnesses or other relevant information. Furthermore,
Procedures 5.7 and 5.8 applied only to individuals who believed that they had personally suffered
unlawful discrimination or faculty or administrators who learned of unlawful discrimination in their
official capacity. As such, a student who learned of, observed, or witnessed sexual harassment by an
employee would be prohibited from filing a complaint and obtaining redress, even though the
regulation at 34 C.F.R. 106.8(b) requires a grievance procedure to address “any action” which would be
prohibited by Title IX.

OCR also identified a concern because only BP 3430 required reporting of sexual harassment by
supervisors. In addition, none of the policies or procedures identified other employees who were
responsible to report sexual harassment, such as an employee who has the duty to report to
appropriate College officials any misconduct by students or employees.° Accordingly, OCR found the
College out of compliance with Title IX requirements with respect to policies and procedures in effect
during this time period.

Recent Policies and Procedures:

OCR also reviewed the policies and procedures in effect subsequent to the final decision being issued in
the Complainant’s case:

e Revised BP 3430 and new AP 3430, “Prohibition of Harassment” (adopted May 22, 2013-still in
effect as of May 31, 2017),

e New AP 3435, “Discrimination and Harassment Investigations” (adopted July 2013-still in effect as of
May 31, 2017);

 

© Revised Sexual Harassment Guidance: Harassment of Students by School Employees, Other Students, or Third
Parties, Title IX, 62 Fed. Reg. 12034 (Mar. 13, 1997) (rev. 62 Fed. Reg. 66092, Jan. 19, 2001).

AR_00000481
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 12 of 312

Page 6 of 26: 09-13-2096

e BP 3540, “Sexual and Other Assaults on Campus” (adopted November 12, 2008-still in effect as of
May 31, 2017) and new AP 3540, “Sexual Assaults” (adopted April 2013-still in effect as of May 31,
2017);

¢ Procedures 5.7, “Sexual Harassment,” and 5.8, “Unlawful Discrimination” (adopted Spring 2003-still
in effect as of May 31, 2017); and

e BP 5500 (adopted December 10, 2008-still in effect as of on May 31, 2017) and revised AP 5500,
“Standards of Conduct: Student Discipline and Title IX Procedures” (adopted July 2013-still in effect
as of May 31, 2017).

The current procedures for investigating sexual harassment and sexual assaults are contained in AP
3435, AP 3540, and Procedures 5.7 and 5.8, which overlap with each other, as a stated purpose of all
four procedures is to investigate and respond to sexual harassment complaints. However, there are no
cross-references between the procedures or adequate notice of which procedure the College will use for
any complaint of sexual harassment and/or violence. For example, AP 3435 (discrimination and
harassment investigations) and AP 3540 (sexual assaults) do not cross-reference Procedures 5.7 and 5.8
(sexual harassment and unlawful discrimination complaints), which set forth a different process and
timeline for investigating and resolving unlawful discrimination and harassment.

The difference between the complaint filing options has significance. For example, Procedures 5.7 and
5.8 contain a two-step appeals process to the College’s Board of Trustees and Chancellor’s Office that is
available for complainants only, whereas the appeal process under AP 3540 is contained in AP 5500 and
provides a hearing conducted by the Judicial Council — a panel of faculty, administrators and students --
for complainants and respondents with a final decision by the College President. Under AP 3435
investigations are conducted by the Human Resources (HR) Director whereas under AP 3540
investigations are conducted by the Title IX Coordinator. AP 3435 and Procedures 5.7 and 5.8 state that
investigations will be completed within 90 days whereas AP 3540 states that investigations will be
completed within 40 days. Procedures 5.7 and 5.8 do not discuss interim remedies, whereas under AP
3540, limited interim remedies, such as no contact orders and temporary suspensions, are considered.

in addition, the College’s procedures for addressing student-to-student sexual harassment do not
provide for an adequate, reliable, and impartial investigation. AP 3430 refers complainants to AP 3435
for the procedures for reporting and investigating sexual harassment complaints. However, AP 3435
applies only to complaints against employees. AP 3435 states that student-to-student complaints are
investigated by the Title IX Coordinator, but does not include an investigative process. Rather, it refers
to AP 5500, which only contains an appeal procedure for complaints already investigated with a
determination made by the Title IX Coordinator. Procedures 5.7 and 5.8 also apply to complaints of
sexual harassment, but do not include a description of the investigative process.

In addition, none of the policies or procedures provides a reasonably prompt timeline for completion of
the informal resolution process or information about the investigative process. In this regard, AP 3435
states only that informal resolution could include but is not limited to “mediation, rearrangement of
work/academic schedules, providing informal counseling and/or training, etc.” Procedures 5.7 and 5.8
state only that, “[e]fforts at informal resolution need not include any investigation unless the
responsible District officer determines that an investigation is warranted by the seriousness of the
charges.”

AR_00000482
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 13 of 312

Page 7 of 26: 09-13-2096

OCR also found that BP 3430 and AP 3435 and Procedures 5.7 and 5.8 do not include consideration of
the effects of off-campus misconduct when evaluating whether there is a hostile environment on
campus and do not apply to incidents taking place in an off-campus education program or activity.

Procedures 5.7 and 5.8 do not provide equitable notice to the parties of the outcome of the
investigation because the College’s investigative report and written notice of the outcome and appeal
rights are sent to the complainant, but not the respondent.

While AP 3540 and AP 3435 contain language that the College will take steps to prevent recurrence of
sexual assault and harassment, AP 5500 and Procedures 5.7 and 5.8 do not contain this assurance.
There are no cross-references between AP 3540/3435 and Procedures 5.7/5.8.

When a recipient chooses to provide an appeal process, it must ensure the process is equitable. For
complaints against employees, AP 3435 and Procedures 5.7 and 5.8 provide an appeal for a
complainant, but not a respondent. The appeal hearing procedure for student-to-student sexual
harassment and sexual violence complaints raises concerns about the way in which certain provisions, if
invoked, would impact the requesting party. in this regard, AP 5500 provides an appeal process for
student complainants and respondents to a Judicial Council made up of faculty and student members. It
requires each party to present his/her own case to the Judicial Council; if a student chooses not to
attend, the student may only present his/her case in writing. For the absent party, the Judicial Council
uses its discretion to determine whether or not to call the absent party’s witnesses and which questions
to ask. OCR found that such provisions would create an inequity if the Judicial Council chooses not to
call witnesses on behalf of the absent party, instead of ensuring a reliable and equitable process for
review and presentation of evidence for both parties.

Accordingly, for the reasons stated herein, OCR found that the College’s current procedures and policies,
as identified above, are not compliant with Title Ix.

D. Whether the College provided a prompt and equitable response to incidents of sexual
harassment and sexual violence of which it had notice, including the Complainant’s report of
sexual violence, pursuant to 34 C.F.R. §§ 106.31 and 106.8; and

E. Whether the College’s failure to provide a prompt and equitable response to notice of sexual
harassment and sexual violence allowed the Complainant and/or affected students to be
subjected to or to continue to be subjected to a sexually hostile environment pursuant to 34
C.F.R. §§ 106.31 and 106.8.

OCR Complainant’s Sexual Violence Complaint

 

During the 2012-2013 academic year, the Complainant was a XXXXXXXXX at the College’s XXXX campus,
played on the XXXXXXX XXXXXXX XXXXXXXXXX team, and had a 3.56 GPA. On September XX, 2012, the
Complainant attended an off-campus party at the residence of XXX XXXXKXX XXXXXXKX XXXXXXX. The
Complainant had been drinking alcohol and alleged that she was raped by another student
(Respondent), who was previously unknown to her, XX X XXXXXXXX at the party. Sometime between
11:30 pm and 1:00 am, Student fl and Student VIII began knocking an XXX XXXXXXXX door. Shortly
thereafter, the Respondent came out and Student II found the Complainant XXXXX XX XXX XXXXXXXX
XXXXX. Student tl helped the Complainant leave the party and took her to a friend’s house where the
Complainant vomited and passed out.

AR_00000483
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 14 of 312

Page 8 of 26: 09-13-2096

At XXXXXXXXXXXXX XXXX XX on September XX, 2012, the Complainant’s sister and sister’s XXXXXX
picked up the Complainant and drove her XX XXX XXXXXXXX XXXXX. The Complainant’s mother arrived
sometime after 11:00 am. Later that day, Student II texted the Complainant the first name of the
Respondent and stated that he was XX XXX XXXXXXXX team. The Complainant’s sister then saw a text
saying “U ok?” on the Complainant’s phone from XXXXXXX XXXXXXXX XXXXXX (Student ll).
Subsequently, Student fil called the Complainant’s phone, and Complainant’s mother called him back.
She told OCR that a man took the phone from Student IN, identified himself as the Respondent, used
vulgar language, and said he and the Complainant had engaged in sexual acts but not sexual intercourse.

Later on September XX, 2012, the Complainant’s mother took her to the hospital where she met with a
social worker, a rape crisis advocate and a police officer fram the Chico Police Department (Police
Department). The Complainant’s hospital documents include notes from her sexual assault exam, which
include that the Complainant had bruises XX XXX XXXXX XXXXK, XXXXXXXX XXX XXXX, XXX X XXXXXXXXK
XXX XXXAXXK XX XXX XX XXX XXXX XX XXX KXAXX, XKK XXX KXXKXX XXXXK XX XXK XXAX,

On October X, 2012, the Complainant and her mother went to the Safe Place, which serves as an
information and support center for the College’s students regarding sexual assault. They met with the
Safe Place Coordinator (Coordinator) and reported that the Respondent had raped the Complainant; the
Coordinator obtained permission from the Complainant to contact campus police and informed the
Complainant that the Title IX Coordinator was responsible for conducting investigations.

The Coordinator stated to the Complainant that she understood the Complainant’s immediate concerns
to be that she did not feel safe on campus, she had received an allegedly harassing call from the
Respondent and Student Hl, and she wanted no contact with the Respondent. The Coordinator
contacted the Complainant’s instructors and arranged for her to pick up assignments, complete
classwork, and take examinations at the Safe Place office. She also arranged for the Complainant to
have an escort to classes, park her car next to the Safe Place office so that she did not have to walk to
campus from student parking areas, and have after-hours access to the XXXXXXXX XXXX used by athletes
so that XXX XXXXXXXX time did not overlap with XXXXXXXX XXXXXXXX. The Complainant returned to
two of her classes with an escort. She stopped attending one class because of the number of XXXXXXXX
XXXXXXX in the class.

The Title IX Coordinator first learned about the incident on October X, 2012 from another administrator
who had been contacted by the Athletic Director. The Title IX Coordinator later learned that the
Respondent first reported the rape allegation to his XXXXXXXX Coach on September XX, 2012, who
notified the Athletic Director on the same day. The Title 1X Coordinator told OCR that the incident
should have been reported directly to him. On October X, 2012, the Coordinator scheduled a meeting
for the Complainant to meet with the Title 1X Coordinator on October X, 2012.

On October X, 2012, the Complainant was interviewed by a detective (Detective) from the Police
Department. On October X, 2012, the Complainant’s mother, father, sister, and the Coordinator met
with the Title IX Coordinator. The Complainant told OCR that she did not feel emotionally capable of
attending. The Title IX Coordinator told OCR that during this meeting he gave the family a copy of the
student misconduct policy and procedure, BP and AP 5500, which he acknowledged to OCR did not
include a process for a student to file a sexual harassment or assault complaint.

AR_00000484
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 15 of 312

Page 9 of 26: 09-13-2096

On October X, 2012, the Complainant’s sister took pictures of additional bruising that had appeared on
the Complainant’s body, informed the Coordinator, and sent them to the Detective.

On October X, 2012, the Title IX Coordinator contacted the Detective by phone. He informed OCR that
in the weeks that followed he spoke with the Detective frequently and considered the Detective to be
an expert on sexual assault investigations.

On October X, 2012, the Title IX Coordinator also interviewed the Respondent. According to the
interview notes, the Respondent denied the allegation, said it was consensual and that he did not have
intercourse with the Complainant; XXXXXXXX XX XXXXXXXXXX XXX XXXXXXXXX. He “was pretty sure the
Complainant had been socially drinking,” and added that he was not drunk, was “fully in control” of
himself and remembered what happened.

The Respondent said that he called his XXXXXXXX Coach on the morning after the incident when he
learned of the allegation, and the XXXXXXXX Coach advised the Respondent to call him back if the police
contacted him. The Respondent talked to the XXXX Coach who “said everything would be alright.” The
Respondent told the Title IX Coordinator that he had not met the Complainant prior to the night in
question but that she had a reputation XXX XXXX XX XXXXX XXXX XXX XXXXXXXXXXKX XXXXKX XKXXKX XXX
XXX XXXX XX XXXXXXXX. The Respondent provided the names of four friends/teammates (Students IIL,
IV, V and VI) as witnesses.

On October X, 2012, the Complainant’s sister received the following text message from Student Il:

..[ Just want to apologize again for being hesitant about helping. It’s just that night u picked her
up and | told everyone that | told u everything that happened that night everyone like ridiculed
me saying like ‘y would u tell her, [the Complainant] prob wouldn’t even have remembered if u
didn’t say anything’ and | felt peer pressured to just act like it never happened which is so
pathetic and stupid | never should have hesitated and just helped u guys out right away so I’m
Srry for that and | would love to call that number and tell them all | saw

As a part of the text Student II also asked the Complainant's sister for the phone number to a crime
reporting line, and the sister provided it.

On October X, 2012, the Title IX Coordinator interviewed the XXXX XXXXXXXX Coach, who relayed that
the Respondent told him about the rape allegations on September XX, 2012. The Title IX Coordinator
solicited the XXXX Coach’s opinion about the Respondent’s credibility and character. The XXXX Coach
told the Title IX Coordinator there had been some talk about the incident by XXXXXXXX XXXXXXxX, but he
had instructed them to stop. The Title IX Coordinator stated to OCR that he did not follow-up because
he thought the XXXX Coach would be in a better position to address the gossip.

The Title IX Coordinator interviewed the Respondent’s witnesses individually on October X and XX, 2012.
All four had been at the party in question but none of them had observed the Complainant or the
Respondent in XX XXXX XXX XXXXXXXX. Two witnesses said that the Respondent told them he had had
sexual Intercourse with the Complainant. Student [V stated that the incident “is the talk of the weight
room” XXXX XX XXXXXXXX XXXXXXX, that he had learned of the allegation from XXX XXXXXXXX XXXxX, and
that the information had “spread like wildfire.”

AR_00000485
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 16 of 312

Page 10 of 26: 09-13-2096

The Title IX Coordinator solicited the opinions of each of the four witnesses about the Respondent’s
reputation, and whether they believed that the Respondent had the capacity to engage in the alleged
conduct. He also solicited information about the Complainant’s past sexual activity. XXXXXXX XXX XXX
XX XXXK XXX XXXXKX XX XXKKXKXXRXXKX XXXKX XKXKXK XXK KXKXXXKX XXXKKK XKXKXKX XXX XXXXXXXXAXXKX KKK
XXXXXXX XX XXXXXX XXXXXXXX XKXXX XXX XXX XXXXKXKXK XX XKXXXXXK XX XXX XAXKX,

On October XX, 2012, the Title IX Coordinator interviewed the Complainant, who was accompanied by
her mother and sister and the Coordinator. The Complainant’s sister discussed the details of the
incidents, in part, because the Complainant was having great difficulty restating what occurred. The
Complainant told the Title IX Coordinator that she was not going to one of her classes and she only felt
safe on campus If a friend or family member was walking with her. The Complainant stated that her
friends, including Student II and VII, who had helped her after the incident, were afraid to talk to the
Detective and would not talk to the Title IX Coordinator. The Title 1X Coordinator did not inquire further.
The Title IX Coordinator told OCR that he perceived the Complainant’s demeanor during this interview
as cool, non-responsive and fidgety.

During the interview, the Complainant’s sister offered to provide the Title IX Coordinator the text
messages she had exchanged with Student ll and Student Ill on September XX and October X, 2012, but
he said he did not need them. The Title IX Coordinator acknowledged to OCR that he did not review the
text messages prior to reaching his determination. The Complainant requested that the Title Ix
Coordinator interview XXX XXXXXXXXX Coach because he had known the Complainant XXXXX XXX XX XX
XXXXX XXXXX, was aware of the changes in her behavior after the incident, and could speak to her
credibility. The Complainant requested that he review the photographs that showed her bruises, which
she said resulted from the Respondent XXXXXX XXX XXXXXXX XXXXXX XXX XXXXXXKX. XXX XXXXXXXKXXXK
XXXK XXXX XXX XXXX XXKXKXKXX XXX XXKXXXKX XXXXXXK XXXXXXXXXAXX XXX XXXXX XXX XX XXXXXK XXX XX
XXXXXXKXX XXX XXXXAXXRXXKX KRXXK KXKXKK KKK XXXKXXKKKKAX XKKKKKXKKAK KK RKK XXXKXKXKK XXXXXKKX
XXXXXXXXXXX XX XXX XXXXXXXXXX. While OCR questions whether information about sexual reputation
would ever be relevant and not likely to create significant prejudice and inequity in an investigation, the
Title IX Coordinator did solicit such information about the Complainant from Respondent’s witnesses.
The Title IX Coordinator also did not provide an opportunity for the Complainant to rebut such
information in the interview.

The Title IX Coordinator informed OCR that after the October XX, 2012 interview he made several
unsuccessful attempts to schedule an in-person interview with Student Hl. Student lf provided an email
account of the incident to the Title IX Coordinator and answered specific follow-up questions via email.
The Title IX Coordinator did not interview other witnesses for the Complainant who observed her
behavior immediately after the incident and in the subsequent weeks, including Student VII, her mother
and sister, her sister’s XXXXXX, the Coordinator, and the XXXXXXXXXX Coach. The Title IX Coordinator
told OCR that he consulted with the Coordinator but considered her an advocate and disregarded her
opinion.

OCR interviewed the XXXXXXXXXX Coach, who stated that prior to the incident the Complainant was a
free-spirited, independent person. In the period immediately following the incident, XX XXX XXX XXXX
XXXXXXX XX XXXXXXXX, and the Complainant’s behavior changed dramatically; she appeared withdrawn,
steered clear of social interactions XXXX XXXXX XXXXXXX and would start crying XXXXXX XXXXXXXX. The
XXXXXXXXXX Coach said the team’s practice typically included XXXXXXXXXXXX XXXXXXX XX XXX XXXXXX
XXXXX XXXXXXXXKX XXX XXXXXXXKX XXXXX. After the incident, XX XXXXX XXX XXXXXXXKX XXXXXXX XXX

AR_00000486
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 17 of 312

Page 11 of 26: 09-13-2096

XXXXXXXXXKK XXX XXX XXXXXXXXXXX and began walking the Complainant XX XXX XXX XXXXX XXXXXXXX,.
The Complainant did not return to the XXXXXXXXXX team after the season concluded.

During the week of October XX-XX, 2012, the Complainant reviewed the Title IX Coordinator’s interview
notes from the interviews he had conducted to date, including the statements about her alleged sexual
reputation. The following week she provided notes about discrepancies she had identified.

On October XX, 2012, the Title [X Coordinator spoke with the XXXX Coach a second time. He inquired as
to whether there had been any rumors, retaliation or intimidation by XXXXXXXX XXXXXXX toward the
Complainant. The XXXX Coach told him that there had not.

On October XX, 2012, the Title IX Coordinator conducted a follow-up interview with the Respondent to
clarify information that had been provided by the other witnesses. On the same day, the Title Ix
Coordinator spoke with the Detective. Among other things, the Detective stated that the photos
provided by the Complainant were inconclusive, in part because they were of poor quality and lacked a
date and time stamp. The Title IX Coordinator told OCR that since the Detective told him that the
photographs of the bruises were not conclusive proof of forced sexual contact, he disregarded them,
even though proof of forced sexual contact was not an element required by the District’s policy for
reaching a determination of sexual violence, including rape.

The Coordinator told OCR that as the College’s investigation proceeded, the Complainant informed her
that she needed other interim measures, such as a mutual no-contact order and restrictions on the
Respondent’s movement so that the Complainant could walk around campus and go to public spaces,
without fear of running into him. However, the Coordinator did not have the authority to implement
those specific measures. Under the College’s policy, the Title IX Coordinator had the authority to do so,
but he informed OCR that he did not consider additional interim measures for the Complainant. The
Complainant reported to OCR that the measures that had been implemented were inequitable because
she felt forced to isolate herself in the Safe Place office or risk encountering the Respondent on campus.

On or about October, XX, 2012, the Complainant and her family requested a meeting with the President
because they felt that the Complainant’s voice had not been heard adequately in the meeting with the
Title IX Coordinator. On October XX, 2012, the President met with the Complainant and her sister and
mother. The President informed OCR that she offered a similar opportunity to the Respondent but he
declined. At the outset of the meeting, the President informed the Complainant that the meeting notes
would become part of the investigation record. Among other things, the Complainant told the President
that she was “terrified” to go to XXXXXXXXXX XXXXXXXX because of the proximity XX XXX XXXXXXXX
XXXXX to the weight room. She noted that she had reviewed the witness statement from XXX XXXXXXXX
XXXXXX who sald that the incident is “the talk of the weight room”. The Complainant stated that she
felt unable to continue in her normal activities; XXX XXXXXX XXX XXX XKXKXXXK XXXXKXKKKK XXX XXXXX
XXX XXXXXXXXX XXXK XXK XXX X XXXX XXKXK XXXXX XX XXXKXXK XXX XXXXKXXXK, XXXXX KXXXKX XKXXXK
XXXXXX, XXX XXX XXKXX XXXKK XXXKXKK XXXXXKXKK XXXXXXXX. She asked to have the Respondent’s path
restricted around campus and for the College to issue a stay away order. The College did not respond to
the Complainant’s request.

The Complainant said during this meeting that the Title IX Coordinator had interviewed only student
witnesses who would support the Respondent's story. She also told the President that she believed her
friends were being manipulated by other students and/or threatened to not cooperate in the
investigation. The Complainant again provided the names of three witnesses, Student Il, Student VIL,

AR_00000487
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 18 of 312

Page 12 of 26: 09-13-2096

and Student IX. The Complainant and her family told the President that the Title IX Coordinator had not
reviewed certain relevant evidence, for example, the text exchanges with Student II and Student Ill. She
also stated that XXX XXXXXXXXXX Coach had not been interviewed, although the Title IX Coordinator had
interviewed the Respondent’s XXXX Coach.

Shortly after this meeting, the President instructed a staff person to XXXXK XXX XXXXXX XXXXXXK XXX
XXXXXKX XXXK XXX XXX. The Title 1X Coordinator told OCR that he disagreed with this step XXXXXXX XX
XXXX XXXK XK XXXX XXXX XXXXXXXKX XX XXX XKXXXXXXX,

The Title IX Coordinator informed OCR that prior to the completion of his investigation he referred the
Respondent to the College’s Mental Health Counselor (Counselor) — a licensed marriage and family
therapist — to have the Counselor assess the Respondent’s character and credibility. OCR reviewed the
Counselor’s office visit notes, which are dated November X, 2012. The Counselor told OCR that she
assessed the Respondent’s character and credibility based on his demeanor and the information he
provided during the meeting. The meeting lasted 45 minutes, after which the Counselor opined to the
Title IX Coordinator that the Respondent did not present as a threat to anyone else at the time. The
Title IX Coordinator informed OCR and the parties that he relied on Counselor’s assessment in making
his determination, even though the notes reflect that the assessment was completed after he issued his
written determination (see below). The Title IX Coordinator confirmed to OCR that he was aware that
the Complainant was seeing a private therapist. However, he did not request permission to consult with
the therapist or gather character and credibility information about the Complainant from an expert who
was similarly situated. Nevertheless, he told OCR in an interview that he reached a conclusion that the
Complainant had XXXXXXXX XXXXXX issues.

On November X, 2012, the Title IX Coordinator issued a one and a half page determination letter to the
Complainant and Respondent. The letter included information from Student Il’s email statement, and
the names of the witnesses interviewed, specifically the Complainant, the Respondent, the XXXX
XXXXXXXX Coach, and Students lll, \V, Vand VI. It stated that the Title 1X Coordinator consulted with the
Detective and Counselor in reaching his determination. The Title IX Coordinator determined, based on
“all available evidence” that there was “insufficient evidence for disciplinary action.” The letter stated
that the Respondent’s continued enrollment at the College was conditional, and that he was required to
stay away from the Complainant and not engage in harassment or retaliation.

OCR asked the Title IX Coordinator how he reached his determination. He stated he evaluated whether
the Respondent sexually assaulted the Complainant based on the definition of rape from California
Penal Code section 261 and utilized a preponderance of the evidence standard. When asked to describe
the preponderance of the evidence standard, the Title IX Coordinator did not describe a process of
weighing the evidence to determine whether something was more likely than not to have occurred.
Rather, he described the standard as “a good classic level of need” that involved considering the health
and safety of students and the best interests of the institution. The Title 1X Coordinator also described
applying the preponderance of evidence standard as “something that comes by the seat of your pants.”
In describing the evidentiary standard as he applied it in the Complainant’s case, he stated that he
believed that something happened XX XXX XXXXXXXX but that it was not enough to discipline the
Respondent.

OCR asked the Title IX Coordinator how he evaluated the credibility of the Respondent, Complainant and

the witnesses interviewed. The Title IX Coordinator told OCR that based on the Respondent’s demeanor
in his interviews, the information provided by his witnesses and the lack of a prior criminal history, his

AR_00000488
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 19 of 312

Page 13 of 26: 09-13-2096

impression was that the Respondent did not have the capacity to rape the Complainant. OCR noted,
however, that the Title [IX Coordinator learned that the Respondent did not have a prior criminal history
on November XX, 2012, 21 days after he had issued his determination. The Title IX Coordinator also told
OCR that the Respondent did not have a reputation as a “player”, and that the Respondent’s “soft-
spoken” way in the interviews had “swayed him.” The Title IX Coordinator stated that if a student
presented as someone who scared him, then that would be sufficient evidence to remove the student
from campus.

The Title IX Coordinator acknowledged to OCR that he sought and relied upon evidence of the
Complainant's alleged reputation XXX XXXXXX XXXXXXXX from Respondent’s XXXXXXXXX, and he stated
that in contrast to his positive impression of the Respondent’s reputation, the Complainant had a
“XXXXXXXX reputation.” The Title (X Coordinator told OCR that he spoke with friends of the Respondent
who said that the Complainant XXX XXXXXXX X XXX XX XXX XXXX XXX XXXXX XXX XXXKXXXKXXXX XXX XXK
XXX XXXX XXX XX KX XXKKX XX XXXXX XXXXX XXXXXXXXX; he said that those things factored into his
decision as a “relational” thing. However, none of the interview notes reviewed by OCR reflect that any
witness reported observing the Complainant do what the Title IX Coordinator described to OCR. The
Title IX Coordinator told OCR that he told XXXXXXXX XXXXXXX to continue ta “report anything of
interest” regarding the sexual activities of the Complainant.

The Title IX Coordinator confirmed that he did not check the veracity of the statements made about the
Complainant by the Respondent’s friends with the Complainant or other witnesses. The Title IX
Coordinator’s note reflects that neither student who made the allegations had first-hand knowledge of
or had witnessed any alleged sexual activity by the Complainant. The Title IX Coordinator also did not
assess the Respondent’s reputation, with respect to prior sexual activity, with the Complainant or with
students other than the Respondent’s friends XX XXX XXXXXXXX XXXX.

The Title IX Coordinator also confirmed that he did not interview the hospital nurse or obtain documents
from the hospital. He told OCR that he did not solicit this evidence because the Detective told him the
evidence collection kit XXXXXXX XXXX XXXXXXXX. However, the evidence shows that he was not
apprised of any update on the status of the evidence collection kit from the Detective until November
XX, 2012, 21 days after he had issued his determination. in addition, he did not inquire regarding XXX
XXXXXK XXKK XXK XXXXKXKKXKKKK RKXKKKXRK AKK KKKK MXR KK KKK AKXKXKKXKXKRKXXKRXKKK XK IOKK JOOKXK,

Appeal Procedure and Revisions

On November XX, 2012, the College issued an acknowledgment of the Complainant’s November XX,
2012 appeal, which referred to the BP/AP 5500. Pursuant to BP/AP 5500 in effect at the time, the
College was required to convene a five member Judicial Council panel, which included two students, two
faculty members, one administrator, and one member selected by the Title IX Coordinator to serve as
the hearing officer. The hearing officer is a non-voting member who selects the committee chair,
answers procedural questions, makes determinations about admissibility of evidence, and conducts the
hearing. The hearing officer would select the Chair and provide training for the panel. During the
hearing, the College’s representative and the respondent student could provide opening statements, call
witnesses, introduce testimony, and the College had an opportunity for rebuttal. The burden was on the
College to prove “by substantial evidence” that the alleged facts were true. The Judicial Council’s
decision would be based on the hearing record, as well as the College’s investigatory file.

AR_00000489
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 20 of 312

Page 14 of 26: 09-13-2096

The Title IX Coordinator asked the College’s Director of Admissions and Recards to serve as the Hearing
Officer (Hearing Officer) for the matter, and he agreed. The Hearing Officer told OCR he had not
received any prior training on sexual assault or the Title IX legal standards but had attended training on
addressing sexual misconduct; his training on conducting hearings came from discussions with the Title
iX Coordinator and the former hearing officer. On November XX, 2012, the Hearing Officer issued
notification letters with a hearing date of November XX, 2012. The letters informed the parties that
they had the right to represent themselves or to be represented, except that they could not be
represented by an attorney unless complex legal issues were involved. Both parties had the right to
bring witnesses and to prior inspection of documents. The Hearing Officer stated to OCR that the
College included BP/AP 5500 with the notification letter, even though the College knew the procedures
“were insufficient” and had decided to modify the procedures in advance of the hearing.

in a November XX, 2012 letter, Complainant’s Counsel requested that the College make several
modifications to the hearing process, including permitting the Complainant to submit a written
statement in lieu of attendance because it would be extremely difficult for her to personally present the
details of her alleged rape to a panel of faculty, administrators and students.

On November XX, 2012, Complainant’s sister received a text message from Student Il’s XXXXXXxX, in
which Student Il’s XXXXXXX stated “(Student Il] just talked to the detective face to face, told him she
thought it was rape. He said no matter what [Student Il] says XXXXX XXXXXXXX XXXXK XXXXXX XXXXXXXX
XX XX XX XXXXX.” The text exchange was submitted as supplemental evidence to the panel.

On November XX, 2012, the Hearing Officer issued revised notification letters advising that the College
would use existing BP/AP 5500 with modifications contained in a two-page appeal procedure to comply
with Title IX requirements. The ad hoc procedure included the following provisions that were different
from the original procedures. Each party would represent themselves at the hearing. The parties would
not be allowed to confront each other or to cross examine each other's witnesses; the parties could
request that the panel ask questions of witnesses or inquire into certain issues. A party could be
accompanied by someone of their choice at the hearing, including an attorney, but the attorney or other
representative could not present the party’s evidence or call witnesses. The Judicial Council would
decide by a preponderance of the evidence whether the Complainant was sexually assaulted or forcibly
raped (not defined) by the Respondent and/or whether any specific sections of the Student Code of
Conduct were violated.

On or about November XX, 2012, the Complainant withdrew from all her classes after communicating to
the Coordinator that she continued to suffer from anxiety and nightmares and was having difficulty
concentrating. The Complainant’s sister told OCR that the College’s investigation process, including that
information about her reputation for past sexual activity was being solicited by a College administrator
and that rumors were circulating on campus about her and the incident contributed to her inability to
continue. In the days that followed, the College facilitated the withdrawal process and provided a
tuition refund for the semester.

On November XX, 2012, Complainant’s counsel requested a postponement until November XX, 2012
because some of the modifications in the ad hoc procedure would “deprive the Complainant of the
rights afforded to her under BP 5500 and federal law.” After the Respondent also requested
postponement, the College delayed the hearing until December X, 2012. The College did not further
amend the hearing procedure.

AR_00000490
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 21 of 312

Page 15 of 26: 09-13-2096

Judicial Council Formation, Training and Evidence Provided

OCR interviewed each member of the Judicial Council. Each member told OCR that prior to their
participation in the Complainant’s appeal hearing, they had no specific training or experience in
reviewing sexual assault claims or with the applicable Title IX legal framework. Two of the six Judicial
Council members had previously been on a hearing panel for a peer sexual harassment case.

The College provided each Judicial Council member with several hundred pages of information related
to the appeal two to three days before the hearing. Several Judicial Council members tald OCR that a
few days was not sufficient time to review the evidence and, as a result, they did not review all of the
evidence prior to the hearing.

The Judicial Council received a document entitled “[College] Title 1X Appeal Hearing Training Guidelines”
(Training Guidelines). The Training Guidelines provided definitions of sexual harassment, sexual
violence/assault, consent, and mental presence/incapacity and a list of questions for the panel to
consider (e.g., Did the accused know, of have reason to suspect, that the alleged victim was
incapacitated?), and the burden of proof. Sexual violence/assault was defined as a “sexual act
perpetrated against a person’s will or where a person is incapable of giving consent; a single act of
sexual assault is sufficiently severe to create a hostile environment....”. Consent was defined, in part, as
an individual being capable of controlling her/his physical actions and capable of making
rational/reasonable decisions. Mental presence/incapacity was defined as lacking ability ta make
reasonable and rational judgments, which may occur as a result of use of alcohol, etc. The College’s
policies only included the California Penal Code definition of rape but did not include the definitions of
consent, mental presence/incapacity, and sexual assault.

The Judicial Council members stated that they arrived one hour prior to the hearing to receive training.
One Judicial Council member stated that when the hearing started, the Judicial Council was unsure
about what they were supposed to be doing and whether their review was de novo. This member
stated that the Judicial Council relied on the College’s Counsel and the Hearing Officer to instruct them
during the hearing and deliberations.

Appeal Hearing

OCR reviewed the transcript and recording of the appeal hearing. Complainant’s Counsel provided an
opening statement and indicated that the Complainant was not appearing personally because it was too
difficult for her to do so, and that she had requested to be represented by him. Complainant’s Counsel
then provided an overview of the Complainant’s concerns with the appeal procedures and requested
that he be permitted to present the Complainant’s case. The Hearing Officer denied the request.

Complainant’s Counsel then requested that the panel hear testimony from the Coordinator, the
Complainant’s mother and sister, and the sister’s XXXXXX. The Judicial Council determined that the
witnesses would not be allowed to make statements or provide unsolicited information, but would be
permitted to answer specific questions posed by the Judicial Council. After the Judicial Council members
questioned the Complainant’s witnesses, Complainant’s Counsel provided a closing statement, which
included that the Complainant was intoxicated, and that the Respondent had raped her XXXXX
XXXXXKXXKX XXXXXXX XXX XXXXKX XXK XXXXXXXX,

AR_00000491
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 22 of 312

Page 16 of 26: 09-13-2096

The Judicial Council called in the Respondent who made an opening statement. He described his version
of the events, including that XX XXXXXXXXXX XXX XXXXXXXXXXKX XXXXXXXXX. He denied sexually
assaulting or raping the Complainant. He stated that at the party he was not intoxicated and was fully in
control of himself. The Judicial Council asked the Respondent questions, primarily focused on his
physical contact with the Complainant and why he believed the Complainant had the capacity to
consent.

The Respondent called Students lil, IV, V, VI, and Vil. Unlike the Complainant’s witnesses, the
Respondent’s witnesses were allowed to provide general testimony and describe what they observed
the night of the incident and respond to questions from the Respondent. The Judicial Council then
asked each witness questions focused on their observations of the Complainant’s interaction with the
Respondent and the degree to which the Complainant and Respondent appeared intoxicated. The
Judicial Council also asked two witnesses to confirm statements they had made about the Respondent
initially informing them that he had had sexual intercourse with the Complainant. The Respondent
made a closing statement. The hearing closed after Judicial Council members asked the Respondent
questions about inconsistencies between his testimony and certain witnesses.

The Complainant submitted a statement, wherein she objected to the Title IX Coordinator inquiring into
her sexual reputation in his interviews, denied the allegations pertaining to her reputation, and provided
support for the denials. The Complainant wrote about her version of the incident and its impact on her,
including that XXX XXX XXXX XXXXXX, XXX XXXXXXK XXXXXXXXXXXX XXX XXXXK XXXXXXXXXXX, did not feel
safe on campus without an escort, and had dropped out of classes for the fall semester, In a declaration
submitted to the panel as supplemental evidence, her sister stated that prior to the incident, the
Complainant was independent, social, not easily upset, and goal oriented; after, she would not go alone
to XXXXXXXX XX XXXXXX, had trouble doing things outside the home, had frequent breakdowns, and
experienced flashbacks of the incident.

Judicial Council Deliberations

Following the hearing and with the Hearing Officer and College Counsel present, the Judicial Council
deliberated for approximately two to three hours. Judicial Council members told OCR that most of their
deliberation focused on the type of sexual contact, whether the Complainant had the capacity to
consent, and how a reasonable person in the Respondent’s position would have perceived the
Complainant’s capacity to consent.

With respect to consent, Judicial Council members told OCR that they agreed that the Complainant did
not have the capacity to consent because of her level of intoxication. The Chair stated that the
deliberation then focused on whether a reasonable person in the Respondent’s position would have
known that the Complainant was too intoxicated to provide consent. One Judicial Council member told
OCR that the College’s Counsel and the Hearing Officer were “overly directive’ in guiding the
deliberation on this question. She informed OCR that the College’s Counsel told the Judicial Council that
if they determined the Complainant was too drunk to consent and the Respondent was too drunk to
know this, then they could not make a finding of sexual assault. This Judicial Council member said this
instruction resulted in confusion regarding the appropriate reasonable person standard to apply.

The Judicial Council member stated that the Judicial Council held a vote on whether the Respondent was

too intoxicated to know the Complainant could not consent, despite the Respondent’s assertion that he
was not drunk, was fully in control of himself, and recalled the night’s events. The vote was 3:2 in favor

AR_00000492
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 23 of 312

Page 17 of 26: 09-13-2096

of the Respondent. The Judicial Council member stated that after that vote, the College’s Counsel said
that meant there was no sexual assault, which the Judicial Council relied on.

Some Judicial Council members told OCR that it would have been beneficial to ask witnesses follow-up
questions and request additional evidence before reaching their decision. Another Judicial Council
member stated specifically that she would have liked to question the Complainant’s witnesses again.
She stated that the College’s Counsel told the members that they had to make a decision based solely
on the information they had.

On December XX, 2012, the Judicial Council provided a recommendation letter to the President, wherein
they made factual findings by a preponderance of the evidence, including: 1) The Complainant did not
have the capacity to consent to XXX XXXXXXX XXXXXXXXXXX; 2) The Respondent reasonably believed
that the Complainant did have the capacity to consent and did consent; 3) Areasonable, sober person in
a similar situation would believe that the Complainant had the capacity to consent; 4) No harassment
occurred; and 5) The incident caused the Complainant to feel that there was a hostile environment on
campus.

The Judicial Council recommended that the Respondent attend sexual assault training and that the
College examine its policies regarding dissemination of sexual harassment and assault information,
provide sexual harassment and assault training to athletics teams, and continue current
accommodations and consider additional requests for accommodations for the Complainant.

President’s Review of the Judicial Council Determination

On December XX, 2012, the President issued letters of finding to the parties. The President affirmed the
factual findings of the Judicial Council with the additional factual finding that “[t]he event traumatized
{the Complainant].” The President revised the remedies recommended by the Judicial Council to
require the Respondent Student to attend training and meet with the Title IX Coordinator before
enrolling in classes or engaging in any College activities.

Analysis

OCR determined that prior to the appeal, the College violated Title IX by failing to provide a prompt and
equitable response, including because the College: 1) failed to provide prompt and effective interim
measures; 2) utilized a grievance process that did not meet Title IX requirements; 3) afforded the
Complainant an inequitable opportunity to present witnesses and other evidence; 4) allowed and relied
on the Respondent’s witness statements about the Complainant’s past sexual behavior, which may have
had a prejudicial effect; and 5) misapplied the preponderance of evidence standard. In addition, two
responsible employees failed to report the sexual assault allegations to the Title IX Coordinator.

Failure to Provide Prompt and Effective Interim Measures

OCR found that the Safe Place facilitated several immediate, interim measures, including a parking space
at and a study space in the Safe Place office, and an escort to classes. X---paragraph redacted---X.

However, the Complainant informed the College that she had no way of knowing where the Respondent

would be on campus at any given time. She informed the College that she avoided common areas on
campus out of fear that she would come into contact with the Respondent; she ate lunch in the Safe

AR_00000493
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 24 of 312

Page 18 of 26: 09-13-2096

Place office. She stopped participating in a class to avoid contact with XXXXXXXX XXXXXXX. She had
requested that the College issue a mutual no contact order, and/or place some restrictions on the
Respondent to create a space for her to access her classes and common areas on campus. The College
did not respond to her request. She completed some of her studies and exams at the Safe Place office
for the same reasons and ultimately dropped all classes in late November. OCR concluded that the
Complainant was not provided with equitable access to the College’s programs and activities during the
investigation because the College placed the burden on the Complainant to avoid the Respondent, and
the interim measures had the effect of isolating the Complainant and limiting her access to common
areas of campus. In addition, the Title IX Coordinator did not reassess with the Complainant whether
additional or alternate measures would have addressed her concerns related to access to program and
activities. As discussed below, in its review of the College’s investigative files for sexual harassment and
sexual violence matters, OCR identified other students, including Complainant One and Four, for whom
the College may not have provided adequate interim measures.

Failure to Provide an Adequate, Reliable, and Impartial Investigation

A responsible employee includes any employee who has a duty to report sexual harassment or other
misconduct of students to appropriate school officials. The Title IX Coordinator acknowledged that the
XXXX Coach and Athletic Director met this definition and had a duty to report the allegations to him
once they learned of them on September XX, 2012. However, they did not do so. Based on the XXXX
Coach and Athletic Director’s positions of leadership and authority and the Title IX Coordinator’s
acknowledgement of the same, OCR found that these two employees had a duty to report and they
failed to do so.

OCR interprets Title IX’s requirement of an equitable process to require a recipient to, among other
things, afford the parties an equal opportunity to present relevant witnesses and other evidence. OCR
found that the Title IX Coordinator used the student misconduct policy and procedure, BP/AP 5500, to
investigate the complaint, despite the fact that it describes a process that the College acknowledged did
not meet Title IX requirements because it did not provide for an equitable opportunity for the
complainant to present evidence and witnesses.

OCR also found that, in practice, the College provided the Complainant with an inequitable process. In
this regard, the College interviewed all student witnesses identified by the Respondent and accepted all
of the Respondent’s evidence. The College sought information about the sexual reputation, character
and credibility of both the Respondent and the Complainant from the Respondent’s selected student
witnesses. Rumors of the Complainant’s past sexual behavior with third parties are not relevant to
determining whether the Respondent sexually assaulted her, yet the Title IX Coordinator stated that he
relied on this irrelevant and prejudicial information when making his determination.’

in contrast, the College did not interview the Complainant’s witnesses about her sexual reputation,
character and credibility nor were the Complainant’s witnesses afforded the opportunity to express
their opinions about the sexual reputation, character and credibility of the Respondent. While the
College interviewed the Respondent’s coach about his character and credibility, it did not interview the
Complainant's coach about the Complainant’s character and credibility, even though she requested that

 

; Similarly, as described below, in Complainant Two’s case, the investigators solicited information about the female
student’s past sexual history (did not do the same with respect to the male student) and relied on that
information, in part, when reaching a credibility determination and making a no violation finding.

AR_00000494
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 25 of 312

Page 19 of 26: 09-13-2096

the College do so. The College sought the opinions of a mental health counselor about the
Respondent’s character and credibility, but it did not inquire into whether the Complainant’s therapist
or other medical professionals, including the nurse who had treated her in relation to the incident, were
available to provide the same type of consultation. Although at least two students identified by the
Complainant refused to be interviewed, the Title IX Coordinator and President were presented with
information suggesting that they may have been pressured by other students not to participate in the
investigation as evidenced by the October X, 2012 text message, but the College did not pursue an
inquiry regarding potential retaliation or intimidation, which is prohibited by Title IX and College policy,
and the Title IX Coordinator declined to consider the text message supporting the allegation.

Furthermore, the Title IX Coordinator did not seek to interview witnesses who were with the
Complainant close in time to the incident and/or intimately familiar with her behavior and presentation
prior to the incident, including the Complainant’s family members and XXX XXXXXXXXXX Coach. The
Title 1X Coordinator’s description of the Complainant’s behavior to OCR as cool and fidgety during the
October XX, 2012 meeting indicates that to the extent that the Complainant’s physical presentation and
behavior may have been considered, it was in a negative fashion. He told OCR that he reached a
conclusion that she had XXXXXXXX XXXXXX issues. However, he did not speak with her therapist.

Because of the unequal treatment with respect to the Complainant's witnesses, testimony and
documentary evidence, OCR determined that the College’s investigation was inequitable. In addition,
based on the Title IX Coordinator’s explanation to OCR of how he considered evidence, OCR determined
that the College misapplied the preponderance of the evidence standard.

Inequitable Appeal Process

Title IX does not require an appeal process, but where a recipient offers an appeal, Title IX requires that
the process be prompt and equitable. OCR concluded that the College’s handling of the Complainant’s
appeal failed to meet Title IX standard for equity in three ways: 1) Judicial Council members did not
receive consistent instruction on applicable standards, the scope of review, and other elements
necessary to issue a reliable determination; 2) Judicial Council members could not ensure an equitable
process because they were limited in their examination of Complainant’s witnesses; and 3) several
Judicial Council members did not review all the evidence prior to the hearing.

Nine days before the hearing date, the College announced ad hoc modifications to BP/AP 5500 that put
the burden on the Complainant and the Respondent to present her/his own case, when previously in
student misconduct cases the College bore the burden of presentation and proof. When Complainant’s
counsel voiced concerns that the Complainant was not emotionally capable of presenting the details of
the alleged rape and witnesses to a group of teachers, administrators and student peers, the College did
not take sufficient steps to ensure that the Judicial Council understood its obligation to provide an
equitable appeal process, regardiess of whether either party could make such a presentation. As a
result, as applied, the process was inequitable because the Judicial Council allowed the Respondent’s
witnesses to make open ended statements and answer any questions posed by the Respondent. In
contrast, the Complainant's witnesses were only allowed to respond to Judicial Council members’
questions, which were narrow. The Respondent was also permitted to testify a second time to explain
discrepancies between his testimony and his witnesses’ testimony. A similar opportunity was not
afforded to Complainant’s witnesses to return to explain any discrepancies, even though Judicial Council
members expressed a desire to obtain further information. Finally, the Judicial Council reviewed
prejudicial testimony about the Complainant’s alleged sexual history with third parties. Accordingly,

AR_00000495
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 26 of 312

Page 20 of 26: 09-13-2096

OCR found that the College did not afford an equitable opportunity with respect to the presentation of
evidence.

OCR determined that the College’s one-hour training on its ad hoc hearing procedures resulted in
Judicial Council members being unclear about the applicable legal standards for determining consent,
and the standard and scope of the review. The Hearing Officer informed OCR that he had no specific
training with respect to Title IX and sexual assault, yet he trained the Judicial Council members. All
members of the Judicial Council expressed a lack of confidence in the training provided on consent or in
his or her understanding of the consent standard, which was the focus of the deliberations. The Judicial
Council reached a conclusion that the Complainant was so intoxicated that she could not have
consented to sex. However, the College’s legal counsel redirected the members to deciding whether the
Respondent could have reasonably known that the Complainant lacked the capacity to consent. Based
on the statements of the Judicial Council members, OCR concluded that they were uncertain what the
standard was and how to evaluate and weigh the evidence when reaching this determination. Some
members thought they were deciding whether a reasonable, sober person would have known that the
Complainant lacked the capacity to consent, while others thought they were determining whether a
“reasonable drunk person” would have known that the Camplainant lacked such capacity,

OCR also found that members of the Judicial Council did not have sufficient time to review the hundreds
of pages of evidence provided to them and have access to all relevant information before the hearing
deliberations. Judicial Council members who wanted to call back certain witnesses to ask clarifying
questions were told by the Hearing Officer and College’s legal counsel that they could not do so. There
was no review of the physical evidence — photographs of the Complainant’s bruises XXX XXX XXXXXXX
XXXXXXXKKX XX XXX XXXXXXXXX XXX -- by someone trained to understand their meaning, such as a
forensic examiner. In addition, at least one Judicial Council member expressed uncertainty as to
whether they were to provide a de novo review of the Title IX Coordinator’s decision.

Accordingly, OCR found that although prompt, the appeal process was not reliable or equitable.
Hostile Environment for the Complainant

in addition to the areas of noncompliance discussed above, OCR found that the College failed to take
effective action to stop rumors about the Complainant’s sexual history with third parties once it had
notice of them. Although neither of the two student witnesses who provided information regarding the
Complainant's alleged sexual activity had personally witnessed the conduct, the Title IX Coordinator
solicited and accepted the information as fact, reporting to OCR that on three separate occasions the
Complainant had “done this”, namely “XXXXXXX X XXXX XXXXXXX XXXX KX XXKKXKXXK XX XXXX XXXX XXXK
XXX,” a statement not supported by the interview notes reviewed by OCR and denied by the
Complainant in her statement submitted to the Judicial Council. He also reported to OCR that he
encouraged the Respondent’s witnesses to continue to report “anything of interest” about the
Complainant, even after the conclusion of the investigation. The College’s solicitation of rumors about
the Complainant’s past sexual activities contributed to the hostile environment. The Complainant was
aware of the sexual rumors from the written summary of the witness interviews that she reviewed in
late October prior to the appeal hearing. That the Title IX Coordinator, a high level representative of the
College, was asking for information about the Complainant’s past sexual behavior from the
Respondent’s friends contributed to her inability to continue at the College.

AR_00000496
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 27 of 312

Page 21 of 26: 09-13-2096

in addition, the Title IX Coordinator was told by a student witness that the incident was the talk of the
weight room but did not take any responsive action other than contacting the XXXX Coach by phone on
October XX, 2012. The knowledge that the incident continued to be discussed on campus by XXXXXXXX
XXXXXXX who supported the Respondent contributed to the Complainant’s feeling that she could not
continue with her day-to-day activities, and was an additional reason why she chose to dis-enroll.

Furthermore, when a school knows or reasonably should know of harassment by other students against
witnesses or potential witnesses, it must take immediate and appropriate steps to investigate or
otherwise determine what occurred. OCR found that the Title IX Coordinator and President were on
notice that one or more student witnesses felt pressured by College XXXXXXXX KXXKX XXXXXXX not to
report what they had witnessed or participate in the investigation, yet the College failed to investigate
or consider whether there may have been a threat of retaliation in its assessment of whether there was
a hostile environment on campus.

OCR also determined that the failure to provide a prompt and equitable process denied or limited the
Complainant's ability to participate in or benefit from the College’s program. During the course of the
College’s resolution, family members, the XXXXXXXXX Coach, and the Complainant stated that the
Complainant, who had been independent, happy, and goal-oriented, became incapable of being
unaccompanied on campus and had frequent emotional breakdowns. The Complainant reported
difficulty participating in class, XXXXXXXXXX XX X XXXXXXX XXXXXXX, and even eating in the cafeteria
due not only to her fear that she would encounter the Respondent but also because the College did not
effectively address the gossip about the incident and rumors about her sexual history with third parties
following her report. The Complainant, who had been a 3.56 GPA student XXXXXXX, ultimately decided
that she could not concentrate on her classwork and formally withdrew. While she did return to her
studies and graduated XXXX XX XXXXXXXXX XXXXXX XXXX XXX XXXXXXXX XX XXXX, she ceased her
participation XX XXX XXXXXXXXXX XXKX and never reenrolled XX XXX XXXXX XXXXXXX XXXXXX,

Other Reports or Complaints: 2013-2014 to 2015-2016 School Years

The College provided OCR with 15 investigative files for oral reports and written complaints of sexual
harassment and sexual violence that it received from the 2013-2014 through 2015-2016 school years.
Through this review of files, OCR identified deficiencies because in more than one case the College did
not identify the policy or procedure under which an investigation was being conducted, determine what
occurred, assess whether the conduct at issue created a hostile environment for the complaining
student, provide notice to one or both parties of the outcome of the investigation, or provide interim
measures or remedies to address the discrimination to the complainant. In regards to two different
respondents, the College issued a sanction at the conclusion of the grievance process without making a
finding of a conduct violation. In one case the College solicited and considered information about a
complainant’s sexual history, which may have had a prejudicial effect on the process; the College also
did not provide the Complainant with an opportunity to review the statements made and respond. In
another case, a responsible employee did not promptly report to the Title IX Coordinator. The following
summaries are examples of cases where OCR identified deficiencies in the College’s response.

Complainant One: On March XX, 2014, the Director of the XXXXXX KXXXXX XXXXXXXXX XXX XXXXXXXX
XXXXXX (Program Director) notified the Title IX Coordinator that a female student informed an instructor
that a male student XXXXXXX XXXXXXXX XXXXXXX XX XXX XXXXXX and had groped her breast with his
open hand during a class exercise XX XXXXXX XXXXXXX. Both students were enrolled in a course through

AR_00000497
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 28 of 312

Page 22 of 26: 09-13-2096

XXX XXXXXKX XXXKXX KXXKXXXXX XXX XKXKXXKXX KXXXXXK and were employees of an outside agency
(Agency). The Agency initiated an investigation.

The Title IX Coordinator inquired into the length of time to complete the investigation and whether it
would be shared with the College. Later the same day, the Program Director informed the Title IX
Coordinator that the Agency had determined that no “impropriety” occurred and that the female
student was satisfied with the outcome. The Title IX Coordinator stated that he appreciated the report
and took no further action.

Two days later, on March XX, 2014, an instructor at the College emailed the Safe Place Coordinator to
inform her that the female student had reported the incident, and that classmates and Agency staff
discouraged her from filing a formal complaint. The female student alleged that Agency staff required
her to participate in a meeting with the male student, even though the female student wanted to file a
complaint.

On March XX, 2014, the Safe Place Coordinator and female student met with the Title [X Coordinator.
The Title IX Coordinator’s notes of the meeting state that the female student was “distraught” with the
outcome of the Agency’s investigation and wished to file a formal complaint. The Safe Place
Coordinator requested the female student receive an extension on her upcoming exam because she was
not sleeping and struggling to focus. On March XX, 2014, the Title IX Coordinator’s office stated that the
College did not have the authority to extend the midterm date XXX XX XXXXXX XXXXXXXXXXXX.

On April X, 2014, the Safe Place Coordinator emailed the Title IX Coordinator that the female student
was alleging retaliation by Agency staff, because she was being denied XXXXXXXXXX XXXXXXXX
XXXXXXXXXXXX XXXX, The Title X Coordinator did not respond to the Safe Place Coordinator’s email.

On April X, 2014, the Program Director informed the Title IX Coordinator that the female student would
be removed from X XXXXXXXX XXX XXXX XX XXXXX because she was disrupting the class. Later that
same day, the female student emailed the Title IX Coordinator and stated that she had a two hour
meeting with Agency staff who pressured her XX XXXXXX. When she refused, staff told her that she
XXXXX XX XXXXXXX. On April X, 2014, the Title 1X Coordinator told the female student that he had been
informed that the Agency XXXXX XXXXXXXXXX XXXXXX (XXX) would initiate an investigation. He
encouraged the student to submit a written complaint to his office. The Agency XXX opened the
investigation on April XX, 2014.

On April XX, 2014, the female student XXXXXXXXX X XXXXXXX XXXXXXXXKX XX XXX XXXXKX XX
XXXKXXXXXXAXX. XXK XAXXAXXK XXXXAXAXK XAXXXX XXAXKX XXX XXXXXXXXK XXX XXXKXXXXAXAXAXKXK XXX XXXX XXX
XXX XXX XXKAARAAX XX XXXKXK XK XXXX XXX.

The XXX Officer interviewed the male student on April XX, 2014 and the female student at the end of
May 2014. During this time, the female student began therapy with the College’s Counselor, who
emailed the Title IX Coordinator that the female student was “very distressed.”

On August XX, 2014, the Agency XXX issued a findings letter to the female student and sent a copy to the
Title IX Coordinator’s office. The Agency XXX found that Agency staff “mishandled the response to her
complaint” but did not find that the male student violated the sexual harassment policy or that the
Agency retaliated against her. After reviewing the Agency XXX’s findings letter, the Title IX Coordinator
informed the President that the College did not need to take any further steps.

AR_00000498
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 29 of 312

Page 23 of 26: 09-13-2096

The Agency XXX sent the Title IX Coordinator a letter dated January X, 2015, which stated that the
Agency would update applicable manuals to include XXX reporting, disseminate the Agency Sexual
Harassment Prevention Policy, and conduct training on sexual harassment investigations for
administrators. The file does not reflect that the January X, 2015 letter was provided to the female
student.

Based on the information provided, OCR identified deficiencies in the College’s response because: the
Title IX Coordinator did not consider the information before him to determine if interim measures
beyond counseling were appropriate; the investigation was not prompt because it took 11 months to
complete; the remedial actions taken by the Agency XXX may not have been shared with the female
student; and the College did not assess whether the Agency XXX conducted its investigation in a manner
consistent with Title IX requirements or if not, did not conduct its own investigation into the allegations
under its grievance procedures, as required by Title IX.

Complainant Two: On June XX, 2014, a female student filed a sexual harassment complaint, alleging
that on June XX, 2014 the male student subjected the female student to unwanted kissing, touching of
her breasts under her shirt, and repeat attempts to put his hands down the front of her pants when she
was XX XXX XXXX. The Title IX Coordinator interviewed the female student on June XX, 2014 with the
Safe Place Coordinator present; the male student was interviewed on June XX, 2014. The July X, 2014
investigative report states that investigation addressed allegations of violations of BP 3540, sexual
assault.

The investigators provided the female student with a notice of the Title IX investigation and interviewed
her on July X, 2014. The investigators contacted the female student’s witnesses on multiple occasions
but they would not respond.

The investigators provided the male student with a notice of the Title IX investigation and the allegation,
and interviewed him on July X, 2014. The male student stated he and the female student engaged in
consensual kissing, and that he “tried to do more with his hands” but that the female student moved his
hands away. On July X, 2014, the investigators interviewed the male student’s witnesses, two
supervisors of the male and female student.

The credibility assessment portion of the investigative report states the female student’s witnesses
failed to provide evidence to substantiate her allegation, that other witnesses “questioned [the female
student’s] integrity”, that the female student’s account of the incident to her supervisor and to the
investigators was different, that the supervisors stated that the female student initiated contact with
the male student XX XXXX after the incident, that “[the supervisors] state[d] that the female student ...
XXX XXXXX XX XX XXXKX XXXX XXXXXXK XX XXK XXXK”, and that the supervisors thought the male student
was a good worker, non-aggressive, and got along well with others. The investigators concluded that it
was “not more than likely that [the male student] violated [BP/AP 3540].”

On August X, 2015, the Title IX Coordinator issued a determination letter to the male student, with a
copy to the female student, which included the no violation finding but stated that the Title Ix
Coordinator had determined that the College would take appropriate action to prevent recurrence of
the behavior. Specifically, the Title IX Coordinator placed the male student on permanent probation and
directed him to stay away from the female student.

AR_00000499
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 30 of 312

Page 24 of 26: 09-13-2096

Based on the information provided to OCR, the College properly notified the male student of the
allegations, identified BP 3540 as the applicable policy, reached a prompt determination within 54 days,
interviewed or attempted to interview all witnesses, and completed an investigative report with findings
that was provided to both parties. However, OCR identified two deficiencies. First, the Title IX
Coordinator issued a sanction — permanent probation -- to the male student in spite of a no violation
finding. Second, the investigators based their determination in part on the College supervisors’
comments about the female student’s unrelated sexual interactions with third parties, and the female
student was not given an opportunity to rebut statements made by staff supervisors, which may have
resulted in an inequitable process.

Complainant Three: On October X, 2014, a female student reported to campus police that while on a
College bus on September XX, 2014, a male student touched her bra strap, and repeatedly rubbed her
breasts with his arm without her consent. The police officer’s report stated that after taking the female
student’s report, he brought her to the Safe Place office. The Safe Place Coordinator assisted her in filing
a camplaint and provided support, including facilitating an excused absence in a class.

The police officer rode the bus in plain clothes with the female student on two occasions, until she
identified the male student, who was previously unknown to her, on October X, 2014, at which time the
officer took the male student into custody and questioned him. The Title IX Coordinator interviewed the
male student on November XX, 2014. The Title IX Coordinator referred the male student to the
College’s mental health counseling department, but he did not go to the appointment. The Title IX
Coordinator provided a written determination letter to both parties, dated January XX, 2015, which
included the allegation, sanctioned the male student with permanent probation, and ordered him to
have no contact with the female student but did not identify a conduct violation under the College’s
policies.

Based on the information provided to OCR, the complaint was resolved timely in approximately three
and a half months, and the College took action to investigate the allegation and provided a written
determination letter to both parties. However, OCR is concerned that the process was not equitable for
the male student because the letter issued to the male student did not include a determination as to
whether the harassing conduct occurred or the policy/procedure under which the determination was
made. Nevertheless, the male student was placed on permanent probation. If the College determined
that the conduct occurred, there is no documentation that would show that the College assessed
whether the female student was subjected to a hostile environment based on the incident.

Complainant Four: On March X, 2016, a female student made an oral report and gave a voluntary
written statement to campus police, stating that from about January XX, 2016 to March X, 2016, a male
student in her class commented on and touched her legs, called her multiple times a day, sent her
multiple texts a day, sat next to her during class, even when she tried to move away, tried to walk with
her after every class and drive her home, and offered her medication to help her relax when she went
out. The female student reported that she arranged to have another female student meet her after
class because the male student’s behavior was unwelcome and frightened her. In this regard, the
female student reported that she had panic attacks before class and when the male student called her,
and that she feared he would find out where she lived.

On March x, 2016, campus police interviewed the male student. The male student denied touching the

female student, and said that he offered the female student his pain medication as a favor, and he
offered her rides because he thought she lived near him. Campus police told the male student to refrain

AR_00000500
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 31 of 312

Page 25 of 26: 09-13-2096

from contacting or sitting near the female student, and that a copy of the police report would be
forwarded to the Title IX Coordinator, who would contact the male student to schedule an interview.

Student Services received the police report on March X, 2016, and determined that the male student
had no prior discipline as of March XX, 2016. On March XX, 2016, the Title IX Coordinator met with the
male student and gave him a verbal warning.

Based on the information provided, the complaint was resolved within about fifteen days. However,
OCR identified a deficiency because the documentation that the College provided ta OCR does not show
that the female student was ever contacted by the Title IX Coordinator, given information about her
right to make a written complaint, or referred to Safe Place or offered interim remedies, nor did she
receive any other follow-up from anyone at the College.

CONCLUSION

The College has entered into the enclosed Resolution Agreement (Agreement) to address the
deficiencies and violations identified in this matter. The Agreement includes but is not limited to:

@ Revisions to the College’s policies and procedures so that they are compliant with Title IX
requirements;

e OCR review of the College’s investigations of sexual harassment and sexual violence allegations
during the term of the Agreement;

e Development of a confidential system for reviewing and examining oral reports and written
complaints of sexual harassment, which includes information about interim measures, remedies and
notice of the outcome;

e Guidance and training for staff regarding the revised policy, procedure and complaint system;

e Student training on the prevention of sexual harassment and sexual violence and reporting and the
prohibition on retaliation; and

e individual remedies for the OCR Complainant.

Based on the commitments made in the enclosed Agreement, OCR is closing the investigation of this
complaint as of the date of this letter. When fully implemented, the Agreement is intended to address
the violation findings and compliance deficiencies identified in this investigation. OCR will monitor the
implementation of the Agreement until the College is in compliance with the statute(s) and regulations
at issue in the case. OCR’s determination in this matter should not be interpreted to address the
College’s compliance with any other regulatory provision or to address any issues other than those
addressed in this letter. The Complainant may have the right to file a private suit in federal court
whether or not OCR finds a violation.

This letter sets forth OCR’s determination in this case. This letter is not a formal statement of OCR policy
and should not be relied upon, cited, or construed as such. OCR’s formal policy statements are approved
by a duly authorized OCR official and made available to the public. Please be advised that the College
may not harass, coerce, intimidate, retaliate, or discriminate against any individual because he or she
has filed a complaint or participated in the complaint resolution process. If this happens, the
Complainant may file another complaint with OCR alleging such treatment.

AR_00000501
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 32 of 312
Page 26 of 26: 09-13-2096
Under the Freedom of Information Act, it may be necessary to release this document and related
correspondence and records upon request. In the event that OCR receives such a request, it will seek to

protect, to the extent provided by the law, personal information that, if released, could reasonably be
expected to constitute an unwarranted invasion of privacy.

Thank you for your cooperation in resolving this case. If you have any questions regarding this letter,
please contact Monique Raco-Fuentes and Julie Baenziger at the San Francisco OCR office at (415) 486-
5555.

Sincerely,
/s/
Laura Faer

Regional Director
Enc.

AR_00000502
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 33 of 312

RESOLUTION AGREEMENT
Butte-Glenn Community College District
OCR Case No. 09-13-2096

The Butte-Glenn Community College District is comprised of one community college, Butte
College. Throughout the Resolution Agreement (Agreement), the term College is used to refer
to both the College and the District. Without admitting to any violation of law, the College
agrees to implement this Agreement in the above-referenced case investigated by the U.S.
Department of Education, Office for Civil Rights (OCR) under Title [IX of the Education
Amendments of 1972 (Title [X) and its implementing regulation. The Agreement includes terms
that resolve allegations for which OCR identified violations under section 303(b) of OCR’s Case
Processing Manual (CPM). The Agreement also includes terms in Sections VI. and X. that the
College has voluntarily entered into and agreed to in order to resolve an allegation that was not
fully investigated prior to the conclusion of the investigation in accordance with section 302 of
the CPM.

In addition, the College 1s entering into the Agreement to assure that it has an environment and
culture in which all students feel safe and well supported, and that it responds promptly,
effectively, and equitably to incidents of discrimination on the basis of sex, including sexual
harassment and sexual violence, in a manner designed to stop the discrimination, prevent its
recurrence, and remedy its effects, consistent with the requirements of Title IX.

I. NOTICE OF NONDISCRIMINATION

 

a. Consistent with the requirements of 34 C.F.R. §§ 106.8 and 106.9, the College will
amend its notice of nondiscrimination to include the contact information for the Title
IX Coordinator (name, title and contact information, including phone number, office
and email address) and a statement that inquiries concerning the application of Title
[X may be referred to the Title [X Coordinator or OCR and will publish the revised
notice in all required locations, including but not limited to the College and Safe
Place and Wellness Program (Safe Place) websites, in its promotional materials, the
student and employee handbook, application forms and registration materials, student
pamphlets, and other electronic and printed publications that provide information to
employees, applicants, and students about the College.

b. Reporting Requirement: By September 30, 2017, the College will provide OCR
with a copy of its notice of nondiscrimination for review and approval, along with an
explanation of the distribution plan and an assurance that the College will continue to
distribute the notice of nondiscrimination approved by OCR in compliance with the
regulations. Within 45 days of OCR’s approval of the notice of nondiscrimination,
the College will provide OCR with documentation of its dissemination of the notice
of nondiscrimination, including web links to the aforementioned publications
containing the notice of nondiscrimination and, to the extent a publication is only
provided in print form, the title page of that publication and the page(s) on which
notice appears. If the College makes changes to the notice of nondiscrimination
and/or distribution plan while this Agreement is in effect, the College will provide the

AR_00000503
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 34 of 312

Page 2 of 16: 09-13-2096

revised notice of nondiscrimination and/or distribution plan to OCR within 45 days of
such decision for review and approval.

IL. TITLE IX COORDINATOR

a.

The College will identify its Title [IX Coordinator and her/his qualifications and
ensure that the Title [IX Coordinator has received the required training and can fulfill
all responsibilities specified in this Agreement. The Title [IX Coordinator will have a
line of reporting that will provide for sufficient autonomy and authority to effectively
execute the responsibilities of the Title [IX Coordinator. The College will develop a
statement of roles and responsibilities and mandatory training requirements for the
Title [IX Coordinator to, at a minimum, include:

i. The Title IX Coordinator will have expert knowledge of the Title IX
grievance procedure(s) and oversight responsibility for the prompt and
equitable response to Title [X disclosures, oral reports, and written complaints
(reports) made directly to the Title [X Coordinator and from any individual,
including but not limited to students, employees, third parties, and those
delegated the responsibility for receiving and/or investigating reports of sex
discrimination, including sexual harassment and sexual violence, and will
address any patterns or systemic issues that arise during the review of such
reports under Title [X and assess overall efficacy of prevention, coordination
and response by the College to sexual harassment and sexual violence,
including the implementation and efficacy of interim measures, and steps
taken to stop discrimination/harassment on the basis of sex found to have
occutred, prevent its recurrence, eliminate any hostile environment based on
sex and remedy its discriminatory effects on the complainant and others, as
appropriate.

ii. The Title IX Coordinator will coordinate with appropriate administrators and
administrative offices (e.g., academic deans, Vice President of Student
Affairs, Human Resources), Safe Place, student and health and counseling
services, and law enforcement offices to identify and address any patterns or
systemic problems under Title [X and to assess the overall efficacy of the
coordination among these various offices.

iti. The Title [IX Coordinator will be responsible for the prompt and equitable
investigation of reports alleging sexual harassment and sexual violence;
making findings as to whether sexual harassment and/or sexual violence
occutred; identifying remedies (including interim measures) necessary to
address sexual harassment and/or sexual violence, eliminate any hostile
environment, prevent recurrence, and address the effects; and will be available
to present any investigative report and/or answer questions about the
proceedings below. To the extent that any of these duties in this subpart will
be delegated to other individuals at the College or an external entity, the
statement will include what will be delegated to whom and how the Title IX

AR_00000504
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 35 of 312

Page 3 of 16: 09-13-2096

Coordinator will retain oversight of those who may be delegated such
responsibilities in fulfilling these duties.

iv. The Title IX Coordinator will coordinate the duties and activities of any Title
IX investigators (and/or Deputy Title [IX Coordinators) or an external entity
the College designates. The College will develop specific statements of roles
and responsibilities for each Title [X investigator and/or Deputy Coordinator
that delineate the scope of each individual’s duties and their subordinate role
to the Title [X Coordinator.

v. The Title [IX Coordinator will have sufficient experience and training on the
substantive requirements of Title [X and how to investigate reports under Title
[X. The Title [X Coordinator will oversee the provision of initial and ongoing
training on the substantive requirements of Title IX and how to investigate
reports under Title [IX to any Deputy Title [X Coordinator, Title IX
investigators and any other individuals from any College department or office
delegated responsibility for receiving and/or investigating reports of sex
discrimination, including sexual harassment and sexual violence.

vi. The Title [IX Coordinator will have responsibility for the development,
scheduling, and implementation of regular events hosted by or supported by
Safe Place and leadership on campus to raise awareness in the campus
community about all forms of sex discrimination (including sexual harassment
and sexual violence).

vii. The Title [IX Coordinator will ensure the development, scheduling and
implementation of necessary training and distribution of information for the
College community (faculty, coaches, and staff (employees) and students)
regarding their Title [IX rights and responsibilities, including information
about the resources available on and off College property, the duty of
responsible employees to share information with the Title [IX Coordinator,
informal and formal resolution processes, the availability of interim measures,
and the right to file a report with local law enforcement and the College
simultaneously.

viii. The Title [IX Coordinator will be responsible for periodic review and
assessment of the College’s Title IX policies and procedures to ensure that
they comply with Title IX, are consolidated to the maximum extent
appropriate to provide an efficient resource for students, faculty, and staff, are
consistent with each other or have appropriate cross-references, and are easy
to access and understand.

ix. The Title IX Coordinator should not have other job responsibilities that create
a conflict of interest with regard to the duties and responsibilities under Title
IX.

AR_00000505
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 36 of 312

Page 4 of 16: 09-13-2096

x. The Title [X Coordinator will be responsible for communicating with the
campus police regarding the College’s obligations under Title [X and serving
as a resource on Title IX issues. The Title IX Coordinator will be given
access to campus police records regarding Title [X investigations, so long as it
does not compromise the criminal investigation or is not otherwise prohibited
by law. The Title [X Coordinator will ensure training is provided annually to
the campus police regarding the College’s Title [IX obligations and their duties
as responsible employees under Title IX.

xi. The Title [IX Coordinator will be responsible for coordinating the development
and implementation of annual assessments (e.g., surveys or focus groups) of
campus climate with regard to sexual harassment and sexual violence.

b. Reporting Requirements:

i. By August 15, 2017, the College will provide documentation to OCR showing
that it has established the responsibilities of the Title [IX Coordinator position
in accordance with Section IT for OCR review and approval.

ii. By August 15, 2017, the College will provide OCR with a copy of the
statement of Title [X Coordinator’s responsibilities and corresponding training
requirements to meet those responsibilities for OCR review and approval.

iii. By September 30, 2017, the College will provide OCR with copies of any
electronic links to College publications, websites or other materials where the
statement has been published.

iv. By September 30, 2017, the College will provide OCR with the name and
qualifications of the Title [IX Coordinator and the Coordinator’s training
schedule in accordance with [.b.11.

i. POLICIES AND PROCEDURES

 

a. The College will revise its policies and procedures, including, but not limited to: BP
3430 and AP 3430 “Prohibition of Harassment”; AP 3435, “Discrimination and
Harassment Investigations”; BP 3540 and AP 3540, “Sexual Assaults”; Procedures
5.7 “Sexual Harassment,” and 5.8 “Unlawful Discrimination”; and BP 5500 and AP
5500, “Standards of Conduct: Student Discipline and Title [IX Procedures,” so that
they are consistent with Title [IX requirements. The College has determined that it
will create one policy and procedure to address sexual harassment and sexual
violence and eliminate duplicative policies and procedures.

b. The College will conduct a comprehensive review of all of the policies and
procedures listed in Section Hl.a., and any additional relevant published College
materials through any College department or office, and submit for OCR review and
approval revisions to policies and procedures and other related guidance and
documents (documents) related to reports of sexual harassment and sexual violence

AR_00000506
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 37 of 312

Page 5 of 16: 09-13-2096

involving students, faculty, staff and third parties. To the extent the College retains
multiple secondary guidance documents, i.e., Human Resources and Student Conduct
Code guidelines and Safe Place brochures, the College will ensure that all documents
are consistent with the remaining policy and procedure with respect to defined terms,
reporting options and timelines, and investigation and appeal procedures. The
College’s revisions to policies and procedures will include revising or adding cross-
references and links between documents and/or deleting documents, to ensure, at a
minimum:

i. in addition to the remaining policy and procedure, all other documents will be
internally consistent and will not contain  conflicting/contradictory
information;

ii. clear and consistent explanations in all documents of the specific College
policy and/or procedure that applies to each type of report investigation;

iii. the College’s commitment to respond to all reports of sexual harassment and
sexual violence, as well as any other incidents of sexual harassment and
sexual violence of which it knows of should have known;

iv. notification to students, employees and third parties about the policy and
procedure that shall be utilized for reports of sexual harassment and sexual
violence when filed by or against any member of the aforementioned groups;

v. consistent definitions of sexual harassment, which must encompass quid pro
quo, persistent or pervasive harassment, as well as severe incidents (i.e.,
sexual violence);

vi. consistent definitions or explanation of factors that may impact the ability to
consent, including incapacitation;

vii. a statement that, in determining whether sexual harassment against a student
resulted in a sexually hostile environment, the College will consider the
conduct in question from both a subjective and objective perspective;

vii. reasonable and consistent time frames for each major stage of the procedure;

ix. consistent and equitable rights and information provided to both parties to a
report, including but not limited to an equal opportunity for the parties to
access and review evidence, and present witnesses and other evidence and to
receive notice of the outcome of the grievance process, including but not
limited to the investigation and appeal phases;

x. if the College continues to offer an informal resolution process, it will include
a description of what the process entails and ensure that it is prompt and
equitable;

xi. Clarification regarding the College’s obligation to identify witnesses, seek
evidence, and ask questions of the parties and witnesses when resolving
reports of sexual harassment and sexual violence;

Xli. a requirement that the College consider the effects of off-campus sexual
harassment and sexual violence when evaluating whether there is a hostile
environment on campus or in an off-campus education program or activity;

xiii. a definition of “responsible employee” that is consistent with Title IX
requirements and a statement that responsible employees must promptly,

AR_00000507
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 38 of 312

Page 6 of 16: 09-13-2096

within 24 hours, report sexual harassment and sexual violence upon receiving
notice;

xiv. the name or title, office address, e-mail address, and telephone number of the
Title [IX Coordinator;

xv. an explicit prohibition against retaliation, which includes witness intimidation
and interference, and clarification that reports of any of the aforementioned
will be promptly investigated by the College under processes and standards
that meet Title [X requirements;

Xv1. a statement recognizing that introduction of evidence of the complainant’s
past sexual relationships with individuals other than the accused may have a
prejudicial effect on the proceedings and should not be considered;

xvii. sufficient time for any appeal body to review the investigation record and any
supplemental materials prior to the appeal hearing, if an appeal is offered;

xviil. if someone other than the Title [X Coordinator will accept, investigate and
resolve the report, clear and consistent designation of the College employee
and/or office that is responsible and the specific type of report (e.g., against
employees) handled by that employee or office;

xix. clear and consistent assurance that, regardless of which College employee or
entity investigates and resolves the report, that the Title [X Coordinator will
maintain oversight of the report investigation and resolution, will be provided
written notice of the report and the investigation determination, and where
sexual harassment/sexual violence is found to have occurred, will oversee the
steps the College will take in response;

xx. a description of applicable interim remedies, remedies and sanctions; and
a statement that the Title [IX Coordinator, and/or her or his specific designee,
will be responsible for coordinating the provision of interim measures through
multiple College departments or offices, and in determining and implementing
such measures, the Title [IX Coordinator will review all available information
and seek to minimize the burden on the complainant.

c. Reporting Requirements

1. By January 30, 2018, the College will provide OCR with a draft of the revised
policy(ies) and procedure(s) and related documents for review and approval.

ii. Within 90 days of receipt of OCR’s approval, the College will provide
documentation to OCR showing that it has adopted the revised policy and
procedure and to the extent necessary, secondary documents as required by
Section HI, provide notification of the same on its website and through an
electronic mail message to all employees and students, and provide
documentation to OCR regarding the same, including links to the updated
website, a copy of the electronic mail message, a copy of and/or link to any
updated printed publications containing the revised policy(ies) and
procedure(s), such as the College Catalog, Title IX web page, Student
Handbook, Safe Place web page, campus police web page, and any additional
documentation that the College has regarding its distribution.

AR_00000508
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 39 of 312

Page 7 of 16: 09-13-2096

iii. Once the College adopts the revised policy and procedure related to sexual
harassment and sexual violence, the College will not substantially modify
them during the period of the Agreement without the review and approval of
OCR. All requests to modify such policy and procedure must be made in
writing at least 90 days before the College proposes to adopt the modification.

TV. STAFF TRAINING AND PROFESSIONAL DEVELOPMENT

a. The College will provide comprehensive training overseen by the Title IX
Coordinator to Title IX investigators, Human Resources personnel, Student Campus
Climate Committee (Student Climate Committee), and campus police, as well as all
College employees.

b. Specifically, the Title [IX Coordinator, after consulting with Safe Place, will ensure
the development and provision of annual comprehensive Title [X training to all
College employees. The training will provide an understanding of the College’s
responsibilities under Title [X to address allegations of sexual harassment, sexual
violence, and retaliation. The training will include, at a minimum:

1. the College’s revised policies and procedures for Title [IX reports required by

Section IIL;

ii. how to inform students and complainants of their right to file Title [X reports
and criminal complaints simultaneously;

iii. an explanation of the duty for responsible employees to share information
with the Title LX Coordinator;

iv. information about the prohibition on retaliation, how to prevent retaliation,
and how to investigate complaints of retaliation;

v. information about the system required by Section VL; and

vi. a post-training questionnaire to assess knowledge regarding how to provide a
report and respond to sexual harassment and sexual violence.

c. Beginning with the 2017-2018 academic year, the College will ensure that all new
employees complete the training in person or through an OCR approved online
training, pursuant to Section IV.a.-b., within six months of their employment start
date.

d. The Title [X Coordinator will ensure the development and provision of Title IX
training for all College employees who are directly involved in receiving,
investigating, and/or resolving reports of sex discrimination, including sexual
harassment and sexual violence, or who will otherwise assist in the coordination of
the College’s compliance with Title [X. This annual training will be conducted in
person and will include, at a minimum:

1. the College’s revised policies and grievance procedures for Title [X reports;

AR_00000509
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 40 of 312
Page 8 of 16: 09-13-2096

li. the College’s responsibilities under Title [X to address allegations of sexual
harassment and sexual violence, whether or not the actions are potentially
criminal in nature;

iii. the neurobiology of trauma and possible impact on an individual’s
participation in the grievance process;

iv. recognizing and responding to allegations and reports pursuant to Title IX,
including conducting imterviews of victims of sexual violence and
communicating in an impartial and objective manner;

Vv. recognizing and appropriately responding to allegations of retaliation,
intimidation, and coercion pursuant to Title TX;

vi. how to conduct and document equitable, adequate, prompt, reliable and
impartial Title [X investigations, including the appropriate legal standards to
apply in a Title [X investigation;

vii. protection of information regarding sexual harassment and sexual violence
allegations so that only College employees with a need to know receive such
information;

vii. the link between alcohol and drug use and sexual harassment and sexual
violence, including how to address the challenges of investigating incidents
involving alcohol or drug use; and

ix. a written assessment requiring participants to demonstrate that they have
learned the material in the Title [X training.

e. Reporting Requirements:

i. By January 30, 2018, the College will identify and report any additional
training needed for specific groups of employees, including but not limited to
the Title [X Coordinator and Investigators, Safe Place Coordinator, Human
Resource personnel, and campus police.

i. By February 28, 2018, and by the same date annually thereafter until such
time as OCR closes the monitoring of this Agreement, the College will
provide OCR with a draft of the proposed staff training materials and the
name and title of the trainer described in Section IV. for review and approval.

iii. The College will implement the staff training as outlined in Section IV. within
60 days of OCR review and approval and provide documentation that the
training has been provided, including a copy of the training materials, dates(s),
the name and contact information of the individual(s) who conducted the
training, and the sign-in sheet identifying the name and position of each
individual who received the training, along with a list of College employees
within 15 days of completion.

Vv. TRAINING OF ANY APPEAL BODY

AR_00000510
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 41 of 312

Page 9 of 16: 09-13-2096

a. The College will ensure that any individuals participating in any body created by the
College to hear appeals, including those involved with any level of appeal, shall
receive training annually and at least 30 days prior to reviewing any appeal on sexual
harassment and sexual violence.

b. The Title [IX Coordinator will develop the training materials specific to the appeal
body and ensure that this training will be provided in person and shall include but not
be limited to:

i. the College’s revised policies and grievance procedures for sexual harassment
and sexual violence and the standard of review to be used by the appeal body;

ii. the College’s responsibilities under Title TX to address allegations of sexual
harassment and sexual violence in a prompt and equitable manner;

iii. the College’s definitions of sexual harassment, which must encompass quid
pro quo, persistent or pervasive harassment, as well as severe incidents (1.c.,
sexual violence);

iv. the College’s definitions or explanation of factors that may impact the ability
to consent, including incapacitation;

v. how to review evidence, including the weighing of evidence in an impartial
and reliable manner; and

vi. training on the neurobiology of trauma.

c. Reporting Requirements:

i. By November 15, 2017, the College will provide OCR for review and
approval the proposed training materials and any agendas to be used in the
trainings conducted pursuant to Section V. The College will also provide
information, for review and approval, describing the expertise and experience
with regard to sexual harassment and sexual violence of the person or persons
conducting the training pursuant to Section V.

ii. By May |, 2018, and by the same date annually thereafter until such time as
OCR closes the monitoring of this Agreement, the College will provide
documentation to OCR showing that the individuals who are required to
receive training in order to serve on any appeal body have received the
training as required.

VI. REVIEWING AND EXAMINING REPORTS

a. The College will develop and implement a confidential electronic database or other
system for reviewing and examining reports (including reports that do not result in
the filing of a complaint), investigations, interim measures, and resolutions of student,
employee, and third party conduct that may constitute sexual harassment or sexual
violence to ensure that such reports are adequately, reliably, promptly and impartially
investigated and resolved. The system will require, at a minimum, that:

AR_00000511
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 42 of 312

Page 10 of 16: 09-13-2096

i. all offices, including the campus police department, with the exception of
health care professionals and any other individuals who are statutorily
prohibited from reporting, will notify the Title [X Coordinator within 24 hours
of receiving notice of sex discrimination, including sexual harassment and
violence, regardless of whether a formal complaint was filed, for the purpose
of ensuring that individuals subject to discrimination are consistently and
promptly receiving necessary services and information;

li. the Title [X Coordinator or her or his designee enter into an electronic,
confidential database or other system the following fields of information: the
date and nature of the complaint or other report (bystander or responsible
employee report); the name of the complainant or that the report was
anonymous; the location and date of the alleged conduct; the name of the
person(s) who received, made or forwarded a report; the name(s) of the
respondent; the name(s) of the person(s) assigned to investigate the report;
any interim measures taken, and any disciplinary charges issued; the date and
a summary of the investigative findings; the date and a summary of the
outcome of any appeal; and a summary of the final remedial and disciplinary
actions taken, if any; and

ii. the Title [X Coordinator shall ensure the maintenance of records of all reports,
investigations, findings, the basis for those findings, and appeals, including,
but not limited to: the complaint or report; the names of the complainant, the
respondent, and witnesses; any statements or other evidence submitted or
collected; interview notes; correspondence relating to the investigation;
actions taken on behalf of the complainant and/or respondent, including
interim measures; actions taken against the respondent; records of past
discipline resulting from earlier findings of sexual harassment and/or sexual
violence and records of any discipline or proposed discipline with respect to
the present conduct; records of findings and outcomes communicated to the
parties; and records of any appeals.

b. Reporting Requirements:

i. By December 15, 2017, the College will provide a draft of the system for
reviewing and examining sexual harassment and sexual violence reports
described in Section VI. to OCR for review and approval. The College will
adopt the system in Section VI. within 60 days of OCR approval.

ii. Until such time as OCR closes the monitoring of this Agreement, within 30
days of the end of each semester, the College will provide OCR with a copy of
all reports, including all fields of information, entered into the electronic
database described in Section VI. above for the preceding semester.

AR_00000512
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 43 of 312

Page 11 of 16: 09-13-2096

VIF. STUDENT TRAINING

 

a. The Title [X Coordinator, after consulting with Safe Place, will ensure
implementation of annual mandatory training as described herein in VILb. - g. for
all students with the exception of those defined in VILh. below.

b. The training whether in person and/or online will include, at a minimum,
information about:

i. the College’s revised sexual harassment/sexual violence policies and
procedures;

ii. the College’s prohibition against sexual harassment, sexual violence, and
retaliation and how to recognize such forms of sex discrimination when it
occurs;

ii. how and to whom any incidents of sexual harassment, sexual violence,
and retaliation should be reported; and

iv. Title TX, the rights this law confers on students, the resources available to
students who have experienced sexual harassment, sexual violence and
retaliation, and the role and authority of OCR to enforce Title IX.

c. These sessions should be interactive, presented in lay terms familiar to students,
and illustrated with examples relevant to student life at the College, and should
provide in-person opportunities throughout the academic year for students to
engage in small group discussion about the information presented. The Title IX
Coordinator shall obtain input from the Student Committee, outlined below, and
Safe Place regarding the content and manner of delivering the training to
maximize the training’s effectiveness for students. These sessions will
emphasize:

i. definitions or explanation of factors that may impact the ability to consent,
including incapacitation;

ii. the role of alcohol and other drug use in incidents of sexual harassment
and sexual violence, including how such use may relate to consent and
incapacitation;

iit. clear examples of what types of actions may constitute sex discrimination
in the College’s programs or activities, including but not limited to
different types of sexual harassment and sexual violence;

iv. the role of bystanders;

d. An in-person session will be provided as part of the annual student orientation for
new students (including visiting and international students). The College will
require all new students who arrive after the in-person orientation has concluded
to complete an online training and will provide information about in-person

AR_00000513
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 44 of 312

Page 12 of 16: 09-13-2096

sessions being offered during the course of the school year. The College will
develop a system to ensure that all students have participated in the mandatory
training.

e. For students with disabilities enrolled in the College’s Special Education (SPE)
dual enrollment program, the College will modify the training as appropriate to
meet the needs of those students as required by Section 504 of the Rehabilitation
Act of 1973, Title II of the Americans with Disabilities Act of 1990, and their
implementing regulations.

f. For students dually enrolled with their high school and the College, the College
will modify the training as age appropriate to meet the needs of those students.

g. For students enrolled as English as a Second Language (ESL) learners, the
College will develop a process to identify the predominant languages spoken and
provide appropriate translation of training materials and/or modify the training to
provide equal access to content of the training to ESL students.

h. For students enrolling solely to attend College trainings of two weeks or less or a
contract education class through an employer, the College will develop a
mechanism for delivering information upon enrollment about the College’s notice
of nondiscrimination, prohibitions of sexual harassment, sexual violence, and
retaliation, and the College’s grievance procedures, such as a disclosure statement
for signature provided with enrollment materials or pre-enrollment online
material.

i. Reporting Requirements:

i. By February 28, 2018, the College will provide OCR, for review and
approval, the proposed training materials and any agendas to be used in
the trainings conducted pursuant to Section VII. The College will also
provide OCR, for review and approval, information describing the
expertise and experience with regard to Title [X of the person or persons
conducting the training.

ii. By February 28, 2018, the College will provide OCR, for review and
approval, the proposed alternative mechanism and any materials to be
used to provide the pre-enrollment information as described in Section
VILh.

iii. By June 1, 2018, and by the same date annually thereafter until such time
as OCR closes the monitoring of this Agreement, the College will provide
documentation to OCR showing that the individuals who are required to
receive the training required by Section VII. have done so.

AR_00000514
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 45 of 312

Page 13 of 16: 09-13-2096

VIE. EDUCATIONAL CLIMATE

a. The Title [IX Coordinator will consult with Safe Place and use the results from the
College’s Campus Climate Survey administered in the 2015-2016 school year to
develop and administer one or more annual climate assessments for all students to:

i. assess students’ perceptions and knowledge regarding sexual harassment,
sexual violence, and retaliation;

li. gather information regarding students’ experience of sexual harassment and
sexual violence while attending the College, if any;

iii. determine whether students know when and how to report such conduct;

iv. gauge students’ familiarity with where/how to report and their willingness to
report;

v. identify potential barriers to reporting;

vi. assess students’ familiarity with the College’s outreach, education, and
prevention efforts to identify which strategies are effective and which may
need to be replaced;

vii. solicit student input on how the College can encourage reporting of sexual
harassment, sexual violence, and retaliation and prevent the same; and

vill. assess bystander experience.

b. Among the tools used to assess climate, the College may choose to conduct
anonymous surveys or student focus groups, and/or develop other means of gathering
student input regarding the topics in Section VII. that will be the subject of the
annual climate assessments. The College will include at least one forum or option
that allows students to participate anonymously.

c. The College will use the data from each year’s assessment to inform its identification
of appropriate future climate assessments and the training required under this
Agreement. Based on a review of each climate assessment’s results, the Title IX
Coordinator will develop a plan of appropriate and responsive actions to present to
the President/Superintendent.

d. By December 15, 2017, the Title [IX Coordinator will create and facilitate the
meetings of a Student Campus Climate Committee (Student Committee) comprised of
diverse and representative student members from the College community. The
Student Committee will study existing data and the requirements of Title [X and will
identify and recommend strategies for the prevention of incidents of sexual
harassment and sexual violence and retaliation, including outreach and educational
activities to ensure that students understand their rights, how to prompt bystander
intervention, and how to report possible violations of Title IX. The Student
Committee’s recommendations will presented to the President/Superintendent in an
annual report and shared with the Board of Trustees, who will take appropriate
responsive action.

e. Reporting Requirements:

AR_00000515
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 46 of 312

Page 14 of 16: 09-13-2096

i. By December 15, 2017, the College will provide OCR with the data collected
from the 2015-2016 Campus Climate Survey.

ii. By February 1, 2018, the College will provide for OCR’s review and approval
a detailed plan for collecting the information in Section VIII, including a
copy of any climate assessment or other instrument it proposes to administer
or utilize.

iti. By May 15, 2018, and by the same date annually thereafter until such time as
OCR closes the monitoring of this Agreement, the College will provide OCR
with a report documenting that the annual climate assessment and the other
means for collecting student input have been completed. The report will
include the cumulative results of the assessments, the Title [X Coordinator’s
analysis of the results, and the College’s proposed actions based on that
analysis and the assessment information.

iv. By March 1, 2018, and by the same date annually thereafter until such time as
OCR closes the monitoring of this Agreement, the College will send OCR a
list of the current membership of the Student Committee, a report detailing the
strategies identified and recommended by the Student Committee, and
documentation that it has published the Student Committee’s report.

v. By May 1, 2018, and by the same date annually thereafter until such time as
OCR closes the monitoring of this Agreement, the College will inform OCR
concerning which Student Committee recommendation(s) were adopted and
which recommendation(s) were not adopted, as well as the basis for such
decisions.

IX. INDIVIDUAL REMEDIES

 

a. The College President will invite the Complainant to a meeting in which the President
will explain the ways in which the grievance process has been revised to meet the
Title [X requirements for complainants and respondents and provide the Complainant
with an opportunity to share concerns regarding her experiences with the College’s
handling of her 2012 complaint.

b. To the extent reimbursement has not been provided, the College will reimburse the
Complainant for the tuition, fees, books, and instructional materials purchased for
classes at the College during the fall 2012 semester. The College will also reimburse
the Complainant for any undergraduate tuition paid through the 2012-2013 and 2013-
2014 school year, including related costs for fees, books, and instructional materials.

c. The College will provide reimbursement to the Complainant for any costs associated
with her medical, psychological and emotional support needs related to the September
29, 2012 incident for two years from the date of the incident.

d. Reporting Requirements:

1. By August 15, 2017, the College will provide OCR with a draft of the meeting
invitation described in Section [X.a. for review and approval. The College

AR_00000516
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 47 of 312
Page 15 of 16: 09-13-2096

will mail the statement to the Student’s last known address and email address
within ten (10) days of OCR approval.

ii. By August 15, 2017, the College will provide the Complainant with written
notification of the College’s obligations under Section [X.b.-c. above,
including an explanation of how the College will provide reimbursement for
any expenses as described in Section [X.b.-c. above. The College will provide
a copy of the notification to OCR within 15 days of issuing it to the
Complainant.

iii. By January 15, 2018, the College will verify to OCR that any reimbursement
required by Section IX. has been provided to the Complainant.

x. REVIEW OF REPORTS

 

a. The College will review reports received by the Vice President and/or Director of
Human Resources from the 2013-2014 to the 2015-2016 academic years and
determine whether there are any investigative steps that should have been completed
to ensure an equitable and reliable process for the parties; where a finding of sex
discrimination is made, whether there are any appropriate remedies that may still be
available, such as counseling or academic adjustments; whether there are
investigative steps or remedies necessary to identify and address any extant concerns
about sexual harassment, sexual violence or retaliation; and whether a notice of the
outcome was provided.

These reviews will at a minimum address the deficiencies identified by OCR during
the course of this review, including the deficiencies identified with respect to
inequitable treatment of respondents, although the College is not expected to
reinvestigate or rehear matters that had been finally resolved under College policy.
After this review, any complainant and/or respondent identified as not having
received a prompt and equitable process will receive a written notice of the outcome
of this review. The notice of the outcome will include an offer from the College of
remedies and/or explanation of other actions the College proposes to address the
deficiencies and an invitation for the individual to contact the College to discuss the
proposal, including remedies the individual believes should be offered.

b. Commencing with academic year 2016-2017, the College will annually submit for
OCR’s review and approval copies of all reports that allege sexual harassment and
sexual violence and documentation related to the investigation of each report, such as
witness interviews, investigator notes, evidence submitted by the parties, investigative
reports and summaries, documentation regarding interim measures offered and/or
provided, any final disposition letters, hearing records, disciplinary records,
documentation regarding any appeals, and documentation regarding additional steps
taken to stop harassment found to have occurred, prevent its recurrence, and remedy
its effects on complainants and others, as appropriate.

c. Reporting Requirements:

AR_00000517
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 48 of 312

Page 16 of 16: 09-13-2096

i. By February 23, 2018, the College will provide for OCR’s review and
approval the results of its review as described in Section X. of this Agreement,
including, but not limited to, any proposed notices of the outcome to be issued
and any actions taken by the College and remedies put in place by the College
as a result of its review. If OCR determines that the College must take any
different or further action(s) and/or provide any different or further remedies,
OCR will provide the College with notice of the corrective action and an
opportunity to discuss the scope of the action. The College will initiate the
cotrective action(s) within forty-five (45) calendar days of receipt of OCR’s
determination.

ii. Reports and related documentation for academic year 2016-2017 shall be
submitted to OCR by December 15, 2017 and annually on the same date
thereafter until such time as OCR closes the monitoring of this Agreement. If
OCR determines that the College must take any corrective action(s), OCR will
provide the College with notice of the corrective action and an opportunity to
discuss the scope of the action. The College will take the corrective action
within forty-five (45) calendar days of receipt of OCR’s determination.

XI. MONITORING

The College understands that OCR will keep the monitoring of this case open for a minimum of
three years and will not close the monitoring of this Agreement until OCR determines that the
College has fulfilled its terms and is in compliance with the regulation implementing Title IX, at
34 C.F.R. Part 106, which was at issue in this case.

The College further understands that during the monitoring of this agreement, if necessary, OCR
may visit the College, interview staff and students, and request such additional reports or data as
are necessary for OCR to determine whether the College has fulfilled the terms of this
Agreement and is in compliance with the regulation implementing Title IX, at 34 C.F.R. Part
106, which was at issue in this case. By signing this Agreement, the College agrees to provide
data and other information in a timely manner in accordance with the reporting requirements of
this Agreement.

The College understands and acknowledges that OCR may initiate administrative enforcement or
judicial proceedings to enforce the specific terms and obligations of this Agreement. Before
initiating administrative enforcement (34 C.F.R. §§ 100.9, 100.10), or judicial proceedings to
enforce this Agreement, OCR shall give the College written notice of the alleged breach and
sixty (60) days to cure the alleged breach.

/s/ 07/12/2017

 

Dr. Samia Yaqub, President Date

AR_00000518
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 49 of 312

Karvonides, Mia

 

From: Karvonides, Mia

Sent: Monday, August 07, 2017 11:33 AM
To: Jackson, Candice

Subject: QA draft - investigations sections
Attachments: QA draft - investigations sections.docx

AR_00000519
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 50 of 312

 

AR_00000520

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 51 of 312

 

AR_00000521

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 52 of 312

 

AR_00000522

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 53 of 312

 

AR_00000523

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 54 of 312

 

AR_00000524

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 55 of 312

 

AR_00000525

 
 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 56 of 312

Jackson, Candice

 

From: Jackson, Candice

Sent: Monday, August 07, 2017 2:05 PM

To: Karvonides, Mia

Subject: Quick turnaround

Attachments: QA draft - 8-7-17 REVISED after Project Update.docx
Mia,

This incorporates the initial round of changes requested upstairs. If you could review lightly for clarity and
typos, | need to then send this around to the same upstairs crew at about 3:30pm today. Thanks!

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC 20202

 

AR_00000526
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 57 of 312

 

AR_00000527

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 58 of 312

 

AR_00000528

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 59 of 312

 

AR_00000529

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 60 of 312

 

AR_00000530

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 61 of 312

Hans Bader
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: Hans Bader

Sent: Monday, August 07, 2017 2:13 PM

To: Jackson, Candice

Cc: Sherman, Brandon

Subject: Interesting law review article relevant to Title IX

Attachments: An Accused Student's Right to Cross-Examination in University Sex.pdf

Attached is an interesting recentiy-published law review article, “An Accused Stucent’s Right to Cross-
Examination In University Sexual Assault Adjudicatory Proceedings.” lt might have relevance to Issues such
as the controversy over the April 4, 2011 “Dear Colleague” letter.

While the Sixth Amendment right to confront witnesses only applies in criminal cases, courts have
sometimes ruled that cross-examination was required in carpus disciplinary hearings, as a due-process
requirement. The attached article lists a substantial number of such rulings -- a larger number than | would
have expected ~ from the Ninth Circult and other courts. {ft looks like the rignt to cross-examine was usually
applied In cases that boiled down to credibility disputes.

general ¢ a to cross-examine thei ir accuser, in hearings that c can ‘lead to suspension or v expulsie sion, a5 courts
have made clear in cases such as Arishi v. Washington State University, 385 P.3d 251 (Wash. App. 2016) and Liu,
y. Portland State University, 283 Pad 294 (Or. App. 2016}. it looks like the attached article does not address
that state-law issue. The Supreme Court's Davis ue sion suggested that schools did not need to do things
under Title 1X that would give rise to “constitutional or statutory” claims against them, 526 U.S. at 649,
presumably including state-law claims; one amicus brief in the Davis case cited state-iaw issues, see

Students for Individual Liberty amicus brief, available at 1998 WL 847365).

 

 

Bn le

 

By contrast, the Education Department's April 4, 2011 “Dear Colleague r urged colleges to restrict cross-
exarnination in sexual harassment and assault cases. As the Office for Civil Rignts (OCR) out tin thet

letter, “OCR strongly di iscourages schools fram allowing the parties personally to question or cross-examine
each other during the hearing.” That was odd advice, since the Sugrame Court has described crass-
examination as the “greatest legal engine ever Invented for the discovery of truth” (Lilly v. Virginia, 527 US.
146, 124 (1999) }

The April 4, 2011 “Dear Colleague” letter, OCR’s October 26, 2010 Dear Colleague ic and
the April 29, 2074 “Questions and Answers” on Title [X, also departed without explanation from past OCR
acmini istrati ve © practi ce by instructing colleges and schools to regulate off-campus canduct. (A DC Court of
Appeals } ay notes that agencies are not supposed to depart from past agency practice without
expl lanatio ion, and should acknowledge the change In position).

 

 

The 2011 Dear Colleague letter also ignored same past OCR rulings in demanding that colleges not allow
accused students to appeal findings of guilt unless they also allowed complainants to appeal not-gullty
findings — a position that some critics such as FIRE, professor KC Johnson, and legal cormmentator Stuart
Taylor viewed as akin to double jeopardy. Before the Obama administration, OCR had stated that “there is no
requirement under Titie IX that a recipient provide a victim's right of appeal.” (University of Cincinnati, OCR
Complaint No. 15-05-2041 (Apr. 13, 2006)). Under the Clinton administration, OCR had approved a school’s
limiting ae ghts to the accused because “he/she is the one who stands to be tried twice for the same
alepatic ” (Skidmore College, OCR Comolaint No, 02-95-2136 (Feb. 12, 1996)). Similarly, in 2008, OCR

    

AR_00000531
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 62 of 312
concluded that “appeal rights are not necessarily required by Tite IX, whereas an accused student's appeal
rights are a standard component of University disciplinary processes in order to assure that the student is

afforded due process before being removed from or otherwise disciplined by the University.” (Suffalk
University Law School, OCR Complaint No. 01-05-2074 (Sept, 36, 2008).

Thanks,

Hans Bacer

 

From: Hans Bader

Sent: Monday, August 7, 2017 11:20 AM

To: ‘Jackson, Candice’ <Candice Jackson@ed.gov>

Ce: 'brandon.sherman@ed.gov' <brandon.sherman@ed.gov>
Subject: Interesting Email ("Alarms should be sounding right now")

i received this interesting email below by being on an email list maintained by SAVE, about the resolution of
an CCR Title |X investigation by a regional office in July.

The email refers to pre-Obama administrative rulings saying Title IX does not reach off-campus conduct. |
don’t know which rulings it is referring to, but ft might he referring to rulings such as a 2004 rune a OCR’s
Dallas office. That ruling noted that “a University does not have a duty under Tile iX to address an incident of
alleged harassment where the incident occurs off-campus and does not involve a program or activi ny of the
recipient.” See Oklahoma State University le , OCR Complaint No, 06-03-2054, at pg. 2 Uune 10,
2004),

 

 

 

 

The Obama OCR’s contrary position, which it later used to find colleges such as Harvard Law School in
violation of Title IX, was seemingly at odds with court Interpretations of Title 1X as not applying off carnpus.
For exarriple, a federal appeals court rejected a lawsuit by a stucent over an off-campus sexual assault in Roe

v. St. Louis University, 746 F.3d 874, 884. egth Cir. 2014). Quoting the Supreme Court's Davis decision, it noted_
that “The Supreme Court has made it clear, however, that to be liable [under] Title IX, a University must have
hac control over the situation in which the harassment or rape occurs,” which is not the case for an “off
campus party” (quoting Davis v. Monrae County Board of Education, 526 U.S, 629, 645 4999)},

Harassment under Title |X can be either physical or verbal, so ordering institutions to regulate off-campus
harassment could mean regu slot ing not just off-campus assaults, but also off-campus speech and expressio mm.
Since free- speech protections are stronger outside of school than within K-12 schools (see, e.g., Ki th
(1986}}, OCR's pressure on schools to investigate ve itiabels as sexual “harassment” (such as vulge
speech) outside of school could give rise to constitutional claims against a school (The Klein v. Smith decision
held that vulgarity that was clearly punishable in school w was nevertheless First Amendment protected
outside school, even the vulgarity was uttered to a teacher, and thus presumably had on-campus effects).

 
     

 

elling collages and schools they must enforce the same restrictions on anc off campus to comply with Title
n may be at odds with the intent of the Supreme Court’s Davis decision to avoid subjecting schools to the
risk of “constitutional or statutery” claims when they enforce Title IX, through language such as its
requirement that the harassment occur in a setting under the school’s control. (See Davis vy. Monroe County
Soard of Education, 526 U.S. 629, 649 (1999) (“the standard set cut here is sufficiently flexible to account both
tor the jevel of disciplinary authority available to the school and for the potential lability arising from
certain forms of disciplinary action. ... would be entirely reasonable for a school to refrain from a form of
disciglinary action that would expose it to constitutional or statutory claims.” }).

Thanks,

AR_00000532
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 63 of 312

Hans Bader

 

From: Edward Bartlett } Pll

1

Sent: Sundaw Ausiust A. 3017.9:28 PM
To:

 

 

 
  

 

Hans Bader <i

 

Pil

Subject: Alarms should be sounding right now

 

 

 

 

 

 

Good afternoon -

it's now been three weeks since our historic meeting with Secy. Betsy DeVos, and we’ re beginning to get
nervous.

First, Inside Higher Ed just published an article, below, that suggests changes at OCR may come later rather
than sooner.

Second, Sen. Bob Casey of Pennsylvania is sending out this tweet: “: srosel) 1s considering undoing
the progress we have made to tackle campus sexual assault. | will oppose her efforts at every turn.’

 

Most worrisome, however, is a recent OCR resolution agreement with Butte College, a community college in
Oroville, California - attached.

In the agreement, OCR is demanding that Butte College administrators regulate off-campus conduct,
contrary to court rulings and pre-Obama OCR administrative rulings. OCR is also telling colleges that found
accused students not responsible that the verdicts were unacceptable when the college considered the
complainant’s sexual history, even though the courts do permit questions on sexual history for limited
purposes.

Bottom line, “Alarm bells should be sounding.”

We need to ramp up our efforts. So we will be holding a lobbying event in Washington DC in mid-
September — tentatively Sept. 14 and 15 -- to meet with lawmakers to regain the momentum. We also hope
to set up a meeting with key White House staff. Please consider joining us in DC for this critically important
event.

 

We will be discussing these developments at tomorrow's Campus Justice Coalition call at 5:30pm ET:

© Dial: Pll

e Code

 

 

 

 

Our movement has come too far to let the momentum slip away.
Ed

E. Everett Bartlett, PhD

President

SAVE: Stop Abusive and Violent Environments
P.O. Box 1221

AR_00000533
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 64 of 312

Rockville, MD 20849

 

 

What’s Next on Title IX

Universities and advocates instead hope the requlation-averse Trump adminisiration
releases new language clarifying existing guidelines. Education Department says it is
weighing numerous proposals before shifting federal policy.

 

August 4, 2017

Betsy DeVos, who plans to put her stamp on federal policy governing campus responses to
sexual harassment and assault, is in the midst of an extended period of deliberation and
gathering input on potential changes.

But there’s little appetite from any corner for the Department of Education to completely
rescind 2011 Obama administration guidelines that have been at the center of ongoing
controversies over how the feds enforce civil rights violations involving gender discrimination.
Instead, colleges and universities have asked for more clarity on areas of Title IX policy not
addressed by the 2011 Sear Colleague eer or subsequent guidance documents. And
representatives of accused students have pushed for more transparency in campus
proceedings.

From the perspective of advocates for sexual assault survivors, DeVos's tenure at the
department has so far been filled with setbacks. A leaked internal memo in June showed
that Acting Assistant Secretary for Civil Rights Candice Jackson had instructed regional
investigators not to automatically pursue system c nvest cavons of civil rights abuses. And

 

the department has been noncommittal on whether it will maintain a public listing of
campuses under investigation for Title IX violations.

DeVos herself, though, has said there are problems with current federal policy. After a full-
day | Je X summl in Washington last month, she said the department needs to protect all
students and needs to do it quickly.

“Today's summit made it clear to me there’s work to be done,” she said July 14. “This issue
is hurting too many students. So we'll get to work to figure out how best to solve this
process.”

But the university representatives consulted for input by DeVos and Jackson say removing

AR_00000534
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 65 of 312

the 2011 guidance would only add to the uncertainty and lack of clarity that critics of the
previous administration have frequently complained of.

University groups have insisted that no matter what steps the department takes, campus
leaders will still be committed to preventing and addressing sexual assault. But higher ed
representatives as well as advocates for Title IX protections said in interviews that rescinding
the guidance would be like pulling the rug out from under institutions that have put in serious
work to come into compliance.

“Many institutions are doing just fine. They do not want a rollback,” said Deborah Brake, a
University of Pittsburgh law professor who specializes in Title IX and was a participant in the
summit. “They don’t want the uncertainty of pulling that guidance.”

While the Dear Colleague letter has empowered assault survivors and advocate groups to
demand improvements on campus under Title IX, persistent failures by colleges have
spurred many to file complaints with the department's Office for Civil Rights. College officials
in turn have complained that federal investigations have dragged on for years, leaving a
persistent cloud from unresolved cases. Representatives for the accused, meanwhile, say
campus proceedings have often trampled over the rights of those students.

Potential Policy Shift

So what comes next?

DeVos could still choose to rescind the guidelines, or rescind and replace them with
language incorporating the input of stakeholders consulted by the department. She could
also leave the Dear Colleague letter in place and issue new guidance clarifying the “gaps”
identified by institutions and lawyers working on Title IX. Several participants in discussions
at the department also expected that the department could announce a formal public
comment period.

“The secretary and her team are still listening to and gathering information from policy
experts and stakeholders to ensure that any potential changes to Title [IX enforcement get
the process right for all parties involved,” said a DeVos spokeswoman, Liz Hill. “This will take
time, and it’s vital that at the end of this process, victims feel protected, the accused have
access to due process and universities/colleges have the tools they need to handle these
cases with the care, compassion and attention they deserve.”

Interested parties hope that the department follows through on those promises for further
deliberation. Survivors’ advocate groups in particular have requested numerous meetings
with DeVos and Jackson after they met with a handful of organizations as part of the July
Title IX summit -- a good start, those advocates say, but not nearly enough to understand
the protections survivors need on campus. Numerous advocacy groups have called

for acciiional meeinas with DeVos and Jackson.

There are policy issues where advocates and universities, or advocates and representatives

AR_00000535
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 66 of 312

of accused students, are unlikely to agree. Some of the flash points of disagreement don't
stem directly from federal guidance on Title [X. Survivors’ and anti-discrimination groups,
for example, were highly critical of the department's shift away from systemic reviews of
discrimination.

Ann Hedgepeth, interim vice president of public policy and government relations at the
American Association of University Women and a participant in the Title IX summit, said it
was a “disappointment” to see the department pulling back on systemic investigations. Many
institutions, however, have welcomed that change. Colleges targeted for those investigations
say they have dragged on for years without resolution.

Advocates like Hedgepeth also worry that the department will discontinue a public list of
institutions under investigation for Title IX violations. A bipartisan group of lawmakers sent
DeVos a letter as: week urging her to maintain the list. Many colleges and universities,
meanwhile, have complained about the list, which they argue functions as a public sanction
even when complaints haven't been sustained.

The coniroversy that surrounded the Title IX summit -- fueled by the invitation of
organizations deemed men’s rights groups by advocates and by comments from Jackson
demeaning the experiences of assault survivors -- might suggest the various sides are far
apart in finding any common ground on the issues at stake. But there are certain fixes to
current campus procedures that would be accepted by many, if not receive broad support.
That could include providing new language in new guidelines laying out best practices for
how campus officials should proceed in areas where the 2011 Dear College letter

and supsequen. guicance are silent, including the ability of parties to submit questions
during a misconduct proceeding and interim steps a campus could take during a protracted
investigation.

University leaders have also said they want to have a better working relationship with the
department so that they can seek technical support on cases without fear of coming under
investigation.

And lawyers who have represented students involved in campus sexual misconduct
proceedings argue that the department should do more to make sure the process is
transparent for both parties.

Kimberly Lau, a partner at Warshaw Burstein LLP who has represented students in Title IX
proceedings, said all parties could find consensus on the need for more transparency in the
campus-based process.

“Transparency throughout the process for both the complainant and the respondent | think
is important. Knowing what your rights are for both sides is important and knowing what to
expect," she said. "Often times, these students, frankly, on both sides are confused and left
in the dark as to what what exactly to expect next."

AR_00000536
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 67 of 312

Alexandra Brodsky, a fellow at the National Women’s Law Center, said not every group
comes to the issue of campus sexual assault in good faith. But she said she’s been struck
by the number of times she has sat down with an organization coming from another side of
the issue and “struggled to find what we disagree on.”

“| could imagine many ways that the department could continue to support schools to make
sure that their procedures are fair to everyone that could make all good-faith actors happy,”
Brodsky said.

A number of recent attempts have been made to find common ground on potential changes
to current federal policy. An American Bar Association Task Force that included survivor
advocates, representatives of accused students, and university officials released a set of

recommendations i» «. That report encouraged colleges and universities where

 

appropriate to consider alternatives to traditional adjudication models, including restorative
justice.

The report also found that complainants and accused students should be given the
opportunity to ask questions through the decision makers ruling in the process. Its members
did not reach a conclusion on one standard of proof appropriate for all types of
investigations.

An American College of Trial Lawyers task force released @ repor in April with
recommendations for improving campus sexual assault investigations that included impartial
investigations, access to evidence and some form of cross-examination. The
recommendations also call for raising the standard of proof in such investigations from the
current preponderance of evidence standards -- a potential change that would receive
serious pushback from advocacy groups.

Last year, Know Your IX, which advocates to end sexual violence on campus, released

a sigie po cy p ayooox with recommended reforms at the state level.

Others with legal backgrounds have put forth more novel proposals. Attorneys Gina Maisto
Smith and Leslie Gomez have argued for the creation of regional investigation and
adjudication centers that would carry out the investigative process in place of campus
officials.

A department official said a number of recommendations and white papers on potential
improvements to Title IX policy are being considered.

While there are numerous proposals to improve federal guidance, even lawyers who have
been critical of the 2011 standards said they were important at the time they were released.
“It was needed in that moment. It prompted a whole bunch of reflection,” said Naomi Shatz,
a lawyer who has represented both accused students and survivors of assault. “The worst-
case scenario would be rescinding it and just leaving a void and not having guidelines.”

But Shatz said there are legitimate critiques to be made of the 2011 letter. The guidelines

AR_00000537
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 68 of 312

don't encourage campuses to hold unfair or opaque proceedings, she said, but they also
don't require necessary standards of procedural fairness. The courts have weighed in
following several lawsuits brought by accused students, so there is an emerging body of law
that provides an idea of what those standards should look like, Shatz said.

Cynthia Garrett, co-president of Families Advocating for Carnpus Equality, a group that
advocates for the rights of accused students, argues that the Dear Colleague letter gave
campuses the impression that they needed to “find more students” responsible and that
some have done so without observing fairness for both parties. Garrett, who served on the
ABA task force, said that federal guidelines should clarify those standards.

“Generally, | don’t believe the government should be micromanaging such things. I'ma
libertarian. | believe there should be flexibility and campuses ought to be able to do the right
thing in their own way,” she said. “| think we need detailed guidance to right the wrongs that
have resulted from previous guidance.”

A Continuing Process

University groups say they are committed to preventing and sexual harassment and assault
and thoroughly investigating instances when they do occur, no matter what course of action
the department takes. But they want more opportunities to shape the eventual decision by
DeVos and Jackson.

“We're certainly very eager to be part of that conversation all the way through the process,”
said Michael Zola, vice president for government relations and policy analysis at the
American Association of State Colleges and Universities.

Campus leaders and representatives of accused students say they haven't, prior to this
administration, had the kind of chance DeVos has provided to be part of discussions on
policy. Terry Hartle, senior vice president for government and public affairs at the American
Council on Education, said colleges and universities are hoping for a relationship where the
Department of Education's Office for Civil Rights is not perceived as a “gotcha agency.”
Hartle said there’s been no framework before for finding consensus between the three kinds
of parties interested in campus sexual misconduct policy -- institutions, survivor groups and
representatives of the accused.

The attempt by DeVos to gather wide input was welcomed by many participants. The
department has serious work to do with survivor groups and the public, however, after initial
missteps. Some who work on Title IX issues say the negative attention aimed at the
department could harm attempts to build real public consensus on policy changes.

Shatz said the controversy stemming from Jackson’s comments about survivors days before
the summit (she told The New York Times that ©

ni. of campus assault allegations
involved regrets over sex or both parties being drunk) and the involvement of certain groups

 

in the session involving accused students cast a shadow over the meetings, even after a

AR_00000538
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 69 of 312

public apology from Jackson. And the administration's credibility isn’t helped by a video
leaked during the campaign of President Trump bragging about groping women without
consent, Shatz said -- or his history of sexual misconduct allegations brought by multiple
women.

“The fear this administration is going to try to do whatever it can to backtrack on women’s
rights is real and based in the statements and actions of people we've elected,” she said.
Shatz said it's a challenge for the public and advocacy organizations to disentangle
personal viewpoints of people in the administration from a recognition that there

are improvements to be made to current policies.

“Those groups are not going to give the administration the benefit of the doubt,” she said. “|
don't know that the administration has earned the benefit of the doubt.”

Brodsky said the department has a clear role in protecting students’ rights. Her main priority
at this point is making sure its leaders hear from survivors, she said.

DeVos and Jackson were attentive and appeared moved by what they heard from survivors
in their meetings at the summit, Brodsky said. But she said it’s important that they continue
to hear what survivors need from their campus after an assault.

“It's not just about being sympathetic in a meeting,” she said. “I think it’s about realizing why
these policies and why department enforcement has been so crucial in recognizing the
repercussions for students of policy change.”

AR_00000539
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 70 of 312

 

Chapman Law Review

 

Volume 20 | Issue 2 Article 6

 

 

2017

An Accused Student's Right to Cross-Examination
in University Sexual Assault Adjudicatory
Proceedings

William J. Migler
Chapman University, Fowler School of Law

Follow this and additional works at: http: //digitalcommons.chapman.edu/chapman-law-review

 

Recommended Citation

William J. Migler, An Accused Student's Right to Cross-Examination in University Sexual Assault Adjudicatory Proceedings, 20 Cuap. L.
Rev. 357 (2017).
Available at: bitp:/

 

‘This Article is brought to you for free and open access by the Fowler School of Law at Chapman University Digital Commons. It has been accepted for

inclusion in Chapman Law Review by an authorized editor of Chapman University Digital Commons. For more information, please contact

 

AR_00000540
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 71 of 312

 

 

 

CHAPMAN LAW REVIEW

 

Citation: William J. Migler, An Accused Student’s Right to Cross-Examination
in University Sexual Assault Adjudicatory Proceedings, 20 CHAP. L. REV. 357
(2017).

 

 

CHAPMAN UNIVERSITY | FOWLER SCHOOL OF LAW) ONE UNIVERSITY DRIVE | ORANGE,
CALIFORNIA 92866
WWW .CHAPMANLAWREVIEW.COM

AR_00000541
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 72 of 312

An Accused Student’s Right to Cross-
Examination in University Sexual Assault
Adjudicatory Proceedings

William J. Migler*

INTRODUCTION

“Colleges Face Legal Backlash from Men Accused of Sex
Crimes.”! “In Battling Sexual Misconduct, Colleges Build a
Bureaucracy.’? “UC President Napolitano to keep close tabs on
Berkeley's actions against sexual Misconduct.”* “Biden, Gaga
team up to raise awareness of sexual assault.”4

These headlines were taken from news stories regarding
on-campus sexual assaults published within just one week,
March 238, 2016 to March 30, 2016, by several mainstream news
outlets. This recent level of headline volume tracks the rising
public interest in the topic of on-campus assaults, with internet
searches on the topic peaking around November 2015 and
maintaining a high level of searches up to the time of writing.®

Spurred on by such media attention and public awareness of
the issue, many universities have recently implemented new

 

» J.D. Candidate 2017, Chapman University Dale E. Fowler School of Law. The
author would like to thank his father James Migler, mother Valerie Migler, sister Amy
Migler, and brother Matthew Migler for their love and support. The author would also
like to thank Professor Lawrence Rosenthal for his invaluable guidance with this Note.

1 Associated Press, Colleges Face Legal Backlash From Men Accused of Sex Crimes,
N.Y. TIMES (Mar. 28, 2016, 1:57 PM), http:/Awww.nytimes.com/apon line/2016/03/23/us/ap-
us-universities-sexual-assault.html?_r=0.

2 Anemona Hartocollis, In Battling Sexual Misconduct, Colleges Build a
Bureaucracy, N.Y. TIMES (Mar. 30, 2016), http://www nvtimes.com/2016/03/30 /us/colleges-
beef-up-bureaucracies-to-deal-with-sexual-misconduct.html.

3 Teresa Watanabe, UC President Napolitano to keep close tabs on Berkeley's actions
against sexual misconduct, L.A. TIMES (Mar. 26, 2016, 2:46 PM), http://www_latimes.com/
local/lanow/la-me-In-napolitano-sexual-misconduct-20160326-story. html fhttp://perma.ce/
6UIS-5HG66].

4 Josh Lederman, Biden, Gaga team up to raise awareness about sexual assault,
Bos. GLOBE (Mar. 30, 2016), http://www.bostonglobe.com/arts/2016/03/30/biden-gaga-
team-raise-awareness-about-sexual-assault/eoCroOODVMwiZl D9aZHy3Listory. html
[http://perma.ce/LSKN-PSCJ].

5 See GOOGLE TRENDS, http:/Awww.google.com/trends/ (last visited May 10, 2016)
(search “campus sexual assault,” “college sexual assault,” “university sexual assault
policies”). All three search terms show a low in and around June 2013 followed by
acceleration in interest peaking around November 2015 with only a moderate decline
through April 2016.

AR_00000542
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 73 of 312
358 Chapman Law Review [Vol. 20:2

policies and procedures addressing sexual assault claims on their
campuses.® While many of these policies have created new
departments or procedures to counsel victims and offer
psychiatric help and other accommodations,’ many of these
policies altered universities’ procedures relating to the
investigation and adjudication of sexual assault complaints.
These alterations include varying types of procedural safeguards
available to accused students in an accompanying disciplinary
hearing.® Critics of these policies have expressed concern that
universities have overreached in their attempts to address this
issue and that universities now give the accused too little
protection with few procedural safeguards.

This Note examines an accused student's right to one such
procedural safeguard in a university disciplinary proceeding: the
cross-examination of adverse witnesses. In Part I, this Note
addresses the current magnitude of sexual assault on US.
university campuses and also presents a survey of current
university polices addressing this issue.

Part II discusses the relevant considerations in assessing
whether an accused student should be permitted to
cross-examine adverse witnesses, including the complainant, in a
sexual assault case, either personally or through a
representative, including counsel. This discussion includes
studies on the effectiveness of cross-examination in general and
the potential further harm vigorous cross-examination may
inflict on a sexual assault victim in particular.

Lastly, Part HI discusses the two primary sources of law
governing university disciplinary proceedings, Title IX of the
Education Amendments of 1972 (‘Title TX”) and an accused
student’s rights under the Due Process Clause.

 

6 See infra Part ICA).

7 As an example, the University of Washington makes available online brochures, a
24/7 hotline, and several counseling centers for sexual assault victims, available at Title
IX — Resources, UNIV. OF WASH., http://compliance.uw.edu/titlelX/resources [http://perma.
cei J42K-FDBE]. Many universities offer similar services.

8 See infra Part I(B).

9 See, e.g, Hans Bader, Proof and Campus Rape: Standards for Campus
Disciplinary Proceedings, FOUND. FOR INDIVIDUAL RIGHTS IN Epuc. (July 8, 2014),
http://www.thefire.org/proof-and-campus-rape-standards-for-campus-disciplinary
proceedings/ [http://perma.cc/SWNQ-WEQH]; Stuart Taylor Jr. & KC Johnson, The New
Standard for Campus Sexual Assault: Guilty until Proven Innocent, NATL REV. (Dec. 30,
2015, 4:00 AM), http://www nationalreview.com/article/428910/campus-rape-courts-
republicans-resisting [http://perma.cce/UC56-M97Y].

AR_00000543
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 74 of 312

2017] Cress-Examination in University Sexual Assault Proceedings 359

I. THE PRESENT STATE OF UNIVERSITY DISCIPLINARY
PROCEEDINGS

A. Magnitude of Sexual Assault on U.S. Campuses

Under federal law, both private and public universities
receiving federal financial assistance must collect and publicize
campus crime statistics annually.'°

In 2014, the last year in which data was available at the
time of writing, 11,688 forcible sexual offenses were reported to
have occurred either on U.S. university campuses or in university
student residence facilities.) Divided into separate categories,
8122 rapes” and 3566 other forcible sexual assaults were
reported.’ It is important to note, however, that these
numbers are likely far lower than the actual incidents of rape
and sexual assault on campus, both of which are notoriously
underreported crimes.!4

Sexual assault has also been under-investigated on U.S.
campuses. A recent report by Senator Claire McCaskill’s office
found that 41% of universities surveyed did not conduct one
investigation into a sexual assault claim within the past five
years, and 21% of responding schools had made fewer
investigations than reported incidents of sexual assault on
their campuses.!®

There have been other recent attempts to better quantify the
frequency of sexual assault on U.S. campuses. A 2015 survey by
the Association of American Universities found that 27.2% of

 

10 20 U.S.C. § 1092(f) (2016) (popularly known as the Jeanne Clery Disclosure of
Campus Security Policy and Campus Crime Statistics Act) [hereinafter Clery Act]. The
database for these statistics is available at Campus Safety and Security, U.S. DEPT.
EDUC., http://ope.ed.gov/campussafety/#/ (last visited May 12, 2016) [http://perma.ce/
F8ZV-32LM]. This database allows an end-user to filter Clery Act data by year, type of
crime, public or private university, on-campus or off-campus, etc.

11 Campus Safety and Security, supra note 10 (follow “DICT” hyperlink). The
Department of Education defines forcible sexual offenses to encompass “Forcible Rape,”
“Forcible Sodomy,” “Sexual Assault with an Object,” and “Forcible Fondling.”

12 Id. The Department of Education defines rape for Clery Act purposes as “the
penetration, no matter how slight, of the vagina or anus, with any body part or object, or
oral penetration by a sex organ of another person, without the consent of the victim.” Id.

i3 Id. This number reflects what the Department of Education has called “forcible
fondling.” fd. Fondling is defined as “[t]he touching of the private body parts of another
person for the purpose of sexual gratification, without the consent of the victim, including
instances where the victim is incapable of giving consent because of his/her age or because
of his/her temporary or permanent mental incapacity.” Id.

14 In 2014, only 33.6% of rapes/sexual assaults were reported to the police. Jennifer
L. Truman & Lynn Langton, Criminal Victimization, 2014, BUREAU OF JUST. STAT.
(2015), http://www.bjs.gov/content/pub/pdt/ev14.pdf [http:/perma.cce/BAPC-AHDF].

15 CLAIRE MCCASKILL, SEXUAL VIOLENCE ON CAMPUS 8-9 (2014), http-/Avww.mecaskill.
senate. gov/iimo/media/doc/SurveyReportwithAppendix.pdf [http://perma.cc/N8XM-3UZ3}.

AR_00000544
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 75 of 312
360 Chapman Law Review [Vol. 20:2

responding female seniors attending U.S. universities had been
subjected to some form of sexual assault.'® Separate surveys have
found 90% of sexual assaults were perpetrated by individuals the
victim knew before the assault,!’ and about 50% of on-campus
sexual assaults involved the use of alcohol.'® Alcohol, hberally
available on college campuses, is known to reduce judgment and
impulse control, and impair physical faculties, often leading to
non-consensual sexual encounters.'°

Numerous universities and student activist groups have, in
recent years, intensified their efforts to illuminate the
vulnerability of college students to sexual assault on campus.”°
As a response, many U.S. universities have introduced new
policies, or revamped existing ones, to better combat this
problem.?! This heightened awareness may also be due to several
high profile on-campus sexual assault news stories”? and

 

16 Richard Pérez-Pefia, ] in 4 Women Experience Sex Assault on Campus, N.Y. TIMES
(Sept. 21, 2015), http://www nytimes.com/2015/09/22/us/a-third-of-college-women-
experience-unwanted-sexual-contact-study-finds. html; David Cantor et al, Report on the
AAU Campus Climate Survey on Sexual Assault and Sexual Misconduct, WESTAT (Sept.
21, 2015), http:/www.aau.edu/uploadedFiles/AAU_Publications/AAU_Reports/Sexual_
Assault_Campus_Survey/Report%200n%20the%20AAU%20Campus%20Climate%20
Survey%200n %20Sexual%20Assault%20and%20Sexual%20Misconduct.pdf
{http://perma.ce/TTMN-4U9Q].

17 Victims and Perpetrators, NATL INST, FOR JUSTICE (Oct. 26, 2010), http:/Awww.nij.
gov/topics/crime/rape-sexual-violence/pages/victims-perpetrators.aspx [http://perma.ce/
V7SU-G9QY].

is Antonia Abbey et al., Alcohol and Sexual Assault, NATL INST. ON ALCOHOL ABUSE
AND ALCOHOLISM, http://pubs.niaaa.nih.gov/publications/arh25-1/438-51.htm (http://perma.
cce/US5HG-A7KK].

19 See College Drinking, NATL INST. ON ALCOHOL ABUSE AND ALCOHOLISM (Dec.
2015), http://pubs.niaaa.nih.gov/publications/CollegeFactSheet/CollegeFactSheet.pdf
(noting that about 60% of college students drink alcohol once a month and about two-
thirds of those engaged in binge drinking during that time) [http://perma.ce/M8GD-33M7].

20 See, e.g., Sarah Ortlip-Sommers, Students Start Sexual Assault Awareness Group
After SoCo, STANFORD DAILY (Oct. 23, 2015), http://www.stanforddaily.com/2015/10/23/
students-start-sexual-assault-awareness-group-after-soco/ [http://perma.cc/59CV-YLYC]:
Micaela Corn, New Pitt Initiatives Address Sexual Assault and Misconduct, Aim to
Promote Safety and Awareness, PITT CHRONICLE (Sept. 14, 2015), http://www.chronicle.
pitt.edu/story/new-pitt-initiatives-address-sexual-assault-and-misconduct-aim-promote-
safety-and-awareness [http://perma.cc/K9MH-WCHS}].

21 See, eg., Madison Mills, Harvard creates new sexual assault policy, USA TODAY
(July 4, 2014, 11:85 AM), http://college usatoday.com/2014/07/04/harvard-creates-new-
sexual-assault-poliey/ [http://perma.ce/WDJ5-R5T4]; Samantha Cooney, Columbia unveils
new sexual assault policy, COLUMBIA SPECTATOR (Aug. 15, 2014, 12:08 PM),
http://ecolumbiaspectator.com/news/2014/08/15/columbia-unveils-new-sexual-assault-policy
[http://perma.ce/QWY6-426M]; Alison Fu & Sophie Ho, University of California releases
new sexual harassment and violence policy, THE DAILY CALIFORNIAN (Mar. 10, 2014),
http:/Mwww.dailycal.org/2014/03/07/university-california-releases-new-sexual-assault-
violence-policy/ [http://perma.cc/TVY8-NDYE].

22 There are several notable examples. In the “Duke Lacrosse Case,” three members
of the Duke Lacrosse team were accused of rape and other sexual offenses in 2006. Duke
University maintains a website chronicling both the news reports and public reaction to
the story. See, e.g., Looking back at the Duke Lacrosse Case, DUKE OFFICE OF NEWS
& COMM., http://today.duke.edu/showcase/lacrosseincident/ [http://perma.cc/AZY8-5RDT].

AR_00000545
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 76 of 312

2017] Cress-Examination in University Sexual Assault Proceedings 361

lawsuits filed against universities, some resulting in six and
seven-figure settlements.”

On-campus sexual assault has also garnered state and
federal governmental scrutiny. In 2014, the Department of
Education launched a probe into 55 universities’ practices
regarding how they conduct campus sexual assault claim
investigations.2* Separate from this probe, the Department of
Education’s Office of Civil Rights “OCR”) has issued several
publications directing universities receiving federal financial
assistance on how to comply with Title [X’s requirements for
investigating and adjudicating sexual assault complaints.*°

 

Another example is the University of Virginia Rolling Stones magazine article. The
magazine ultimately had to retract and apologize to the school for its erroneous reporting
of an alleged gang rape of a woman named “Jackie” by members of a UVA fraternity. See,
eg., Roger Yu, Rolling Stone backs off from U. Va. Rape story, USA TODAY (Dec. 6, 2014,
8:09 AM), http:/fwww.usatoday.com/story/money/business/2014/12/05/rolling-stone-
retracts-uva-story/19954293/ [http://perma.ce/USPC-357Y].

Lastly, many news outlets chronicled the story of Emma Sulkowicz, known to some
as the “Mattress Girl.” Sulkowiez carried around a mattress wherever she went to protest
Columbia University’s allegedly inadequate response to her complaint that she was raped
by a fellow student. See, eg., Vanessa Grigoriadis, Meet the College Women Who Are
Starting a Revolution Against Campus Sexual Assault, NYMAG.COM (Sept. 14, 2014, 9:00
PM), http:/nymag.com/thecut/2014/09/emma-sulkowicz-campus-sexual-assault-activism. html
{http://perma.ce/UWW3-295R].

a3 See Marc Tracy, Florida State Settles Suit Over Jameis Winston Rape Inquiry,
N.Y. TIMES (Jan. 25, 2016), http:/Awww-.nvtimes.com/2016/01/26/sports/football/florida-
state-to-pay-jameis-winstons-accuser-950000-in-settlement.html?_r=0 (stating that
plaintiff and defendant university agreed to a $950,000 settlement over a claim that the
university did not adequately investigate plaintiffs rape complaint); Allison Sherry, CU
settles case stemming from recruit scandal, DENV. PosT (Dec. 6, 2007, 1:00 AM),
http://www.denverpost.com/2007/12/05/cu-settles-case-stemming-from-recruit-scandal/
(reporting that University of Colorado settled with a former student for $2.85 millon
after she was gang raped at a party held for University of Colorado football recruits)
(http://perma.ce/SX4K-7NJZ|; Anita Wadhwani & Nate Rau, Sweeping sex assault suit
filed against University of Tennessee, TENNESSEAN (Feb. 14, 2016, 4:34 PM),
http://www.tennessean.com/story/news/2016/02/09/sweeping-sexual-assault-suit-filed-
against-ut/79966450/ (reporting that six plaintiffs filed a complaint against University of
Tennessee, alleging the university failed to adequately respond to claims of sexual
assault) [http:/Mperma.cc/98E6-8VRS]: Andrew M. Duehren & Daphne C. Thompson,
Recent Graduate Sues Harvard Over Sexual Harassment Case, HARV. CRIMSON (Feb. 18,
2016, 2:15 AMD, http:/Awww.thecrimson.com/article/2016/2/18/lawsuit-sexual-harassment-
2016/ (reporting that plaintiff filed suit for, among other Title IX violations, a failure to
“follow federal guidance on university sexual harassment investigations”)
[http://perma.cce/4CWY-ELMS].

24 Press Release: Education Institutions with Open Title IX Sexual Violence
Investigations, U.S. DEPT OF EbuUc. OFF, FOR CIVIL RIGHTS (Mav 1, 2014),
http:/Awww.ed.gov/news/press-releases/us-department-education-releases-list-higher-
education-institutions-open-title-1 [http://perma.ce/ZW6d-FC4Q].

25 See Revised Sexual Harassment Guidance: Harassment of Students by School
Employees, Other Students, or Third Parties, U.S. DEPT OF EDUC. OFF. FOR CIVIL RIGHTS
(Jan. 2001), http://www2.ed.gov/about/offices/list/ocr/docs/shguide.pdf [http://perma.cc/
EW26-57Y9]; Russlynn Ah, Dear Colleague, U.S. DEPT OF EDUC. OFF, FOR CIVIL RIGHTS 1,
4 (Apr. 4, 2011), www2.ed.gov/about/offices/list/oer/letters/colleague-201104.pdf
{hereinafter 2011 Dear Colleague Letter| [http://perma.cc/F87R-ZK74|; Catherine E.
Lhamon, Questions and Answers on Title IX and Sexual Violence, U.S. DEPT OF EDUC.

AR_00000546
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 77 of 312
362 Chapman Law Review [Vol. 20:2

Additionally, California and New York have recently passed new
“affirmative consent” legislation that raises the standard for
what constitutes consent in an on-campus sexual encounter.?®

B. Current University Policies

There is no Clery Act equivalent when it comes to reporting
how many university disciplinary proceedings have arisen from
alleged sexual assaults, though it has been posited that the
amount of such disciplinary proceedings numbers in the
thousands per any given year.*’ Universities are not obligated by
federal law to track and report how many disciplinary
proceedings they perform a year or how they conduct said
proceedings.** There have been three surveys regarding how
universities conduct their disciplinary proceedings within the
past two decades.” According to the 1999 Berger & Berger article
survey, 86.2% of responding schools allowed an accused student
to cross-examine or otherwise confront “witnesses”? for an
academic misconduct charge.*! Senator McCaskill’s survey,
specifically assessing university policies pertaining to sexual
assault, found that 67% of responding schools allow a student

 

OFF. FOR CIVIL RIGHTS (Apr. 29, 2014), http://www2.ed.gov/about/offices/list/ocr/ docs/qa-
201404-title-ix.pdf [http://perma.cc/JS5MX-FNSF.

26 See CAL. EDuc. CODE § 67386(a)(1) (West 2016) (“Affirmative consent means
affirmative, conscious, and voluntary agreement to engage in sexual activity. It is the
responsibility of each person involved in the sexual activity to ensure that he or she has
the affirmative consent of the other or others to engage in the sexual activity. Lack of
protest or resistance does not mean consent, nor does silence mean consent. Affirmative
consent must be ongoing throughout a sexual activity and can be revoked at any time.
The existence of a dating relationship between the persons involved, or the fact of past
sexual relations between them, should never by itself be assumed to be an indicator of
consent.”); N.Y. EDUC. CODE § 6441 (McKinney 2016) (substantially similar to the
California statute).

27 See Stephen Henrick, A Hostile Environment for Student Defendants: Title [IX and
Sexual Assault on College Campuses, 40 N. Ky. L. REV. 49, 50 (2018).

28 While one may think that Clery Act statistics would be a good proxy for
disciplinary proceedings data, that is not the case. The Clery Act requires disclosure of all
crimes committed on-campus, including those perpetrated by non-students. Additionally,
Clery Act statistics do not track the eventual university disposition, if any, of a
reported crime.

29 See Curtis J. Berger & Vivian Berger, Academic Discipline: A Guide to Fair
Process for the University Student, 99 COLUM. L. REV. 289, 295-96 (1999): MCCASKILL,
supra note 15, at 10-12.

30 The term “witnesses” is vague in both the Berger & Berger article and the
McCaskill report because it is not clear whether this includes the complainant, which
technically a complainant is a witness, or if it only means other witnesses called by the
complainant or university. See Berger & Berger, supra note 29, at 297-3800; MCCASKILL,
supra note 15, at 108.

31 Berger & Berger. supra note 29, at 356-58. According to this survey, 93.1% of
public institutions afforded students the right to cross-examine witnesses, contrasted
against $1.8% of private institutions. Jd. Note that the Berger & Berger article was
concerned only with adjudicating academic misconduct and not sexual misconduct.

AR_00000547
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 78 of 312

2017] Cress-Examination in University Sexual Assault Proceedings 363

accused of sexual assault to “question and call witnesses.” And
in a recently published article, Professor Tamara Rice Lave
surveyed the top fifty “flagship” U.S. universities regarding their
disciplinary procedures and found that only 10% of those
surveyed afford an accused student an unlimited right to
cross-examination, while 72% allow for some questioning through
a panel or investigator.®®

For this article, the author has conducted a separate survey*!
examining publicly available university student handbooks and
codes of conduct te determine what schools, based on their stated
policies, allow an accused student to cross-examine their accuser
and other adverse witnesses. The vast majority of these policies
are current through the 2015~16 academic year.

According to their stated policies, 29% of universities
explicitly allow an accused student to directly question the
complainant or other adverse witnesses.” Furthermore, 27% of
universities do not allow for direct cross-examination of the
complainant by the accuser or his/her representative, but do
allow for some questioning through either written submissions or
via an intermediary party, such as the members of a hearing
panel.26 Lastly, 44% of universities either do not allow

 

32 MCCASKILL, supra note 15, at 108. Similar to the Berger & Berger survey, the
McCaskill survey found public institutions offered cross-examination more readily than
private institutions. 87% of responding public schools offer the ability to question
witnesses, while only 67% of private not-for-profit schools do so.

Unfortunately, and similarly to the Berger & Berger article, it is ambiguous as to
who constitutes a “witness” and what constitutes “questioning” for the purposes of the
McCaskill study. As will be noted in the footnotes below, “questioning” may take the form
of either the accused student’s representative directly questioning witnesses or the
accused student being required to first pose questions through the hearing
administrators, who will then ask the questions they deem appropriate to a given witness.
It is also unclear from the McCaskill survey if the witnesses the accused student is
allowed to question are adverse witnesses or only the witnesses the student calls on
his behalf.

a3 Tamara Rice Lave, Ready, Fire, Aim: How Universities are Failing the
Constitution in Sexual Assault Cases, 48 ARIZ. ST. LJ. 637, 658 (2016).

34 See infra App. A for the details of this survey's sampling and
research methodology.

a5 See infra App. 5 for the list of universities. It is important to note that this
number only ineludes those schools that allow the accused or his/her representative to
directly ask witnesses questions or do not have explicit language to the contrary. This is
different than merely allowing the accused and the complainant to be in the same room
during a hearing.

36 See infra App. C for the list of universities. See, eg., Code of Student Rights,
Responsibilities & Conduct, IND. UNIV. @016), http://studentcode.iu.edu/procedures/iu-
wide/sexual-misconduct.html (“No one other than the hearing panel members, the
complainant, and the respondent may pose questions during the hearing. The
complainant and respondent may not directly question each other, but may submit
questions to the Chair, to be asked of the other party. The Chair or other panel members
will review questions prior to posing to the other party to prevent questioning that is not
permitted under these proceedings.”) (http:/fperma.cc/9NP2-MZQ4].

AR_00000548
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 79 of 312
364 Chapman Law Review [Vol. 20:2

questioning of witnesses of any kind or do not explicitly give
accused students the ability to pose questions to adverse
witnesses, be it directly or through a panel.*’ It is necessary to
note that these statistics reflect only the stated policies of these
universities; some schools allow administrators to adjust the
procedures given the facts of a particular case.**

In summation, this survey found 56% of schools, in their
stated policies and procedures, allow an accused student some
form of questioning, while 44% do not. This is a number lower
than those found in the McCaskill and Lave surveys.*"

There may be several reasons for these discrepancies.*? First,
the McCaskill survey was conducted in 2014, a time at the
relative beginning of the recent heightened awareness of this
issue and before many universities had instituted their
new policies.*!

Second, this Note’s survey relied solely on the language of
the sampled universities’ stated policies and procedures, whereas
both the McCaskill and Lave surveys relied on answers given by
the universities.” It is possible a school which does not provide
for an accused student to question witnesses in their stated
policies may still, in practice, allow for questioning.

Lastly, the most lkely compelling reason for the
discrepancies between this Note’s survey and the McCaskill and
Lave surveys is due to statistical sampling. The McCaskill survey
divided the university population into various strata based on
enrollment size and equally distributed sampling in those

 

37 See infra App. D for the list of universities. This number includes universities
that, in their stated policies, allow the adjudicating body to ask questions of, or interview,
the accused, the complainant, and other witnesses, but does not give that right to the
accused in any form. See, e.g., Procedures for Handling Complaints Involving Students
Pursuant to the Sexual and Gender-Based Harassment Policy, HARV. UNIV. (2014),
http://hls.harvard.edu/content/uploads/2014/09/harvard_sexual_harassment_procedures_s
tudenti.pdf (allowing only the university's “Investigative Team” to conduct interviews of
the accused, complainant, and other witnesses) [http://perma.cc/86K6-D64X].

38 See, e.g., Student Conduct System, BOS. COLLEGE § 5.4 (2016-17), http://www.be.
edu/publications/student guide/judicial htm] (“The Dean of Students or designee has the
discretion of what format a formal hearing will take based upon the complexity of the
case, availability and type of evidence, and the sensitivity of the incident.”)
{http://perma.ce/4YB8-2VUB}].

39 See supra notes 32, 33 and accompanying text.

40 Because the creators of both the McCaskill and Lave surveys obtained their
information on the basis of anonymity, the surveys leave the identities of the responding
schools confidential. It is thus impossible to know exactly how a given school responded
and to verily if a given school responded to the survey in the same manner this Note’s
survey has found. MCCASKILL, supra note 15, at 4; Lave, supra note 33, at 654.

41 Several high-profile universities announced their new sexual assault policies after
the commencement/publication of the McCaskill survey. See supra note 21 and
accompanying text for several examples.

42 MCCASKILL, supra note 15, at 3; Lave, supra note 33, at 654.

AR_00000549
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 80 of 312

2017] Cress-Examination in University Sexual Assault Proceedings 365

strata.*? The McCaskill survey also specifically included the top
fifty most-attended public U.S. institutions and the top forty
most-attended private U.S. institutions in its survey, thus giving
these schools an outsized weight in the survey's results.“
Similarly, the Lave study solely included responses from the fifty
“flagship” U.S. universities, as defined by the Journal of Blacks
in Higher Education.” This Note’s survey made no similar
limitation on sampling of the U.S. college and university
population and gave no special weight to the top fifty public and
forty private universities.

Il. CONSIDERATIONS BEARING ON THE USE OF CROSS-
EXAMINATION IN UNIVERSITY DISCIPLINARY PROCEEDINGS
INVOLVING ALLEGED SEXUAL ASSAULT

The right to counsel, the right against self-incrimination,
and the preponderance of the evidence standard in the context of
university disciplinary proceedings have been examined
thoroughly by other commentators.*® This Part focuses on the
cross-examination of witnesses in such proceedings adjudicating
sexual assault claims, and examines both the possible virtues
and disadvantages of requiring universities to give the accused
student some use of this venerable fact-finding instrument.

A. Cross-examination as a Test of Credibility

The process of cross-examination has been dubbed the
“greatest legal engine ever invented for the discovery of truth!’
and is one of the main points of distinction between
Anglo-American common law trials and continental civil law
proceedings.** A criminal defendant’s right to confront and

 

43 Id. at 3-4.

44 Id. at 4,

45 Lave, supra note 33, at 654.

46 See Douglas R. Richmond, Students’ Right to Counsel in University Disciplinary
Proceedings, 15 J.C. & U.L. 289, 298-302 (1989) (discussing a student’s Due Process right
to have counsel present at a disciplinary proceeding): Paul E. Rosenthal, Speak Now: The
Accused Student’s Right to Remain Silent in Public University Disciplinary Proceedings,
97 COLUM. L. REV. 1241, 1260~68 (1997) (discussing whether a student's silence during a
university disciplinary proceeding should be allowed as evidence against him): Barclay
Sutton Hendrix, Feather on One Side, a Brick on the Other: Tilting the Scale against
Males Accused of Sexual Assault in Campus Disciplinary Proceedings, 47 GA. L. REV. 591,
610-15 (2012) (discussing the implications of the preponderance of the evidence standard
in university disciplinary proceedings, particularly in sexual assault cases after the 2011
Dear Colleague Letter).

47 Lilly v. Virginia, 527 U.S. 116, 124 (1999) (quoting California v. Green, 399 US.
149, 158 (1970)); see also JOHN H. WIGMORE, A TREATISE ON THE SYSTEM OF EVIDENCE IN
TRIALS AT COMMON LAW 1967 (1904).

48 See Crawford v. Washington, 541 U.S. 36, 43 (2004) (“The common-law tradition is
one of live testimony in court subject to adversarial testing, while the civil law condones
examination in private by judicial officers.”).

AR_00000550
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 81 of 312
366 Chapman Law Review [Vol. 20:2

cross-examine his accuser is enshrined in the Sixth Amendment
to the U.S. Constitution,*® and all U.S. jurisdictions generally
allow for cross-examination of opposing witnesses in adversarial
civil litigation.>°

The main purported function of cross-examination is to test
the veracity of a witness, be it on the stand or at a deposition.®!
This allows the examining party not only a chance to “catch”
a witness in a falsehood or half-truth,°? but it also allows
the trier-of-fact to observe the demeanor of the witness
and to gauge body language, inflection, and other potential
indicia of untruthfulness that comes only with contemporaneous
observation.®’ The need for the fact-finder to both listen to and
physically observe the testifying witness during questioning is
one of the justifications advanced for the rule barring the use of
hearsay evidence."

An accused student in a university disciphnary proceeding
could benefit from cross-examining his accuser in several ways.
First, the only practical defenses to a charge of sexual assault are
an outright denial of the underlying facts or consent from the
victim to the encounter.°> Because most sexual assaults occur in
a place of seclusion, the complainant may be the only person
(other than the perpetrator) with knowledge or information as to
the existence of the incident or the identity of the attacker.’ As

 

49 U.S. CONST. amend. VI. (In all criminal prosecutions, the accused shall enjoy the
right ... to be confronted with the witnesses against him... .”)

30 See, e.g., Fed. R. Evip. 611(b); CAL. Evin. CODE §§ 711, 773 (West 2016).

s1 See Davis v. Alaska, 415 U.S. 308, 316 (1974) (Cross-examination is the principal
means by which the believability of a witness and the truth of his testimony are tested.”):
Crawford, 541 U.S. at 61-62 ([O]pen examination of witnesses ... is much more
conducive to the clearing up of truth.”) (quoting SIR WILLIAM BLACKSTONE, 3
COMMENTARIES ON THE LAWS OF ENGLAND 878 (13th ed. 1800); Dan Simon, Adjudicating
the Guilty Mind: More Problems with Criminal Trials: The Limited Effectiveness of Legal
Mechanisms, 75 Ll. & CONTEMP. PROBS., 167, 171 (2012) C[C]lross examination could
improve the diagnosticity of the trial... by exposing mistakes or lies in the course of [the|
cross-examination itself.”).

52 Simon, supra note 51, at 170.

33 See Universal Camera Corp. v. N.L.R.B., 340 U.S. 474, 496 (1951) ({Mlaterial
facts in any case depend on the determination of credibility of witnesses as shown by their
demeanor or conduct ....”); FED. R. EVID. 804(b)(1) advisory committee’s note ([O]pportunity
to observe demeanor is what in a large measure confers depth and meaning upon oath
and cross-examination.”).

sa See Feb. R. Evin. Article VIII advisory committee’s note (“Emphasis on the basis
of the hearsay rule today tends to center upon the condition of cross-examination .... The
belief, or perhaps hope, that cross-examination is effective in exposing imperfections of
perception, memory, and narration is fundamental.’).

ss See LYNDA LYTLE HOLSTROM & ANN WOLBERT BURGESS, THE VICTIM OF RAPE:
INSTITUTIONAL REACTIONS 171 (1974); LAURTE L. LEVENSON & ALEX RICCIARDULLI,
CALIFORNIA CRIMINAL LAW § 7:24 (2015) (noting that aside from consent or denial of the
events, there are very few other practical defenses to sexual assault).

36 Robin Charlow, Bad Acts in Search of a Mens Rea; Anatomy of a Rape, 71
FORDHAM L. REV. 263, 299 (2002). But see Susan Estrich, Rape, 95 YALE L.J. 1087, 1088

AR_00000551
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 82 of 312

2017] Cress-Examination in University Sexual Assault Proceedings 367

to the question of the complainant’s consent (or lack thereof), the
complainant has particular knowledge as to her state of mind
leading up to, during, and after the alleged assault.®’ Allowing
the accused the opportunity to question the complainant about
any contradictory words or actions of the complainant related to
the issue of her consent before, during, and after the alleged
assault may buttress the accused’s defense. Cross-examination
would also allow the accused to bring out any potential bias or
ulterior motives of the complainant or other adverse witnesses.*8

Additionally, many schools have adopted a preponderance of
the evidence standard for determining Hability in sexual assault
cases,°? tracking the Department of Education’s guidance.®
Given the typical lack of physical evidence or other eyewitness
testimony, allowing the accused the ability to vigorously question
the complainant’s testimony may be, in some cases, the best way
for the accused to show it 1s more likely that he did not commit
the alleged sexual assault.®!

 

(1986) (recounting her own rape, the author notes that she could not easily identify her
rapist later because “[nJo one had ever told me that if youre raped, you should not shut
your eyes and cry for fear that this really is happening. You should keep your eyes open
focusing on this man who is raping you so you can identify him when you survive.”).

57 See Charlow, supra note 56, at 299 ([T]he dynamics of intimate social interaction
between the sexes, in which one’s desires may be mixed and are frequently unspoken,
only adds to the complexity of the problem, as it often may not be clear whether or not sex
was desired.”); Alan Wertheimer, What is Consent? And is it Important?, 3 BUFF. CRIM. L.
REV. 557, 559 (2000) (noting that individuals have their own internal perceptions as to
what events are taking place in a sexual encounter).

58 See Davis v. Alaska, 415 U.S. 308, 316 (1974) (A more particular attack on the
witness’ credibility is effected by means of cross-examination directed toward revealing
possible biases, prejudices, or ulterior motives of the witness as they may relate directly
to issues or personalities in the case at hand. The partiality of a witness... ‘is always
relevant as discrediting the witness and affecting the weight of his testimony.”) (internal
citation omitted); State v. Texter, 594 A.2d 376, 377-78 (R.L. 1991) (finding it was error to
preclude defendant, on cross-examination, from questioning the victim as to the potential
that she and her husband fabricated a sexual assault claim in retaliation for the
defendant accusing the husband of theft).

59 The vast majority of those schools cited to in Appendices B, C, and D use the
preponderance of the evidence standard for sexual assault claims. See, ¢g., Sexual
Violence and Sexual Harassment, UNIV. OF CA. 1, 12 (Dee. 18, 2015),
http://policy.ucop.edu/doc/4000885/SVSH (“For all other matters the report will include an
analysis and determination by the investigator of whether this [sexual assault] Policy has
been violated. The investigator will apply the preponderance of evidence standard.”)
[http://perma.ce/7YAY-97D9}].

60 2011 Dear Colleague Letter, supra note 25, at 11 (‘[P]reponderance of the evidence
is the appropriate standard for investigating allegations of sexual harassment
or violence.”).

61 See Barclay Sutton Hendrix, A Feather on One Side, a Brick on the Other: Tilting
the Scale against Males Accused of Sexual Assault in Campus Disciplinary Proceedings,
47 GA. L. REV. 591, 617 (2012) (arguing that given the lower evidentiary threshold of a
preponderance of the evidence standard, cross-examination is a means to “reduce the risk
of an erroneous finding of guilt”).

AR_00000552
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 83 of 312
368 Chapman Law Review [Vol. 20:2

Lastly, a study found that a witness’s susceptibility to
common cross-examination “techniques,” such as _ leading
questions and double negative questions, can be mitigated if the
witness is made aware, even minimally so, of what to expect
during cross-examination, improving the witness’s ability to
accurately testify.

B. Cross-Examination May Actually Hinder Fact-Finding in a
Sexual Assault Case

There are numerous potential issues with applying
courtroom-style cross-examination to a university disciplinary
proceeding in general and to cases involving sexual assault
victims in particular. By not allowing cross-examination of
student sexual assault complainants, issues inherent to
cross-examination and issues arising from psychological trauma
could be avoided.

1. General Issues with Cross-Examination

The first issue is that cross-examination, despite the
reverence it receives in the American legal system, is not as
effective at finding “the truth” as believed. Research, which
virtually all speaks against cross-examination’s effectiveness,
suggests several things. First, cross-examination does little to
affect the testimony of a prepared and/or skillful lying witness.
Due to an observed phenomenon known as the “probing effect,’
a trier-of-fact may gain false confidence in the testimony of an
inaccurate witness when it observes the witness deftly answer
questions posed to him/her, despite the  witness’s
actual inaccuracy.

Relatedly, cross-examination does little to affect the testimony
of witnesses with mistaken memory.® Cross-examination will not be
effective in eliciting the “truth” from a witness who honestly, yet
mistakenly, believes their memory and relies on that false

 

62 Jacqueline M. Wheatcroft & Louise E. Ellison, Evidence in Court: Witness
Preparation and Cross-Examination Style Effects on Adult Witness Accuracy, 30 BEHAV.
Scr. & L. 821, 833-86 (2012). The authors note that witness accuracy rose dramatically
even when the “preparation” was something as simple as a guidance leaflet detailing
what happens during cross-examination. fd.

63 Kevin Jon Heller, The Cognitive Psychology of Circumstantial Evidence, 105 MICH.
L, REV. 241, 249 (2008).

64 Id. at 249. The “probing effect” “suggest{s] that watching a potential har being
probed causes ([triers-of-fact] to become falsely confident that they can distinguish truth
from falsity, thereby creating a ‘truth bias’ that leads them to assume—because they are
focusing on the wrong cues——that the liar is telling the truth.” Jd. at 249-50 n.44.

65 Id, at 249.

66 See Simon, supra note 41, at 170.

AR_00000553
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 84 of 312

2017] Cress-Examination in University Sexual Assault Proceedings 369

memory for their testimony.® This is further exacerbated if the
witness is the only witness to a particular fact.6° In a sexual
assault case, cross-examination would do little to derive the truth
of an assailant’s identity or the grant of consent if the
complainant is a skillful liar who has plotted a plausible (but
inaccurate) version of the facts or is relying on an honest but
false memory.

Second, cross-examination itself may often force witnesses to
change their testimony only because of the pressure put on them
by the cross-examining attorney.*? In a 2011 study, 738% of
participating witnesses recanted at least one accurate fact stated
in their testimony after forceful questioning,” 84% of the
witnesses conceded at least once that they may have been
mistaken as to one fact about which they were actually correct,
and 68% of the witnesses conceded they may have been mistaken
as to two or more facts.’ Many commentators note that the use
of common cross-examination techniques, such as leading
questions, negative feedback,’ and double or triple negative
questions, lead either to confusion, memory distortion, or the witness
just relenting and agreeing with the examining attorney.”

It is not difficult to imagine that on cross-examination a
student sexual assault complainant may become confused and
change her testimony if she is subjected to a “rapid-fire mode of
questioning” and forced to give quick answers without

 

67 Id. (Memory research indicates that people tend to trust their memories,
regardless of the accuracy of those memorial accounts. Given that mistaken witnesses
perceive themselves to be accurate, they are unlikely to be deterred from recounting their
(actually false) memories any more than accurate witnesses would be deterred from
recounting their (truly correct) ones.”).

68 Id. at 171.

69 It is important to note that a cross-examining attorney is not always trying to
elicit the “truth.” Rather, he/she is trying to further the interests of his/her client. See
Sara D. Schotland, Rape Victims as Mockingbirds: A Law and Linguistics Analysis of
Cross-Examination of Rape Complainants, 19 BUFF. J. GENDER L. & Soc. POL’y 1, 28
(2010) (moting that a cross-examining criminal defense attorney has “no reason or duty to
be polite: rather, the attorney’s duty of loyalty requires that (s)he take all ethical steps to
secure acquittal’).

70 Tim Valentine & Katie Maras, The Effect of Cross-Examination on the Accuracy of
Adult Eyewitness Testimony, 25 APPLIED COGNITIVE PSYCHOL, 554, 657-59 (2011) (finding
36% of mock witnesses changed their answer to one fact, 23% changed two answers, and
14% changed three answers, although none of the witnesses changed all four answers).

T1 Id. at 659.

72 Negative feedback in the Valentine & Maras study took the form of the examining
attorney “feigning disbelief’ as to what the witness just testified to or accusing the
witness of lying because they had contradicted another (mon-existent) witness. fd. at 558-59.

73 Id. at 559; Simon, supra note 41, at 172; Mark R. Kebbell & Shane D. Johnson,
Lawyers’ Questioning: The Effect of Confusing Questions on Witness Confidence and
Accuracy, 24 LAW & HUM. BEHAV. 629, 634, 637 (2000); Jacqueline M. Wheatcroft et al.,
The Influence of Courtroom Questioning Style on Actual and Perceived Eyewitness
Confidence and Accuracy, 9 LEGAL & CRIMINOLOGICAL PSYCHOL. 83, 83 (2004).

AR_00000554
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 85 of 312
370 Chapman Law Review [Vol. 20:2

being able to thoroughly explain facts that help support her side
of the story.”

2. Cross-examination of Sexual Assault Complainants

Allowing cross-examination of a sexual assault complainant
raises issues separate than those relayed above—it may cause
further psychological harm to the complainant.” This harm may
then cause the complainant to provide inaccurate testimony.’® It
has been posited that cross-examination is one of the reasons
sexual assault is vastly underreported,” both on campus and in
the general population.””

It is undebatable that rape is “without question one of the
most terrifying crimes in which the victim survives. Its
consequences remain with the victim for many years or perhaps
a lifetime, often accounting for deep psychological problems.”®?
Rape Trauma Syndrome (“RTS”) is a form of posttraumatic stress
disorder set off by a sexual assault or attempted sexual assault.*!
There are two phases of RTS: the acute phase’ and the

 

74 Schotland, supra note 69, at 28.

75 See State v. Sheline, 955 S.W.2d 42, 44 (Tenn. 1997) (Tt has been said that the
victim of a sexual assault is actually assaulted twice—once by the offender and once by
the criminal justice system.”); Linda Mohammadian, Sexual Assault Victims v. Pro Se
Defendants: Does Washington’s Proposed Legislation Sufficiently Protect Both Sides?, 22
CORNELL J.L. & PUB, POL’y 491, 493 (2012) @oting that cross-examination may cause
“revictimization” because it forces a complainant to “relive” the assault).

76 See Maryland v. Craig, 497 U.S. 836, 857 (1990) (citing Coy v. Iowa, 487 U.S.
1012, 1032 (Blackmun, J., dissenting) (noting that face-to-face confrontation between the
accused and a child abuse victim disserves the truth-seeking ends of the Confrontation
Clause because the confrontation might so overwhelm the witness as to “prevent the
possibility of effective testimony”).

77 See Tom Lininger, Bearing the Cross, 74 FORDHAM L. REV. 1853, 1857 (2005)
([V]ictim’s willingness to report crimes varies inversely with their fear of embarrassment
during cross-examination.”); Mohammadian, supra note 75, at 503 (Sexual assault
victims ... fear the legal system because the trial often forces the victims, who may
already suffer from psychological trauma, to relive the experience of the attack.”).

78 MCCASKILL, supra note 15, at 4 (citing to Department of Justice statistics, stating
that less than 5% of on-campus rapes are reported to law enforcement).

79 In 2014, only 33.6% of rapes/sexual assaults were reported to the police. Truman,
supra note 14.

30 Mohammadian, supra note 75, at 502-03.

si See Toni M. Massaro, Experts, Psychology, Credibility, and Rape: The Rape
Trauma Syndrome Issue and Its Implications fer Expert Psychological Testimony. 69
MINN. L. REV. 395, 425-26 (1986).

sz The acute phase occurs immediately after the attack and is usually indicated by
feelings of “shock, fear, humiliation, vulnerability, powerlessness, anxiety, and disgust” as
well as physical reactions, such as sleeping disorders, general soreness, headaches,
fatigue, gastrointestinal irritability, and genitourinary disturbances. Jd. at 426-27. The
acute phase may last between three and four months. Fiona Mason & Zoe Lodrick,
Psychological Consequences of Sexual Assault, 27 BEST PRAC. & RES. CLINICAL
OBSTETRICS AND GYNAECOLOGY, 27, 31 (2012).

AR_00000555
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 86 of 312

2017] Cress-Examination in University Sexual Assault Proceedings 371

long-term reorganization phase.*’ The symptoms of RTS may
manifest differently in each individual sexual assault victim,*4
and it is these disparate manifestations that may sometimes
result in behavior that triers-of-fact may not “expect” from a
sexual assault victim.

These RTS symptoms may also affect the ability of the
complainant to testify. Because of the trauma, complainants may
give contradictory or incomplete testimony that appears to be at
odds with their accusations.*® Such issues may only compound if
the complainant’s alleged assailant is in view.**

Another issue is that in many sexual assault adjudications,
the defense’s best strategy is to shift the trier-of-fact’s attention
away from the defendant and onto the complainant, exposing
every personal flaw possible in order to undermine her
credibility.®® Such evidence is typically only used to attack the
credibility of the complainant and does not necessarily aid the
trier-of-fact in determining the truth about what actually
oceurred.®? This hard-charging exploration into the sexual
assault victim’s personal life, as well as the general inference

 

83 In the long-term reorganization phase, the sexual victim is trving to reorganize
her life but may develop anxiety, depression, sexual and interpersonal dysfunction, and
may experience “traumatophobias”-—defensive avoidance reactions to the circumstances
of their sexual assault. Massaro, supra note 81, at 426-28.

sa See Mason, supra note 82, at 31.

85 For instance, during an assault, many women do not resist their assailant and
many do not immediately report the assault due to disbelief or denial, which is contrary to
how most people believe they would react under similar circumstances. Id. at 29-30, 32.
Additionally, while some women are emotionally demonstrative in the immediate hours
and days after their assault, many others remain calm and controlled. Jd. at 31: Massaro,
supra note 81, at 425,

sé See Mason, supra note 82, at 82 (arguing that while a sexual assault
complainant’s inconsistent or incomplete testimony is typically misinterpreted to be
evidence of fabrication, the inverse should be inferred given the nature of PTSD).

37 See id. at 33 (noting that being reminded or required to recount their sexual
assault in a courtroom setting, where their assailant is likely to be, may exacerbate
symptoms of PTSD); Lininger, supra note 77, at 1360 (moting that a trial may be a
complainant's first face-to-face encounter with her assailant and that she may perceive
cross-examination as an another attack on her through the defense counsel); see also
Mohammadian, supra note 75, at 493-94 (recounting a case where a sexual assault
complainant contemplated suicide rather than be cross-examined by her alleged assailant
who was a pro se defendant).

3s See Laninger, supra note 77, at 1361 (oting that cross-examination of a sexual
assault witness is akin to “public psychoanalvsis” of the complainant because cross
examination may explore “[hler most private affairs—including her past romantic
relationships, her sexual mores, her psychological fortitude, and her loyalty to family
members... ”); Jennifer L. Hebert, Mental Health Records in Sexual Assault Cases:
Striking a Balance to Ensure a Fair Trial for Victims and Defendants, 83 TEX. L. REV.
1453, 1461 (2005) (noting that the character of a sexual assault complainant is heavily
emphasized by the defense because the issue at trial “is not whether a rape actually
occurred, but whether people believe a rape occurred’).

s9 See Lininger, supra note 77, at 1360 (oting that defense attorneys will explore
any real or perceived character flaws of the complainant during cross-examination).

AR_00000556
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 87 of 312
372 Chapman Law Review [Vol. 20:2

that she is either lying or willingly brought about the acts she
claims was an assault, may only lead to further trauma.”

IL. LEGAL ISSUES SURROUNDING UNIVERSITY DISCIPLINARY
PROCEEDINGS

There are several sources of law that bear most directly on
the procedural safeguards afforded to accused students in
university disciplinary proceedings. A student may have
contractual rights to be dealt with in accordance with good faith
and fair dealing,*' or he may have rights under state law.*? Two
other sources of law, and those examined in Part IIT, are Title IX
and the Due Process Clause of the Fourteenth Amendment.

A. Title IX Rights of Both the Accused and the Complainant

Title IX states “[n]o person in the United States shall, on the
basis of sex, be excluded from participation in, be denied the
benefits of, or be subjected to discrimination under any education
program or activity receiving Federal financial assistance ... ."%
Assuming they are enrolled in a university that receives federal
funding, both the complainant and accused student have the
same general right to be free from sex discrimination by their
university. How their respective Title [IX rights can be implicated
in the context of a university disciplinary proceeding, however, is
vastly different.

1. Complainant’s Rights Under Title IX

Title IX provides student complainants a private cause of
action against their universities when the university has been
“deliberately indifferent” to their sexual assault, thereby
subjecting complainants to a “hostile environment” on account of

 

90 See Mason, supra note 82, at 33 (noting that some women suffer severe anxiety
when recounting their sexual assault).

91 See, e.g., Berger & Berger, supra note 29, at 313-17, 331-37 (arguing, inter alia,
that Due Process is a contractual right private university students have under the
doctrine of good faith and fair dealing). This theory mav be available provided that there
is no direct, express policy governing disciplinary proceedings.

92 Several states have passed statutes on what types of procedures schools and
universities must use in disciplinary proceedings. 22 PA. CODE § 505.8 (2016); S.C. CODE
ANN. § 59-63-240 (2016): WASH. ADMIN. CODE § 478-120-095 (2016). Additionally, courts in
several states have judicially determined what level of safeguards are required in
disciplinary proceedings. See infra Part ILI(B).

93 20 U.S.C. § 1681 (a) (1972).

94 Davis v. Monroe Cnty. Bd. of Educ., 526 U.S. 629, 683 (1999) (concluding that
Title IX grants students a private cause of action against their school for student-on-
student sexual harassment when the school “act[s] with deliberate indifference to known
acts of harassment,” so long as the harassment is “so severe, pervasive, and objectively
offensive” that it effectively bars the victim’s access to an education) (emphasis added).

AR_00000557
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 88 of 312

2017] Cress-Examination in University Sexual Assault Proceedings — 373

their gender.” A student complainant may suffer a deprivation of
her Title [IX rights if the university fails to timely adjudicate, or
improperly adjudicates, her sexual assault claim.”

The OCR has addressed the use of cross-examination in
university disciplinary proceedings in one of its “Dear Colleague”
letters, a series of publications addressed to universities which
offer guidance”? on Title [IX compliance.*® In the 2011 Dear
Colleague Letter, the OCR stated it “strongly discourages schools
from allowing the parties personally to question or cross-examine
each other during the hearing.”®* The OCR’s reasoning is that
“Talllowing an alleged perpetrator to question an alleged victim
directly may be traumatic or intimidating, thereby possibly
escalating or perpetuating a hostile environment.”!% The 2011
Letter was later supplemented by a 2014 “Questions and
Answers on Title IX and Sexual Violence” FAQ which,

 

gs In this context, a “hostile environment” is one In which a university's deliberate
indifference to the sexual harassment of a student causes the student to suffer a
constructive deprivation of his or her education. There is a split amongst the authorities
as to what constitutes a sufficient level of harassment “so severe, pervasive, and
objectively offense” to create a hostile environment. In Davis, the Court, in dicta,
theorized that, while one incident of student-to-student harassment could be said to
implicate Title IX, “it fis] unlikely Congress would have thought such behavior sufficient
to rise to this level.” Id. at 652-53.

Some courts, however, have held that a single incident of rape or violent sexual
assault was sufficient to create a hostile environment. See Jennings v. U. of N.C., 482
F.3d 686, 720-21 (4th Cir. 2007): Albiez v. Kaminski, No. 09-CV-1127, 2010 WL 2465502,
at *6 (E.D. Wis. June 14, 2010) (one incident of sexual assault by the plaintiff's resident
advisor sufficient to create hostile environment); S.S. v. Alexander, 177 P.8d 724, 741
(Wash. App. 2008) (plaintiff “did not have to be raped twice before the university was
required to appropriately respond to her requests for remediation and assistance. In the
Title [X context, there is no ‘one free rape’ rule.”).

96 2011 Dear Colleague Letter, supra note 25, at 4 (If a school knows or reasonably
should know about student-on-student harassment that creates a hostile environment,
Title [X requires the school to take immediate action to eliminate the harassment,
prevent its recurrence, and address its effects.”); see also Davis, 526 U.S. at 6338-35, 653—
54 (finding a school may be liable for money damages under Title [X for failing to timely
address numerous reports of a student’s repeated acts of sexual harassment upon
the plaintiff).

97 One very important aspect to note is that these guidance “Letters” are not binding
law or even controlling regulations. They are likely to be seen by courts as having
Skidmore deference—courts can refer to them as a source of persuasive authority but are
under no obligation to follow them. See Skidmore v. Swift & Co., 323 U.S. 134, 189-40
(1944) (“We consider that the rulings, interpretations and opinions of the [Wage and Hour
Division] Administrator ... while not controlling upon courts by reason of their authority,
do constitute a body of experience and informed judgment to which courts and litigants
may properly resort for guidance.”).

98 All of the OCR’s “Dear Colleague Letters” and other guidance publications are
available at Sex Discrimination, U.S. DEP’T OF EDUC. http://www2.ed.gov/about/offices/
list/ocr/frontpage/faq/rr/policyguidance/sex.html [http://perma.ce/L24Z-UMZR].

99 2011 Dear Colleague Letter, supra note 25, at 12.

100 fd. Under the OCR’s guidance then, allowing the accused to cross-examine the
complainant directly would open up the university to potential liability under Title IX.

AR_00000558
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 89 of 312
374 Chapman Law Review [Vol. 20:2

among other topics, reiterated the OCR’s position on
cross-examination,'! but offered a potential alternative:
A school may choose, instead, to allow the parties to submit questions
to a trained third party (e.g., the hearing panel) to ask the questions
on their behalf. OCR recommends that the third party sereen the
questions submitted by the parties and only ask those it deems
appropriate and relevant to the case. !9?
It should be noted that according to this Note’s survey, this is the
approach that 27% of schools have taken with their
disciplinary proceedings.!°

As of right now, these OCR publications are only guidance
documents and are not binding on any university.!°* However, it
is likely within the authority of the Department of Education to
promulgate binding regulations! on how universities can
conduct their disciplinary proceedings, despite the plain
language and legislative history of Title IX being silent on the
matter. In the plurality decision of Guardians Ass’n v. Civil
Service Comm’n of the City of N. Y.,8 the U.S. Supreme Court
held that an implementing regulation exceeding the original
scope of its statute is valid, so long as it is consistent with the
underlying purpose of that statute." In Guardians, the Court
held that while Title VI itself did not proscribe unintentional
racial discrimination, regulations that Title VI implemented to
that effect were valid because they were consistent with Title
VI’s purpose of proscribing racial discrimination in general.!°? As
applied to this issue, a Department of Education regulation
proscribing cross-examination in disciplinary proceedings for
sexual misconduct would likely also be held valid. While Title IX,
modeled after Title VI,1° itself may not address the procedures of

 

101 Catherine E. Lhamon, Questions and Answers on Title IX and Sexual Violence,
U.S. DEP’T Epuc. 31 (Apr. 29, 2014), http://www2.ed.gov/about/offices/list/ocr/docs/qa-
201404-title-ix.pdf [http://perma.cc/9JZC-BKQ4].

102 Id.

103 See supra note 386 and accompanying text.

104 Indeed, as Part I1(B) demonstrates, 29% of schools sampled currently allow an
accused student to directly question the complainant, which the OCR has directly advised
against. See supra note 35 and accompanying text.

105 A regulation promulgated by an executive branch agency and codified in the Code
of Federal Regulations is due deference as long as it is reasonably in furtherance of the
statute it is interpreting. See Chevron, U.S.A, Inc. v. Nat'l Res. Def. Council, 467 U.S.
837, 843-44 (1984).

106 463 U.S. 582 (1983).

107 See id. at 591-92.

108 Id. at 582, 590. The majority opinion of Justice White based this holding on the
fact that Title V1 provided the Department of Labor “sufficient discretion to enforce the
statute,” so long as such regulations were “not inconsistent with the purpose of Title VL”
id. at 591-92.

109 See Cannon v. Univ. of Chi, 441 U.S. 677, 704 (1979) (noting that Title IX was
modeled after Title VI.

AR_00000559
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 90 of 312

2017] Cress-Examination in University Sexual Assault Proceedings 375

university disciplinary proceedings, if the Department of Education
can show that these (as of yet hypothetical) regulations further the
goal of proscribing sex-based discrimination, such regulations
would likely be upheld under Guardians.

2. Accused Student’s Rights Under Title IX

Under Title IX, an accused student does not have an
analogous deliberate indifference/hostile environment cause of
action that would otherwise be available to a complainant if a
university fails to properly address her sexual assault claim.
Rather, an accused student can bring an “erroneous outcome
discrimination” claim under Title IX which requires he show
that, in the course of his discipline, he was the victim of: (1) a
flawed procedure, that (2) led te an adverse and erroneous
outcome with (8) “particular circumstances suggesting that
gender bias was a motivating factor behind the erroneous
finding.”"© To support the third element, the accused student
must present more than conclusory allegations that the
university found against him because of his gender, a standard
many accused students fail to meet.'!! While other causes of
action may exist for a flawed adjudication process, for an accused
student to have a claim under Title IX, he must show a causal
link between his gender and his punishment.'!* Thus, if a school

 

110 Yusuf v. Vassar Coll, 385 F.8d 709, 715 (2d Cir. 1994). “Such allegations [of gender
bias] might include... statements by members of the disciplinary tribunal, statements by
pertinent university officials, or patterns of decision-making that also tend to show the
influence of gender.” Id.

111 See, eg., Mallory v. Ohio Univ., 76 Fed. Appx. 634, 639-40 (6th Cir. 2003) (holding
there was no erroneous outcome discrimination where accused student plaintitf
unsuccessfully argued that the school focused on the complainant’s ability to consent
rather than other potentially exculpatory evidence); Yu v. Vassar Coll., 97 F. Supp. 3d
448, 476-77 (S.D.N.Y 2015) (holding that there was no erroneous outcome discrimination
where the school did not give great weight to Facebook messages the complainant sent to
the accused student the dav after the assault): Doe v. Univ. of Mass.-Amherst, No. 14-
30148-MGM, 2015 WL 4306521, at *8 (D. Mass. July 14, 2015) (finding that, while the
plaintiffs pleaded facts may suggest his university “treated [the complainant] more
favorably than the Plaintiff.” he had not alleged facts showing the unfavorable treatment
“was because of Plaintiff's sex”) (emphasis in original). But see Doe v. Salisbury Univ., 123
F, Supp. 3d 748, 768 (D. Md. 2015) (holding that the male accused plaintiff pleaded
sufficient facts to state an erroneous outcome discrimination cause of action where he
alleged that the university’s sexual assault awareness program, influenced in part by the
OCR’s policy guidance, may have led Salisbury University administrators to conduct a
disciplinary proceeding that did not follow the university’s stated procedures).

112 To further illustrate this point, imagine the following scenario:

A university has a policy of adjudicating sexual assault complaints solely by way of coin-
toss. On Monday, the university flips a coin as to Complainant A’s sexual assault
complaint against B. B wins the coin toss, and therefore the university finds that B did
not commit a sexual assault and he is due no discipline. On Tuesday, the university flips a
coin as to Complainant C’s sexual assault complaint against D. C wins the coin toss, and
the university therefore finds D has committed a sexual assault and expels him.

AR_00000560
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 91 of 312
376 Chapman Law Review [Vol. 20:2

does not allow an accused student, male or female, the right to
some form of cross-examination in a disciplinary proceeding, a
male student has no claim to it under an erroneous outcome
discrimination theory under Title EX.

B. Accused Student’s (Potential) Due Process Right to
Cross-Examination

Because a university disciplinary proceeding is not a
eyiminal prosecution, an accused student has no Sixth
Amendment right to cross-examination in such a proceeding.'!®
Rather, constitutional claims lie in the Due Process Clause of the
Fourteenth Amendment, which reads in pertinent part, “No
State shall... deprive any person of life, liberty, or property,
without due process of law... 74

A procedural Due Process claim requires the plaintiff to have
either a liberty or property interest at issue, a deprivation of that
interest by a State, and that such deprivation occur pursuant to
inadequate government procedures.'> A liberty or property
interest can arise not only from the U.S. Constitution, but also
from a person’s rights under a state law entitling them to
some benefit.!'18

In Goss v. Lopez," the U.S. Supreme Court held that
students in a state’s public school system have a property
interest in the education to which they are entitled, pursuant to a
state statute./’*> The Court went on to find that students have a

 

Complainant A likely has a claim under Title IX because the school has been
deliberately indifferent to her complaint by leaving their investigation and adjudication
up to mere chance. Conversely, D likely does not have a Title [IX erroneous outcome
discrimination claim. Because the university adjudicates all sexual assault complaints via
coin-toss, D cannot say that the procedures and outcome, as clearly flawed as thev are,
were done on account of his gender.

113 “In all criminal prosecutions, the accused shall enjoy the right .. . to be confronted
with the witnesses against him... .” U.S. CONST. amend. VI.

114 U.S. CONST. amend. XIV, § 1.

115 See Erwin Chemerinsky, Procedural Due Process Claims, 16 TOURO L. REV. 871,
871 (2000).

116 See Bd. of Regents v. Roth, 408 U.S. 564, 677 (1972).

117 419 U.S. 565 (1975). Goss involved a class action lawsuit brought by nine Ohio
public school students who were suspended up to ten days for non-academic misconduct.
id. at 568-69. Ohio law granted a school principal the right to suspend a student for ten
days or expel a student without any form of hearing or notice to either the student or the
student’s parents. The students in Goss were suspended immediately after their alleged
misconduct with no hearing as to the underlying facts surrounding each suspension. Id. at 570.

118 Id. at 573-74 (The authority possessed by the State to prescribe and enforce
standards of conduct in its schools although concededly very broad, must be exercised
consistently with constitutional safeguards. Among other things, the State is constrained
to recognize a student's legitimate entitlement to a public education as a property interest
which is protected by the Due Process Clause and which may not be taken away for
misconduct without adherence to the minimum procedures required by that Clause.”).

AR_00000561
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 92 of 312

2017] Cress-Examination in University Sexual Assault Proceedings = 377

liberty interest in having their reputation free from inaccurate
charges of miseonduct.'4" While never explicitly holding as such,
the U.S. Supreme Court has assumed the existence of such
constitutional protections for students attending public
universities.'!°° Such constitutional protections, however, have
not been found to exist for students enrolled in
private institutions. #7!

There are two Supreme Court cases that guide a court’s
determination as to what process is due to an accused student
when charged with non-academic misconduct: Goss v. Lopez'”?
and Mathews v. Eidridge.’”* In Goss, the Court held that when a
student is facing a short-suspension (ten days or less), Due
Process requires at a minimum that “the student be given oral or

 

119 Id. at 575 (Tf [charges of misconduct are] sustained and recorded, those charges
could seriously damage the students' standing with their fellow pupils and their teachers
as well as interfere with later opportunities for higher education and employment. It is
apparent that the claimed right of the State to determine unilaterally and without process
whether that misconduct has occurred immediately collides with the requirements of the
Constitution.”) Gnternal footnote omitted).

120 See Bd. of Curators of Univ. of Mo. v. Horowitz, 435 U.S. 78, 84-85 (1978):
Regents of Univ. of Mich. v. Ewing, 474 U.S. 214, 222-23 (1985). Several lower federal
courts and state courts have explicitly held public university students have a
constitutional right to their education. See, e.g., Dixon v. Ala. State Bd. of Educ., 294 F.2d
150, 159 (6th Cir. 1961); Woodis v. Westark Cmty. Coll. 160 F.3d 435, 440 (8th Cir. 1998);
Nickerson v. Univ. of Alaska Anchorage, 975 P.2d 46, 52 (AK 1999); Danso v. Univ. of
Conn., 919 A.2d 1100, 1106 (Conn. Super. Ct. 2007).

121 See Holly Hogan, The Real Choice in a Perceived “Catch-22”: Providing Fairness to
Both the Accused and Complaining Students in College Sexual Assault Disciplinary
Proceedings, 38 d.L. & EDUC, 277, 278 n.2 (2009) (“Private colleges generally are not state
actors for purposes of due process.”).

A private university could be hable for a Due Process claim only if it was found to be
a “state actor.” While there are several tests for determining whether a private entity
becomes a “state actor” based on the underlying facts of a given case, the test most
relevant to a private education institution is the “fair attribution” test laid out in Lugar v.
Edmondson Oil Co., 457 U.S. 922 1982). A private entity performs a state action when
they have acted in accordance with a “rule of conduct imposed by the State or by a person
whom the State is responsible,” and the entity can “fairly be said to be a state actor”
because it “has acted together with or has obtained significant aid from state officials.” Id.
at 937. The mere fact that a private entity acts in accordance with a state rule or
regulation does not mean they become a state actor, however. Id. Therefore, even in the
instance where a private university follows the OCR’s guidance and does not allow for
cross-examination, it is unlikely that a court would find a private university has become a
state-actor based solely on this fact.

However, it is not difficult to see a future scenario wherein the OCR or another
government entity actively puts pressure, via threat of lawsuit, on private universities to
limit procedural protections afforded accused students. Such pressure may meet the
“acted together” prong of the Lugar test.

Several commentators have argued that an equivalent to the right to Due Process in
private university disciplinary proceedings may be founded on theories of contract law or
associations law. See, e.g., Berger & Berger, supra note 29, at 313-17, 331-37 (arguing,
inter alia, that Due Process is a contractual right private university students have under
the doctrine of good faith and fair dealing).

122 419 U.S. 565 (1975),

123 424 U.S, 319 (1976).

AR_00000562
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 93 of 312
378 Chapman Law Review [Vol. 20:2

written notice of the charges against him,” an “explanation of the
evidence the authorities have [against him],” and the
“opportunity to present his side of the story.”!’* In these
short-suspension instances, cross-examination and other
trial-type procedures would impose too much of a burden on
schools.!5 The Goss Court did posit, though, that in situations
where a student was facing a longer suspension or expulsion,
Due Process “may require more formal procedures.” !"6

However, despite this language, the Court has not
considered all long-term punishments deserving of “more formal
procedures.” In two post-Goss cases, Board of Curators of
University of Missouri v. Horowitz’ and Regents of University of
Michigan v. Ewing,'*? the Courts held that students facing
permanent expulsions for failing to meet academic standards
were not due any more than the Goss requirements of notice and
opportunity to be heard.'** What can be inferred from Horowitz
and Hwing then is that it is not only the length of the
punishment that determines what procedural protections are
due, but also the length of the punishment coupled with whether
the decision to discipline turns on subjective evaluative
information or objective fact-based determinations.’ Horowitz
and Ewing control those cases in the former, while Goss controls
those in the latter, where there is some dispute of fact that
requires fact-finding.

The Court’s decision in Mathews v. Eldridge provides a
separate analytical framework to determine how much process is

 

124 Goss, 419 U.S. at 581; see also Dixon v. Ala. State Bd. of Educ., 294 F.2d 150, 158-59
(5th Cir. 1961) (fourteen years before Goss, the court held that college students were due
notice of the accusations against them and an investigative hearing wherein the
university could hear and weigh facts from both sides).

125 Goss, 419 U.S. at 583. This concern of overburdening schools and universities has
been cited by many state appellate courts and lower federal courts as a reason not to
extend more trial-type protections beyond what Goss requires. See, ¢.g., Dixon, 294 F.2d
at 159; Gorman v. Univ. of R.L, 887 F.2d 7, 16 (ist Cir. 1988): Scanion v. Las Cruces Pub.
Sch., 172 P.3d 185, 191-92 (N.M. Ct. App. 2007).

126 Goss, 419 U.S. at 584.

127 485 U.S. 78 (1978).

198 474 US. 214 (1985).

129 Horowitz, 485 U.S. at 85-86 n.2 (We stop short, however, of requiring
full trial-type procedures in [academic disciplinary proceedings] . . . [A]n informal
give-and-take between the student and the administrative body dismissing him .. . would,
at least, give the student the opportunity to characterize his conduct and put it in what he
deems the proper context.”) (internal citations omitted); Hwing, 474 U.S. at 227.

130 See Horowitz, 485 U.S. at 89-90 (‘Academic evaluations of a student, in contrast
to disciplinary determinations, bear little resemblance to the judicial and administrative
fact-finding proceedings to which we have traditionally attached a full-hearing
requirement ... [T]he determination whether to dismiss a student for academic reasons
requires an expert evaluation of cumulative information and is not readily adapted to the

”

procedural tools of judicial or administrative decisionmaking [sic].”).

AR_00000563
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 94 of 312

2017] Cress-Examination in University Sexual Assault Proceedings 379

due to an accused student in a disciplinary proceeding.’ In
Eldridge, the Court articulated a three-factor test for courts to
determine whether administrative procedures comport with due
process requirements: (1) the private interest that will be
affected; (2) the risk of “erroneous deprivation” of the private
interest through the use of the administrative procedures; and
(8) the government’s interest in using its set procedures.'! The
Court has applied these factors to a myriad of cases where the
central issue was what level of due process protection was
sufficient. Aside from Justice Marshall’s concurrence and
dissent in part in Horowitz, the Court has yet to apply the
Eldridge factors to the question of due process in university
disciplinary proceedings.

Lower federal courts and state courts have applied both
Goss and Eldridge (or similar reasoning behind these cases) to
the question of whether cross-examination is a due process
requirement in university disciplinary proceedings, resulting in a
split amongst the jurisdictions. Among the states that have
directly decided on the issue,'** courts in eleven states have held
that an accused student has the right to some form of
cross-examination of witnesses.!“* Likewise, the Ninth Circuit

 

131 In his coneurrence in part and dissent in part to the Horowitz decision, Justice
Marshali argued that Eldridge supplied a better means to analyze the issue of what due
process was required when a student faces an expulsion, rejecting the majority's
“academic” versus “disciplinary” distinction. Id. at 99-100, 108-07 (Marshall, J.,
concurring in part and dissenting in part).

132 Mathews v. Eldridge, 424 U.S, 319, 334~35 (1976).

133 See, eg., id. at 335-47 (applying the three-factor test to the Social Security
Administration’s appeals process); Santosky v. Kramer, 455 U.S. 745, 758-69 (1982)
(applying the Eldridge factors to determine the standard of proof in parental rights
termination proceedings); Ake v. Oklahoma, 470 U.S. 68, 77-83 (1985) (applying the
factors to the question of an indigent criminal defendant’s access to expert psychological
testimony): Wilkinson v. Austin, 545 U.S. 209, 224-30 (2005) (applying the factors to the
procedures Ohio used to classify prisoners for placement in “Supermax” prison facilities).

134 The following states, along with the District of Columbia, have yet to have a court
directly address this issue: Alabama, Alaska, Arizona, California, Florida, Hawaii, Idaho,
Towa, Louisiana, Maine, Minnesota, Nebraska, Nevada, New Hampshire, North Dakota,
Ohio, Oklahoma, Oregon, Rhode Island, South Dakota, Utah, Wisconsin, and Wyoming.
Several of these twenty-three states have had decisions in which cross-examination is
briefly mentioned in a list of procedures the accused student was afforded, but the courts
in such cases generally gave a conclusory statement that the student’s due process rights
were protected without determining what listed procedures were actually constitutionally
required. See, e.g., Burch v. Moulton, 980 So. 2d 392, 400-01 (Ala. 2007); Shuman v. Univ.
of Minn. Law Sch., 451 N.W.2d 71, 75 (Minn. Ct. App. 1990); Braesch v. DePasquale, 265
N.W.2d 842, 846 (Neb. 1978).

185 Nichols ex rel. Nichols v. DeStefano, 70 P.3d 505, 508 (Colo. App. 2002) (holding
that a student’s inability to question students who gave statements against him
amounted to a denial of an “opportunity to be heard”); Bd. of Educ. of New Castle Cty.
Vocational Tech. Sch. Dist. v. Clark, 1988 WL 47096, at *1 (Del. Super. Ct. May 3, 1988)
(holding that because student was facing expulsion, Goss minimum requirements were
expanded and student had right to cross-examine witnesses to fully present his case);
Colquitt v. Rich Tp. High Sch. Dist. No. 227, 699 N.E.2d 1109, 1116 (IL App. Ct. 1998)

AR_00000564
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 95 of 312
380 Chapman Law Review [Vol. 20:2

and district courts in the First, Second, Third, and Eighth
Circuits have held accused students have the right to some form
of cross-examination, }36

Conversely, courts in sixteen states," the First, Second,
Fourth, Fifth, Sixth, Tenth, and Eleventh Circuits, and district

 

(“{I]n expulsion proceedings, the private interest is commanding, the risk of error from the
lack of adversarial testing of witnesses through cross-examination is substantial, and the
countervailing governmental interest favoring the admission of hearsay statements is
comparatively outweighed.”); Smith v. Miller, 514 P.2d 377, 387 (Kan. 1973) (holding that
cross-examination is required “when the outcome is directly dependent on the credibility
of two witnesses (possibly including the student threatened with expulsion) whose
statements are directly conflicting, then cross-examination is imperative in establishing
the truth, absent compelling reasons for dispensing with it”); Ryan v. Hofstra Univ., 328
N.Y.S.2d 389, 341 Gup. Ct. 1972) Ginding that a student in a private university had the
right to cross-examine witnesses against him in a disciplinary proceeding): Alexander v.
Cumberland Cty. Bd. of Educ., 615 S.E.2d 408, 415 (N.C. Ct. App. 2005) (holding that
students are due the right to cross-examination if school seeks to impose “long-term
suspensions”); Ruane v. Shippensburg Univ., 871 A.2d 859, 862 (Pa. Commw. Ct. 2005)
(in a case where the accused student was charged with sexual assault, noting that a
Pennsylvania state statute, 22 PA. CODE § 505.3, mandates universities to allow the
accused student to question witnesses); Stinney v. Sumter Sch. Dist. 17, 707 S.E.2d 397,
399 (S.C. 2011) (moting that South Carolina state statute § 59-63-240, which allows
accused student to cross-examine witnesses at an expulsion hearing, is “constitutionally
sufficient”); Texarkana Indep. Sch. Dist. v. Lewis, 470 S.W.2d 727, 736 (Tex. Civ. App.
1971) (holding that cross-examination may be required in situations where witness
credibility 1s at issue): Stone v. Prosser Consol. Sch. Dist. No. 116, 971 P.2d 125, 128
(Wash. Ct. App. 1999) (weighing Eldridge factors in favor of accused student and finding
that cross-examination is required in an expulsion hearing); North v. W. Va. Bd. of
Regents, 233 $.E.2d 411, 417 (W. Va. 1977) tholding that accused student has the right to
cross-examine witnesses in a university expulsion hearing).

136 Black Coalition v. Portland Sch. Dist. No. 1, 484 F.2d 1040, 1045 (9th Cir. 1973)
(holding that members of a black student union had the right to cross-examine witnesses
in their expulsion hearings); Marin v. Univ. of Puerto Rico, 377 F. Supp. 613, 623 (D.P.R.
1973) Gneluding cross-examination in a list of procedures that should be afforded to
students before being suspended or expelled); Gomes v. Univ. of Maine System, 365 F.
Supp. 2d 6, 16 @. Me. 2005) (holding student accused of sexual assault and facing
expulsion had the right to cross-examine complainant and other witnesses); Donohue v.
Baker, 976 F. Supp. 186, 147 (N.D. N-Y. 1997) (holding that because sexual assault cases
turn on credibility of complainant, accused university student had the right to question
complainant in some form during expulsion hearing); Furey v. Temple Univ., 730 F. Supp.
2d 380, 396 (E.D. Penn. 2010) (finding that student had the right to question police officer
whom he allegedly got into an altercation with, particularly after hearing panel
aggressively questioned accused student); Fielder v. Bd. of Educ. of Sch. Dist. of
Winnebago, 346 F. Supp. 722, 730 (D. Neb. 1972) (while not concluding that cross-
examination is a constitutional requirement, the court held that affording accused
student the right to cross-examination is “good technique”); Hardie v. Churchill Cnty. Sch.
Dist., No. 3:07-CV-310-RAM, 2009 WL 875486, at *4 (D. Nev. Mar. 30, 2009) (recognizing
Black Coalition affords students facing expulsion the right to cross-examine witnesses).

137 Smith v. Denton, 895 8.W.2d 550, 559 (Ark. 1995) (holding that cross-examination
in disciplinary proceeding was not required “in this context”): Danso v. Univ. of Conn.,
919 A.2d 1100, 1108 (Conn. Super. Ct. 2007) (citing Dixon, the court held that due process
is met as long as accused has an opportunity to review statements of accusers and offer a
rebuttal); Life Chiropractic Coll, Inc. v. Fuchs, 337 S.E.2d 45, 48 (Ga. Ct. App. 1985)
(holding implicitly that there was no right to cross-examination because plaintiff could
not show his case would have benefited from it); Reilly v. Daly, 666 N.E.2d 489, 444-45
(Ind. Ct. App. 1996) (holding, in an academic disciplinary proceeding, “all that is required
is that the student have an opportunity to elicit the truth about the facts and events at

AR_00000565
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 96 of 312

2017] Cress-Examination in University Sexual Assault Proceedings 381

courts in the Seventh and Eighth Circuits,* have found that
cross-examination is not required to protect a student’s Due
Process rights in a disciplinary proceeding.

Parsing through these decisions reveals two important
aspects to note. The first is how some courts applied the Eldridge

 

issue” and cross-examination is not required for that purpose); Stathis v. Univ. of
Kentucky, No. 2004-CA-000556-MR, 2005 WL 1125240, at *3 (Ky. Ct. App. May 13, 2005)
(finding that due process was not lacking when student was not allowed to directly cross-
examine witnesses); Miller v. Bd. of Educ. of Caroline Cuty., 690 A.2d 557, 560-61 (Md.
Ct. Spec. App. 1997) (construing strictly Goss and finding that a student is only due notice
and an informal hearing); Ding ex rel. Ding v. Payzant, No. 03-5847, 2004 WL 1147450, at
*12 (Super. Ct. Mass. May 20, 2004) (holding that the Goss minimum requirements are
sufficient to protect an accused’s due process rights): Lee v. Univ. of Michigan-Dearborn,
No, 284541, 2009 WL 1862617, at *4 (Mich. Ct. App. May 12, 2009) (finding that the
plaintiff failed to [explain] why cross-examination was required in her case given the
burden it would have imposed on the university); Hinds Cnty. Sch. Dist. Bd. of Tr. v. R.B.,
10 So.8d 387, 400-401 (Miss. 2008) (holding that due process requires only notice
of statements against the accused student and not direct confrontation and
cross-examination); Knapp v. Junior C. Dist. of St. Louis Cnty., Mo., 879 S.W.2d 588, 592—
93 (Mo, Ct. App. 1994) (finding no state authority that cross-examination is a due process
requirement); State v. Clapp, 263 P. 433, 437 (Mont. 1928) (holding, in a case decided
almost fifty years before Goss, that expulsion was not arbitrary and plaintiff had no right
to confront and cross-examine accusing witnesses because university president had no
subpoena power); Rockwell v. William Paterson U., 2015 WL 9902440 (Super. Ct. NJ.
App. Div. Jan. 25, 2016) Moting that Goss provided the “definitive interpretation” of a
student’s due process rights and accordingly held that cross-examination is not required
because Goss did not hold so); Scanlon v. Las Cruces Public Sch., 172 P.3d 185, 191-92
(N.M. Ct. App. 2007) (citing its concern for the burden cross-examination would place on
schools and the potential for retaliation against witnesses, court held there is no right to
cross-examination); Anderson v. Stanton, No. E2009-01081-COA-R3-CV, 2010 WL
2106218, at *8 (Tenn. Ct. App. May 26, 2010) (holding the only requirements for due
process are the Goss minimum requirements); Nzuve v. Castleton State C., 385 A.2d 321,
324 (Vt. 1975) (citing Dixen, held that cross-examination is not required because a
student is not entitled to a “full-dress judicial hearing”); Woods v. Winchester Sch. Ba.,
No, 98-218, 1999 WL 33732641, at *7 (Va. Cir. Ct. July 15, 1999) cholding that only Goss
minimum requirements are required to protect due process).

1a8 Gorman v. Univ. of R.L., 837 F.2d 7, 16 (ist Cir. 1988); Winnick v. Manning, 460
F.2d 545, 549-50 (2nd Cir. 1972) (holding cross-examination was generally not “essential”
in university disciplinary proceedings, but did leave open the possibility it may be
required if there is an issue as to witness credibility); Henson v. Honor Comm. of U. Va,
719 F.2d 69, 73-74 (4th Cir. 1983) (holding that cross-examination is not required in
expulsion hearing due to failure to meet university academic requirements); Dixon v. Ala.
State Bd. of Ed., 294 F.2d 150, 159 (5th Cir. 1961) (holding that only notice and an
informal hearing is required, and a student is not entitled to a “full-dress judicial hearing”
in a disciplinary proceeding): Flaim v. Med. Coll. of Ohio, 418 F.3d 629, 641 (6th Cir.
2005) (finding cross-examination not required in case where student could not show issue
of witness credibility); B.S. ex rel. Schneider v. Bd. of Sch. Tr., Fort Wayne Cmty. Sch.,
255 F. Supp. 2d 891, 899-900 (N.D. Ind. 2003) (holding that student facing expulsion due
sexual assault claim had no right to cross-examination complainant because school
administrators could judge the veracity of the witness through her statements to them):
Caston v. Benton Public Sch., No. 4:00CVGO215WKU, 2002 WL 562638, at *4-5 (E.D.
Ark. Apr. 11, 2002): Brown v. Univ. of Kansas, 599 Fed. Appx. 883, 837-88 (0th Cir.
2015) (Goss requirements sufficiently protected due process rights of law student expelled
for falsifying information in application); Nash v. Auburn Univ., 812 F. 2d 655, 664 (1th
Cir. 1987) (holding that ability of accused student to present his own case through
hisown witnesses was sufficient to protect student’s due process rights and
cross-examination was not required).

AR_00000566
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 97 of 312
382 Chapman Law Review [Vol. 20:2

factors to this issue.!8? While there is disagreement on the
ultimate outcome, the courts applying Kldridge generally were in
agreement on what constituted the competing interests. The
accused student’s private interest is the continuation of their
education and the benefits derived from it, as well as their
interest in not bearing the label of a sexual assaulter.\? The
second factor is cross-examination’s propensity to be a hedge
against erroneous fact-finding.’" Lastly, the third factor is the
university’s interest in applying its set procedures and hmiting
additional administrative costs.!4?

The second noteworthy aspect of this survey is the
general treatment of cross-examination itself. In all of the
cited cases, not a single court questioned cross-examination’s
ability to aid a fact-finder, nor made any reference to
social science studies similar to those cited in Part I(B)
illuminating cross-examination’s flaws. Rather, the courts
mostly towed the line of rhetoric cited in Part II(A) of
cross-examination’s unassailable ability to elicit the truth. The
courts that held against a right to cross-examination did
somostly out ofconcernfor practical considerations of
administering cross-examination,'*? and a recognition that a

 

139 In the above cited cases, the following decisions applied the Eldridge factors to the
question of cross-examination of witnesses in university disciplinary proceedings: Bd. of
Educ. of New Castle Cty. Vocational Tech. Sch. Dist. v. Clark, 1988 WL 47096, at *1-2
(Del. Super. Ct. May 3, 1988); Stone v. Prosser Consol. School Dist., 971 P.2d 125, 126-27
(Wash. Ct. App. 1999); Gomes v. Univ. of Maine Sys., 365 F. Supp. 2d 6, 16 (D. Me. 2005);
Furey v. Temple Univ., 730 F. Supp. 2d 380, 396 (ED. Pa. 2010); Hinds Cty. Sch. Dist.
Bd. of Trustees v. R.B., 10 So. 3d 387, 899-401 (Miss. 2008): Rockwell v. William Paterson
Univ., 2015 WL 9902440, at *8-9 (N.J. Super. Ct. App. Div. Jan. 25, 2016); Scanlon v. Las
Cruces Pub. Sch., 172 P.8d 185, 191 (NLM. Ct. App. 2007); Gorman v. Univ. of Rhode
Island, 837 F.2d 7, 16 (ist Cir. 1988); Flaim v. Med. Coll of Ohio, 418 F.3d 629, 641 (6th
Cir, 2005); B.S. ex rel. Schneider v. Bd. of Sch. Trustees, Fort Wayne Cmty. Sch., 255 F.
Supp. 2d 891, 899-900 (N.D. Ind. 2003); Caston v. Benton Pub. Sch., No.
4:00CVO00215WKU, 2002 WL 562638, at *5 (E.D. Ark. Apr. 11, 2002); Nash v. Auburn
Univ., 812 F.2d 655, 664 (11th Cir. 1987).

140 See, eg., Gomes, 365 F. Supp. 2d at 16 (finding the accused student’s private
interest “compelling” because the charges could have “a major immediate and life-long
impact on their personal life, education, employment, and public engagement’) (internal
citations omitted).

141 See, e.g., Stone, 971 P.2d at 127 Moting that cross-examination would allow an
accused student to test a witness’s credibility).

i42 See, e.g., Scanlon, 172 P.3d at 191 (Under the third [Eldridge] factor, we weigh
the burden that the practice of allowing cross-examination of student witnesses would
place on [schools]. The burdens on a school district of having to hold trial-hke disciplinary
hearings in which they must employ the technical rules of evidence are significant, and
could potentially have serious consequences both for school administration and for the
safety of the student body.”).

143 See, e.g., id. “Under the third [Eldridge] factor, we weigh the burden that the
practice of allowing cross-examination of student witnesses would place on [schools]. The
burdens on a school district of having to hold trial-like disciplinary hearings in which they
must employ the technical rules of evidence are significant, and could potentially have

AR_00000567
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 98 of 312

2017] Cress-Examination in University Sexual Assault Proceedings 383

school disciplinary proceeding dees not require similar treatment
as trial courts due to a lesser amount of interests at stake.’“4

CONCLUSION

This Note has shown there is no consensus as to whether an
accused student should have the right to cross-examine adverse
witnesses in a university disciplinary proceeding, and that
many considerations, both legal and psychological, converge on
this issue.

While there is seemingly no scientific evidence supporting
the notion that cross-examination is the “greatest legal engine”
for determining the truth, it is an unquestioned institution in the
American adversarial legal system. Its absence or restriction in
proceedings that are adversarial in all but name and whose
outcome could determine the course of a young person’s life, is
quite striking. At the same time, however, forcing a complainant
to directly answer questions from the very individual who may
have assaulted her is a prospect that rightly makes reasonable
people hesitate.

It is unfortunate then, that the legal discussion regarding
the right to cross-examination has largely failed to truly explore
the costs and benefits of affording an accused student the right to
cross-examination in a disciplinary proceeding given the evidence
presented by this Note. The numerous opinions cited in this Note
are resoundingly conclusory in their reasoning for allowing
cross-examination or denying it. Much of the discussion of a right
to cross-examination in this context has focused more on the
nature of the proceeding itself and the implications of its outcome
rather than whether cross-examination, with the limitations
presented by this Note, would actually help or hinder the
fact-finding aspect of such proceedings.

The increasing significance of the question of how to properly
adjudicate campus sexual assault claims requires a far more
thorough examination. Universities have become more strident
in their investigations and adjudications of these claims, and at
the same time, more accused students are arguing that the
procedural safeguards afforded them are lacking. Courts,
university officials, legislators, and litigants must make note of
the sensitivities of the accused and the complainant implicated

 

serious consequences both for school administration and for the safety of the
student bady.”).

144 See, e.g., Dixon v. Alabama State Bd. of Ed., 294 F.2d 150, 159 (5th Cir. 1961)
(holding that only notice and an informal hearing is required, and a student is not
entitled to a “full-dress judicial hearing” in a disciplinary proceeding).

AR_00000568
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 99 of 312
384 Chapman Law Review [Vol. 20:2

by this issue and construct proper legal reasoning, informed in
part by the evidence cited in Part I, for why cross-examination
should or should not be allowed in disciplinary proceedings.

This Note makes no judgment on what outcome ultimately
should be reached after such a thorough examination has taken
place; this Note has only sought to present and discuss the legal
and psychological considerations bearing on this issue in order to
help guide university officials, litigants, and courts to a
well-reasoned outcome. However, for the benefit of both the
accused students and the complainants, the dissonance between
the legal system’s veneration of cross-examination and the actual
scientific evidence regarding its fact-finding accuracy must be
ended, and a true consideration of whether it is proper for a
student accused of sexual assault of another student to
cross-examine the victim and other adverse witnesses must
finally occur.

AR_00000569
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 100 of 312

2017] Cress-Examination in University Sexual Assault Proceedings 385

APPENDIX A: SURVEY METHODOLOGY

Study Population: The population for this study consisted of
1062 universities, colleges, and community colleges, representing
those institutions of higher learning with enrollment of at least
5000 students as of 2014, the last year data is available. This list
was derived from the Department of Education’s Clery Act.
statistic database, wherein a Microsoft Excel Spreadsheet of
schools with an enrollment exceeding 5000 students was
downloaded, resulting in a list of 3794 schools. Excel’s “Remove
Duplicates” feature was used to remove the many duplicate
entries contained in the list Git appears that the Clery Act
database creates a new entry for each different mailing address
for a given university), resulting in the lst of 1062 unique
school entries.

Sampling Methodology: Each school entry was alphabetically
assigned a whole number. Then, using Excel’s “RANDBETWEEN”
function, a random whole number between 1 and 1062 was
produced in a separate Excel cell. The author would then use
that number to find the correspondingly numbered school. The
author followed these steps to produce the 100 school population
used in this study.

Research Methodology: Once the school was identified, the
author would perform an internet search for that school’s student
handbook/code of conduct, which the entirety of the 100 schools
sampled had available online, looking particularly for a school’s
disciplinary proceeding procedures and/or procedures on
investigating and resolving sexual misconduct claims.

AR_00000570
386

Chapman Law Review [Vol. 20:2

APPENDIX B

List of sampled schools that allow direct cross-examination

of witnesses

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 101 of 312

 

School Name

Web Address of Source

 

 

 

Alabama A&M http:/Awww.aamu.edu/campuslife/studentresources/Documents/Code
University %200f%20Conduct.pdf

Bentley http:/Iwww.bentley.edu/files/2015/09/22/SAF.423,15%20UG%20Stud
University ent%20Handbook_R5.pdf

Central http:/Awww.ewu.edu/student-rights/student-rights-appeals
Washington

University

 

Cincinnati State
Technical and
Community
College

http://eatalog.cincinnatistate.edu/studentrightsandresponsibilities/st

udentresponsibilities/

 

Colorado
Christian

University

http:/Awww.ccu.edu/uploadedFiles/Pages/Campus_Life/handbook.pdf

 

Cuyvamaca

College

http://ectest.cuyamaca.edu/campus-life/student-

affairs/discipline/disc-hearprocess.aspx

 

Davenport

University

http:/Awww.davenport.edu/system/files/STUDENT_ CODE. pdf

 

Eastern Michigan

University

http://www.emich.edu/policies/policy php?id=124

 

El Centro College

http://pol.tasb.org/Policy/Download/358?filename=FMA%28LOCAL%
29.pdf

 

Everett
Community

College

https://www.everettcc.edu/files/students/student-activities/student-

rights-responsibilities-and-policies.pdf

 

Gaston College

gaston.edu/student-code-of-conduct/

 

Indian River
State College

https://www.irse.edu/uploadedFiles/Admissions/DatesandDeadlines/S
tudent-Handbook.pdf

 

Joliet Junior
College

jic.edu/academic-behavior-standards/Pages/code-of-conduct.aspx

 

 

Norco College

 

http://Awww.rced.edu/administration/board/New™% 20 Board %20Policies
/5520AP pdf

 

 

AR_00000571
2017] Cress-Examination in University Sexual Assault Proceedings

387

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 102 of 312

 

School Name

Web Address of Source

 

Norfolk State

University

https:/fwww_ nsu.edu/student-affairs/student-judicial/student-

conduct-precess

 

North Central

Texas College

http://ncte.smartcatalogiq.com/en/2011-2012/Catalog/North-Central-
Texas-College-Student-Handbook/Section-II/Discipline-and-

Penalties-Discipline-Hearing-Procedure/Hearing-Committee

 

Northeastern.
University

https:/fissuu.com/northeasternuniversity/docs/code_of_conduct_5-
29?e=2831976/13566121

 

Roane State

http:/Awww.roanestate.edu/?9244-RSCC-Policy-SA-06-01-Student-

 

 

Community Discipline

College

Stockton http://intraweb.stockton.edu/eyos/ossr_site/content/docs/Campus%20
University Conduct™%20Code.pdf

The City http://policy.cuny.edu/bylaws/article_xv/text/#Navigation_Location
University of

New York -

Lehman College

 

The Community
College of
Baltimore County

http://catalog.ccbemd.edu/content.php?catoid=26&navoid=1574#prot

ections

 

University of
California-Irvine

http:/Awww.dos.uci.edu/conduct/students/code-of-student-conduct-

discipline-procedures.php

 

University of

Houston

http-//www.uh.edu/dos/pdf/student_code_of_conduct.pdf

 

University of
Louisiana -
Monroe

http://catalog.ulm.edu/content.php?catoid=21 &navoid=2540

 

University of
Missouri

https://www.umsystem.edu/ums/rules/collected_rules/programs/ch20

0/200.020_rules_of procedures_in_student_conduct_ matters

 

University of

Montana

http:/Awww.umt.edu/vpsa/documents/Student%20Conduct %20Code%
20PDF-%20FINAL%208-27-13. pdf

 

University of

North Georgia

http://ung.edu/dean-ot-students/student-code-of-conduct/article-4-

procedures. php#Rights

 

University of
Wisconsin
(Svstem)

https:/Avww.students. wisc.edu/doso/reporting-allegations-of-sexual-

assault-datingdomestic-violence-and-stalking/

 

 

Winston-Salem
State University

 

http-//Awww.wssu.edu/administration/legal-

affairs/policies/students/student-code-of-conduct.pdf

 

 

AR_00000572
388

Chapman Law Review [Vol. 20:2

APPENDIX C

List of sampled schools that allow for questioning via

disciplinary panel/finvestigation team

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 103 of 312

 

School Name

Web Address of Source

 

Angelo State

University

http://Awww.angelo.edu/student-handbook/code-of-student-

conduct/conduct-procedures-student.php

 

Arkansas State

University

http:/Iwww.astate.edu/a/student-
conduct/files/Student+Handbook+1.8.16.pdf

 

Bloomsburg
University of

Pennsylvania

http://www.bloomu.edu/policies_procedures/4790

 

Boise State

University

https://deanofstudents.boisestate.edu/scp-codeotconduct/sep-

codeofconduct-section5/

 

Boston College

http://jwww.be.edu/publications/studenteuide/judicial/boardprocedure
s.html

 

California State

http:/Awww.csus.edu/student/Policies_Procedures/Student%20Condue

 

 

University t%20Procedures. html

(System)

Chapman http-//www.chapman.edu/students/policies-forms/student-
University conduct/student-conduct-procedures.aspx

Columbia http://sexualrespect.columbia.edu/files/sexualrespect/content/080-

University in the
City of New York

03147%20Gender%20Based%20Misconduct_JL_v3.pdf

 

Community
College of
Allegheny County

https://www.ceac.edu/Academic_Rules_and_Regulations.aspx

 

Hofstra

University

https://www.hofstra.edu/StudentAffairs/DeanOfStudents/commstand

ards/commstandards_policies_sexualassault. html

 

Iinois Institute

of Technology

https://web iit.edu/student-affairs/handbook/fine-print/eonduct-

discipline

 

Indiana
University

www.studentcode.iu.edu/procedures/iu-wide/sexualmisconduct.htm

 

Kennesaw State

http://scai.kennesaw.edu/procedures/sexual-misconduct/formal-

 

 

University resolution.php
Marquette http:/Awww.marquette.edu/osd/policies/conduct/conduct_procedures.s
University html#Conduct_Hearing_ Procedures

 

 

 

AR_00000573
2017] Cress-Examination in University Sexual Assault Proceedings

389

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 104 of 312

 

School Name

Web Address of Source

 

Missouri State
University —

Springfield

http://www. missouristate.edu/studentconduct/12831 htm#Article6

 

Modesto Junior

https://www.yosemite.edu/trustees/board_policy/5500%20Standards

 

College % 200f%20Student%20Conduct.pdt
North Dakota https://www ndsu.edu/fileadmin/policy/601.pdf

State University

 

 

Rowan http:/Awww.rowan.edu/studentaffairs/communitystandards/decument
University s/StudentCodecfConduct09-10Web1 pdf

Rutgers https://slwordpress.rutgers.edu/studentconduct/wp-

University content/uploads/sites/46/2016/03/StudentPolicyProhibitingSexualHar

assment.pdf

 

State University
of New York
(System)

http://system.suny.edu/sexual-violence-prevention-

workgroup/policies/response/

 

Temple

University

http://policies.temple.edu/PDF/394 pdf

 

Texas Christian

http:/jwww.studenthandbook.tcu.edu/student_handbook.pdf

 

 

University

UC Berkeley http://pohiey.ucop.edu/doc/271064 1/PACAOS-Appendis-E
University of http:/Awww.uco.edu/student-affairs/conduct/files/codeofeonduct.pdf
Central

Oklahoma

 

University of
Cincinnati

https://www.uc.edu/conduct/Code_of_Conduct/nonacademic-
misconduct.html

 

University of

New England

http://Awww.une.edu/sites/default/files/Student%20Handbook_8-4-
15_FINAL.pdf

 

 

University of
Toledo

 

http://www.utoledo.edu/policies/main_campus/student_hfe/pdfs/3364
_30_04_Student_code_of_conduct.pdf

 

 

AR_00000574
390

Chapman Law Review [Vol. 20:2

APPENDIX D

List of sampled schools that do not (explicitly) afford the

right to question witnesses

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 105 of 312

 

School Name

Web Address of Source

 

 

Auburn https://sites.auburn.edu/admin/university policies/Policies/CodeofStu
University dentDiscipline.pdf

Benedictine https:/Awww.ben.edu/student-life/student-

University handbook.cfm#Disciplinary-and-Counseling-Records-Procedure

 

Bhnn College

http://pol.tasb.org/Poliey/Download/1204?filename=FMA%28LOCAL
%29. pdt

 

 

California http://www.thezonelive.com/SchoolStructure/CA_CaliforniaBaptistCo
Baptist Nege/handbook.pdf

University

Central http://web.ccsu.edu/studentconduct/codeofeonduct.asp

Connecticut State

University

 

Cerritos College

http://cms.cerritos.edu/uploads/Board/Board%20Policies/Chapter%20
5/AP_5520. pdf

 

College of San
Mateo

collegeofsanmateo.edu/collegepolicies/disciplinarvprocedures-

step2.aspx

 

College of
William and

Marv

http://www.wm.edu/offices/compliance/policies/proposed_policies/stud
ent_misconduct_procedure/index.php#vi

 

Daytona State

https://www.daytonastate.edu/files/Student_Handbook pdf

 

College
Florence- www.fdtc.edu/academics/registrar/student-code-of-conduct-manual-
Darlington august-2015.pdf

Technical College

 

Frederick
Community
College

http://frederick.edu/jobs-hr/policies-and-

procedures/policyproceduredocuments/code-of-student-conduct.aspx

 

Frostburg State

University

http://www.frostburg.edu/fsu/assets/File/titleix/Procedures.pdf

 

Gadsen State

http:/jwww.gadsdenstate.edu/SexualMisconductPolicy.pdf

 

 

 

Community

College

Harvard http://titleix.harvard.edu/files/titleix/files/harvard_student_sexual_h
University arassmnt_procedures.pdf?m= 1441919500

 

 

AR_00000575
2017] Cress-Examination in University Sexual Assault Proceedings

39]

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 106 of 312

 

School Name

Web Address of Source

 

Indiana Institute

of Technology

http://registrar.indianatech.edu/wp-content/uploads/sites/13/Student-
Handbook. pdf

 

Kansas State

University

https://policy.ku.edu/IOA/sexual-harassment-sexual-violence-

procedures

 

Kutztown
University of
Pennsylvania

http://www.kutztown.edu/about-ku/administrative-offices/student-
conduct/policies-and-procedures. htm

 

Lewis University

http:/Awww.lewisu.edu/welcome/offices/hr/sexualmisconduct.htm

 

Luzerne County

http://www. luzerne.edu/studentlife/LCCC2014-

 

Community 15StudentHandbook.pdf
College
Madison Area http://madisoncollege.edu/harassmentdiscrimination

Technical College

 

 

Millersville http://www. millersville edu/services/judicialaffairs/files/Student%20
University of Code%200f% 20Conduct.pdf

Pennsylvania

Monmouth http://www.monmouth.edu/uploadedFiles/Content/University/studen
University t-life/student-services/SexualMisconductPoliciesAndProcedures. pdf

 

Nashville State
Community

College

hitp:/Iwww.nsec.edu/content/resources/Student_Code_of_Conduct_Po

hey. pdf

 

Pitt Community
College

http://www.pittec.edu/experience-pcee/student-services/forms-and-

documents/Student-Code-of-Conduct- Policy. pdf

 

Pulaski Technical
College

http://www. pulaskitech.edu/current_students/student_handbook.pdf

 

Rowan-Cabarrus
Community

College

https://www.xreec.edu/catalog-2015-2016/wp-
content/uploads/sites/7 4/2012/06/Title-I[X-Reporting.pdf

 

Salt Lake
Community
College

http:/Awww.slec.edu/policies/docs/Student_Code_of_Conduct.pdf

 

Southwest
Tennessee
Community

College

http:/eatalog.southwest.tn.edu/content. php?catoid=8&navoid=417

 

 

Stephen F.
Austin State

University

 

http:/Awww.sfasu.edu/policies/2.18_ Sexual_Misconduct_-_ded_edits_-
_updated.pdf

 

 

AR_00000576
392

Chapman Law Review [Vol. 20:2

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 107 of 312

 

School Name

Web Address of Source

 

Syracuse

University

https://fissuu.com/svracuseosrr/docs/student_conduct_system_handbo

ok fin

 

The City College

of San Francisco

https:/fwww.cesf.edu/en/student-
services/StudentAffairs/Conduct/_jer_content/col2parsys/documentlin
k_l/file.res/Student™%20Code%200f%20Conduct%20&%20Due%20Pro
cess. pdf

 

Touro College

https:/Awww.touro.edu/title-ix-policy/

 

Tufts University

http://oeo.tufts.edu/wp-content/uploads/Sexual-Misconduct-
Adjucation-Process-12182015.pdf

 

University of
Alaska
Anchorage

https://www.uaa.alaska .edu/deanofstudents/studentconduct/judicialr
eview.cfm#CP_JUMP_1635105

 

University of

Hawaii (System)

studentaffairs.manoa.hawaii.edu/policies/conduct_code/

 

University of
Marvland

http://umuc.edu/policies/studentpolicies/stud15100.cfm

 

University of
Minnesota-
Duluth

http://regents.umn.edu/sites/regents.umn.edu/files/policies/Student_
Conduct_Code.pdt

 

University of
Texas at Austin

http://www. policies.utexas.edu/policies/prohibition-sexual-
discrimination-sexual-harassment-sexual-assault-sexual-

misconduct#responsibilities-procedures

 

University of the

Cumberlands

https://www.ucumberlands.edu/downloads/students/handbook.pdf

 

West Georgia
Technical College

http://www. westgatech.edu/catalog/studenthandbook.pdf

 

Worcester
Polytechnic
Institute

https://www.wpi.edu/Images/CMS/CampusLife/code-of-conduct pdf

 

Worcester State

University

http://www. worcester.edu/Student-Conduct/

 

Yavapai College

hitps://www.yc.edu/vdcontent/policies/docs/4-student/4.01.pdf

 

 

York Technical
College

 

https://www.yorktech.edu/uploadedFiles/Pages/Campus_Life/_conten
t/Student%20Code.pdf

 

 

AR_00000577
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 108 of 312

Karvonides, Mia
aaa

From: Karvonides, Mia

Sent: Monday, August 07, 2017 2:30 PM
To: Jackson, Candice

Subject: RE: Quick turnaround

Gott

 

From: Jackson, Candice

Sent: Monday, August 07, 2017 2:26 PM
To: Karvonides, Mia

Subject: Re: Quick turnaround

That was a cail made around the table that we'll have to go with. :-)

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

On Aug 7, 2017, at 2:13 PM, Karvonides, Mia <Mia.karvonices@ec.goy> wrote:

 

 

Will do - question | DPP

DPP

 

 

 

 

 

From: Jackson, Candice

Sent: Monday, August 07, 2017 2:05 PM
To: Karvonides, Mia

Subject: Quick turnaround

Mia,

This incorporates the initial round of changes requested upstairs. If you could review lightly for
clarity and typos, | need to then send this around to the same upstairs crew at about 3:30pm
today. Thanks!

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC 20202

AR_00000578
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 109 of 312

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Monday, August 07, 2017 3:29 PM

To: Venable, Joshua; Lee, Ebony; Bailey, Nathan; Menashi, Steven; Hahn, Nicholas;
Hill, Elizabeth; Sherman, Brandon; James, David

Cec: Henderson, Chelsea

Subject: Q&A revised after Project Update today

Attachments: QA draft - 8-7-17 REVISED after Project Update.docx

All:

 

 

AC DPP

 

 

Thanks,
Candice

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S, Department of Education

400 Maryland Ave. SW

Washington, DC 20202

AR_00000579
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 110 of 312

AC DPP

 

AR_00000580

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 111 of 312

AC DPP

 

AR_00000581

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 112 of 312

AC DPP

 

AR_00000582

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 113 of 312

AC DPP

 

AR_00000583

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 114 of 312

Jackson, Candice

From: Jackson, Candice

Sent: Monday, August 07, 2017 4:23 PM

To: Menashi, Steven

Subject: Fwd: Small change to Letter

Attachments: dear colleague 8-7-17.docx; ATTOOO01.htm

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

Begin forwarded message:

From: "Jackson, Candice" <Cancice Jackson@ec.gov>
Date: August 7, 2017 at 3:34:28 PM EDT

To: "Menashi, Steven" <Steven. Menashi@ec.gov>
Subject: Small change to Letter

AC DPP

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC 20202

 

 

 

 

 

 

AR_00000584
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 115 of 312

AC DPP

 

AR_00000585

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 116 of 312

AC DPP

 

AR_00000586

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 117 of 312

Sherman, Brandon
aaa

From: Sherman, Brandon

Sent: Monday, August 07, 2017 4:28 PM

To: Jackson, Candice

Subject: RE: Q&A revised after Project Update today-DRAFT / DELIBERATIVE / PRE-
DECISIONAL

Attachments: OA draft - 8-7-17 REVISED after Project Update BSS.docx

Candice,

A few comments for your review.

Thanks,
Brandon

 

From: Jackson, Candice

Sent: Monday, August 07, 2017 3:47 PM

To: Venable, Joshua

Cc: Lee, Ebony; Bailey, Nathan; Menashi, Steven; Hahn, Nicholas; Hill, Elizabeth; Sherman, Brandon; James, David;
Henderson, Chelsea

Subject: Re: Q&A revised after Project Update today

I'm inserting citations now, and can incorporate everyone's feedback before 6pm if folks have time to send it
to me before that.

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

On Aug 7, 2017, at 3:45 PM, Venable, Joshua </csnua. Venable @ed.gov > wrote:

From: Candice Jackson <Cancice Jacxson@ec.gov>

Date: Monday, August 7, 2017 at 3:29 PM

To: Venable Joshua <joshua.venable@ed.gov >, Ebony Lee <Ebony.Lee@ec.gov>, Nathan Bailey
<Nathan. Bail ey@ec, £0) ay>, Steven Menashi <Steven. Mets @ed.gov >, "Hahn, Nicholas”

 

 

 

 

 

 

 

  

<Brandon.Sherman@ed.gov>, "James, David" < I
Cc: Chelsea Henderson <Cheisea.Nencers on@eds 3
Subject: Q&A revised after Project Update today

AC DPP

 

 

 

All:

 

 

 

 

AR_00000587
nine Case_3:18-cv-00535-JSC Document 134-4. Filed 06/03/19 __

AC DPP

Page.118 of 312

 

 

Thanks,
Candice

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC 20202

AR_00000588
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 119 of 312

 

AR_00000589

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 120 of 312

 

AR_00000590

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 121 of 312

 

AR_00000591

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 122 of 312

 

AR_00000592

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 123 of 312

Karvonides, Mia

 

From: Karvonides, Mia

Sent: Monday, August 07, 2017 5:34 PM

To: Jackson, Candice

Subject: QA draft - 8-7-17 REVISED after Project Update (2) (2)
Attachments: QA draft - 8-7-17 REVISED after Project Update (2) (2).docx

 

DPP

 

 

AR_00000593
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 124 of 312

 

AR_00000594

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 125 of 312

 

AR_00000595

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 126 of 312

 

AR_00000596

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 127 of 312

 

AR_00000597

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 128 of 312

 

AR_00000598

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 129 of 312

Jackson, Candice

From: Jackson, Candice

Sent: Monday, August 07, 2017 5:52 PM

To: Venable, Joshua; Lee, Ebony; Bailey, Nathan; Menashi, Steven; Hahn, Nicholas;
Hill, Elizabeth; Sherman, Brandon; James, David

Cec: Henderson, Chelsea

Subject: RE: Q&A revised after Project Update today

Attachments: QA draft, 8-7-17 with citations.docx

 

 

AC

 

 

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave, SW

Washington, DC 20202

  
    

 

 

From: Venable, Joshua

Sent: Monday, August 07, 2017 3:45 PM

To: Jackson, Candice; Lee, Ebony; Bailey, Nathan; Menashi, Steven; Hahn, Nicholas; Hill, Elizabeth; Sherman,
Brandon; James, David

Cc; Henderson, Chelsea

Subject: Re: Q&A revised after Project Update today

 

DPP

 

 

From: Candice Jackson <Candice Jackson@ed gov>

Date: Monday, August 7, 2017 at 3:29 PM

To: Venable Joshua </osnuavenabie@ed. zov >, Ebony Lee <Ebony.Lee@ed.gov>, Nathan Bailey
<Nethan. Balley@ec.goy >, Steven Menashi <Steven.Venasn @ed.gov >, "Hahn, Nicholas”
<Nicholas. dahn@ed.goy >, Elizabeth Hill <Elizabeth. Wi) @ec.gov >, Brandon Sherman
<Brandon.Snerman@ec.gov>, "James, David" <David James@ed.gov>

Cc: Chelsea Henderson <Cneises Henderson@ed. gov >

Subject: Q&A revised after Project Update today

   

 
 

    

 

 

All:

 

 

AC DPP

 

 

Thanks,
Candice

Candice Jackson
Acting Assistant Secretary for Civil Rights

AR_00000599
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 130 of 312

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC 20202

AR_00000600
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 131 of 312

AC DPP

 

AR_00000601

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 132 of 312

AC DPP

 

AR_00000602

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 133 of 312

AC DPP

 

AR_00000603

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 134 of 312

AC DPP

 

AR_00000604

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 135 of 312

Menashi, Steven
aaa

From: Menashi, Steven

Sent: Tuesday, August 08, 2017 12:00 AM

To: Jackson, Candice

Cc: Sherman, Brandon; Henderson, Chelsea
Subject: RE: O&A revised after Project Update today
Attachments: QA draft 8-7-17b with citations.docx

 

 

AC WP DPP

 

 

 

From: Jackson, Candice

Sent: Monday, August 7, 2017 5:52 PM

To: Venable, Joshua; Lee, Ebony; Bailey, Nathan; Menashi, Steven; Hahn, Nicholas; Hill, Elizabeth; Sherman,
Brandon; James, David

Cc: Henderson, Chelsea

Subject: RE: Q&A revised after Project Update today

 

 

AC

 

 

Candice Jackson
Acting Assistant Secretary Tor Civil Rights

    

 

x a Ave. sw.
Washington, DC 20202

 

From: Venable, Joshua

Sent: Monday, August 07, 2017 3:45 PM

To: Jackson, Candice; Lee, Ebony; Bailey, Nathan; Menashi, Steven; Hahn, Nicholas; Hill, Elizabeth; Sherman,
Brandon; James, David

Cc: Henderson, Chelsea

Subject: Re: Q&A revised after Project Update today

 

 

DPP

 

 

 

From: Candice Jackson <Cancice Jacksen@ed.aov>

 

Date: Monday, August 7, 2017 at 3:29 PM
To: Venable Joshua <ioshua.v

 

<Brandon Sherman@ é Ded gov >, "James, David" <Davi « James@ed ove
Ce: Chelsea Henderson <Cneisea. dencerson@ed. gov >
Subject: Q&A revised after Project Update today

 

 

All:

 

 

AC DPP

 

 

AR_00000605
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 136 of 312

 

 

AC DPP

 

 

Thanks,
Candice

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC 20202

AR_00000606
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 137 of 312

AC WP DPP

 

AR_00000607

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 138 of 312

AC WP DPP

 

AR_00000608

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 139 of 312

AC WP DPP

 

AR_00000609

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 140 of 312

AC WP DPP

 

AR_00000610

 
 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 141 of 312

Karvonides, Mia

 

 

From: Karvonides, Mia

Sent: Tuesday, August 08, 2017 5:07 PM

To: Jackson, Candice

Subject: QA draft - 8-7-17 REVISED after Project Update (2) (2)
Attachments: QA draft - 8-7-17 REVISED after Project Update (2) (2).docx
Hi Candice DPP

 

 

 

DPP

 

 

DPP Thanks, Mia

 

 

AR_00000611
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 142 of 312

 

AR_00000612

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 143 of 312

 

AR_00000613

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 144 of 312

 

AR_00000614

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 145 of 312

 

AR_00000615

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 146 of 312

 

AR_00000616

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 147 of 312

Karvonides, Mia

 

From: Karvonides, Mia

Sent: Tuesday, August 08, 2017 5:40 PM

To: Jackson, Candice

Cc: Henderson, Chelsea

Subject: QA draft - 8-7-17 REVISED after Project Update (2) (2) - USE THIS ONE
Attachments: QA draft - 8-7-17 REVISED after Project Update (2) (2).docx

 

 

DPP

 

 

AR_00000617
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 148 of 312

 

AR_00000618

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 149 of 312

 

AR_00000619

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 150 of 312

 

AR_00000620

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 151 of 312

 

AR_00000621

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 152 of 312

 

AR_00000622

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 153 of 312

Karvonides, Mia

 

From: Karvonides, Mia

Sent: Tuesday, August 08, 2017 6:18 PM
To: Jackson, Candice

Subject: Davis question

 

DPP

 

Hi Candice - I'm going to meet with

 

DPP
DPP franks, M

 

 

 

Sent from my iPhone
Begin forwarded message:

From: "Wheeler, Joseph" <Joseph. Wneeler@ed,gov>
Date: August 8, 2017 at 5:45:43 PM EDT

Subject: RE: Damages

Will do.

 

 

 

 

AR_00000623
 

Cas 3°18-CV-00535-ISC™ Document 134-4 Filed 06/03/19" Page 154 of 312

 

 

 

 

From: Karvonides, Mia

Sent: Tuesday, August 08, 2017 5:42 PM
To: Wheeler, Joseph

Subject: FW: Damages

 

 

 

 

DPP

 

 

DPP pans, Mla

 

 

AR_00000624
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 155 of 312

Tricia P. Chastain
Caaaa eee eee eee ee ee ee ee ee eee ee ee ee ee ee ee ee ee ee eS

From: Tricia P. Chastain

Sent: Wednesday, August 09, 2017 6:56 AM

To: Jackson, Candice

Subject: Georgia--changes to sexual misconduct policy
Attachments: Board Presentation Conduct Policies Aug. 8 2017 FINAL.pptx

Assistant Secretary Jackson,

Attached please find the board presentation on the revisions to USG’s sexual misconduct and student
conduct policies. These revisions were passed yesterday and are effective Fall semester. Please let me know
if you have any questions. Thank you.

Tricia P. Chastain

Executive Vice Chancellor-Administration
University System of Georgia
404.962.3240 (office)

 

Pll (mobile)

 

 

 

AR_00000625
 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 156 of 312

 

 

Kimberly Ballard-Washington
Associate Vice Chancellor

 
 
 

2) UNIVERSITY S'STEM OF GEORGIA

 

AR_00000626
 

* Campus Safety and Security Committee created in Fall 2014

¢ Committee co-chaired by:
o President Steve Dorman, Georgia College & State University
o President Bud Peterson, Georgia Institute of Technology

* Co-chairs created three subcommittees:
o Police
o Clery
© Title IX

 

4 UNIVERSITY SYSTEM GF GEORGIA

  

2

 

 

AR_00000627
 

¢ Presented report to the Board for approval in May 2015

* Recommended:
o Asystem-wide sexual misconduct policy
o Hire a system-wide Title IX administrator

 

  

| UNIVERSITY SYSTEM GF GEORGIA
3

 

 

AR_00000628
 

USG system-wide Student Conduct Policy and Sexual Misconduct Policy
adopted by the Board in March 2016

Policies went in to effect July 1, 2016

Provides a consistent approach to ensuring safety on our campuses

Protects due process rights of our students

 

  
 

2) UNIVERSITY S'STEM OF GEORGIA
4

 

 

AR_00000629
 

 

 

¢ Met with:

o Campus Title IX coordinators
Student conduct officers
Panel members
Investigators
Other professionals

QO Oo 92 0

¢ Determined some changes to the policies are needed

a 4 UNIVERSITY SYSTEM GF GEORGIA

  

5

 

AR_00000630
 

 

¢ Increased oversight
o Require Title IX coordinators and EEO officers to report to the president or
his/her designee, and to USG Associate Vice Chancellor for Legal Affairs

o Report all cases of student misconduct, including sexual misconduct, which
could lead to the suspension or expulsion to the USG Associate Vice
Chancellor’s Office

* Provide consistency in investigations

 

  

4 UNIVERSITY SYSTEM GF GEORGIA
6

 

AR_00000631
 

¢ A single process for all student conduct cases
o All student cases adjudicated by the Office of Student Conduct

o Ensure consistency of adjudication, regardless of alleged violation
of conduct

 

  

4 UNIVERSITY SYSTEM GF GEORGIA
7

 

 

AR_00000632
 

  

 

 

° Title IX coordinators will renew their focus on ensuring campuses are
safe from sexual misconduct.

° Title IX coordinators will receive ongoing training to increase expertise
in handling cases.

° All incoming freshmen will continue to receive training through
alcohol.edu and The Haven.

° Prevention of sexual misconduct training, alcohol.edu and The Haven
will be available to all students.

UNIVERSITY SYSTEM GF GEORGIA
8

 

AR_00000633
 

¢ Individuals and groups assisted with the proposed policy revisions.

¢ The policy before you today is better because of their input.

 

<.-% . UNIVERSITY SYSTEM OF GEORGIA

  

9

 

 

AR_00000634
 

 

* Recommend Approval of 4.1.7 Student Sexual Misconduct:
o Title IX coordinators will have a reporting relationship to the Associate Vice
Chancellor for Legal Affairs
o Adjudication procedures removed from the policy

* Recommend Approval of 4.6.5 Standards for Institutional Student Conduct

Investigation and Disciplinary Proceedings:
o Adjudication for all student conduct cases handled through the Student
Conduct Office
o Duty to report all complaints to office of the Associate Vice Chancellor for
Legal Affairs, if such complaint has the possibility of leading to a student’s
suspension or expulsion

  

 

4 UNIVERSITY SYSTEM GF GEORGIA
10

 

AR_00000635
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 166 of 312

Sherman, Brandon
aaa

From: Sherman, Brandon

Sent: Wednesday, August 09, 2017 1:39 PM
To: Jackson, Candice

Subject: Revised Draft

Attachments: QA draft 8-7-17b with citations BSS.docx

Brandon S. Sherman

Senior Counsel to the Assistant Secretary
Office for Civil Rights

U.S, Department of Education

Office: 202-260-1115

Mobile: 202-264-9830
Brancon.Sherman@ed gov

 

AR_00000636
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 167 of 312

 

AR_00000637

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 168 of 312

 

AR_00000638

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 169 of 312

 

AR_00000639

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 170 of 312

 

AR_00000640

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 171 of 312

Jackson, Candice

From: Jackson, Candice

Sent: Wednesday, August 09, 2017 2:44 PM

To: Venable, Joshua; Lee, Ebony; Bailey, Nathan; Menashi, Steven; Hahn, Nicholas;
Hill, Elizabeth; Sherman, Brandon; James, David

Cec: Henderson, Chelsea

Subject: RE: Q&A revised after Project Update today

Attachments: QA draft 8-9-17 with citations.docx

 

 

AC DPP

 

 

 

AC DPP See everyone soon.

 

 

 
  

Candice Jackson

Acting Assist ant Secretary for Civil Rights

L ‘ or Strategic Operations & Outreach
r Civil Rights

U S. Department of Education

400 Maryland Ave, SW

Washington, DC 20202

  

 

From: Venable, Joshua

Sent: Wednesday, August 09, 2017 9:00 AM

To: Jackson, Candice; Lee, Ebony; Bailey, Nathan; Menashi, Steven; Hahn, Nicholas; Hill, Elizabeth; Sherman,
Brandon; James, David

Cc; Henderson, Chelsea

Subject: Re: Q&A revised after Project Update today

 

 

AC DPP

 

 

Thanks.

 

 

Date: Monday, August 7, 2 :
To: Venable Joshua <josvua.veran e@ed.s

 

  

 

Cc: Chelsea Henderson ccncleea Henderson @ed.sov> >

 

Subject: RE: O&A revised after Project Update today

 

AC

 

 

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

US. Department of Education

400 Marviand Ave. SW

Washington, DC 20202

 

  

AR_00000641
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 172 of 312

 

From: Venable, Joshua

Sent: Monday, August 07, 2017 3:45 PM

To: Jackson, Candice; Lee, Ebony; Bailey, Nathan; Menashi, Steven; Hahn, Nicholas; Hill, Elizabeth; Sherman,
Brandon; James, David

Cc: Henderson, Chelsea

Subject: Re: Q&A revised after Project Update today

 

DPP

 

 

 

DPP Thanks.

 

 

From: Candice Jackson <Cancice Jackson@ed. gov >
Date: Monday, August 7, 2017 at 3:29 PM

To: Venable Joshua <josnua.venao e@e
<Nathan Balley@ed

 
 

 
 
 
     

<Brandon Sherman@ed. Love, "James, David" <Davi Sanches
Cc: Chelsea Henderson <Cnelsea. Hencerson@ed gov >
Subject: Q&A revised after Project Update today

 

 

 

AC DPP

 

 

 

Thanks,
Candice

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC 20202

AR_00000642
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 173 of 312

AC DPP

 

AR_00000643

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 174 of 312

AC DPP

 

AR_00000644

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 175 of 312

AC DPP

 

AR_00000645

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 176 of 312

AC DPP

 

AR_00000646

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 177 of 312

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Wednesday, August 09, 2017 5:59 PM

To: Menashi, Steven

Subject: Final draft

Attachments: QA draft 8-9-17 revised after Project Update.docx
Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC 20202

AR_00000647
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 178 of 312

AC DPP

 

AR_00000648

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 179 of 312

AC DPP

 

AR_00000649

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 180 of 312

AC DPP

 

AR_00000650

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 181 of 312

AC DPP

 

AR_00000651

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 182 of 312

Menashi, Steven
aaa

From: Menashi, Steven

Sent: Thursday, August 10, 2017 9:25 AM
To: Sherman, Brandon

Attachments: DCL 8-9-17.docx; ATTOOOO1L.htm

This paragraph placement.

AR_00000652
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 183 of 312

AC WP DPP

 

AR_00000653

 
 

 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 184 of 312

AC WP DPP

 

AR_00000654

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 185 of 312

OCR

 

 

 

 

 

From: OCR

Sent: Thursday, August 10, 2017 4:28 PM

To: Faiella, Matt; Foster, Richard; Hoogstraten, Anne; Reyes, Alejandro; Wheeler,
Joseph; Karvonides, Mia

Cec: Butler, Connie; Davis, Sharon D. (OCR); Jackson, Candice; Lee, Michael; Merges,
Tamara; Reed, Carla; Scott, Nikisha

Subject: FW: DO NOT Weaken Sexual Assault Enforcement Under Title IX

Attachments: G 17-015877 PLG. rtf

08-24-17

From: Weber, Moni Pil

Sent: Monday, August 07, 2017 9:32 AM

To: OCR

Subject: DO NOT Weaken Sexual Assault Enforcement Under Title [IX

l understand the Department of Education is considering raising the standard of evidence colleges and
universities must use when taking action on sexual assault allegations under Title IX. Please do not.

The motivation for the change seems to be a concern that some men have been falsely accused of raping
women on campus. I reject this concern. Ideally, of course, education institutions would establish processes
that always sort out false claims. But even if those processes fail on occasion, the number of those failures is
minuscule in comparison to the number of college men who sexually assault women on campus every year.
Making it even harder for women to prove their allegations will just dissuade women from coming forward with
their complaints. I fear that Colleges and Universities will become training grounds for abusers and the abused
alike -- teaching each just how difficult it is to hold perpetrators accountable for their actions. Those are
lessons we do not want any of our future leaders to internalize.

Kio)(6)
Monica Weber

Pil

 

 

 

 

 

AR_00000655
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 186 of 312

Jackson, Candice

From: Jackson, Candice

Sent: Friday, August 11, 2017 8:32 AM

To: Bailey, Nathan

Cc: Ferguson, Gillum; Hahn, Nicholas; Hill, Elizabeth; Sherman, Brandon; Henderson,

Chelsea; Eitel, Robert; Menashi, Steven

Subject: Re: LAT: Education Secretary Betsy DeVos kicks off emotional battle over campus
sexual assault rules

This is one of the most balanced mainstream reports I've seen, One of the experts quoted, Dana
Scaduto, was in our Summit.

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

On Aug 10, 2017, at 10:49 PM, Bailey, Nathan <Nathan.Bailey@ed.gov> wrote:

htto://www.latimes.com/politics/la-na-pol-devos-campus-assault-rules-201708-story.htm!

 

Though almost no one is happy with the Obama administration’s efforts to
prod colleges and universities to more aggressively combat and investigate
sexual assault on campus, there is little agreement on how to make things
better.

Alleged survivors, accused perpetrators and even school officials all
complain that the current system isn’t working.

AR_00000656
 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 187 of 312

 

 

From: Pll

 

 

 

Sent: Tuesday, August 15, 2017 9:36 AM
To: Jackson, Candice; DeVos, Betsy
Subject: false accusations

Not sure where to start and how to keep it simple. First | agree that most of the campus reported rapes are drunken hook
ups and the they were consensual at the time. That is my son’s case. Then ours snowballs out of control. He was
investigated by a campus detective and a beautiful written statement when to the prosecutor when she chose to press
charges. It was never once investigated as he could have been innocent, rather it was based on Title IX standards. He
looked very guilty on paper until our Criminal Defense attorney started reviewing and was able to point out all the flaws
in his investigation. Charges were dismissed with prejudice by the Judge due to the investigating officer and the alleged
victim having some sort of potential relationship during the investigation as he went under an internal affairs
investigation for inappropriate relations with her. He was reported for inappropriate text between them in reference to the
back rub he gave her, telling her he loved her, giving her gifts and many more. We received court orders for both of their
phones and he deleted his(I phone 6 - not recoverable) and also refused to turn it over at the IA investigation. She
damaged hers prior to turn in and once we got in by sent it to a third party company she refused to supply password. We
then obtained court order for password and she still refused so that is how charges were dropped.

The school hearing was a farce at best. The Title IX office never once interviewed my son nor did they even try to outreach
to him for an interview. They used the tainted Detectives report for it. It took 7 maths to get theARC hearing and that was
only after the school was served notice that an OCR complaint was opened. imagine the outcome now. He was expelled
and during hearing he was never allowed to ask questions to refute for level of intoxication, nor was he allowed to prove
his level.

lam frustrated for what this does for true rape cases as even our Criminal Defense took ona civil rape case to help
correct some of the damages he did for rape in this case. Kudos to him.

 

Pil and several involved in the case and she has also filed suit against the school
for momentary damages and even on the OCR complaint she marked no for monetary compensation and then wrote in not
yet. Any high level employee that touched this case is not at the school anymore and even our detective was removed from
the Special Victims Unit that they created to investigate these cases. So this 1 false accusation has cost many not just my
son.... but do to the false accusation he can no longer get into aA.wreschool. The agony of watching him struggle with
rejection after rejection is heartbreaking, especially as he wast PI] ‘That is why we have filed suit.

 

 

 

 

The cost to the school alone for this case is also awful as they have hired independent investigations into the Detective
etc. | am sure for a liability reason. With closing this all started with my son going to walk her home at 3am as she lived
in a neighbor none for shootings and stabbings and just 2-3days prior there was a stabbing. So much for raising them to
do the right thing. My youngest son is now in college and it scars me to death. | have told him under no circumstances is
he to help a female. He may call 911 and walk away. It is not safe. Do you realize that under the current guidance that CPR
could be misconstrued as sexual assault in a campus kangaroo court. She would be bruised and sore and he would not be
allowed to submit evidence to prove his story. Preponderance needs to change and then needs to be enforced. It is just not

 

Now that suit is filed and public record | can email you.

Thank you for reviewing this and trying to make an equal playing field. Rape is horrible as i was abused as a child and
know how it is but a mutual drunken consensual hook up is not assault nor rape

 

 

 

 

AR_00000657
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 188 of 312

 

Dennen eee ee eens 4

Sent: Tuesday, August 15, 2017 11:42 AM
To: Jackson, Candice

Subject: Re: Requesting a meeting

Hi Candice -

| hope you don't mind my reaching out to you again - I'm sure you're being inundated with emails from
people on both sides of this difficult issue.
i just wanted to add one thing, which I'm sure others have brought up, but just in case...

it would be wonderful if schools could be required to provide falsely accused students with a complete
copy of their investigative files. We tried to obtain our son's but the school refused, citing
confidentiality (ridiculous as we were very aware of every single person involved. However, we would
have been happy with a names-redacted copy). | feel a copy of the file would help clear my son's
name once and for all.

We have settled with the school, and they have provided a letter which is now a permanent
attachment to his transcripts. In that letter, they actually admit that the sex was consensual! This will
probably be helpful as far as my son getting readmitted to another university to finish (he was expelled
é * PI * i
i Pll {But the letter does nothing to repair the significant emotional damage they have caused.
i hope time will do that, but at this point, I'm not so sure.

 

Thank you for everything you are doing. This is not an easy issue and |'m sure any changes will be met
with huge (loud) resistance. | just hope that people will come to understand the damage done to the
falsely accused as well as to real victims of sexual assault.

Warm Regards -

 

 

Pil

 

 

 

From: Jackson, Candice <Candice. Jackson@ed.gov>
Sent: Tuesday, May 16, 2017 4:52 PM

To: PIl

Ce:f Py] Baol.com; = PIT. = @gmail.com

 

 

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

 

On May 16, 2017, at 7:33 PM, P l l wrote:

 

 

 

Absolutely! | have CC'd the co-presidents, Alison Scott and Cyntia Garrett here. Thank

AR_00000658
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 189 of 312

you for your interest in FACE!

 

 

From: Jackson, Candice <Candice Jackson@ed.gov>
Senp:-Tuasdav..May 16, 2017 4:13 PM

To:: Pll

Subject: Re: Requesting a meeting

 

 

 

 

 

 

P| :would you ask FACE to email me? Thank you!

 

 

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

 

 

On Apr 28, 2017, at 9:58 AM, P | | > wrote:

 

Hi Candice -

Just checking in. | know you're super busy! I'd love the opportunity to chat
about due process (or the current lack thereof) on campus. I'm also thinking
that perhaps you'd be OK with speaking to Cynthia Garrett from Families
Advocating for Campus Equality. She's pretty amazing...she's also an attorney
and may be better equipped to speak about the legal aspects of this. She may
already have reached out to you? At any rate, if you're still open to talking
with me, I'm here at your convenience.

Have a wonderful weekend!
Lyon

Pil

 

 

 

 

 

From: Jackson, Candice <Candice.Jackson@ed.gov>
Sent: Thursday, April 13, 2017 2:29 PM
To: Pll

Subject: RE: Requesting a meeting

 

 

 

 

Lynn,
i will have my assistant calendar something for us for the week of April 24.

Best,
Candice

Candice Jackson

Office for Civil Rights

U8. Department of Education
400 Marvland Ave. SW

AR_00000659
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 190 of 312

Washington, DC 20202

From: P ll

Sent: Wednesday, April 12, 2017 3:06 PM
To: Jackson, Candice
Subject: Re: Requesting a meeting

 

 

 

 

 

 

That would be fine...!'ve never Skyped, | guess it's about time | learn!

| was actually going to be in D.C. next week, but had to cancel. | do know
there will be other families from FACE in town, though. Our numbers are
growing, unfortunately.

 

 

 

 

 

From: Jackson, Candice <Candice.Jackson@ecd.gov>
Sent:. Wednesday. April 12, 2017 9:18 AM

To: Pil

 

 

have relocated now to Washington, D.C. Would you be able to hold a conference
via Skype? if so, 11] have my assistant contact you to schedule a meeting.

Best,
Candice

Candice Jackson

Office for Crvil Rights

U.S. Department of Education
400 Maryland Ave. SW
Washington, DC 20202

From: Candice Jackson Pll

Sent: Tuesday, April 11, 2017 6:43 PM
To: Jackson, Candice
Subject: Fwd: Requesting a meeting

 

 

 

Candice Jackson
Pll

candice@celacksonlaw.com

** PLEASE NOTE ** As of April 7, 2017, | am relocating to Washington, DC

and no longer practicing law. For all legal matters please contact Law Office

of Patricia J. Campbell, (360) 989-8800, Patricla@PCampbeliLaw.com

 

 

 

 

 

 

Begin forwarded message:

AR_O00000660
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 191 of 312

From! P l l

Date: April 11, 2017 at 3:51:41 PM EDT
To: Pil

Subjécc: Keyuescme a mecung

 

 

 

 

 

 

 

Dear Ms. Jackson,

Congratulations on your appointment with the Department of
Education!!!

i don't know if you're aware of some of the issues on our
campuses regarding sexual assault, but it would be a great honor
if you would agree to meet with me. While sexual assault is an
issue of great concern, there is the simultaneous issue of falsely
accused students. | am the mother of one of those young

men. What we have experienced at the hands of my son's school
is unbelievable. | don't know if we would have gotten

through this ordeal without the help and support of FIRE
(Foundation for Individual Rights in Education) and FACE (Families
Advocating for Campus Equality). I'd like to share some of our
stories with you, as well as discuss what can be done to change
what is currently happening. This is an issue of great concern,
but it is not getting the attention it deserves. | do believe change
can occur to restore fairness and equality to our campuses, but it
needs to happen quickly.

Llive_in thal Pil

Pil ‘'d ask for no more
than an hour of your time. If possible, [d like to bring a couple of
other moms along (there are an awful lot of us out here!). | really
hope that you will consider my request - | can’t begin to explain
how important this is to me in an email.

 

 

 

 

 

 

 

 

.. Sincearelan

Pll

 

AR_00000661
 

Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 192 of 312

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Tuesday, August 15, 2017 2:28 PM

To: Karvonides, Mia

Subject: Fwd: Promoting Fairness in Trauma-Informed investigation Training
Attachments: image001.jog; ATTOO001.htm; image002.png; ATTOO002.htm; Promoting Fairness

in Trauma-Informed Investigation Training (B1728952xA047C). pdf; ATTOO003.htm

 

 

 

 

 

 

 

 

Mia,

The extra time is great, | agree!

| love your suggestions! DPP Here is one lawyer's observations about how to
incorporate trauma-informed training into campus investigations DPP

The content of training is a topic we should DPP

 

 

 

DPP

 

 

Candice

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

Begin forwarded message:

From: Jeff Nolan <inc an@bDinse.cOM>

Date: August 3, 2017 at 4:00:30 PM EDT

To: "Candice lackson@ed gov" <Candice lackson@ed gav>

Cc: "Brandon.Snerman@ecd.goy" <Brandan. Snerman@ed.goy>

Subject: Promoting Fairness in Trauma-Informed Investigation Training

 

Dear Acting Assistant Secretary Jackson:

Please find attached a white paper on the topic that we discussed during our
meeting a couple of weeks ago. | hope it is helpful and responsive to your request
for more information about the topic. | can easily go into much more detail and
provide many more examples of how a trauma-informed approach can be
employed effectively and fairly in the college and university disciplinary context,
and hope you will let me know if a more extended treatment of the topic in
writing would be helpful. Alternatively or additionally, if another meeting with
you and/or others to follow up might be helpful, | would be very happy to be
involved in that as well. [look forward to any comments and feedback you might
have, and to any opportunity to provide further information. Thank you for giving

AR_00000662
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 193 of 312

me the opportunity to submit the white paper.
Best,

Jeff

AR_00000663
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 194 of 312

 

Promoting Fairness in Trauma-Informed Investigation Training
Jeffrey J. Nolan, Esq.'

Dinse, Knapp & McAndrew, P.C.
Www.Cinse.com

Summary

In recent years, colleges and untversities have recognized that the quality of their
investigations of reported sexual assault and intimate partner violence can be enhanced if they
take account of the neurobiological effects of trauma and understand related behaviors that may
be displayed by complainants in some cases. Institutions appropriately have sought and received
training for their investigators and adjudicators on these issues. This white paper summarizes
briefly how trauma-informed training can be presented in a manner that is fully balanced and

promotes fairness for both complainants and respondents.

Background

Trauma-informed investigation and adjudication training programs usually start by
sharing information about the neurobiological effects of trauma. Typically, training program
participants learn about how chemicals such as catecholamines, corticosteroids, oxytocin and
endogenous opioids may be released into the bloodstream in response to trauma, and how these
substances can interfere with the functioning of those portions of the brain (e.g., the

hippocampus and amygdala) that are involved with the encoding of memory. Participants learn

 

t . . . : > . +
The views expressed in this white paper are the author’s, and do not necessarily represent the views of any

client or entity for or through which the author has provided training.

AR_00000664
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 195 of 312

 

that individuals who have experienced a traumatic event therefore may not be able to recall
details of the event in a synchronous manner, that they may not be able to recall some details at
all, that recollection of details may improve over time, and that their affect when describing the
event may initially seem evasive or counterintuitive (e.g., laughing, smiling, or emotionless).
Participants usually often learn that hormone-driven responses to traumatic situations may

include fighting, flecing, or freezing (i.c., tonic immobility).”

As background, training programs often address how traditional law enforcement
interview approaches historically were unsupportive and skeptical, and failed to account for the
neurobiological effects of trauma. The effects of trauma were often misperceived by police
officers as attempts at evasion and falsification, which caused officers to unfairly doubt the
veracity of reporting parties.” The resulting interaction often discouraged reporting parties from
participating in criminal prosecutions. Videos featuring Dr. Rebecca Campbell, law enforcement
officers and prosecutors that were produced for a law enforcement audience explain these issues
well and encourage law enforcement officers to create a more “supportive” environment for

reporting parties, but understandably, use customary law enforcement terminology such as

 

; The work of Rebecea Campbell, Ph.D., a Professor of Psychology at Michigan State University, is cited

routinely on these topics. See, e.g., “The Neurobiology of Sexual Assault’, Rebecca Campbell, Ph.D., National
Institute for Justice Research for ‘the Real World Seminar (December 3 2012) (avail able at:

nttes://n eov/rultunedia/presenter/presenter-campoe l/p pbell-transeript.aspx).

° See “interview with Dr. Rebecca Campbell on the Neurobiology of Sexual Assault, Part I: Telling the
difference between trauma versus lying”, National Institute of Justice, (available at:

hitps://niL ners. gov/multimedin/video-campbell htm).

 

 

 

ho

AR_00000665
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 196 of 312

 

32 66

“victim”, “survivor” and “suspect”.” Such videos are routinely used in trauma-informed training

programs for college and university audiences.

Training program participants also often learn that interview approaches such as the
Forensic Experiential Trauma Interview (“FETI’) technique have been developed to account for
the potential effects of trauma on memory, by focusing on what a witness is able to recall about
their experience and related sensory details, rather than demanding that the witness “start at the
beginning” and recount all of the details of the event in a complete, synchronous manner.”
Training often includes examples of how trauma-informed and FETI techniques have resulted in
better outcomes and more thorough investigations in the criminal justice context, because
reporting parties are encouraged to attempt to provide the information that they are able to
provide, rather than abandoning the process in frustration because they cannot immediately

convince a skeptical police officer by providing a seamless narrative of the event.

Complimentary topics that are often addressed in trauma-informed training programs

include: that a delay between the time of an event and when it is reported is common: that

 

‘ See id. See also “Sexual Assault: A Trauma-Informed Approach to Law Enforcement First Response,”

Michigan Domestic and Sexual Violence Prevention and Treatment Board (available at:

bites // wow vouluse.com/watc ri’ ve@otW DL Ira Ne).

° The FETI technique was developed by Russell W. Strand (Retired Senior Special Agent and Retired Chief,
Behavioral Sciences Education & Training Division, United States Army Military Police School. See, e.g., “The
Forensic Experiential Trauma Interview (FETD,” available at: hitgu/sovw.mncasa.org/assets/P DF s/F ET a20-

Yo 20Pub ecle2 0 escription.odt. In sum, the FETI technique involves: the interviewer’s first asking the witness
“what are you able to tell me about your experience?”; listening patiently and allowing the witness to share whatever
they are able to share initially; asking the witness to “tell the investigator more” about a topic area without
aggressively cross-examining the witness or demanding a chronological account; asking about the witness’s feelings
and thought process during the experience; asking the witness what sensory information they are able to recall,
asking about the witness’s physical and emotional reaction to the experience; asking what was the most difficult part
of the experience and what the witness cannot forget about the experience; then circling back to seek clarification of
important or potentially contradictory points, after the witness has been encouraged to share their experience as
completely as they are able to through the open-ended interview approach described here. See id. at 3.

 

 

 

3

AR_O00000666
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 197 of 312

 

“counterintuitive” behaviors such as a reporting party’s continuing to have contact with the
alleged perpetrator after a reported sexual assault or intimate partner violence incident is also
common; that investigators should avoid phrasing questions in a victim-blaming manner (e.g.,
“why didn’t you call for help, fight back or run away?”); and that interviewing complainants in a
respectful, professional, non-judgmental manner can result in their engaging more effectively in

the investigation and adjudication process.
Promoting Fairness to All Parties in a Trauma-Informed Investigation

Obviously, the role of police officers and prosecutors in sexual assault and intimate
partner violence cases is distinct from that of college and university investigators and
adjudicators. Police officers and prosecutors work to establish probable cause and advocate for
criminal convictions, but they do not determine as ultimate fact-finders whether the law was
violated. By contrast, campus fact-finders must maintain complete neutrality at all times in
evaluating reported violations of institutional policies. If training program participants learn how
police officers and advocates apply trauma-informed principles to correct historical failings in
the criminal justice system’s response to sexual assault and intimate partner violence, without
also learning how such principles need to be adapted to the distinct context of campus

disciplinary proceedings, then unfairness to respondents, real or perceived, could result.®

 

° See, e.g., Doe v. Brown University, 210 F.Supp.3d 310, 317, 326, 341 (2016) (in a non-binding portion of
its decision, the court criticized the fact that a Title [X panel member essentially refused to consider the
complainant’s potentially exculpatory post-incident text messages and behavior, because the panel member believed
she did not have the expertise to evaluate such evidence in light of statements made by a victims’ advocate during
training to the effect that victims of trauma often engage in “counterintuitive” behaviors (e.g., continuing to
communicate with an alleged perpetrator after an assault, and “not being able to recount a consistent set of facts”);

4

AR_00000667
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 198 of 312

 

Fortunately, a trauma-informed investigation and adjudication approach can be adapted
appropriately to, and be applied fairly in, the college and university disciplinary context. The
goal of doing so is to promote more complete and nuanced gathering and understanding of
complex factual scenarios, which should benefit all parties. Training for investigators and

adjudicators can explain how this goal may be accomplished.

First, it should be emphasized in training that while it would not be appropriate for a
neutral fact-finder to be actively “supportive” of either a complainant or a respondent in a
campus disciplinary proceeding (that role can be played by counselors and advocates, on or off
campus), fact-finders can learn from the trauma-informed approach yet maintain impartiality by
treating all parties and witnesses in a professional, respectful, non-judgmental manner. It is
important to do so because the investigation and adjudication process is likely to cause
significant stress to both complainants and respondents, and complainants may additionally be
experiencing the effects of trauma (whether or not the evidence ultimately establishes a policy
violation). Further, if instructional videos created for law enforcement officers but used in a
campus training program advocate for an investigative approach that is actively “supportive” of
“victims” in a way that could undermine a respondent’s perception of fair treatment if applied
without qualification in a campus proceeding, the differences in context should be emphasized in

the campus training program.

 

the court emphasized that while it was not suggesting that the University could not train fact-finders on the effects of
trauma, it should remind them that all evidence presented had been deemed relevant, and that as fact-finders, they
were capable of and obligated to consider all evidence).

AR_00000668
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 199 of 312

 

Second, if instructional videos created for law enforcement officers that are used in
campus training programs employ customary “victim”, “survivor” and “suspect” terminology,
the differences in context should, again, be emphasized. College and university investigators and
adjudicators are certainly capable of learning from such videos while substituting more neutral
“complainant” and “respondent” terminology in their thinking and communications about

campus proceedings. The point should be made in campus training, however, to eliminate any

perception of bias.

Third, it should be emphasized in campus training that while the neurobiological effects
of trauma may result in asynchronous recall, gaps in memory, reporting delays, tonic immobility
and counterintuitive behaviors by complainants, the reason colleges and university investigators
and adjudicators need to understand these phenomena is so that they will not unfairly dismiss a
complainant’s account simply because such issues are present. However, the fact that such
phenomena may potentially be present in a case should not be understood as establishing that
institutional policy was necessarily violated, nor should the presence of such issues cause fact-
finders to accept everything a complainant ts able to recall as absolutely “true”, or fail to seek
clarification of inconsistencies. In other words, a basic understanding of trauma-related research
can help fact-finders avoid misinformed judgments about counterintuitive behaviors and
memory-related issues, but fact-finders should not substitute scientific findings for evidence, or
abdicate their fact-finding responsibility, when determining whether a policy violation occurred

in a particular case.

AR_00000669
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 200 of 312

 

Fourth, training should emphasize that it is both equitable and appropriate to use the same
basic interview approach with complainants and respondents. While the FETI technique was
developed primarily to gather a more robust evidentiary portrait of how individuals experienced
a potentially traumatic event, respondents (who are likely experiencing stress during an
interview, if not trauma) can also be given the same opportunity to describe what they are able to
remember about the experience, to describe their thought process and sensory perceptions, and to
respond to respectfully-phrased clarifying questions regarding inconsistencies. Indeed, Russell
Strand, developer of the FETI technique, suggests that the technique can be used effectively in
suspect interviews even in the criminal justice context.’ Given this, there is simply no good
reason not to use a similarly open-ended approach in complainant and respondent interviews, so

long as, again, clarification of inconsistencies is sought from both parties.

Finally, with regard to the complimentary topics that are often addressed in trauma-
informed training programs, they should be framed in a balanced manner. For example, a delay
in reporting may or may not be probative of whether a policy violation occurred, but if the issue
seems potentially relevant to an investigator or a respondent, a complainant can certainly be
asked respectfully about their thought process with regard to reporting the incident when they
chose to do so. As another example, if a complainant has engaged in apparently “normal”
communications with a respondent after a reported assault, it is perfectly appropriate for an

investigator, in a non-judgmental way, to ask the complainant to “help the investigator

 

; See “Turning the Case Upside Down—Rethinking the Art and Science of Suspect Interviews—Suspect

FETT” (webinar), presented by Russell W. Strand for the Battered Women’s Justice Project (published January,
2017, available at: htips//www.bwip.ore/resource-center/resource-resnulis/turming-the-case-upside-down. hom).

 

7

AR_00000670
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 201 of 312

 

understand” the complainant’s thought process in doing so. Fact-finders can then consider the
evidence of potentially “counterintuitive” behavior and the complainant’s explanation of that
behavior along with all of the other evidence gathered in the investigation. Similarly, while a
balanced approach should never require investigators to phrase questions of a complainant in a
judgmental “why did you, why didn’t you?” manner, if a complainant’s behaviors during or after
a reported assault are relevant, the complainant can be asked respectfully about what they were
feeling, thinking and experiencing at a given moment, so that fact-finders can factor the

complainant’s response into their overall assessment of the evidence.
p p

The most crucial point to be made in training regarding these issues is that general
statements about how some complainants may behave as a result of trauma or related issues
should not be substituted for a fact-finder’s assessment of the specific evidence in a particular

case.

Conclusion

Applying the lessons learned from scientific research on the neurobiological effects of
trauma can enhance the quality of college and university investigations and adjudications of
sexual assault and intimate partner violence. All parties can benefit if trauma-informed training
is provided in a manner that is fair, balanced, nuanced, and adapted appropriately to the context

of college and university disciplinary proceedings.

AR_00000671
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 202 of 312

Smith, Gina Maisto
aaa

From: Smith, Gina Maisto

Sent: Thursday, August 17, 2017 9:53 AM

To: Jackson, Candice

Cc: Gomez, Leslie; Smith, Gina Maisto

Subject: OCR Regional Center Highlights.docx

Attachments: OCR Regional Center Highlights.docx; ATTO0001.htm
Candice,

Attached is a short overview of the highlights Regional Center model with bullet points for ease of
reference.

Please feel free to call with any questions,

Gina and Leslie

Notice: This communication, including attachments, may contain information that is confidential and
protected by the attorney/client or other privileges. It constitutes non-public information intended to
be conveyed only to the designated recipient(s). If the reader or recipient of this communication is not
the intended recipient, an employee or agent of the intended recipient who is responsible for
delivering it to the intended recipient, or you believe that you have received this communication in
error, please notify the sender immediately by return e-mail and promptly delete this e-mail, including
attachments without reading or saving them in any manner. The unauthorized use, dissemination,
distribution, or reproduction of this e-mail, including attachments, is prohibited and may be unlawful.
Receipt by anyone other than the intended recipient(s) is not a waiver of any attorney/client or other

privilege.

AR_00000672
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 203 of 312

The current framework for responding to sexual and gender-based harassment and violence
poses many challenges for college campuses. The federal regulatory framework requires a
prompt and equitable investigation by trained and/or experienced investigators who are free from
bias and conflict of interest. The investigation must also be timely, thorough and reliable, and
yet the very design of Title IX processes on campuses poses barriers to achieving those goals.
Some challenges include:

e Limited financial resources at many institutions, which may lead to insufficient
dedication of funds or personnel necessary to successfully implement Title IX
obligations;

e Inexperienced or insufficiently trained investigators, adjudicators or other implementers;

e An inability to access key evidence or information that may be available through
subpoena, search warrant or court order;

e Inconsistent processes across campuses, which can lead to disparate outcomes based on
the variations in campus procedures;

e A perception of institutional bias that undercuts faith in the outcomes (based on the
perceived self-interest of the institution, which is often viewed to be at odds with the
goals of transparency, accountability and reliability in campus processes);

e Lack of coordination between campus and law enforcement processes, leading to
multiple or repetitive interviews of the parties and witnesses, potential adverse impacts
on the integrity of the investigation, and unnecessary duplication of efforts.

The cumulative impact of these challenges can lead to inadequate or less than thorough
investigations, which have the likelihood of leading to inequitable findings based on incomplete
development of facts or reliance on information that is not fully developed or supported by other
corroborative information. In addition, because campus cases most often involve the subjective
assessment of credibility without consistent standards of care, campus processes are subject to
criticism, appeal, and ultimately, civil liability. Unlike the criminal justice context, there is no
immunity for the application of good faith efforts to investigate and adjudicate.

The regional center for investigation and adjudication purports to address (and resolve) many of
these challenges. The model, which is loosely based on the child advocacy center model, would
include the following key elements:

e Jurisdiction to investigate cases involving sexual assault, dating violence, domestic
violence and stalking (that would otherwise meet state criminal law definitions);

e Provision of victim advocacy and information to ensure that complainants were fully
provided with information about both campus and law enforcement options;

AR_00000673
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 204 of 312

e A process to incorporate and recognize victim/complainant agency and autonomy while
balancing a complainant’s requested course of action with broader campus or public
safety concerns;

e Trained and experienced forensic interviewers who would gather and record information
from the complainant, respondent and other witnesses;

e Investigators with subpoena power who have the ability to conduct an impartial and
thorough investigation;

e A process that provides consistent application of procedural due process requirements
and incorporates Title [IX and Clery Act (as amended by the Violence Against Women
Reauthorization Act of 2013) requirements as well;

e The opportunity for both parties to participate fully in the investigation, including access
to the investigation report and materials;

e A fair and impartial adjudication by the center (based on a preponderance of the
evidence) that would be returned to campus for sanction and, with the coordinated

participation of the complainant, the basis for any criminal charges;

e The center would be staffed and/or funded by a partnership between law enforcement,
state and/or federal government, and contributions by educational institutions.

Educational institutions would retain their Title [X responsibilities to provide education and
training; to impose interim and ongoing remedies; to assign sanctions; to track patterns and
monitor climate; to maintain appropriate documentation; and to take steps designed to eliminate,
prevent and address the impacts of sexual and gender-based harassment and violence.

Benefits of the regional center model include:

e Provides a model for timely and efficient responsiveness that seeks to balance individual
choice with safety considerations on a case by case basis;

e A coordinated approach that streamlines the investigation processes, improves the
reliability of investigations, and reinforces the integrity of the process;

e Access to victim advocacy and related support services through a central location;
* Coordinates federal, state and local laws;
e Acknowledges individual agency and autonomy of complainants;

® Consistent application of standards of care that reinforce procedural due process
requirements;

e Fair and impartial investigations that remove the perception of institutional bias;

bo

AR_00000674
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 205 of 312

e Increased cooperation, information sharing and collaboration between campuses and law
enforcement;

* Improved service to complainants and respondents;

e Increased access to options and information, which enhances informed decision-making;
* Potential increase in reporting; and

e Greater faith in the outcome of the processes.

We understand that the Commonwealth of Virginia recently released a study as to the feasibility
of a regional center in the Commonwealth. While well-intentioned, the study did not represent a
rigorous evaluation of the challenges or potential solutions. The study identified issues, but did
not undertake any meaningful evaluation of how the issues could be addressed. The study also
made conclusory statements without providing evidence or data to support those conclusions.
Deeper analysis of the concepts would have revealed workable solutions the challenges
identified. Further, the study did not take into account the potential benefits of federal
sponsorship and support of the regional center model, which would address many of the stated
concerns.

AR_00000675
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 206 of 312

Jackson, Candice
aaa

From: Jackson, Candice

Sent: Thursday, August 17, 2017 10:08 AM
To: Hahn, Nicholas

Subject: Regional Centers

Attachments: OCR Regional Center Highlights.docx
Nick,

Here are some fresh bullet points hammering out the layout of proposed pilots for a Regional Center model.
The last paragraph responds specifically to the concerns raised by Virginia in studying whether that state
wanted to pursue a pilot. Just FYl; happy to talk more about it.

Candice

Candice Jackson

Acting Assistant Secretary for Civil Rights

Dep. Ass. Sec. for Strategic Operations & Outreach
Office for Civil Rights

U.S. Department of Education

400 Maryland Ave. SW

Washington, DC 20202

AR_00000676
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 207 of 312

The current framework for responding to sexual and gender-based harassment and violence
poses many challenges for college campuses. The federal regulatory framework requires a
prompt and equitable investigation by trained and/or experienced investigators who are free from
bias and conflict of interest. The investigation must also be timely, thorough and reliable, and
yet the very design of Title IX processes on campuses poses barriers to achieving those goals.
Some challenges include:

e Limited financial resources at many institutions, which may lead to insufficient
dedication of funds or personnel necessary to successfully implement Title IX
obligations;

e Inexperienced or insufficiently trained investigators, adjudicators or other implementers;

e An inability to access key evidence or information that may be available through
subpoena, search warrant or court order;

e Inconsistent processes across campuses, which can lead to disparate outcomes based on
the variations in campus procedures;

e A perception of institutional bias that undercuts faith in the outcomes (based on the
perceived self-interest of the institution, which is often viewed to be at odds with the
goals of transparency, accountability and reliability in campus processes);

e Lack of coordination between campus and law enforcement processes, leading to
multiple or repetitive interviews of the parties and witnesses, potential adverse impacts
on the integrity of the investigation, and unnecessary duplication of efforts.

The cumulative impact of these challenges can lead to inadequate or less than thorough
investigations, which have the likelihood of leading to inequitable findings based on incomplete
development of facts or reliance on information that is not fully developed or supported by other
corroborative information. In addition, because campus cases most often involve the subjective
assessment of credibility without consistent standards of care, campus processes are subject to
criticism, appeal, and ultimately, civil liability. Unlike the criminal justice context, there is no
immunity for the application of good faith efforts to investigate and adjudicate.

The regional center for investigation and adjudication purports to address (and resolve) many of
these challenges. The model, which is loosely based on the child advocacy center model, would
include the following key elements:

e Jurisdiction to investigate cases involving sexual assault, dating violence, domestic
violence and stalking (that would otherwise meet state criminal law definitions);

e Provision of victim advocacy and information to ensure that complainants were fully
provided with information about both campus and law enforcement options;

AR_00000677
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 208 of 312

e A process to incorporate and recognize victim/complainant agency and autonomy while
balancing a complainant’s requested course of action with broader campus or public
safety concerns;

e Trained and experienced forensic interviewers who would gather and record information
from the complainant, respondent and other witnesses;

e Investigators with subpoena power who have the ability to conduct an impartial and
thorough investigation;

e A process that provides consistent application of procedural due process requirements
and incorporates Title [IX and Clery Act (as amended by the Violence Against Women
Reauthorization Act of 2013) requirements as well;

e The opportunity for both parties to participate fully in the investigation, including access
to the investigation report and materials;

e A fair and impartial adjudication by the center (based on a preponderance of the
evidence) that would be returned to campus for sanction and, with the coordinated

participation of the complainant, the basis for any criminal charges;

e The center would be staffed and/or funded by a partnership between law enforcement,
state and/or federal government, and contributions by educational institutions.

Educational institutions would retain their Title [X responsibilities to provide education and
training; to impose interim and ongoing remedies; to assign sanctions; to track patterns and
monitor climate; to maintain appropriate documentation; and to take steps designed to eliminate,
prevent and address the impacts of sexual and gender-based harassment and violence.

Benefits of the regional center model include:

e Provides a model for timely and efficient responsiveness that seeks to balance individual
choice with safety considerations on a case by case basis;

e A coordinated approach that streamlines the investigation processes, improves the
reliability of investigations, and reinforces the integrity of the process;

e Access to victim advocacy and related support services through a central location;
* Coordinates federal, state and local laws;
e Acknowledges individual agency and autonomy of complainants;

® Consistent application of standards of care that reinforce procedural due process
requirements;

e Fair and impartial investigations that remove the perception of institutional bias;

bo

AR_00000678
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 209 of 312

e Increased cooperation, information sharing and collaboration between campuses and law
enforcement;

* Improved service to complainants and respondents;

e Increased access to options and information, which enhances informed decision-making;
* Potential increase in reporting; and

e Greater faith in the outcome of the processes.

We understand that the Commonwealth of Virginia recently released a study as to the feasibility
of a regional center in the Commonwealth. While well-intentioned, the study did not represent a
rigorous evaluation of the challenges or potential solutions. The study identified issues, but did
not undertake any meaningful evaluation of how the issues could be addressed. The study also
made conclusory statements without providing evidence or data to support those conclusions.
Deeper analysis of the concepts would have revealed workable solutions the challenges
identified. Further, the study did not take into account the potential benefits of federal
sponsorship and support of the regional center model, which would address many of the stated
concerns.

AR_00000679
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 210 of 312

Jackson, Candice
aaa

From: Jackson, Candice
Sent: Thursday, August 17, 2017 11:11 AM
To: Bailey, Nathan; Hill, Elizabeth; Sherman, Brandon; Menashi, Steven; Henderson,

Chelsea; Hahn, Nicholas

Subject: Campus sexual assault policies are unfair to the accused. This case shows how. -
The Washington Post

KC Johnson in the Post:

httos.//www.washingtonpost.com/opinions/campus-sexual-assault-policies-are-unfair-to-the-accused-
this-case-shows-how/2017/08/16/2ab6781e-7de0-11e7-a669-b400c5c7elce story.html?
utm term=.62cd7c19d5b4

 

Candice Jackson

Office for Civil Rights
U.S. Dept. of Education
Sent from my iPhone

AR_00000680
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 211 of 312

Cynthia P Garrett
SS

From: Cynthia P Garrett

Sent: Friday, August 18, 2017 3:07 PM

To: Jackson, Candice; Henderson, Chelsea

Cc: Scott Alison

Subject: Two new Reports you might find very useful

Attachments: State Legislative Developments on Campus Sexual Violence- Issues in the

Context of Safety NASPA.pdf; Policy_Snapshot_Postsecondary_Campus_Safety.pdf

These reports were just issued. They provide a comprehensive review of state laws on the issue of
campus sexual assault and some policy consideration in the State Legislative Development Report.

Cindy

Cynthia P Garrett, Co President

Families Advocating for Campus Equality
www .facecampusequality.or
facecamousequality@gmail.com
@FaceCampusEqual

AR_00000681
Se
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ee
ee
FT
re
8
eo
ee
a
ee
a
oe
oS
ee
ee
 .
ed
ee
es
S|
oo
ee
-
oe
a
ee
re
a
oe
ee
a.
ee oe
SS a
ee
ee ee
.

te 2.

oS

ee

ed

ad

eo

oe

|

ee

ee ee
3 ed

a

eee
.
 .

oS

oo
i
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oS
ae
oo
ae

-

S
SS
SS

SS
SS
o
SS
oS

o

oe
SS
oe
SS
eee

S -
—
a
oS
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
a
.

a
SS
SS

oo

oo
a
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-

SS

a

-
-
_
_
_
ee

a

—
a

S

oS

:

a
|
oo

SS

a
a

a

o

oe

-

_
a
o

8

S

—
a
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-

.
c
 .
 .
oe
oo
 .
oo
 .
oo
 .
oo
 .
oo
 .
oo
 .
oo
 .
oo
 .
oo
 .
oo
 .
oo
 .
oo
oo
oo

SS
a

oe

a

SS
SS
o
oo

-

SS

o

_
a
o

 .

a

_

S

—
a
-
-
-
-
-
-
-
-
-
-
-
-

2
2
_
a

o
SS
a

-
-
-

oo

SS

o
o

anc) Momentum of State

é

So

oe
.
 .
oe
oo
 .
a
 .
a
 .
a
 .
a
 .
a
 .
a
 .
a
oo
oo

a

a

SS
-
ion

SS
SS
a

a
SS
-
-
-
-
-
-
a
-
-
-

_
_

SS

a

o

a
a
e
-
-

t report

E
_
-
a
-
a

S

-

-
-
SS

ia et
lL
8
oe
-
oe

if
_
oS

-

oopments.on
orolec

o

c
C
ton concerning

a

-
-
_
a
s
S

o

aS
oC
ee
oC

-

oS

-
Snapshot provide

-
4

oS

oS

o
-

nal

Se

a
ae
oo
ee
a
SS
ee
 .
ne
.

icy

ee
oo

=
a

oe
ion concerning campus
Pol

oS

oo
ee
_
ee
_ L

2
.

ee

o

ie

%

is

trators in Higher Educat

oe
a
oe

SS

a
a
oe

ee
_
_
_

oo
-

_

ay

—.
2
oS
-
co
AD
ee
oo
.
oo
creat
8
Aa?
=

o
SS
o

S
o

_
cur

SS

inis
f th

ae

_
oo

So
-
a

SS

f the States’ ?

;
a
oS
-

ce
een
~~
 §,
|e a
oo oo
oo oe ‘ ]
ee — c
re oo
—S a
- Po ee
Li oo
eee
oF
a _ |
|.
ee
2
~~—eB

ff
.

s

C

oS
SS

=
s
SS
-

S

nit

The Are

cy Action, offers a detailed summary of state legislative action and higher education system
ions oO

 

____
issiono
t

oo
ing sec

IVITIES.

comm

Co
S
oe

.
oe

fon

:
:
S
SS
S

-

-

a
—
-
-
-
-
-
-
-
-
-
-
-
-
-
.
SS

a SS

S

o
SS
SS

:
oe

ee
ee
a
ao
.
.
.
=
-
Se
-

SS
oS
oe

_.
|

Se
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a

:

—

ing
the safety, inclusivity and equitability of education

ion

us

The follow

S
SS

S

SS

_
-
a
ae
ae
ae
ae
ae
ae
ae
oe
oS
-
oS
-
ae
oe
_

-
-
-
-
-
-
-
-
-
-
-
-
-
-
-
-

:

o
S

Educat
d 2015 and 2016 state legislative activity related to campus sexual violence and guns

s
s
s
s
a
-
-
-
-
-
-
-

:

oo
—
2.

5S.
oC
—
ff  ..
ee .
|
oo...
-
Ss .
Co
sr
= .
i oo .
.
i
oo .. .
oD
a
oo
- ..
~
—
SS
So
 . .
 .
cL
—.  ###=~=~—CD
eo
oo |

SS
SS

|
Al
.
oS
So
oS
So
oS
So
oS
So
oS
So
oS
So
oS
So
oS
So
i
oS
|

S
3

ing guns

]
a
S
ae
S

_
a

:

-
ee

:
-
See
oS
:

-
-
-

a

ce
aS

-

E
a

8
aS

 

a
a
:
So
oe
a
:

o
SS
SS

-
—
S
So
S

SS
SS

:
ay

a

_

S

invo
In 2016

nf the Context ef Sefety, addresses legislative developments and

include ensur

debates. Introduced and enacted legislative proposals focus on two
th campus safety issues continue to introduce legislat

campus sexual violence and guns on campus.

-—
a

-

-

SS
SS
SS

co
S
SS

SS
SS

oS

a

iorities
issues

]
Po

ee

|

onof the States and NASPA ~ Student Affairs Adm

released two issue briefs concerning campus safety. The first, Stat

oence

issi
i

ee

S

LL

So
a
a rr
CC
eo
Cc

(>)

S

ty campus violence

oe
ions that permit or seek to permit guns on campus, as well as actions that prohibit or

ts for all students on higher educat

SS
SS
_

iversi

-

a
.
.
Is

-

ee

_

-
oe
_

:

SS

-
.

summarize

oo

oo

environmen
j

).
ee
CS

offers considerations for state policymakers and leaders in higher educat

 

sexual violence. The second issue brief, Guns on Campus

PO
summary information on 2016 and 2017 legislative act

concerns about the prevalence of sexual violence
on college campuses. In addition, gun-related
violence in the United States continues to increase?
and in recent years, the amplification of college

campuses. Recent national surveys! and media
coverage of high-profile cases continue to fuel

campus sexual violence and guns on campus

State policymakers’ top pr

and un

and weapons resulted in policy
top-level campus safety issues
Education Comm

Campus Sexual V

policy dec

seek to prohibit guns on campus
on campus

State policymakers concerned wi

_

—

 

AR_00000682
rr
oS . o

2
S
S
S
S

:
oS
|
|
|
:
ne
ee

SS

S

o
o

oS

-

8
ae

.
 .

-

aS
a
|
a
o
a
oo

SS

a

S
SS

sere
_
_
ee

S
SS
SS

LL
ee
a
ee
a
ee
a
ee
a
ee

a

oo. a
ee

a

ee

a

ee

ed
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
a
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
a
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
a
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
a
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
ed
ee
a
ee
a
ee
a
ee
a
ee
FT
ed
ee
ce
ee
re
ee
ee
a
ee
ee
a
eee
ee
ee
ee
od
 .
ed
ee
ee
ee
a
ee
oe
re
ee
a
ee
ed
ee
ae se
s ee
Se

Ss ee
_ oS
eee =
eee eo
ee ee
ee ee
ee ee
ed

ee

ae
a

S
S

s
s
s
SS
S

o
_

2
2
2
_

:
oe
Re

oe

-
8
a

-

_

SS

.

.
ee
-

.

S

S
.
a

_
ce

o
S
ae
ae

 .
ee

LL

ive
hon-in

t

red policies on sexual assault and
ifles

mma

*
-

te partner

violence conduct investigations if students are the respondents. The bill became effective July 1, 2016:

ima

; the bill spec

Hon

ee
ee

tution of higher educat
d to enter into a memorandum

es
ee a
eS oe
ee oe
ee
oo

i

Connecticut to use an aff
inst

lons-in

ao .
ec
ee
= .
-—
SS So
oad

Saw

ic
ies an

t standard: In add

that the policies must describe the institutions: investigation procedures for students and employees, and

2m Se
ee
— .
ee
oe ee
a i
a |
-
ee
 -
|

-

if requ

S
S

—_— .

=

:
=

-
-

t

the context of the

_ -

io

o

oS
.

a
oe
oe
oe

—
a
So
a.
SS SS
So ee
oS
a
i. S

eo

c
i
ae
oo
i

i

SS

ive -Consen

tO TAS

t

2. oe

le
—
Se SS
Se
eg

e
e
e
a
a
S
e
S

—
_
=

ima

_
_
oe
-
a

lating to sexual assault, stalking and int

S
a

S

oe
ce
oe

SS
So

S

a
oS

|
.

S
a

ee

a

7

a

s
s
_
ae

SS
SS

S
S
S
S

ining, in

A)

ee
oo —

oo

ay
ee
oS
ye
oo
a

=
SS
ce

.
a
oe

th law enforcement agenc

te
:
-

a

YIU TSSUeS “re

a

o
o

-

.
oS
oe

oe

_
Se
-

_
_.

:
:
a
SS
S
:

:

|
a
a
SS
-
s
SS
-
|
ne

SS

:
-

a
a
S

a

SS

a

o
o

SS

=

S
oo

-

S
S

SS
o

_

_

 -
oe
ee
...rC“iwsits*s
=
ee

SS

a

ae

SS
SS

-
-

SS _

a
af

ae

ee

iscussiONnsS Wi

_

a
be
aS
a
a

-

SS

:
-

So
So

:
oe

-

So

[trained annuall
ind
of understanding (MOU) concerning sexual assault, domestic violence, dating violence and stalking involving

:

Poe 35/6 requires higher educat
tudents and employees of the aff

Se

oe

oe
.
:

-
SS

a
os
er
on
2

ed
2
oS .

Ae

S50 92) requires the governing board of each publ

to engage

o
SS
SS

ising s

-
|

o
S

o

ISSOUri

ee

-
a
-
:
a
ce

SS
SS

:

E
a

S

a
ce

a

oS
a
-

oe
a

oo
8
ee

issourl

that an off

consent standard when determ

Connecticut

M
M

5
2S
to)

ae

sere
ce
|

.
o

requires

a
S
o

oS
ce
ne

ig
S

.
nae

| At least 16 states considered campus sexual violence legislation:

— Atleast 30 bills were introducec.

Eight bills were enacted and 22 bills died.
intimate partner violence, whether sexual activity is consensual. The bill requires that the policies include clear

Based on a review of 2016 legislative activity concerning campus sexual violence

statements adv

See
ce

:

SS

SS

_

ee
—

S
S

es

 

AR_00000683
rr
oS . o

eee

2
S
S
S
S

:
oS
|
|
|
:
ee

SS

S

o
o

oS

-

8
ae

.
 .

-

aS
a
|
a
o
a
oo

a
a
a
 -
a
 -
a
 -
a
 -

a

oe a
 -

a

 -

a

 -

a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -
a
 -

a

 -

a

 -

a

 -

a

 -
ee a
i  -

—  .
— LL

ee ee

- a

S
oe

a

S
SS

sere
_
_
ee

S
SS
SS

ae
a

S
S

s
s
s
SS
S

o
_

2
2
2
_

:
oe
Re

oe

-
8
a

-

_

SS

.

.
ee
-

.

S

S
.
a

_
ce

o
S
ae
ae

 .
ee

LL

fon

*
-

2
oh
hee

private institut

i

fF

of higher education to request the cooperation of the primary law enforcement agency of the locality

ee
ee

jisia

SS
SS

8
eo
iS

:

S
SS

IOP Or TION PrO

=
a

-
S

S
SS
So
e

S

S
=

2
3

.
.
a
.
_
.
.
S
—

ee

Le
|

-

ae

-

aR
ae
Se

S
SS

-
-

ao .
ec
ee
= .
-—
SS So
oad

Saw

ae
ae
-
=

S

S

oe
_
oS

.
.
Se

.
-
Se
.
—

S
SS

S
a

2
.

SS
o

.

oe
.
S
ee

2
oS

S

a

S
o
a
S
2
o

S

S
S
S

2
S
ne
=
=
=
S

NUE

Based ona review of 2016 legislative activity concerning guns on campus

-

—_— .

=

ioe

&

ig

-

a
ae

tudents that comports with the best and current
f higher educat

professional practices, and set out the procedural requirements for the reporting of an offense, protocol for

2. oe

a

a

o

LOO

Se
ce

le
—
Se SS
Se
eg

a
a
SS

hen an offense must be reported to law enforcement.

ings

_
_
oe
-
a

S
.
S
S

oe
_

S
S

SS
SS
-
SS
SS
S

S
a
S

=
-
|

-
.
a
-
ae

.

-

.
S
S

o

tut

a
-
-
os

S
S

se
.
_
a
sy

/
aS
Le

S

.
s
-
-
-

S
S

o

S
a

SS

ICIns

aS

ining w
ti

-
oe
a

A
-

-

SS
-

ing

oo

ay
ee
oS .
ye
oo
a

:
a
oo

.
a
oe

:
oo. ce
Sete 3 See Se
a rtsr——.COCOCiCOCOC ee
Se ake
Ue a
ss i
 - ee
. : .
See ne ae

~—ese 8
See

Sec

a
_
:  -
a
. : |
_ Q a
.
ee  .
oss es as
oo. ee
co a ee ee
.
oy ee oe eS See
eee ee
|.
Serene eee Tee ee
: / a
Ce
oo  .
. a ee
See ee
|
ss  .
a
a
_

A
-
.

2
2

oe

-

: : oe
Se i
ee ee
oF ed
-

ed
ee
ed
ee
ed
‘ ee
ed

ee

ed
_ ee
ed

es ee
ee ed
ee

= a
ee

ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ee
ee
FT
ed
ee
ce
ee
re
ee
ee
a
ee
ee
a
eee
ee
ee
ee
od
oe a
ed
ee
ee
ee
ed
ee
oe
re
ee
ed
ee
ed
ee
a aS
oe
ae se
ee
ae

s ee
.

ee oe
bp — oS
oF 7 ad
a ae
ee oe
oe -
ee ee
ed

ee

.
a
-

o

o

a S

Bea
aS

oe
.
ae

o
o

_
ee

ae

s

_

_

-
-
/

oe

_
Se
-

_
_.

SS

:
:
SS

:

|
|
|
/
:
/
|
ne
a
SS
Se
_
_
_
.

ao
sere
SS
|
oe
:
sere
o
o
es
-
S
:
.
a
:
a
SS
-
a
oo
e

SS

o
:

-
_
-
.
-
a

_

s
ee
]

ee
-
See

o
o

SS

o

oe

=

S
oo

-

S
S

SS
o

=
oe
a
ce
oe
oe
.
a
—
ce
-
cS
is
ae

si
o
o
o

o
2

_

_

 -
oe
ee
...rC“iwsits*s
=
ee

SS

a

a

ae

SS
SS

2
S
S
S

ts each publ

-
-

SS _

perm

2
oe

a .
af

ee
—
ee
oo

SS

oe
SS

ee

_

a

aS

a
a

be

-

SS

teria for determ

:
-

So
So

:
oe
i

cS
lence and stalk

So

ing vio

dcr
is located to establish a written MOU with such law enforcement agency to address the

prevention of — and response to — criminal sexual assault. The bill was approved March 25, 2016.
::

-
-
-
:

:

Se

sere

ion an
ion

-
SS

a
os
er
on
2

ed
2
oS .

Ae

PRL. TOTS

tut

o
SS
SS

-
|

o
S

o

ing jurisdict
The bill became effective Aug. 28, 2016.

-

s
a
-
-
ce

8
lence, dat

SS
:
ins

SS
SS

:

irginia

oS
oe

:

So
io

S
S

a

oS
a
-

oe
a

oo
8
ee

ee
:

IC VIO

avi

5
2S
to)

:
Z
nae

oe

sere
ce

At least 33 bills were introduced.

hich the

aS
aS
aS
ae

sere
ce

| Three bills were enacted, 29 bills died-and one bill was vetoed.

| Atleast 19 states considered guns on campus legislation.

a

students on and off campus. The MOU shall contain detailed policies and protocols regarding sexual assault,

oe
domest
establish
inw

:

SS

SS

_

ee
—

S
S

es

 

AR_00000684
See a
ae S

SS

S

o
o

oS

-

8
ae

.
 .

-

SS

a

S
SS

a

S
SS
SS

ae
a

S
S

o
_

2

oS

.
oS

o

S

ee

2. oe
a
oe ee
oe a
ee
ee
2 /
ee

At
a
-
a
ee
a
OSL.
a
ee
a

ee
ee

ao .
ec
ee
= .
-—
SS So
oad

Saw

—_— .

=

2. oe

le
—
Se SS
Se
eg

_
_
oe
-
a

oo
A)

ay
ee
oS .
ye
oo
a

S

=
SS

.
a
oe

te
:
-

a

a

o
o

.
oS
oe

oe

_
Se
-

_
_.

:
:
SS

:

S
-
S
o

SS

SS

_

o
o

SS

=

S
oo

-

S
S

SS
o

_
o

_

 -
oe
ee
...rC“iwsits*s
=
ee

SS

a

ae

SS
SS

-
-

-
-
oe

ae

ee

_

a

aS

a
a

be

-

SS

:
-

So
So

:
oe

-

So

-
SS

a
os
er
on
2

ed
2
oS .

Ae

o
SS
SS

-
|

o
S

o

oo

SS
SS

:

E
a

S

a
ce

a

oS
a
-

oe
a

oo
8
ee

ee
:

5
2S
to)

i

:

SS

SS

_

ee

S
S

-

SS

So
So

c
a

So
So

See

-
oe

a

 .
 .

a
 .
 .

S

S

o
S

oe
oe

8
ae
a

_
_
_
_
_
:

-
-
-
SS
.

S
S
Be

o

S

a

o

S
SS

Q

SS
:

S
So
 .

SS
a
e

.

.

oS
:
-

o

SS
S
—

_
os

ing or

tution. The

i

inst

jes who possess

from adopt
iversi

ith present law, while

jon

tut

i

t
lance W

tas:

in-compl

king area located on property owned, used or operated by the postsecondary

bill became effective April 14, 2016.

longer subject to destruction and-allows

PS FO:

board
for its forfeiture, sale or disposal of, as outlined in the forfeiture of weapons statute. The bill was enacted

May 10, 2016.

rearm ammunition

Ss governing
ncluding fraternity and sorority houses. The bill was vetoed

ing, |

nst-an- employee or student of the postsecondary institution for such
ts are met. The bill became effective July 1, 2016,

fon -agal
iIn-requiremen

“© prohibits the governing board of an educational

a

fcerta

i

ty

iversi

Tennessee: 2.2. 22. prohibits public postsecondary institutions from taking any adverse or

disciplinary act
person's transportation and storage of a firearm orf

weapons carry license holders in-or on certain buildings, or real property owned by or leased to

public institutions of postsecondary education. The provision would not apply to buildings or property used

for athletic sporting events or student hous

Georgia: ~.=. =20. would have authorized the carrying and possession of certain weapons by
by the governor.

enforcing any policy or- rule that prohibits a person from lawfully possessing or carrying a deadly
on or using a par

weapon on a public right-of-way or within a person’s means of transportation. The bill provides that a
deadly weapon, dangerous instrument or explosive that is used, possessed or displayed in violation of a rule

Arizona: «2. 2

handgun carry permits to carry-a handgun while on property owned; operated or controlled by the employing

Also in Tennessee, =. 5. 726 permits full-time employees of state public colleges orun

established by an educational institution’

college or un

 

Se, es
 -
LL
 -
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
a
.
=
oo
re
ee
 .
coca
a
a
a
a
re
a
a
a
|
a aS
2
oe
 -
2
a

ae
4

ee

AR_00000685
rr
oS . o

es
CL

.
.
.
.
.

s

2

SS

oe
oe
oe
ae ee ee
ae  -
ee oe, te
ee ee So
eo ers—~—s
OO RR eae ee
a. hCrrrrtrt~—SsSS
a Ss  -
Se ee

.
-
ae
ae
ae
ae
ae
.
a
.

S

SS

S

o
o

oS
S

|

.
 .

-

oe

SS

aS
a

.

a
a
—
oe
-
ee

SS

a

ae
a

-

S
SS

S

sere
-
SS
SS
]

S
SS
SS

S
S

s
s
s
aS
aS
SS

o
_ :
SS

a
Co
_
SS
|

.
S

o
oe
a

S

S
.
Q

S
ao
a

.
S

o
o
-
aS
o

a .

aoe .
ce

oS ee

ao .
ec
ee
= .
-—
SS So
oad

Saw

—_— .

=

2

&
-
SS

a

S

S
a

&
o

2
.
.

2
-

.
S
S
S

s
ee
=
So
o
e
eS

a
S

.

ee ed

ee ed

ee a . ed
 .
sa
coca
|
- oe
ee

s ee
oe  .
a oS
ee oe
 . .
i

ee

S
o

-

SS

=

-

a
_

2. oe

S

o
ce

a
o

le
—
Se SS
Se
eg

_
_
oe
-
a

SS
oS

S

a

oe:
.

o
o

oo
A)

/

oS
ee
oS .
ye
=
7

=
SS

.
a
oe

aL
J
SS

-

-

.

-

-
-

/

/

a

a

o
o

oe

oo
.
.
a

S

aS

SS

:
:
:

a

-

-
:

ce

SS

SS
ce

_

o
o

SS

=

S
oo

-

S
S

SS
o

_
o

_

 -
oe
ee
...rC“iwsits*s
=
ee

SS

a

ae

SS
SS

-
-

-
-
oe

ae

ee

_

a

aS

a
a

be

-

SS

:
-

So
So

:
oe

-

So

-
SS

a
os
er
on
2

ed
2
oS .

Ae

o
SS
SS

-
|

o
S

o

-
s
a
-
-
ce

oe
ee

a
So
oe
ee

SS
SS

:

E
a

S

a
ce

a

oS
a
-

oe
a

oo
8
ee

ee
:

5
2S
to)

i
oo

sere
ce

Atleast 15 states have considered campus sexual violence legislation:

— Atleast 53 bills have been introduced.

Based on a review of 2017 legislative activity concerning campus sexual violence Cas of August 9, 2017)
Ten bills were enacted, 20 bills died and 23 bills are pending.

See
ce

:

S

SS

_

ee
—

S
S

es

 

AR_00000686
rr
oS . o

2
S
S
S
S
S
S

eas
ee
LL
ee
ed
ee
ed
ee
ed
ee
a

oe ed
ee

ed

ee

ed

ee

ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee

ed

ee

ed

ee

ed

: ee
eee ed
os oe ee
ee ee
oe
So ee
ed

ee

ed

ee

ed
ee

ed

‘ ee

: ed

ee

ee ee
a i
ee ee
oo
ae Ce

ed

ee
ed
ee
: ee ee
fe a ed
ee ee
ee ed
ee ee
8 ed
ee
—
ee ee

ed

ee

ed

ee

ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ed
ee
ee
ee
ce
ed
ge
a.
ee
re
ee
=
a
ee
|
a
ee
ee
ee
ee
od
ae oe
ee
pee oe
ed
ee
ee
ee
ed
ee
ee
ee
re
ee
ed
ee
ed
ee
oe
oe oe
ee
ee
ee
Se

oe
ee =
a ee
oo ee
eee 5
ee  -—
oe ee
ee a
ed

ee

es
ae
ee
es
ae
oS

SS

SS

S

o
o

oS

-

8
ae

.
 .

-

_
.
_
_
—
oe
ee

SS

a

S
SS

sere
-
SS
SS
]

S
SS
SS

ae
a

S
S

s
s
s
SS

o
_

-
-
-

-
SS
a

a

oe

a
Co
_
SS
|

.
S

o
oe
a

S

S
.
Q

S
ao
a

.
S

o
o
-
aS
o

 .
ee

LL

to
i

fon
ING- Provisions

*
-

ttee would subm

f higher educat

ief executive officers of the postsecondary

aS
ee SR
ie

isory commi

Isstoner: oO

tutions to provide amnesty to

t
the comm

S
S
oo
oo
oo .
SS

ins

ing rules for implement

ao .
ec
ee
= .
-—
SS So
oad

Saw

ce
Bee
ee

S
o

The adv

Board regard

o

2

oS

ee
FF

2

a
S
o

icers

Ces
a
a ee See
fC
ee
a .
sacs: es
oS

2
—

ae
-

oe

ae
8
Se

o
a

ill requires

ttee comprised of the ch

ing

te postsecondary

t

oe
ae

tutions to promptly report such crimes to the campus law

ted by the off

oS

t

priva

a

7
-

oS
ee
oS .
ye
oo
a

S

=
SS

.
a
oe

A
-

S
S

iy
-
:
:
IFES IAS
a

/
/

a

oe
SS
ae

-
-
s
.

oe
_
ee
:
oe
-

o
o

.
oS
oe

oe

ic- and

_
_.

:
:
SS
:

:

S
-
S
o
S
—
:
2

SS

S
hae

s
SS
-
_
o
-
-
-

-
a
-

o
o

SS

=

go.
c

S
oo

-

S
S

SS
o

/
-
SS
Ce

o S

-
-

-
/

_

ae
a
eS
.

 -
oe
ee
...rC“iwsits*s
=
ee

SS

a

ae

SS
SS

-
-

SS _

a
af

:
ae

ee

_

a

a
So

-

SS

:
-

So
So

L
_.
a

-

So

her Education Coord

of the bill: The bill became effective June 12; 2017.

2
a

Q
c

are
i
ae

:

ae
oe

oe
-
aS

-
SS

a
os
er
on
2

ed
2
oS .

Ae

St

o
SS
SS

-
|

o
S

o

oo

r

SS
SS

:

E
a

S

a

ce

a

oS
a
-

oe
a

oo
8
ee

ee
:
-

assault policy applicable to any person employed by or enrolled in the institution. The bill requires

Texas: &.2. © G5 requires public and private postsecondary educational institutions to adopt a sexual
public and private postsecondary institutions to provide students and employees an option to electronically

oF

|
a

Georgia: <-.-. = limits the ability of postsecondary institutions in Georgia to investigate reports of

alleged sexual assault. The bill requ
enforcement agency or another appropriate law enforcement agency. The bill died.

5
2S
to)

ae

sere
ce

oe
ae

sere
ce

see
ae
-

2

| Atleast 18 states considered guns on campus legislation.
~ Three bills were enacted, 24 bills died and two bills are pending.

4 29 bills were introduced.

report to the institution allegations of sexual harassment, sexual assault, dating violence or stalking committed
against or witnessed by the stucent or employee, regardless of the location at which the alleged offense

Based ona review of 2017 legislative activity concerning guns on campus (as of August 9; 2017)

students. who. report incidents of sexual assault. The b

occurred. The bill became effective June 12, 2017,
educational institution or a representative designa

Also in: Texas, G5. 965 requires publ
recommendations to the Hig

establish a nine-member advisory comm

See
ce

:

SS

SS

_

ee
—

S
S

es

 

AR_00000687
 .
8
rr
oS . o
oo

|

2
S
So

SS

S

o
o

oS

-

8
ae

.
 .

-

SS

a

S
SS

a

S
SS
SS

ae
a

S
S

o
_

a

_

.
oS

S

S

oe
ee
2. oe
a
oe ee
oe a
ee
Ce
ee
2 /
ee

ee

ee

E)  .
/

—
_
fo
|
-.
 ~—CC
=
= .
= ~~.
-
-=— ~~.
oOo ~~—CD
=.
=
8
SS

SL
oc
oo
—

=

2. oe
—
ee

. .
le
—
Se SS
Se
eg
oO.

_
_
oe
-
a

oo
A)

ay
ee
2
oO
oS .
ye
oo
oo
oo
oO
—
a

S

=
SS

.
a
oe

te
:
-

a

a

o
o

.
oS
oe

oe

_
Se
-

_
_
_
_.
ae

:
:
SS

:

S
-
S
o

SS

SS

_

o
o

SS

=

S
oo

-

S
S

SS
o

_
o

_

 -
>

oe

_
i
ee
...rC“iwsits*s
oS
=
i
—

ee

SS

a

ae

SS
SS

-
-

-
-
oe

ae

ee

_
_

a

aS

a
a

be

-

SS

:
-

So
So

:
oe

-

So

oS

-
SS

a
os
ooo
er
on
2

ed
2
oS .

Ae

o
SS
SS

-
-
|

.
o
-

o

oo
.
.
ae

SS
SS

:

E
a

S

a
ce

a

oS
a
-

oe
a

oo
8
ee

ee
:

5
2S
to)

i
sis.

:

SS

SS

_

ee
.

S
S

-

SS

So
So

oe
c
a

So
So

See

.
a
-

2
S

.

8

oe
oe

oe
oe

oe
a

.
.

s

s

oo
a
ae
a
 .
.
SS
S

/

ee
.

o
SS
o
S
S

the
jons

. Phe bill provides exempt locat

lon

ion of postsecondary educat
where weapons are not allowed, including buildings or property used for athletic sporting events or for

tut

£

fCoIns

Georgia: ~.©. 220 authorizes incividuals with a concealed carry license to carry weapons on

property of any publ

2
2
|

d by the governor on May 4, 2017

igne

fraternity and sorority houses. The bill was si

ing — including
and became effective July 1, 2017,

student hous

ty, public college or community

te colleges that adopted pol

IC URIVeFrSsI

Arkansas: © =. 26° allows individuals who completed a concealed carry training possess a concealed

handgun in the buildings and on the grounds of a publ

college. The bill requ

So
SS

owing

ies expressly cisall

Ic

Va

es and pri

i

t

ires private univers

the carrying of a concealed handgun on carpus to post notices near building entrances stating the prohibition

of guns. The bill is effective Sept. 1, 2017,

earn

nogat

{ng Or POSSESsi

,aperson from carry

IONS

ts; with specified except

H.B. 159 prohi

onthe property of a publ
penalties to violations and requires a publ

«

Maryland

inal

Ing-crim

£

to provide notice of the

, Including at entrances to and exits

iés exis

gher education in Maryland. The bill appl

itution of hi
tution of higher educat
t locations on the property of the

t

ICIAS

igns

to. post's

fon

t

IC AS

itution

inst

THOR TRE prominen

bill's: prohib

fromthe property. The bill also requires the Board of Regents for the University System of Maryland to incorporate
into their bylaws, policies and procedures the current weapons practice on their campuses. In addition, the bill

ified weapons on

ItIOr: OR Carrying: OF POSSESSING SPEct

alters provisions relating to an exception from the prohi

specified property for an off-duty or retired law enforcement officer The bill died.

 

oo
i
oo
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ed
8
ee
oe
Se
ed
oo
oS
oo
ee
oe
 .
|
Coe
oS
 .
|
 .
coca
ee
8
ed
8
oe
oo
ed
8
ed
Ce
.
 .
.
-
oS
 .
oo
Sena

ae
4

ee

AR_00000688
S

See
 .

 -
ee

ce

-
-
-

a

-
-
-

Pe
 .
ea
oo
ee
ee

oe a
a oe

a

-

a

oo
oo 2

the role of

y
;
Vv POUCY areas and other
i
ce
Ree

Ol incidences:

Ng

anding the role

BUONS aNd AGOress:

o
.

The trend line

25

YING ANG EXD
ae

a

22

.
ee

sc
a

eke
oo
Cea

oe

aL

1d

a

f
ee

BYE TOUP DE

CEMBUS SOxUal Asse
ei:

t

-.
= .
oad

"
i

ene

Ve Sessions.
. ,

ae

B

ivVe-con

i

SCOP GUCE

eQISIAHVE- BCH)

i
ring or

6

NS COVENIAG MaAjoi

des

e

2

 

20
oF he 2017 legisiat,

a

A.

oS SS a
a ee
Sit ce
ee
le
=.
=.
ga

:
ee

 

.
oo
~

26
2

je Conclusion

Ss Gebning artirmnea

Enotauo,

OPE OD SEXUAL WOIENCE. 2OIF HaCkin

E

Gh

EDO}

OIICTE
relate (O-end?

tf

IY DONCY. are

for tian

10°
ay increase alter
WHE C
scr

ee
ae
:
ae

o

oe
oe

oS
aed
oo
SS.
fC
—
A
oe
Oo.
ee
rr
 -
a
Ce
=— SL
a
> _
ol
-—
So
 .
 -
 .

.

S
a

A
8

ae
eS

=

-

S

e

oS
o

S

a

S

a
oe

for campus sexual violence and guns on campus.

dered from 2015 through 201

a
a
aS

o

S

S
o

.
nae
=
ase.

S
S
S
o

aint

-
oe

o

S

fo
€

RT TOUE DF

ING OF expanding requirements

S
e
a
S

a

a

ae

S
io

o
o

SS

E

S
S

aS

SS
o

-

.
a

c
ancl th

o

SS

exual

ed bis
ach.

_

S
-

SS _

S

a
af

oe
_
c

FS

a
a
a
a
See
ae
&

-

c
ive
BtiOn

So
So

:

a

oe
:

: vy

a
cS
ils cons

AIC:

i
lat

So

ive sessions

Si

iS
t

fs

.
Oe
ce

A

ing pre

ee

-

GOEIESE

S
ps
a

‘ee
i

i

gs-cen

S

oe

Prk
CNS

SS

CGHE:

es
| SS
we

ee
fo
oS .

Ae

oo

53
“Fhe number or

S

GRING ING)

aw enforcement creat

oe
Le
se
EP

SSUES NCIC!

=
a
/

a
ae
a
ae

SS
S

-

SS

o
o

-

S

Cl
a

a

ae

2
-

2
-

S

SS
SS

o
S
S

 

a
ae
a
ae

sere
SS
:

fe

 

+
a

ee
nae

_
-
-

EOUDSELIN-CONGUC

i,
oS

ce
ne

 

Bice
ce

S
S

}
if

oe

2017

oS
ee

The tables below provide the number of bills considered, enacted, died or vetoed, and pending during the

2015, 2016 and 2017 legislat

 

 

graphs show the number of b
Note: 2015 and 2016 th

OHIGES.
lege:

 

AR_00000689
2
2
2
2

See
 .

ee
SS
SS
-
_

Se SS
a.
 .

a
c
/

AR_00000690

SS
-
a
-
-
-
-
-
-
-
-

|
ae

SS
So
SS

-

a

o
o

S
S

o

oo
oo
-
SS
So
oS
oF
oC
8
oo
oC
SS
a
oS

S

a

|
oo
a
oo
oe
oo
ee
oo
2
2 ~~
CD
oo
oo
ee
oo
oo se Lr
oo ehh,
oo Fh.
oof hr
Ce
2  2=—Ssers—‘_s_s_seNe
oe
Co oS
oo os rrr
ee
Co o_o
Co Ll
Se
oo. oo
oe
Co
ee
Co
ee
Co
ae
Co
es
Co
ee
Co
Co
oo
Se
.
Se
.
ce
oo
oo. |
Fe ee
oo oo
oo oo
oo oS
ee ee od
oo |  .
oo
Co
oe ~~ hE
oe .
oe ~~ hE
oo
oo = Shr
os hh,
Co f= rrr
ee
oo = Slr
as ee
CT LLL
Co shhh
CC
oo = hr,
oo = er
Coser
oe —
a  - =e
oo
ee ee
ee
ee ee
ooo oo
ee ee
oo oo
ee ee
oe ~~ Ee
Se ee
ee
oo
ese
Co
ee
oo
a
oo
oe
|.
oe.
a
oe
Co
oe
ee
oo
ee
oo
oes
ee
ee.
of
ee
oo
ae s
Ce
ree
Co
ee
Co
ae
Co
Pe
oo
Pe
oo
ae
Co
ee
Co
ee
Co
oe
Pe
oo
ee
Co
Se |
ee ee
oo See
oS oe
Pe ee
i
oe

ee = = So
ee a
a = 2 CCrr™—=EE
eS ee
 _. Ce
eee oe
 .-§-
 _. Cs
Se
 . Co
a Oo
aS ee

ae
a
oe
od
a
oo
_
oe
a
od
a
od
oS
.
oe
oe
oe
oe
od
oo
_
oe
oe
od
.
_
oe
oe
od
oo
_
od
.
_
oe
oe
od
oo
_
oe
oe
oo
oe
ee

.
/

-
SS

SS
SS

SS

-
ae
_
oe

SS
.
_
/

-
-
_

SS

-

S
S

SS
SS

oe
ene
_
_
_
_
_

-

SS
SS

o
o

S

S

o
S
S
S

S
a

ee
[

S
o

-

a
_
/

SS

oe

:
.
Co
o

_

.
-

-
-

-

S
-
oo
7
.

a
.
8
oo
oo
_
c

S

-
_

a
oe

S
a

.

-

a
c
es
a

-

2
a

:
-
-

S
SS

S

S

-
a
-
a
:
.

o
oC
oC
Co

SS
6

ae

oe
=
ee
ee
Pe
oe
an
ee
er
gS
ee
 -.
ee

.
_
a
>
oS
a

a
a
o

8
8

S

—
a
SS

oo

. deieais

oo a
SF
| 8
oF 8
ee
Re
oe.

LL

S
a

S

:
:
:
‘
So

-

ion
Co
c

-
S
S

SS

da
NjOYS
/
ee

:

*
-

jon an.

IE

Associat
S

3

o

eps
eS
_
.
eee
_
-

_

.
oS

oe q
a

a

es
3
©
4

ee
a
oS

.

ee

SS

2
=
_
7
o
oe

dministrat

SS

_
_

io
-

So

SS

SS
SS
SS

=
-

.

-

:

_

ee SS

UR © eA Ceere%

oe

ME SESSIONS:

oS
a
S

a
S

ee
Fe
ee

-

o

%
Hive ore/noce (accessed

-
-
S
2
ae
a
-
.

a

IN@SS 2

f
f

nceare
PPE

cs
oye
-

S
oS

AO 20P es /Clivate

bus

ee

the Contexst-of Serer.

Acuon

Ou

June 22, 2017). "Gun Violence Archive 2017" Gun Violence Archive, 2017, 2:

noce Caccessed June 22, 2017).

:
-
-

:

-

WP e

SS
SS

a

-

y
+

SS

-
-

o

S

 

SSS 177

SS
SS

SS
SS

S

Cofniny

ao .
fo
Oo)
ec
ee
rr
= .
-—
 .
SS So
©.
oad
a
eo
ee
2

Saw

oo

ty In her spare time, Lauren-e
-

spending time with her husband and two children exploring the great outdoors of Colorado. Contact

Lauren at lsisneros@ecs.org or 303.299.3629.

Jilas/

co

=
-
oo

-
iVEFst

2

SS
-— se
Ces
se
a
a
a ee See
fC
ee
|, CC
a .
sacs: es
oo  .
-—-
oS

A
-
ae

-

clusion Of the 2017 iegissat,

=
ie
cera

o
oo

a
}
-

o

:
-

ao
SS

bes/celault
SS

cence
soe) Caccessed June |, 2017).

a

SS
SS

 

s

S

S S
a

oS

-

oo

-

|
.

aauecu/s
SS

-
|
-

-
SS

oS

|.
~~ ~—hsEere
S
oS

2
e

SS

Giri

/
Se
a

2

 -.
~~ —erese
3.
. oo
_ 4
_ _

oe

SS

S

a
S

SS
)
ee
.
—

-
-
-

SS
SS

:
:

SS

-

o

:
oo

SS o
SS
SS
SS

]
A!
7
/
/

s
Zs

ay
ee
2
oO
oS .
ye
oe
oo
oo
oo
oO
—
a

S

=
SS

S
S

o
o

.
a
oe

ee
oo
a
oe
_
2

A
-

aS

S
S

INC EASE GHEP ANE COP

-

oo

oe

PROADSD.

the Postsecondary and: Workforce Development institute at
nn

oe

2

2
s

a o

o

oS
SS
oS
.
ao
So
oS
oo
a

o
o

S
a
oe
i
f

oS

S

5

S

aS
ere Morentum oF Stare eo.

tO Dievale Polcy ang Practice: Canous Sexual /iclence and Guns on Campus = Final

_
Se
-

_
_
_
_.
ae

_
_
-
-
-
bonall, Reanne Townsend, Hyunshik Lee, Carol Bruce, Gail Thornas, Report
in
oe
-

-

oo
oe
a
|
ee
o
.

SS

i

on the AAU Campus Climate Survey on Sexual Assault and Sexual Misconduct (Washington, D.C.
oe
a

oe

_

o
o

SS

=

S
oo

-

S

S
S

SS
o

 

.
:

 -
>

oe

_
i
ee
...rC“iwsits*s
-
oS
=
|
—

ee

SS

a
S

o

ae

SS
SS SS

-
SS
12.144
:
:
fe

-
-
oe

_
ae

ee

_
_

a

aS

a
a

be

-

SS

:
-

So
So

:
oe

-

So

» 2015), Sites
cy analyst

i

f the States. She holds a bacnelor’s. degree

i
S
S

AP POLS,
PS

S

ae
2
-

formation
Be
a
 .
oo
os
ee
oe
i
a

16
29
3

SS

Fisher, Susan: Ch

are
i
ae
ae

:

a
-

SS
SS

ee
ee
=
=. :
=
8 ee
a |
|

-

Se eee
8S
ee
oS -
Co eo
oe
ae a
es
a
oe

le

SS
SS

oe
-
aS

“The number of eracted DNS TNa

IVersiues:

oe
SS
AA Carrous Cumaete: Surve

a
os
ooo
er
on
2

ed
2
oS .

Ae

ission-o

o

SS

S
-
-
a
2
o

/
ee

ee
-

o
SS
SS

.
S
S
a
=
S
a

:
S

So

o

_
a
ee
_
-
2S
2
-
ae
_
a
oo
—
ae
a

S
_
-
:
s
:
a
-

o

S
S

-

-

-

-

oe

ative Deve opments on Camrmus Sexual y
etue

|

o
-
-
-
-
-
a

S
S
S

_
2
oo
oe
ae

:
8
_

ce

ae
oe

a
aS
oe
a
oe
_
_
i
4
a

SS
SS

:

lence Archive 2017” Gun Violence Archive, 2017, 9°

E
a

S

a
ce

S

eS
S
S

S

=

a

=e
ro

$ —
o _ a
Sef oe ee
& ae ee
z oe coe
u | .
i oe oe
oe
ee

oS
a
-

oe
a

oo
8
ee

ISNEFOS IS a PO,

ee
:

2

y

o

10)

£

 

 

5
2S
to)

ae

sere
ce

 

 

Guns on Campus Tae Arce

Parnes

oS
a
ae
oS
S
|
i
oo
2S
So
a
So
io
L
:
:
i
oS

oS
ce
ne

 

 

 

of American Un

SS
ne
a

=
SS
-
-
2
.
/
Z
2
SS

Bo Se Lec

"Gun Vv
master's degree in education, both from Colorado State Un

Endnotes
--David Cantor Bonn
Lauren S
Education Comm

ae
oe
ae
C

Ro
ee
a
_
2
=
:

4
3

 

.
a

ce
SS
ae
-
-
ee
SS

S

/
ee
-
ee
a

ee
oe
oo

_
—
a
8

S

ee
FF
oF
a
-
oe
a
_
a
oe
See
_
-
oy

oS

S
8

a

.
_
ao

So
co

S
S

SS
>

S
a
a

eee oe
: ohm
lr
oo |
ae ee

o
o

SS

oe

SS
SS

 .

a

o

oe

So

a

;
-

ee

SS

2
io
[

 
  

oe bath =

‘.

 

-

ae

SS

oe e ee

ae

_

ao

 

- : — oo a

] So
—

. .

S .

-

. a

Sponsler
Mary Fulton

S

.
SS

Ce _
i

 

_.

:

S

@®
2
oO
=
=
o
5
=
<

<—{
Cc
oO
—
a

.

ee

co

- ae

oS

—

.

.
a

S

.

S

[ ae
as — SS

a

se
oe

a

a

:

-

-

a a

_.

a

ae —— aoe nel

in the Context of Safety

8

oe

ae

.

.

oe

-
S

]

-

=

a

ae
oe
-

a

_

2

c

—

Issues

e
*.

Lo

eS

|
aS

        

-

 

EDUCATION
COMMISSION

:

.

a

ag ae

2

S

oe

oe
oD -

:

oo

.

State Legislative Developments on Campus

/
.

So

.

ae

_.
_

i

e

.

ee

a

Sexual Violence

coe

 

as

a
8

a o
—

AR_00000691
 

AR_00000692
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 223 of 312

 

ISSUE OVERVIEW

 

n recent years, the effort put
forth by colleges and universi-
ties to prevent and address inci-
dents of campus sexual violence
has come under increased public
scrutiny. Fueling concern about
the prevalence of campus sexual
violence are two recent national
surveys reporting that one in five
females, one in 20 males, and
one in four transgender students
experience sexual violence after
enrolling in college (Cantor et al.,
2015; DiJulio, Norton, Craighill,
Clement, & Brodie, 2015). These
surveys follow a litany of media
reports on alleged incidents of
sexual violence on campuses
across the United States. The
national visibility of campus
sexual violence has turned this
issue into a top priority for policy
action among lawmakers at
both the state and federal levels
(see “White House Response to
Campus Sexual Assault” sidebar).
Against a backdrop of exist-
ing federal law and regulation,
calls have been made for new
state policy action to shape
how postsecondary institutions
address campus crime in general
and campus sexual violence
in particular. In 2014, the ULS.
Department of Education's

 

Office for Civil Rights (OCR;
2014) published responses to
frequently asked questions
related to its 2011 dear colleague
letter (OCR, 2071) on Title IX
(1972) and sexual violence.
Additionally, in 2015, the U.S.
Department of Education's Office
of Postsecondary Education
(OPE) published a dear colleague
letter summarizing the final
regulatory amendments to the
Clery Act (1990) and the Violence
Against Women Act (1994) that
took effect on July 1, 2015. These
documents have significantly
influenced how campuses create
an environment that supports
survivors of sexual violence and
establish processes that handle
allegations of sexual violence
with fairness and equity for all
parties involved.

Beyond federal requirements,
the higher education community
has approached the problem
of campus sexual violence with
a commitment to prevention.

In testimony before the 114th
Congress, for instance, Dr. Penny
Rue, vice president for campus
life at Wake Forest University,
outlined a series of common

and effective campus-wide
approaches, including bystander

© 2015 | NASPA <

intervention and educational pro-
gramming, to prevent incidents
of sexual violence on campus
(Preventing and Responding,
2015). Coupled with its com-
pliance with state and federal
law—the duty of public steward-
ship and confidence—the higher

 

 

AR_00000693
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 224 of 312

education community has taken —*_~-— Defining affirmative consent: upon, supplementing, or
action to educate students about State policy has pushed to build extending provisions found in
safe sexual behaviors and to a common understanding of federal regulatory guidelines.
equip campus communities with welcomed sexual behavior by

strategies to prevent and reduce defining consent in statute or In this policy brief, ECS and
incidents of violence. directing institutions to do so. NASPA offer a retrospective

analysis of state legislative activity
° The role of local law enforce- during the 2013-2015 legislative

ment: State policy has sought sessions that focused on campus
to define, clarify, or expand the sayual violence. We provide
role of local law enforcementin  garailed descriptions of four
campus reporting and INVES- major policy themes identified
tigative processes following through a content analysis of
survivors’ disclosure or report introduced and enacted legisla-
of sexual assault to a campus tion and frame considerations for
employee. state decision makers and campus
* Transcript notation: State policy leaders. This brief is intended to

Given the attention to sexual vio-
lence and related policy issues from
postsecondary institutions and the
federal government, it is not sur-
prising that campus sexual violence
has become a top-tier policy issue
across the states as well. During the
2015 legislative sessions, at least
29 states introduced or enacted
legislation concerning campus
sexual violence (Fulton, Sponsler,

Sisneros, & Perez, 2015). As state has addressed notation of help inform constructive policy

lawmakers have taken action serious violations of acampus’ dialogue as the higher education

ona variety of policy proposals code of conduct, including and stakeholder communities .
sexual assault, on student continue to deliberate the merits

intended to protect students and
support sexual assault survivors,
several common policy themes
have emerged. An Education
Commission of the States (ECS)
analysis of state legislative actions
in the broad area of campus sexual @ The role of legal counsel: State

transcripts. The duration of the — of proposed policy actions to
transcript notation, procedures support and affirm educational
for its removal, and the process environments that are safe, inclu-
of notation have been consid- sive, and equitable for all students
ered in statute. on campus.

violence identified four primary policy has addressed the role

policy themes embedded in of legal counsel in the campus

policies in 23 states: adjudication process, building
Tabie 1

Status of State Legislation in the Four Primary Policy Areas, 2013-2015

 

Note: Adapted from Fulton, M., Spansier, B. A., Sisneros, L., & Perez Jr, Z. (2015). State policy database on
campus sexual violence [unpublished]. Denver, CO: Education Commission of the States.

& Oe | ee

 

AR_00000694
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 225 of 312

STATE POLICY: CAMPUS SEXUAL VIOLENCE

 

 

n response to calls for increased hearings centered on sexual areas and the status of bills for the
public policy to support survi- violence. 2013-2015 legislative sessions—
vors of campus sexual violence Table 1 presents summary by state. In total, four states
and intensify prevention efforts information on the number of bills enacted laws defining consent
on campus, state policy leaders that were enacted, are pending, and addressing the role of local
have taken a number of legislative or failed to emerge from the leg- law enforcement, and three states
actions. During the 2013-2015 islative process for the 2013-2015 — enacted legislation that addresses
legislative sessions, at least 23 legislative sessions. In total, nine the role of counsel at campus
states introduced or enacted states enacted legislation that disciplinary hearings.
legislation covering at least one of covered at least one of the four The patterns of policy adoption
four primary policy areas: defining primary policy areas outlined here. and consideration presented in
affirmative consent, clarifying and In several cases, a state either Tables 1 and 2 and summarized
expanding the role of local law enacted multiple pieces of legis- in Figures 1 and 2 reveal a broad
enforcement, creating or expand- lation or passed a comprehensive _ diffusion of policy activity at the
ing requirements for transcript policy that covered multiple policy state level relating to campus
notations covering major conduct _ issue areas. sexual violence. As in many other
violations, and addressing the Table 2 summarizes legislative policy domains, however, not all
role of legal counsel in conduct activity in the four primary policy policy is crafted in the same way

le 2
Status of Legislation in the Four Primary Policy Areas, by State, 2013-2015

 

 

Note: Adapted from Fulton, M., Soonsier, B. A., Sisneros, L., & Perez Jr, Z. (2015). State policy database on
campus sexual violence [unpublished]. Denver, CO: Education Commission of the States.

© 2015 | NASPA

 

AR_00000695
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 226 of 312

nor aimed toward the same ends.
A detailed content analysis of
statutory language is necessary
to shed light on the specifics of @
+ . WASRIGTON
policy intent and focus. Moreover,
for campus leadership and
au onngon . Ae

administrators, understanding the wits teil getete
content and context of enacted ~ oo“
bills is critical to support effective
policy implementation.

The following sections present

a summary analysis of enacted

i

 

 

: : . : fae CALAHOMA
legislation in the four primary j Men Locavon
policy areas, highlighting general J aes
themes within enacted bills and

ERUARS

providing detailed examples of
state legislative activity. Each
section concludes with consid-
erations and discussion points
designed to inform policy makers
and campus leaders as they con-
template policy action and move
toward successful implementation

of laws, rules, and regulations.
WASMINCTON of

atte, \ MCNTARA | Hoe

EREOAA,
OREGON

SEMA ASEA

ponds
ae

nt foot ae

 

EAN

 

@ Oe | ee

 

AR_00000696
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 227 of 312

POLICY THEME: DEFINING
AFFIRMATIVE CONSENT

 

raditionally the domain of
institutional student codes
of conduct, affirmative
consent standards have been
incorporated by a number of
states into their multifaceted
approaches for preventing and
reducing incidents of campus
sexual violence. Although post-
secondary institutions often
include affirmative consent lan-
guage in their sexual assault
policies, the goal of state law is to
bring consistency across colleges
and raise awareness of the
concept of affirmative consent
within and beyond a campus
community. State efforts to codify
affirmative consent definitions
also reinforce the movement from
a “no means no” to “yes means
yes” posture in discussing how
consent is obtained, which parties
involved in sexual encounters are
required to obtain consent, and
the frequency with which consent
must be obtained.

 

THEME OVERVIEW

Since 2014, four states—
California, Hawaii, Illinois, and
New York—have enacted legis-
lation that addresses or defines
affirmative consent related to
sexual activity between students
enrolled in a postsecondary
institution (Fulton et al., 2015).
California, Illinois, and New York's
definitions of affirmative consent
share the common element of a
voluntary or freely given agree-
ment to engage in sexual activity.

© 2015 | NASPA

The standards clarify that a lack
of protest or resistance does not
indicate consent. In two of the
states, California and New York,
the consent to sexual activity must
also be consciously or knowingly
given. In addition, New York's
definition refers to a mutual
decision among all participants.
All three states’ standards indicate
circumstances under which a
person cannot consent to sexual
activity, including when the person
is incapacitated due to the use or
influence of alcohol or drugs or
due to a mental disability, or if the
person is asleep or unconscious.
In Hawaii, the legislature estab-
lished an affirmative consent task
force under Senate Bill 387 of 2015
to review and make recommenda-
tions on the University of Hawaii's

 

executive policy on domestic
violence, dating violence, sexual
assault, and stalking. The law out-
lines the charges to the task force,
identities the membership, and
requires the task force to consider
campus definitions of consent in
reviewing the University of Hawaii's
sexual assault policies. The task
force must submit a report of its
findings and recommendations,
including any proposed legisla-
tion, to the legislature no later
than 20 days prior to the conven-
ing of the regular sessions of 2016
and 2017. The task force will cease
to exist on June 30, 2017.

STATE POLICY SUMMARIES

This section summarizes state
policy actions pertaining to

 

AR_00000697
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 228 of 312

affirmative consent in California,
linois, and New York.

Caifernia. In 2014, Calitornia law-
makers enacted Senate Bill 967,
which requires postsecondary
systems and institutional gov-
erning boards to adopt policies
concerning sexual assault, domes-
tic violence, dating violence, and
stalking as defined by the Higher
Education Act of 1965. The gov-
erning boards must adopt these
policies to receive state funds

for student financial assistance,
and the policies must include the
following elements:

® An affirmative consent stan-
dard in determination of
whether consent was given
by a complainant. Affirmative
consent is defined as affirma-
tive, conscious, and voluntary
agreement to engage in sexual
activity. It is the responsibility
of each person involved in the
sexual activity to ensure that
he or she has the affirmative
consent of the other or others
to engage in sexual activity.
Lack of protest or resistance
does not mean consent, nor
does silence mean consent.

® Specified in the law, circum-
stances uncer which the
accused will not be granted an
excuse from obtaining affirma-
tive consent include:

The accused individual’s
belief in affirmative consent
arose from the intoxication or
recklessness of the accused.

The accused did not take
reasonable steps to ascertain
whether the complainant
affirmatively consented.

»® The preponderance of the
evidence standard will be used

to examine the elements of the
complaint against the accused.

® Circumstances under which the
complainant is unable to give
consent include:

> The complainant was asleep
or unconscious.

» The camplainant was
incapacitated due to the
influence of drugs, alcohol,
or medication so that the
complainant could not
understand the fact, nature,
or extent of the sexual
activity.

> The complainant was unable
to communicate due to a
mental or physical condition.

‘lines. Illinois enacted the
Preventing Sexual Violence in
Higher Education Act in 2015 (H.B.
821) requiring all higher education
institutions to adopt a compre-
hensive policy concerning sexual
viclence, domestic violence,
dating violence, and stalking
consistent with federal and state
law. Among other provisions, insti-
tutions’ policies must include a
definition of consent that includes
specified criteria, but permits
institutions to define consent in a
more demanding manner; state
policy sets a minimal definition of
consent that may be used at the
institutional level.

The definition of consent
must, at a minimum, recognize
that (a) consent is a freely given
agreement to sexual activity; (b) a
person's lack of verbal or physical
resistance, or submission resulting
from the use or threat of force
does not constitute consent; (c) a
person's manner of dress does not
constitute consent; (dc) a person's
consent to past sexual activity

does not constitute consent to
future sexual activity; (e) a person's
consent to engage in sexual
activity with one person does not
constitute consent to engage in
sexual activity with another; (f) a
person can withdraw consent at
any time; and (g) a person cannot
consent to sexual activity if that
person is unable to understand
the nature of the activity or give
knowing consent due to circum-
stances, including and without
limitation to the following:

* The person is incapacitated
due to the use or influence of
alcohol or drugs;

e The person is asleep or
unconscious;

e The person is under age; or

« The person is incapacitated
due to a mental disability.

New Yor!. In 2015 New York
enacted Assembly Bill 8244 requir-
ing that all institutions adopt the
following definition of affirmative
consent as part of their code of
conduct:

Affirmative consent is a
knowing, voluntary and
mutual decision among

all participants to engage

in sexual activity. Consent
can be given by words or
actions, as long as those
words or actions create
clear permission regarding
willingness to engage in the
sexual activity. Silence or
lack of resistance, in and of
itself, does not demonstrate
consent. The definition

of consent does not vary
based upon a participant's
sex, sexual orientation,
gender identity, or gender
expression.

Oe | ee

AR_00000698

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 229 of 312

Each institution's code of
conduct must reflect the following
principles as guidance for the
institutional community:

* Consent to any sexual act or
prior consensual sexual activity
between or with a party does
not necessarily constitute
consent to any other sexual act;

* Consent is required regardless
of whether the person initiating
the act is under the influence of
drugs or alcohol (or both);

e Consent may be initially given
but withdrawn at any time;

= Consent cannot be given when
a person is incapacitated, which
occurs when an individual lacks
the ability to knowingly choose
to participate in sexual activity.
Incapacitation may be caused
by the lack of consciousness or
being asleep, being involun-
tarily restrained, or if an individ-
ual otherwise cannot consent.
Depending on the degree of
intoxication, sorneone who is
under the influence of alcohol,
drugs, or other intoxicants may
be incapacitated and therefore
unable to consent;

* Consent cannot be given when
it is the result of any coercion,
intimidation, force, or threat of
harm;

e When consent is withdrawn or
can no longer be given, sexual
activity must stop.

© 2015 | NASPA

CONSIDERATIONS FOR
CAMPUS AND POLICY
LEADERS

State-level policy that defines
affirmative consent for sexual activ-
ity within postsecondary settings
has raised a number of issues on
which policy makers and campus
leadership should reflect as they
move toward implementation or
consideration of policy actions.

* Some due-process advacates
have raised questions about
rights for the accused, particu-
larly since affirmative consent
laws shift the burden of
demonstrating the affirmation
of consent from the survivor
to the accused (Department
of Education [ED], 2014).
Providing clarity around the
process for determining when
consent was given, and how
it was obtained, is critical
to implementation and to
ensuring all students are aware
of the standards required to
determine if sexual activity is
consensual. Campus officials
will need to make sure the
affirmative consent policies are
consistently and fairly applied
and that an unreasonable or
uneven burden is not placed
on a single party.

* In some circumstances,
especially when both persons
engaged in sexual activity are
intoxicated, there could be
uncertainty about who initiated

the sexual activity, causing
ambiguity as to who is the
party responsible for obtaining
consent. Outlining how these
assessments will be made, and
the standards for their evalua-
tion during campus disciplinary
hearings, is an important con-
sideration. In particular, ques-
tions have arisen about the
practicality and reasonableness
of institutions or states requir
ing affirmative consent at each
stage of a sexual encounter.
Clarity is needed about how
individuals can demonstrate
consent has been obtained.

Part of successfully imple-
menting affirmative consent
standards in a postsecondary
setting requires an examination
of how these definitions align
or do not align with a state’s
criminal code related to sexual
violence. As New York sought
to address in their affirmative
consent law, it is possible that
campus level standards of
obtaining and affirming consent
will be unaligned with the
standards applied in criminal
proceedings. Policy makers,
institutional representatives,
and students themselves
should be made aware of and
understand the implications of
these potential differences and
the impact on campus judicial
hearings and public criminal
cases.

AR_00000699

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 230 of 312

POLICY THEME: THE ROLE OF
LOCAL LAW ENFORCEMENT

 

 
  

e heightened attention

to sexual violence has

led to evaluation of how
expediently and responsibly
postsecondary institutions respond
to incidents of sexual violence,
fueling a national conversation
about whether and when law
enforcement should be notified of
such occurrences. A central issue
in policy deliberations is protection
of the rights of the survivor to
decide whether to report a sexual
assault to local law enforcement,
while simultaneously ensuring that
investigation of a potential crime

is thorough and launched in a
timely manner. Supporting local
law enforcement agencies in fully
investigating sexual violence and
related crimes requires intentional
collaboration between law enforce-
ment and campus authorities.

THEME OVERVIEW

Since 2014, four states—
California, Minnesota, New
York, and Virginia—have
enacted legislation addressing
the responsibilities of postsec-
ondary institutions to inform
sexual assault survivors of their
right to report the crime to law
enforcement officials; the process
by which institutions enter into a
memorandum of understanding
(MOU) with local police juris-
dictions; or requirements that
incidents of sexual violence be
reported to local law enforce-
ment. Two states—Minnesota and
New York—have taken explicit

J Oe | ee

AR_00000700

WASHINGTON i

| wontxa. 4 NORTH

j  BAROTA

OREGON =
Pt ro

7 IDABD

—
sy
sl

:

|
WrCeNG i .
a

1 -HERRASKA,
oy

en
ein a

a
Z
| -coeomapo
j
i
i

legislative action affirming the
rights of sexual assault survivors to
decide whether to refer a case to
law enforcement.

California and Virginia
established requirements for
reporting sexual assault crimes
to law enforcement. Specifically,
California law requires post-
secondary institutions to adopt
policies to ensure the reporting of
violent crimes, sexual assaults, or
hate crimes to local law enforce-
ment immediately or as soon
as reasonably possible. Virginia
law requires that acts of sexual
violence be reported to the Title
IX coordinator who then reports
the information to an internal
review committee. A represent-
ative of law enforcement sits on
the review committee and helps

aianoons DOOD

 

 

determine whether to disclose the
information to the law enforce-
ment agency responsible for any
forthcoming investigation. Virginia
law also requires the local attor-
ney for the state to be notified

of campus criminal felony assault
investigations.

STATE POLICY SUNIMARIES

This section summarizes state
policy actions in these four states
pertaining to the relationship
between campus and local

law enforcement, and related
provisions.

Califernia. As a condition of
eligibility to participate in the
state-based financial aid Cal Grant
Program, Assembly Bill 1433 (2014)
requires postsecondary system
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 231 of 312

and public and private institu-
tional governing boards to adopt
policies to ensure that campuses
immediately, or as soon as practi-
cably possible, disclose to campus
or local law enforcement any
report by a survivor of a violent
crime, sexual assault, or hate
crime that is received by campus
security. The disclosure should not
identify the survivor, unless he or
she consents after being informed
of the right to have personally
identifying information withheld.
The law prohibits a report to a
local law enforcement agency
from identifying the alleged
assailant if the survivor does not
consent to being identified. These
requirements do not constitute a
waiver of, or exception to, any law
providing for the confidentiality of
information.

in addition, Assembly Bill 913
(2015) amended state statute to
reaffirm that campus law enforce-
ment agencies have the primary
authority for providing police or
security services, including the
investigation of criminal activity,
to their campuses. The law
revises existing requirements for
governing boards of community
college districts to mandate
that their campuses enter into
written agreements with local law
enforcement agencies. These
agreements must clarify which
law enforcement agency has
operational responsibilities for
investigating violent crimes and
be made public by January 1,
2016. Similar agreements with law
enforcement agencies are already
required for the governing boards
of the California State University,
the University of California, and
independent postsecondary
institutions.

© 2015 | NASPA

Minnesota. Under Senate File

§ (2015), campuses within the
Minnesota State Colleges and
Universities System as well as
private institutions that are eligi-
ble for state student financial aid
must allow sexual assault survivors
to decide whether to refer a case
to law enforcement and take
measures to protect their privacy.
Consistent with laws governing
access to student records, the
institutions must provide a
student who chooses to report a
sexual assault with access to their
description of the incident.

The law, which revised state
statute (§ 135A. 15), further
requires higher education institu-
tions to enter into a memorandum
of understanding (MOU) with the
primary local law enforcement
agency that serves the campus.
The MOU must provide delin-
eation and information sharing
protocols for investigative respon-
sibilities; protocols for investi-
gations, including standards for
notification and communication,
and measures to promote evi-
dence preservation; and a method
of sharing information about spe-
cific crimes, when directed by the
survivor, and a method of sharing
crime details anonymously. A
campus would be exempt from
this requirement if it establishes a
sexual assault protocol team with
local law enforcement to facilitate
cooperation and collaboration.

New Yori. As part of a compre-
hensive campus sexual assault law,
Assembly Bill 8244 (2015), New York
requires every higher education
institution to adopt and imple-
ment a students’ bill of rights as
part of its code of conduct that is
distributed annually, made avail-
able on each institution’s website,

and posted in residence halls and
campus centers. The students’ bill
of rights must include a statement
that “all students have the right
to make a report to local law
enforcement and/or state police.”
Each institution must ensure that
reporting individuals are advised
of their right to notify university
police or campus security, local
law enforcement, or state police.
Institutions also must ensure that
individuals are provided with
protections and accommodations,
including no contact orders,
between the reporting student
and the respondent.

Virginia. Virginia enacted Senate
Bill 721 in 2015 that requires
employees of public and private
higher education institutions who
obtain information that an act of
sexual violence has been commit-
ted against a student to report to
the Title IX coordinator as soon
as practicable. The Title IX coor-
dinator is required to report to

a review committee, which must
meet within 72 hours of receiving
the information. The review com-
mittee must comprise the Title IX
coordinator, a representative of
law enforcement, and a student
affairs representative. If the review
committee determines that disclo-
sure of the information regarding
the alleged act of sexual violence
is necessary to protect the health
and safety of the survivor or other
individuals, the law enforcement
representative must disclose the
information, including personally
identifiable information, to the law
enforcement agency responsible
for investigating. The Title Ix
coordinator must notify the survi-
vor that such disclosure is being
made. If the alleged act of sexual
violence constitutes a felony, the

AR_00000701

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 232 of 312

law enforcement representative
must, within 24 hours, consult the
local attorney for the common-
wealth or another prosecutor and
provide the information received
by the review committee.

A second Virginia law enacted
in 2015, House Bill 1785, amends
state statute to require that
mutual aid agreements between
campus police forces and law
enforcement agencies contain
provisions to notify the local
attorney for the commonwealth
within 48 hours of beginning an
investigation that involves a felony
criminal sexual assault. Public
and private higher education
institutions without campus police
forces must enter into memo-
randa of understanding with local
law enforcement agencies or state
police, which are required to issue
the same notifications to the local
attorney for the commonwealth.

CONSIDERATIONS FOR
CAMPUS AND POLICY
LEADERS

State policy in the area of campus
sexual violence has targeted the
roles and responsibilities of local
law enforcement and campus
leaders in the process of reporting
and documenting campus sexual
assaults. Issues of student confi-
dentiality, the ability of local law
enforcement to conduct expedi-
ent criminal investigations, and
the differing requirements and
standards used in campus disci-
plinary proceedings and criminal
investigations and prosecutions
have raised a number of issues for
policy makers and campus leaders
to consider as they move toward
implementation or consideration

2

s

of additional policy actions.

Mandatory reporting require-
ments could have a chilling
effect on student reporting of
a sexual assault to a campus
official, particularly if students
are reluctant to engage with
law enforcement or in the legal
process. Students need to
understand the confidentiality
provisions included in law, and
institutional leaders and local
policing authorities need to
carefully navigate new policy
within the contours of exist-
ing and superseding federal
requirements as outlined in
Title IX and articulated by
recent guidance by the OCR.
To ensure students are best
supported, transparent, consis-
tent, and enforced implemen-
tation is critical.

Policy actions and campus
support systems must priori-
tize the rights and choices of
survivors. Sexual assault survi-
vors need to be made aware
of all of their options for pur-
suing justice and/or support,
including campus adjudication
processes, support services,
and the criminal justice system.
Survivors also need to under
stand the potential implications
of reporting crimes to law
enforcement and expectations
for their participation in the
legal process. To this end, state
and campus policies should
enable the survivor to choose
her or his path for resolution or
support, whether through the
campus or the criminal courts
(or both). The role of advisors,
one that guarantees confiden-
tiality and that outlines a full
array of options to inform the

independent decision making
of survivors, is central in artic-
ulating a clear and consistent
message of support.

Mandatory reporting require-
ments may create conflicts
with federal law. Current law
requires institutions of higher
education that receive federal
funds to inform survivors

of their rights to decline to
notify law enforcement about
being victimized (Institutional
and Financial Assistance
Information for Students, 2075).
To this point, campus leaders
and state decision makers
should engage in constructive
dialogue on the different pur-
poses and degree of authority
of campus disciplinary pro-
ceedings with criminal investi-
gations led by law enforcement
officials and consider these
differences carefully to avoid
conflicts.

Requirements for MOUs will
need to take into account insti-
tutional capacity and, in some
cases, their interaction with
multiple and overlapping law
enforcement agencies or juris-
dictions. To be implemented
as designed, it is a prerequisite
that institutional and local law
enforcement leadership are
behind the goals and desired
outcomes of a well-crafted

MOU related to the handling of
sexual violence cases in a par-
ticular jurisdiction. Moreover,
MOuUs should account for
campus responsibilities under
federal law to affirm the rights
of survivors to decide whether
and how to pursue resolution
and support after an incident of
sexual violence.

Oe | ee

AR_00000702

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 233 of 312

POLICY THEME: TRANSCRIPT NOTATION

 

tudents who have been
accused of or found respon-
sible for sexual violence and
other conduct code violations are
often able to transfer without the
receiving institution’s knowledge
because this information typically
is not noted on their transcripts.
According to a recent survey

by the American Association

of Collegiate Registrars and
Admissions Officers (2015, p. 3),
about fifteen percent of colleges
that responded currently note on
a student transcript whether the
student is ineligible to reenroll
due to a “major” disciplinary
violation.

Recent high-profile incidents of
campus sexual assault by transfer
students have prompted some
state policy makers to call for
greater transparency of student's
disciplinary dismissals and more
consistent protocols for sharing
this information among postsec-
ondary institutions (New, 2015;
Witherspoon, 2015). The overall
goals of policy in this area are to
improve campus safety and secu-
rity, hold offenders accountable,
and minimize institutions’ potential
liability if a student with a conduct
violation applies for a transfer.

 
  
 

THEME OVERVIEW

In 2015, two states—New York
and Virginia--enacted laws that
require postsecondary education
institutions to make a notation
for code of conduct violations
on transcripts. Under the New
York and Virginia laws, transcript
notations must indicate whether

© 2015 | NASPA

SORTR
AA ROER.

 

 

a student has been suspended or
expelled for violation of an institu-
tion’s code of conduct, including
for sexual violence. Both states
also require campuses to include
a notation if a student withdrew
while under investigation for such
a conduct violation. In addition,
the laws address the circum-
stances under which the notations
must be removed, typically if a
student's responsibility for the vio-
lation has been vacated or after
the suspension has been served.
A similar transcript notation bill
in California passed the legislature
but was vetoed by the governor
in October 2015. Senate Bill 968
would have required public and
private institutions to indicate a
student's ineligibility to reenroll on
the transcript due to suspension
or expulsion and to require the
documentation to remain on

 

 

 

 

the transcript for as long as the
sanction was applied by the insti-
tution’s conduct board. In his veto
message, Governor Jerry Brown
stated that colleges currently have
the ability to make a transcript
notation for suspension or expul-
sion and that additional policy in
this area is unnecessary.

STATE POLICY SUMMARIES
This section summarizes state
policy actions in New York and
Virginia pertaining to the notation
of serious code of conduct viola-
tions on student transcripts.

New Yor. As part of Assembly
Bill 8244 (2015), higher education
institutions must include a nota-
tion on the transcripts of students
who were suspended or expelled
after being found responsible for
a code of conduct violation that

AR_00000703

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 234 of 312

was violent in nature — including
sexual violence. This law applies
to institutions chartered by the
New York Board of Regents or
incorporated by a special act of
the legislature that maintains a
campus in New York.

The crimes that warrant a
transcript notation are those that
meet the reporting requirements
under the Clery Act, including
sexual violence. Institutions must
make a notation on a student's
transcript if the student withdraws
while the conduct charges are
pending and declines to com-
plete the disciplinary process.
Campuses must publish a policy
on transcript notations and an
accompanying appeal process for
the accused to seek removal of
a transcript notation for a sus-
pension; notations for expulsion
cannot be removed. If a finding
of responsibility for the violation
is vacated, the transcript notation
must be removed.

Virginia. Under Virginia Senate
Bill 1193 (2015), public higher
education institutions or private
colleges and universities that are
eligible to receive funds from the
state's Tuition Assistance Grant

Program or financing from the
College Building Authority are
required to include a notation on
a student's transcript if he or she
has been suspended, has been
permanently dismissed, or with-
drew while under investigation
for a violation of the institution’s
code of conduct. Campuses
must notify students if such
documentation is made on their
transcripts. Institutions must also
adopt procedures to remove the
notation from students’ records
if they are subsequently found
not to have been in violation or
completed their suspension and
determined to be in good stand-
ing according to the institution's
code of conduct.

CONSIDERATIONS FOR
CAMPUS AND POLICY
EADERS
State policies concerning tran-
script notation have received
increased attention during policy
debates about institutional
response to campus sexual
violence. Although the intent
of policy in this area is typically
to support clear and consistent

information sharing, several con-
siderations should be addressed
as policy makers and institutional
leaders navigate the implementa-
tion of enacted laws or consider
the merits of proposed legislation.

* Definitions of misconduct vary
widely among institutions,
including for specific violations
related to sexual encounters,
so the specific nature of the
violation might not be clear on
the transcript notation. What
constituents a major violation
of a campus conduct code is
ambiguous and may differ from
institution to institution.

Campus administrators might
be concerned about running
afoul of the Family Educational
Rights and Privacy Act (FERPA;
2015), which dictates the
manner in which institutions
are allowed to share a student's
records with the college to
which he or she plans to trans-
fer. However, current FERPA law
does grant substantial latitude
to institutions to disclose
student records to other
institutions.

Oe | ee

AR_00000704

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 235 of 312

POLICY THEME: THE ROLE
OF LEGAL COUNSEL

 

olations of an institution’s
code of student conduct
result in a disciplinary
proceeding. The public interest in
campus crime—including incidents
of sexual violence—has resulted

in state-level consideration of
students’ rights to fair disciplinary
processes. As state policy has
developed in this area, attention
has been given to the formal role
legal counsel may play in institu-
tional disciplinary hearings---a dis-
tinction from the mere presence of
an advisor to consult with a student
individually. From 2013 to 2015, the
role of legal counsel in the discipli-
nary process has been deliberated
by elected leaders across four
states. Deliberations have focused
on at least three areas of policy
action: First, lawmakers have
looked at expanding student due
process rights in general. Second,
policy makers have sought to
expand the engagement of outside
legal counsel in institutional
hearings. Third, state leaders have
proposed legislation to permit
either the accused or the survivor
(or both) to allow legal counsel to
fully participate in campus conduct
proceedings (see Table 2).

 
  

THEME OVERVIEW

Three states, Arkansas, North
Carolina, and North Dakota
have adopted policy that speaks
directly to the role of legal
counsel in institutional disciplinary
hearings, but a clear definition
of this role is not articulated in

© 2015 | NASPA

 

EW
MERIC

the law. In addition, two states —
Massachusetts and South Carolina
— introduced legislation in 2014

or 2015 concerning a student's or
student organization's right to be
represented by an attorney during
institutional disciplinary hearings
that may result in the suspension
or expulsion of the student.

STATE POLICY SUMMARIES

This section summarizes state
policy action pertaining to the
role of counsel in campus conduct
proceedings in North Carolina.

Nerth Carolina. North Carolina's
legislation, House Bill 843 of 2013,
requires that a student who is
accused of violating the institu-
tion’s disciplinary or conduct rules
have the right to be represented

Seba pina

io " : oa
prone
ree

fe

PE ae
wags
a

”
: #
2h nRGRE

sonpanssioni

2
ae

 

 

by a licensed attorney or non-at-
torney advocate who may fully
participate during any disciplinary
procedure or other procedure
regarding the alleged violation.
However, a student will not have
the right to be represented by a
licensed attorney or non-attorney
advocate in either of the following
circumstances:

* If the institution has imple-
mented a student honor
court which is fully staffed
by students to address such
violations.

® For any allegation of academic
dishonesty, as defined by the
constituent institution.

The law also provides student
organizations recognized by
the institution the right to be

AR_00000705

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 236 of 312

represented by a licensed attor-
ney or non-attorney advocate,
with similar limitations.

CONSIDERATIONS FOR
CAMPUS AND POLICY
LEADERS

Currently, federal regulatory
guidance issued by the U.S.
Department of Education (ED)
provides for students engaged in
sexual violence conduct hearings
to have an advisor of the student's
choice be present during institu-
tional disciplinary proceedings.
This includes individuals who
may be attorneys or others
drawn from the legal profession.
However, federal regulation
allows institutions to define the
roles that advisors may play in
disciplinary hearings. The extent
of engagement and involvement
in the process is a locally based
decision and is deemed to
be in compliance with federal

regulation as long as it is applied
equally and consistently to the
accuser and accused (United
States Department of Education,
2014). State policy, such as the
North Carolina law, deals with the
role of the advisor and extends
this concept to an advisor repre-
senting a student—a meaningful
and important distinction. As state
leaders consider similar policy
actions, it is important to take into
account several factors.

The extent to which lawyers can
participate in campus disciplinary
hearings may be confusing if
legislation does not define terms
such as representation and fully
participate in clear and imple-
mentable language.

The presence of representative
legal counsel may undermine the
purpose of campus disciplinary
hearings that aim to determine
whether a student has violated
the institution’s conduct code and
often serve to provide both disci-
plinary and educational outcomes.

Campus judicial hearings were
not created, nor do they intend,
to replace or replicate criminal
proceedings. The presence of
representative legal counsel is
likely to fundamentally shift the
dynamic of institutional judicial
proceedings and outcomes.
Legislation that expands the
role of legal counsel in campus
judicial conduct hearings raises
concerns about a postsecondary
institution’s ability to maintain
compliance with a student's Title
IX rights in cases where significant
delays in the campus proceedings
emerge. The complexity of some
campus judicial conduct hearings
involving sexual violence does not
mitigate an institution's obliga-
tion to meet Title IX compliance
guidelines. Institutional leaders
need to make sure that processes
are in place, even in cases where
legal counsel has an active role in
conduct hearings, to ensure timely
completion of hearings in compli-
ance with Title IX requirements.

Oe | ee

AR_00000706

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 237 of 312

CONCLUDING THOUGHTS

 

cross many states, institu-
tional leaders are realign-
ing policy and practice

to comply with newly enacted
state laws that change campus
approaches to preventing and
handling incidents of sexual vio-
lence. In other states, institutional
leaders face the prospect that
these changes may soon come
to their campuses. State policy
makers concerned with campus
safety, both in general and specif-
ically as it pertains to preventing
sexual violence, have taken a
number of policy actions, outlined
here, to support survivors and
provide for what is intended to
be a transparent, expedient, and
consistent institutional response
to these horrific acts.

   

© 2015 | NASPA

This brief intends to help both
institutional and policy leaders
think through key issues on four
major policy themes that have
emerged from policy dialogue on
campus-based sexual violence
across the states: affirmative
consent, role of law enforcement,
transcript notation, and the role
of legal counsel. Toward that
end, this publication serves as a
resource to help raise issues for
discussion with state decision
makers as they deliberate the
merits of these policy themes in
their states and campus admin-
istrators who seek to implement
rules and regulations on their
respective campuses. Further, this
publication serves as a resource
for institutional leaders who need

to navigate distance between the
intent of enacted laws and effec-
tive strategies to guide implemen-
tation within the broader goal to
sustain safe, inclusive, and equita-
ble environments for all students.

Given the importance and
complexity of this issue, it is
imperative that state decision
makers join leaders in the higher
education community to engage
in transparent discussions about
effective and credible approaches
to address the threat of sexual
violence on campus. Getting the
policies right on campus-based
sexual assault is both a national
imperative and duty of care owed
to our nation’s students.

AR_00000707

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 238 of 312

 
         

State Legislation in the Four Primary Policy Areas: Enacted, 2013-2015

 

 

Primary policy areas

 

   

Appendix
Four Primary Policy Areas by State:
Legislation that Died or Was Vetoed, 2013-2015

Primary policy areas

 

° © 2015 | NASPA
@

AR_00000708

 
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 239 of 312

Primary policy areas

 

Note: The transcript notation bill, A.B. 968, in California was vetoed by the governor. Primary legislation was enacted in seven

states. Primary legislation died in 17 states.

 

eferences

American Association of Collegiate Registrars and Admissions Officers. (2015). 2015 U.S. higher education transcript practices and
best practice opinions: Results of the AACRAO 2015 Academic Record and Transcript Survey. Washington, DC: Author. http://
www.aacrao.org/docs/default-source/PDF-Files/201 5-transcript-practices-at-u-s-institutions-(1).odf?sfvrsn=4

Canter, D., Fisher, B., Chibnall, S., Townsend, R., Lee, H., Bruce, C., & Thomas, G. (2015). Report on the AAU Campus Climate
Survey on Sexual Assault and Sexual Misconduct. Rockville, MD: Westat. httos://www.aau.edu/uploadedFiles/AAU_

Publications/AAU_Reports/Sexual_Assault_Campus_Survey/Report%20o0n%20the%20AAU %20Campus%20Climate%20
Survey%200n%20S exual%20AssaultM20and%20S exual%20Misconduct.pdf

DiJulio, B., Norton, M., Craighill, P., Clement, S., & Brodie, M. (2015, June). Survey of current and recent college
students on sexual assault. Washington, DC: Kaiser Family Foundation. http://kff.org/other/poll-finding/
survey-of-current-and-recent-college-students-on-sexual-assault/

Family Educational Rights and Privacy Act. (2015). 34 CFR. § 9931. htto://www2.ed.gov/policy/gen/quid/foco/ferpa/index. html

Fulton, M., Sponsler, B. A., Sisneros, L., & Perez Jr, Z. (2015). State policy database on campus sexual violence [unpublished].
Denver, CO: Education Cammissian of the States.

Institutional and Financial Assistance Information for Students (2015). 34 C.F.R. 8668.46. htto://www.ectr.gov/egi-bin/text-idx?SID=fa
29c/4b239176ef06c7 881 466c045c2&me=true&node=se34.3.668_146&rgn=div8

New, J. 2015, July 10). Requiring a red flag [Blog post]. Inside Higher Ed. https://www.insidehigherec.com/news/201 5/07/10/
states-requiring-colleges-note-sexual-assault-responsibility-student-transcripts

Preventing and responding to sexual assault on college campuses: Hearing before the Subcommittee on Higher Education and
Workforce Training, U.S. House of Representatives, 114th Cong. 1 (September 10, 2015) (Testimony of Penny Rue). http://
edworkforce.house.gov/calendar/eventsingle.aspx?EventiID=399274

U.S. Department of Education. (2014). Negotiated rulemaking 2013-2014 Violence Against Women Act (VAWA). Washington, DC:
Author. Retrieved from httos://www2.ed.gov/policy/highered/reg/hearulemaking/2012/vawa.html

U.S. Department of Education Office for Civil Rights. (2011, April 4). Dear colleague letter from Assistant Secretary for Civil Rights
Russlynn Ali. Washington, DC: Author. nttp://www2.ed.gov/about/offices/list/ocr/letters/colleague-201 104 pdf

U.S. Department of Education Office for Civil Rights. 2014, April 29). Questions and answers on Title IX and sexual violence.
Washington, DC: Author. http://Awww2.ed.gov/about/oftices/list/ocr/docs/qa-201404-title-ix.pdf

U.S. Department of Education Office of Postsecondary Education. (2015, July 22). Implementation of the final VAWA regulations.
Washington, DC: Author. http://www. ifap.ed.gov/dpcletters/GEN1515.html

Witherspoon, T. (2015, August 20). Baylor football player convicted of sexual assault. Waco Tribune. http://www.wacotrib.com/news/
courts_and_trials/baylor-football-player-convictec-of-sexual-assault/article_OO0adce9a-be02-515c-ad4e-f8e51 49d f707 html

© 2015 | NASPA eu

AR_00000709
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 240 of 312

   

esources on iolence Law and

 

licy

Cantalupo, N. (2015). An Open Letter to Elected Leaders in All 50 States. NASPA — Student Affairs Administrators in Higher

Education. Washington, DC. Retrieved from http://www.naspa.org/images/uploads/main/Joint_omnibus_bill_statement_
letterhead. pdf

Cantalupo, N. (2014). 5 Things Student Affairs Professionals Should Know About Campus Gender-Based Violence. NASPA Research
and Policy Institute 5 Things Issue Brief Series. NASPA — Student Affairs Administrators in Higher Education. Washington, DC.

Sun, J., Rossi Scott, L., Sponsier, B., & Hutchens, N. (2014). Legal Links Addendum: Understanding Campus Obligations for
Student-to-Student Sexual Harassment. Legal Links: Connecting Student Affairs and Law (Vol. 1, Issue 1). NASPA Research and
Policy Institute. NASPA — Student Affairs Administrators in Higher Education. Washington, DC.

Sun, J., Rossi Scott, L., Soonsler, B., & Hutchens, N. (2013). Understanding Campus Obligations for Student-to-Student Sexual
Harassment. Legal Links: Connecting Student Affairs and Law (Vol. 1, Issue 1). NASPA Research and Policy Institute. NASPA —
Student Affairs Administrators in Higher Education. Washington, DC.

For more information about NASPA Resources and Publications on Campus
Sexual Violence Law and Policy, please contact NASPA’s Research and Policy
Institute by email at rpi@naspa.org or by phone at 202.265./500.

 

‘ 0 Oe | ee

AR_000007 10
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 241 of 312

Sherman, Brandon

From: Sherman, Brandon

Sent: Monday, August 21, 2017 5:22 PM

To: Jackson, Candice; Menashi, Steven; Eitel, Robert; Bailey, Nathan
Subject: FW: submission to OCR

Attachments: Fairness for All Students. pdf

 

From: Jeannie Suk Gersen [mailto:jsg@law. harvard.edu]
Sent: Monday, August 21, 2017 5:20 PM

To: Sherman, Brandon

Subject: FW: submission to OCR

Dear Brandon,

Please find attached a submission that Janet Halley, Nancy Gertner, and Betsy Bartholet, and | made today to OCR asa

comment for “Evaluation of Existing Regulations.”
Thank you,
Jeannie

Jeannie Suk Gersen
John H. Watson, Jr. Professor of Law
Harvard Law School

  
 
 

  

HLS: http: //n! ryarc eduffecu
NewYorker: ‘tto://eoc.ei/t
Twitter: @jeanniesuk

AR_00000711
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 242 of 312

Fairness for All Students

 

FAIRNESS FOR ALL STUDENTS UNDER TITLE IX
Elizabeth Bartholet, Nancy Gertner, Janet Halley and Jeannie Suk Gersen
August 21, 2017

We are professors at Harvard Law School who have researched, taught, and
written on Title IX, sexual harassment, sexual assault, and feminist legal
reform. We were four of the signatories to the statement of twenty eight
Harvard Law School professors, published in the Boston Globe on October 15,
2014, that criticized Harvard University’s newly adopted sexual harassment
policy as “overwhelmingly stacked against the accused” and “in no way required
by Title IX law or regulation.”

We welcome the current opportunity to assess the response to campus sexual
harassment, including sexual assault. In the past six years, under pressure from
the previous Administration, many colleges and universities all over the country
have put in place new rules defining sexual misconduct and new procedures for
enforcing them. While the Administration’s goals were to provide better
protections for women, and address the neglect that prevailed before this shift,
the new policies and procedures have created problems of their own, many of
them attributable to directives coming from the Department of Education’s
Office for Civil Rights (OCR). Most of these problems involve unfairness to the
accused; some involve unfairness to both accuser and accused; and some are
unfair to victims. OCR has an obligation to address the unfairness that has
resulted from its previous actions and the related college and university
responses.

In 2011, OCR issued a “Dear Colleague Letter” which gave colleges and
universities instructions on how to regulate this area. That document was
never opened for notice and comment and as a result does not itself have the
force of law and could not add new obligations for regulated parties.
Nevertheless the previous Administration’s OCR threatened colleges and
universities with the institution—-wide cutoff of all federal funding if they did not

AR_00000712
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 243 of 312

Fairness for All Students

 

comply with the Dear Colleague Letter’s instructions, including ones that had
never before been considered legally required by Title IX. Terrified,
administrators not only complied; they over-complied. Below is a list of some
of the most severe problems left in the wake of this overcorrection.

Definitions of sexual wrongdoing on college campuses are now seriously
overbroad. They go way beyond accepted legal definitions of rape, sexual
assault, and sexual harassment. They often include sexual conduct that is
merely unwelcome, even if it does not create a hostile environment, even if the
person accused had no way of knowing it was unwanted, and even if the
accuser’s sense that it was unwelcome arose after the encounter. The
definitions often include mere speech about sexual matters. They therefore
allow students who find class discussion of sexuality offensive to accuse
instructors of sexual harassment. They are so broad as to put students
engaged in behavior that is overwhelmingly common in the context of romantic
relationships to be accused of sexual misconduct. Overbroad definitions of
sexual wrongdoing are unfair to all parties, and squander the legitimacy of the
system.

Though OCR did not require schools to treat accused students unfairly in the
investigation and adjudication process, its tactics put pressure on them to stack
the system so as to favor alleged victims over those they accuse. The
procedures for enforcing these definitions are frequently so unfair as to be truly
shocking. Some colleges and universities fail even to give students the
complaint against them, or notice of the factual basis of charges, the evidence
gathered, or the identities of witnesses. Some schools fail to provide hearings
or to allow the accused student’s lawyer to attend or speak at hearings. Some
bar the accused from putting questions to the accuser or witnesses, even
through intermediaries. Some schools hold hearings in which the accuser
participates while remaining unseen behind a partition. Some schools deny
parties the right to see the investigative report or get copies for their lawyers
for preparing an appeal. Some schools allow appeals only on very narrow
grounds such as new evidence or procedural error, providing no meaningful
check on the initial decisionmaker.

AR_00000713
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 244 of 312

Fairness for All Students

 

Moreover, many schools improperly house the functions of investigation and
adjudication in dedicated Title IX offices. These are compliance offices with
strong incentives to ensure the school stays in OCR’s good graces to safeguard
the school’s federal funding. Title IX officers have reason to fear for their jobs if
they hold a student not responsible or if they assign a rehabilitative or
restorative rather than a harshly punitive sanction. Many Title IX offices run all
the different functions in the process, acting as prosecutor, judge, jury, and
appeals board. Appeals are to an administrator in the institution’s Title IX
apparatus, rather than to a person who is structurally independent and not
invested in the outcome. Some Title IX officers even take on the role of advisor
to an accuser through the process of complaint, investigation, adjudication, or
appeal, which means they are not neutral. They do so, moreover, without
providing analogous support to the accused.

Compounding matters, many institutions follow the “investigator only” or
“single investigator” model, wherein the investigator is also the adjudicator. In
this model, there is no hearing. One person conducts interviews with each
party and witness, and then makes the determination whether the accused is
responsible. No one knows what the investigator hears or sees in the interviews
except the people in the room at the time. This makes the investigator all-
powerful. Neither accuser nor accused can guess what additional evidence to
offer, or what different interpretations of the evidence to propose, because they
are completely in the dark about what the investigator is learning and are
helpless to fend off the investigator’s structural and personal biases as they get
cooked into the evidence-gathering.

These common arrangements together offend two requirements of fairness:
neutral decisionmakers who are independent of the school’s compliance
interest, and independent decisionmakers providing a check on arbitrary and
unlawful decisions.

These substantive and procedural fairness issues are exacerbated by OCR’s
requirement that institutions use a preponderance of the evidence standard
rather than a higher standard such as clear and convincing evidence. To be
sure, our legal system uses the preponderance standard - which means “more

AR_000007 14
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 245 of 312

Fairness for All Students

 

likely than not” - in many important fora, such as civil trials. But civil trials have
many features that have been developed over centuries to produce an overall
system fair to both parties, including an independent and neutral initial
decisionmaker and appeal body, legal counsel, a hearing with rules of evidence,
and a right of appeal that relates to all aspects of the decision. Dropping the
preponderance standard into the severely skewed playing field of the new OCR-
inspired procedures risks holding innocent students responsible.

It is extremely important for colleges and universities to have robust policies
and procedures to address sexual wrongdoing on campus. Schools’ struggles
with providing fair procedures have led some observers to throw up their hands
and propose 1) that schools should not decide these cases at all; 2) that schools
should toss these cases off to law enforcement instead; and 3) that schools
should be legally required to refer all reports of criminal acts to law
enforcement regardless of whether the schools also adjudicate the cases
(sometimes called “mandatory referral”). These proposals are irresponsible. A
school must be able to discipline students for violating its conduct codes and
protect its students from harm, whether or not the violations are also crimes.
Often the conduct involved is not a crime - for example, much sexual
harassment as defined by law is not criminal conduct. And even if a violation of
the school’s policy is also a crime, schools should be free to discipline the
offending student without satisfying the very strict evidentiary standards that
govern in criminal law and make it so hard to convict. Also, requiring schools
to report all reported sexual misconduct to the police without the alleged
victim’s permission interferes with that person’s autonomy, given the important
privacy and relationship issues at stake.

OCR must continue to recognize the responsibility of colleges and universities
to address sexual harassment and sexual assault in their communities. But in
shouldering their burden, schools owe fairness to a//students: the accuser and
the accused. And they owe it to all their students to develop substantive
definitions of sexual misconduct that don’t invite arbitrary enforcement against
innocuous conduct. Only when schools adopt both fair procedures and fair
substantive definitions will the sanctions they levy send the message that
sexual misconduct is unacceptable. Now, instead, they send a dreadful

AR_00000715
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 246 of 312

Fairness for All Students

 

message, that fairness is somehow incompatible with treating sexual
misconduct seriously. That message is wholly unnecessary.

In the next phase of reform, it is crucial that OCR make clear that schools must
treat all students fairly. To that end, some basic principles of fairness should be
observed. Schools must:

Return to the Supreme Court’s definition of sexual harassment:
unwelcome sexual conduct that is sufficiently severe or pervasive to
interfere with the victim’s educational opportunity. Repeatedly the Court
has said that a reasonable person test must be applied in determining
whether conduct was wrongful, to provide a necessary check on arbitrary
accusations. To impose liability, the decisionmaker must find that a
reasonable person in the accuser’s position would experience the
incident to be abusive, and also that a reasonable person in the
defendant’s position would have known that the conduct was unwelcome.
These traditional reasonable person limits are central to preserving
academic freedom and individual autonomy.

Provide parties with the complaint and inform them of the factual basis of
the complaint, the evidence gathered, and the identities of witnesses.

Provide a hearing and allow the parties the opportunity to hear the
testimony in real time and to offer amendments and corrections.

Allow parties to bring counsel to any interviews and hearings, and allow
counsel to speak to assert the parties’ rights.

Allow parties to ask questions of other parties and witnesses ina
meaningful way, even if through intermediaries rather than face-to-face

or in direct confrontation.

Use a preponderance of the evidence standard on/y /fall other
requirements for equal fairness are met.

AR_00000716
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 247 of 312

Fairness for All Students

 

Provide parties copies of reports produced by investigators and
adjudicators.

Separate the Title IX compliance officer role from the roles of advising
individual students considering filing complaints, investigation,
adjudication, and appeal of individual cases.

Separate the functions of investigator, adjudicator, and appeal into
different individuals or panels independent of each other, and not
invested in the outcome of previous stages of the case.

Allow appeals on any grounds, rather than limit them narrowly.

We urge OCR to thoughtfully undertake much-needed refinement or
replacement of the guidance provided in the 2011 Dear Colleague Letter, to
better protect the rights of sexual assault victims and accused students along
the lines we recommend here.

Most of the procedural principles listed above are reflected in the procedures
that Harvard Law School adopted in 2015, with OCR’s approval. We attach
those procedures to this statement.

Additionally, OCR should abandon its senseless blanket disapproval of
mediation or restorative approaches to accusations of sexual misconduct. An
exclusively disciplinary or punitive approach needlessly deprives victims of
options that may benefit them in the pursuit of equal educational opportunity.

Finally, it is urgent that OCR undertake to study the disproportionate impact on
racial minorities of discipline for campus sexual misconduct, just as OCR has
previously done for discipline in elementary and secondary schools. Our
experience as lawyers and researchers in this area leads us to fear a significant
risk of race discrimination in college discipline cases. That risk must be
transparently analyzed as part of the project of enforcing sex discrimination
law.

AR_00000717
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 248 of 312

Fairness for All Students

 

The unfairness that currently infects colleges and universities’ procedures is in
no way necessary to address the problem of sexual misconduct. Indeed, it is
counter-productive, undermining the legitimacy of the important project of
addressing sexual misconduct. To address sexual misconduct effectively,
appropriate definitions of misconduct must be developed that avoid risk to the
relational autonomy of students and academic freedom in the classroom.
Equally important is the development of procedures providing fair treatment to
both accuser and accused. That is the challenge of the next crucial stage of
reform in the service of Title IX’s mandate against sex discrimination in
education.

Attachments:

Elizabeth Bartholet et a/, Rethink Harvard’s Sexual Harassment Policy, Bos.
Globe (Oct. 15, 2014),
https://www.bostonglobe.com/opinion/2014/10/14/rethink—-harvard-sexual-
narassment—policy/HFDDIZN/nU2ZUwuluWMngbM/story.htm!

Nancy Gertner, Sex, Lies, and Justice, American Prospect (Jan. 12, 2015),
http: //prospect.org/article/sex—lies—~and-justice

Janet Halley, 7rading the Megaphone for the Gavel in Title 1X Enforcement, 123
Harv. L. Rev. F. 103 (2015), httos://harvarciawreview.org/2015/02/trading-
the-megaphone-for—the-gavel-in-title-ix-enforcement-2/

Jacob Gersen & Jeannie Suk Gersen, The Sex Bureaucracy, Chron. Higher Educ.
(Jan. 6, 2017), http: //www.chronicie.com /article/The-College-Sex-
Bureaucracy/238805

 

Harvard Law School Sexual Harassment Resources and Procedures for Students,
https: //his.harvard.edu/content/uploads/2015/07/HLSTitleIxProcedures 15062
Q.pdf

AR_00000718
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 249 of 312

Fairness for All Students

 

Inquiries please contact:

Elizabeth Bartholet, ebarthol@law.harvard.edu
Nancy Gertner, ngertner@law.harvard.edu
Janet Halley, jhalley@law.harvard.edu

Jeannie Suk Gersen, jsg@law.harvard.edu

AR_00000719
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 250 of 312

OPINION

Rethink Harvard’s sexual harassment policy

 

Michael Fein/ Bloomberg

In July, Harvard University announced @ new university-uide policy aimed at preventing sexual
harassment and sexual violence based on gender, sexual orientation, and gender identity.

AR_00000720
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 251 of 312

The new policy, which applies to all schools within the university and to all Harvard faculty,
administrators, and students, sets up the Office for Sexual and Gender-Based Dispute Resolution to
process complaints against students. Both the definition of sexual harassment and the procedures
for disciplining students are new, with the policy taking effect this academic year. Like many
universities across the nation, Harvard acted under pressure imposed by the federal government,
which has threatened to withhold funds for universities not complying with its idea of appropriate
sexual harassment policy.

In response, 28 members of the Harvard Law School Faculty have issued the following staternent:

AS MEMBERS of the faculty of Harvard Law School, we write to voice our strong objections to the
Sexual Harassment Policy and Procedures imposed by the central university administration and the
Corporation on ail parts of the university, including the law school.

We strongly endorse the importance of protecting our students from sexual misconduct and
providing an educational environment free from the sexual and other harassment that can diminish
educational opportunity. But we believe that this particular sexual harassment policy adopted by
Harvard will do more harm than good.

As teachers responsible for educating our students about due process of law, the substantive law
governing discrimination and violence, appropriate administrative decision-making, and the rule of
law generally, we find the new sexual harassment policy inconsistent with many of the most basic
principles we teach. We also find the process by which this policy was decided and imposed on all
parts of the university inconsistent with the finest traditions of Harvard University, of faculty
governance, and of academic freedom.

Among our many concerns are the following:

Harvard has adopted procedures for deciding cases of alleged sexual misconduct which lack the
most basic elements of fairness and due process, are overwhelmingly stacked against the accused,
and are in no way required by Title IX law or regulation. Here our concerns include but are not
limited to the following:

= The absence of any adequate opportunity to discover the facts charged and to confront witnesses
and present a defense at an adversary hearing.

a The lodging of the functions of investigation, prosecution, fact-finding, and appellate review in one
office, and the fact that that office is itself a Title [X compliance office rather than an entity that could
be considered structurally impartial.

« The failure to ensure adequate representation for the accused, particularly for students unable to
afford representation.

Harvard has inappropriately expanded the scope of forbidden conduct, including by:

w Adopting a definition of sexual harassment that goes significantly beyond Title [IX and Title VII
law.

# Adopting rules governing sexual conduct between students both of whom are impaired or
incapacitated, rules which are starkly one-sided as between complainants and respondents, and
entirely inadequate to address the complex issues in these unfortunate situations involving extreme
use and abuse of alechol and drugs by our students.

10

AR_00000721
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 252 of 312

Harvard has pursued a process in arriving at Its new sexual harassment policy which violates its
own finest traditions of academic freedom and faculty governance, including by the following:

# Harvard apparently decided simply to defer to the demands of certain federal administrative
officials, rather than exercise independent judgment about the kind of sexual harassment policy that
would be consistent with law and with the needs of our students and the larger university
community.

# Harvard failed to engage a broad group of faculty from its different schools, including the law
school, in the development of the new sexual harassment policy. And Harvard imposed its new
sexual harassment policy on all the schools by fiat without any adequate opportunity for consultation
by the relevant faculties.

# Harvard undermined and effectively destroyed the individual schools’ traditional authority to
decide discipline for their own students. The sexual harassment policy's provision purporting to
leave the schools with decision-making authority over discipline is negated by the university’s
insistence that its Title IX compliance office’s report be totally binding with respect to fact findings
and violation decisions.

We call on the university to withdraw this sexual harassment policy and begin the challenging project
of carefully thinking through what substantive and procedural rules would best balance the complex
issues involved in addressing sexual conduct and misconduct in our community.

The goal must not be simply to go as far as possible in the direction of preventing anything that some
might characterize as sexual harassment. The goal must instead be to fully address sexual
harassment while at the same time protecting students against unfair and inappropriate discipline,
honoring individual relationship autonomy, and maintaining the values of academic freedom. The
law that the Supreme Court and lower federal courts have developed under Title [IX and Title VIT
attempts to balance all these important interests. The university's sexual harassment policy departs
dramatically from these legal principles, jettisoning balance and fairness in the rush to appease
certain federal administrative officials.

We recognize that large amounts of federal funding may ultimately be at stake. But Harvard
University is positioned as well as any academic institution in the country to stand up for principle in
the face of funding threats. The issues at stake are vitally important to our students, faculties, and
entire community.

Elizabeth Bartholet

Scott Brewer

Robert Clark

Alan Dershowitz, Emeritus

Christine Desan

Charles Donahue

Einer Elhauge

14

AR_00000722
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 253 of 312

Allen Ferrell

Martha Field

Jesse Fried

Nancy Gertner

Janet Halley

Bruce Hay

Philip Heymann

David Kennedy

Duncan Kennedy
Robert Mnookin
Charles Nesson

Charles Ogletree
Richard Parker

Mark Ramseyer

David Rosenberg

Lewis Sargentich

David Shapiro, Emeritus
Henry Steiner, Emeritus
Jeannie Suk

Lucie White

David Wilkins

12

AR_00000723
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 254 of 312

Sex, Lies and Justice

Can we reconcile the belated attention to rape on campus with due
process?

By Nancy Gertner

January 12, 2015

This article appears in the Winter 2015 issue of The American Prospect
magazine. Subscribe here.

-- ampus sexual assaults are horrifying, made all the worse because the
C ! settings are bucolic and presumed safe—leafy campuses, ivy-walled
universities. Assaults are reported in dormitories, off-campus

13

AR_00000724
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 255 of 312

apartments, and fraternity houses, in elite and non-elite institutions, from one
end of the country to the other. Title IX (of the Education Amendments of
1972) was supposed to promote equal opportunity in any educational program
receiving federal money. But until recently, Title IX was dormant and largely
ignored. The enforcer, the federal government, had been a paper tiger.
Universities were not reporting, much less dealing with, either sexual
harassment or explicit sexual violence. Sexual misconduct impairs a woman’s
ability to function as an equal in an academic environment—and by extension
menaces all women. Unless a woman is Safe, all the other guarantees of equal
treatment are irrelevant.

President Barack Obama, in a January 25, 2014,
speech, assured his listeners that “anyone out
there who has ever been assaulted: You are not
alone. We have your back. I’ve got your back.”

In 2011, the government’s approach changed dramatically: A “Dear Colleague”
letter on sexual violence was sent to colleges and universities from the
Department of Education’s Office for Civil Rights (OCR), pointedly reminding
them of their obligations under Title [IX and presaging aggressive
enforcement. By August 2013, the public face of the department’s enforcement
efforts was Catherine Lhamon, assistant secretary at the Office for Civil Rights,
a zealous advocate, formerly head of impact litigation at Public Counsel, a
public interest law firm; before that, she was assistant legal director of the
ACLU of Southern California. At a July 2014 meeting of college administrators,
Lhamon made the threat of disciplinary action unmistakable: While no school
accused of violating Title IX had ever lost its federal funding, “do not think it’s
an empty threat,” she warned them. A department website announced the
campaign against sexual violence on campus, Not Alone. President Barack
Obama, in a January 25, 2014, speech, assured his listeners that “anyone out
there who has ever been assaulted: You are not alone. We have your back. I’ve
got your back.” Even the department’s language changed, no longer referring
antiseptically to a complainant and an accused but rather to victims or
survivors, and perpetrators.

To feminists—I among them—it was about time that pressure was brought to
14

AR_00000725
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 256 of 312

bear on educational institutions. Too often colleges and universities had
excused or turned a blind eye to the crimes of serial sexual predators. The
media, after often dismissing the claims of rape victims, was finally more
sympathetic, covering accounts of sexual violence from the University of
Virginia to Yale and Harvard. This kind of sustained attention was precisely
what was needed to come to grips with the problem. Nothing less would have
done the trick. Indeed, nothing had worked before. It was as if women,
especially young women, had to speak especially loudly and especially often to
finally be heard—a not unfamiliar concept.

The problem was that the issues surrounding campus sexual assault were
more complicated than the public debate reflected. How were universities and
colleges to deal with the range of campus sexual encounters—a continuum
from violent rape, to sex fueled by alcohol impairing all involved, to the
expectations about women and men in the so-called “hookup culture,” to
consensual sex followed by second thoughts. There are plenty of bright lines
such as forcible rape—but also blurry ones. Genuine ambivalence and
ambiguous signals seem almost inherent in courtship and sexuality, especially
in first encounters. Where should the Title IX violation line be? What was a
reasonable adjudication process? What was the role of the criminal justice
system in cases in which university conduct codes overlapped with possible
prosecutions?

Further, how were colleges and universities to balance the interests of the
complainant with those of the accused? Just as the complainants must be
treated with dignity and their rights to a fair resolution of their charges be
respected, so too must those accused of sexual misconduct. You don’t have to
believe that there are large numbers of false accusation of sexual assault—I do
not—to insist that the process of investigating and adjudicating these claims
be fair. In fact, feminists should be especially concerned, not just about
creating enforcement proceedings, but about their fairness. If there is a
widespread perception that the balance has tilted from no rights for victims to
no due process for the accused, we risk a backlash. Benighted attitudes about
rape and skepticism about women victims die hard. It takes only a few
celebrated false accusations of rape to turn the clock back.

15

AR_00000726
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 257 of 312

Rape, | insisted, is a crime to which women—
including me—feel uniquely vulnerable, no
matter who they are, no matter what their class,
their race, their status.

~ come to this issue—campus sexual assault—from all sides. This is not
I because I was a federal judge for 17 years, where “considering all
Le " sides” was part of the job definition. I left the bench in 2011 to teach
at Harvard Law School, among other things. Jam an unrepentant feminist, a
longtime litigator on behalf of women’s rights, as my memoir, In Defense of
Women, reflects. Rape, I insisted, is a crime to which women—including me—
feel uniquely vulnerable, no matter who they are, no matter what their class,
their race, their status. No one should have been surprised that I supported
stronger enforcement of Title IX, more training for investigators, more
services for complainants, systematic assessments of the state of enforcement
on college campuses, and other tough remedies. What surprised many,
however, was that I was one of 28 Harvard professors who signed a letter
opposing Harvard University’s new sexual harassment and sexual assault
policies, policies introduced ostensibly in response to pressures from the
Department of Education.

When I was a lawyer, I understood how inadequate the law was in addressing
sexual violence at all. | worked for changes to the retrograde definition of rape
in statutes around the country and their disrespectful treatment of rape
victims, laws that were a throwback to medieval conceptions about women. I
lobbied for rape shield laws that limited the defense counsel’s cross-
examination of a woman about her prior sexual experiences. So little did the
law trust a woman’s account of rape that some states required that a woman’s
accusations be corroborated by independent evidence, a requirement to
which no other crime victim was subject. The definition of the crime focused
on the woman’s conduct, whether she had resisted “to the utmost;” a simple
“no” did not suffice. To the extent that the man’s conduct was considered at
all, the statutes required that he use force before his acts amounted to rape;
drugging a woman, or having sex with one wholly incapacitated by alcohol,
was not enough. And date rape was never prosecuted no matter what the

circumstances.
16

AR_00000727
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 258 of 312

But I was also a criminal defense lawyer. I understood more than many how
unfair the criminal process could be, how critical the enforcement of a
defendant’s rights were to the integrity and, even more, to the reliability of the
criminal justice system. I understood what it meant to have a defendant’s
liberty hanging in the balance, how long terms of imprisonment could wreak
havoc on the lives of defendants and their families. I appreciated the stigma of
the very accusation, which persists—especially today on the Internet—even if
the accused is exonerated. And I understood the racial implications of rape
accusations, the complex intersection of bias, stereotyping, and sex in the
prosecution of this crime.

 

I reconciled the pressures pushing ADVERTISEMENT
me in opposite directions by
choosing not to represent men
accused of rape, while bringing civil
lawsuits for women against the
universities or the building owners
that failed to provide them with
adequate security, or against
psychiatrists and psychologists who
sexually abused them. I steered clear
of prosecutions for rape—except for
one case.

A young man, a freshman at a local college at the time the incident happened
and a friend of a former roommate of mine, was referred to me. (In my
memoir, I call him “Paul.”) He’d had sex with a classmate, his very first sexual
encounter; he believed his classmate had consented. And while we can never
know what went on between them, the facts—her actions, her words, the
testimony of others—made her charges wholly unconvincing. A few examples:
She went out of her way to invite him to her parents’ home a short time after
the sex to stay for the weekend. Nine months after their sexual encounter, she
claimed to have been raped and mentioned his name following the breakup of
a different relationship and her hospitalization for depression. She accused
Paul during a conversation with her father, but accused another male student
while speaking to a classmate. Witnesses reported nothing out of the ordinary
that evening, no evidence of drinking, no impairment, not even anxiety about

17

AR_00000728
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 259 of 312

what had occurred. Her account itself was improbable, internally inconsistent,
and contradicted by the evidence and the testimony of her own classmates.
While from decades of work on rape and my women’s rights advocacy, I
understood that this young woman could be telling the truth—that her
behavior in the days and weeks after the sex, and even her multiple accounts
of what went on, could be explained by post-traumatic stress disorder, or
simply embarrassment—her account seemed unlikely.

By the late 1980s, when the accusations against Paul were brought, the
women’s movement had succeeded in making some of the changes for which I
and others had fought. The popular media finally reported on the horror of
date rape and its consequences. District attorneys and police belatedly began
to prosecute the offense. The definition of rape changed in states across the
country, although progress was far from uniform. Gone was the mandatory
corroboration requirement and limitless attacks on a woman’s “chastity,”
whatever that meant in the late 20th century. Still, we were a long way from
adequately dealing with these issues. There were many jurisdictions where
change came slowly or not at all, where prosecutors and even courts not so
subtly sided with perpetrators and blamed victims.

While I believed that Paul had been wrongly accused, and would be
exonerated, true to my practice I declined to represent him. I asked one of my
law partners to step in, and then watched with horror as the prosecution
unfolded.

The atmosphere surrounding date rape had changed more dramatically than I
had appreciated, at least in Massachusetts. The district attorney, though he
fully understood the weaknesses of the case, felt compelled to bring the

' charges lest he face political repercussions, for being yet another politician
ignoring a woman’s pain. Even the grand jury ignored their serious doubts
about the case and indicted Paul. As I later learned from one of its members,
they felt comfortable indicting Paul because I was rumored to be representing
him and they assumed he would be acquitted. And the judge—with life tenure
—likewise felt the pressure. The judge was critical; my partner decided to
waive the jury when a program on date rape was aired on the eve of the trial.
While the judge expressed his skepticism throughout the trial—every single
comment of his pointed to reasonable doubt about Paul’s guilt—his verdict
was “guilty.” He did not say so explicitly, but the message seemed clear. If he

AR_00000729
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 260 of 312

acquitted Paul, he would be pilloried in the press. “Judge acquits rapist,” the
headlines would scream. But if he convicted Paul, no one would notice.

Just because the legal system has moved away

from the view that all rape accusations are
contrived does not mean it must move to the
view that none are.

I took over the appeal. The brief my firm filed was what I described as a
feminist brief: Just because the legal system has moved away from the view
that all rape accusations are contrived does not mean it must move to the view
that none are. This conviction was not just technically imperfect, I argued, it
was a true injustice. I was successful. The Massachusetts Supreme Judicial
Court reversed Paul’s conviction on a procedural error, the trial court’s
evidentiary rulings. The prosecutor could have retried the case, but,
thankfully, chose not to do so.

After decades of feminist advocacy (the case establishing the right to choose
abortion in Massachusetts, the first introduction of Battered Woman
Syndrome in a defense to a murder charge, and on and on), I was picketed by
a women’s rights group when I spoke on a panel following the reversal of
Paul’s case; I was a “so-called women’s rights attorney,” one sign announced,
simply because I had represented a man accused of rape. When I explained
why, including the fact that I believed he was innocent, a demonstrator yelled,
“That is irrelevant!” The experience was chilling; to the picketers, a wrongful
conviction and imprisonment simply did not matter. Paul would have been
incarcerated, but for my firm’s advocacy and the appellate court’s
independent review. Still, advocacy and appellate review could only go so far:
Though the charges against Paul were dropped, he was expelled from the
college he had been attending; he struggled to reapply years later and finally
get his degree. Worse yet, he continues to suffer from the stigma of the
accusation to this day, many, many decades later.

As a federal judge, I did not have much occasion to address the issues with
which I had been so concerned as a lawyer. Rape is principally a state, not
federal, crime. I did deal with accusations of sexual harassment in the

19

AR_00000730
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 261 of 312

workplace, fully appreciating the extent to which sexual harassment obstructs
equal opportunity and discriminates against women. I wrote articles decrying
the state of civil rights enforcement in the federal courts. And on the criminal
side, while I did everything I could to mitigate the harsh effects of onerous
drug sentencing, I had no problem sentencing sex traffickers as harshly as the
law allowed.

Still, I could not forget Paul’s case. It shaped the context in which I saw the
university sexual assault controversy. As in the 80s, women mobilized against
institutions that had woefully failed to deal with sexual violence and sexual
harassment. While the movement had successfully raised public awareness
about violence and harassment in homes, on the streets, and in workplaces,
many police, prosecutors, and courts were stuck in an earlier era of victim-
blaming. And progress seemed to have stalled at the doors of the academy,
where at least some institutions still dissuaded women from bringing
complaints while they shielded alleged perpetrators.

nthe summer of 2014, Harvard issued its new Sexual Harassment
Policy and Procedures. It contained both new procedures for when
_.. students are accused of Title IX violations and new definitions of the
covered conduct. While ostensibly in response to the Office for Civil Rights’
pressures, they were released without OCR’s approval. In some respects, they
go beyond what the 2011 “Dear Colleague” letter spelled out.

OCR has clearly mandated that universities and colleges evaluate accusations
of rape under a preponderance of the evidence standard. A preponderance of
the evidence is in fact the lowest standard of proof that the legal system has to
offer. In effect, if the evidence leans in favor of the victim to any degree, say
50.01 percent, that is sufficient. OCR’s rationale was that this was the standard
for suits alleging civil rights violations, like sexual harassment. True enough,
except for the fact that civil trials at which this standard is implemented
follow months if not years of discovery—where each side finds out about the
other’s case, knows the evidence and the accusations, and has lawyers to ask
the right questions. Not so with the new Harvard regime, which has no
lawyers, no meaningful sharing of information, no hearings. It is the worst of
both worlds, the lowest standard of proof, coupled with the least protective

20

AR_00000731
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 262 of 312

procedures.

The new standard of proof, coupled with the media pressure, effectively
creates a presumption in favor of the woman complainant. If you find against
her, you will see yourself on 60 Minutes or in an OCR investigation where your
funding is at risk. If you find for her, no one is likely to complain.

But Harvard’s new policy goes further than OCR’s mandated preponderance
standard. Harvard establishes a fact-finding process that takes place entirely
within the four corners of a single office, the Title IX compliance office. The
Title IX officer has virtually unreviewable power from the beginning of the
proceeding to its end. The officer deals directly with the complaining witness,
advises her, determines if the case should be investigated, proceeds to an
informal or to a formal resolution. If there is a formal investigation, the Title
IX officer appoints and trains the “Investigative Team,” which consists of one
investigator, who is also an employee of the Title [X office, and a designee of
the school with which the accused is affiliated. The investigative team notifies
the accused of the written charges, giving him one week to respond. While he
has a short deadline, there is no time limit for the complainant’s accusations,
no period of time within which she must complain—what the law calls a
statute of limitations.

Thereafter, the team interviews the parties and, if it deems appropriate,
witnesses identified by the parties as well as any others it decides to consult.
The team issues a final report on a preponderance standard and working
jointly with the Title [x officer—who was in fact involved in the investigation
throughout—may provide recommendations concerning the appropriate
sanctions to the individual schools. There is an appeal, but it is to that same
Title [X officer and only on narrow grounds. While the final sanction is
determined by the individual school, the fact-findings on which that sanction
is based—this critical administrative report—cannot be questioned.

As the letter of the 28 faculty members noted, this procedure does not
remotely resemble any fair decision-making process with which any of us
were familiar: All of the functions of the sexual assault disciplinary
proceeding—investigation, prosecution, fact-finding, and appellate review—
are in one office, we wrote, and that office is a Title IX compliance office,

hardly an impartial entity. This is, after all, the office whose job it is to see to it
21

AR_00000732
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 263 of 312

that Harvard’s funding is not jeopardized on account of Title [X violations, an
office which has every incentive to see the complaint entireiy through the eyes
of the complainant.

Nothing in the new procedure requires anything like a hearing at which both
sides offer testimony, size up the respective witnesses, or much less cross-
examine them. Nothing in the new procedure enables accuser and accused to
confront each other in any setting, whether directly (which surely may be
difficult for the accuser) or at the very least through their representatives. Nor
is there any meaningful opportunity for discovery of the facts charged and the
evidence on which it is based; the respondent gets a copy of the accusations
and a preliminary copy of the team’s fact findings, to which he or she can
object—again within seven days, a very short time—but not all of the
information gathered is necessarily included. Everything is filtered through
the investigative team, which decides the scope of the investigation, the
credibility of witnesses, and whom to interview and when.

 

Nothing in the OCR’s 2011 “Dear ADVERTISEMENT

Colleague” letter called for a

proceeding remotely like this.

Indeed, the letter underscored the

need for an “adequate, reliable and

impartial investigation of

complaints, including the

opportunity for both parties to

present witnesses and other

evidence,” and to have access to any

information that would be used at

the “hearing.” And while the 2014 White House “Not Alone” report mentioned
that some schools had a “single, trained investigator” doing “the lion’s share of
fact finding,” as in Harvard’s policy, it did not—and I would argue, should
not—require such an approach.

Nor is there any meaningful role for lawyers in the Harvard policy. The
parties may use a “personal adviser” who can be a lawyer, but that adviser
may not speak for their advisees at the only relevant stage in this policy, the
interview with the investigative team, “although they may ask to suspend the

interviews briefly if they feel their advisees would benefit from a short
22

AR_00000733
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 264 of 312

break.” (Indeed, this description sounds like a grand jury proceeding, which is
notoriously one--sided, controlled entirely by the prosecutor with no role for
the defendant’s lawyer, within the hearing room.) Harvard makes no
provision for representation of the accused, particularly for students unable to
afford counsel, as the letter of the 28 professors notes. Richer students will
have lawyers; poorer students will not. Nothing should prevent a university
with Harvard’s resources from providing lawyers for those who cannot afford
them, as, for example, Columbia University does. In contrast, the complainant
has advisers and advocates from the Title IX office at the outset of the
proceeding, advocates especially provided for under the policy. The
respondents are left to their own resources.

As the 28 law school faculty members’ letter noted, even the definition of the
misconduct is skewed. The new Harvard standards governing sexual conduct
between students when both are impaired or incapacitated are “starkly one
sided” and “inadequate to address the complex issues involved in these
unfortunate situations involving extreme use and abuse of alcohol and drugs
by our students.” “Impairment” and “incapacitation” are not the same, under
the law. Sex with an individual who is incapacitated or unconscious, who does
not understand what is happening, is plainly egregious, and is rape by any
modern definition. But “impairment” because of alcohol is surely a different
matter. Worse yet, the policy is not equally applied: The accused’s
“impairment” based on drugs or alcohol is not at all relevant; it is not an
argument for his “diminished capacity” as it might be under the criminal law
of some jurisdictions. Instead, the policy treats him as if he were fully sober,
fully responsible for his acts. The complainant’s “impairment” is another
matter. If both parties are drunk, but not unconscious, not incapacitated, and
only impaired by their drinking, and they have sex, only he is responsible
under Harvard’s policy.

In fact, there is no reason to believe that the students themselves define what
Professor Janet Halley of Harvard Law School calls “drunk/drunk” cases as
rape at all. While 10 percent of female MIT undergraduates in a recent study
identified themselves as having “been sexually assaulted,” 44 percent reported
having sex while being incapacitated by drugs or alcohol. Plainly, some of the
students did not regard sex under those circumstances as sexual assault. The
unfairness of this policy is nowhere clearer when the misconduct allegations

23

AR_00000734
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 265 of 312

are also the subject of a criminal investigation. The policy requires that the
respondent be advised to get a lawyer—again on his own dime—before he
provides any statement, but the investigation may well proceed at the
discretion of the Title IX office. And should that investigation continue—given
his silence—he stands a good chance of losing the disciplinary proceeding and
being subject to academic sanctions. At the same time, should a legal
prosecution end with dismissed charges or an acquittal, there is no provision
for a reconsideration of the academic sanctions.

Sexual assault advocates will argue that this is as it should be. It will be
traumatic for the complainant to confront her accuser, even if only through
her representatives rather than directly. It will be traumatic for the
complainant to be asked to repeat her story over again. A speedy resolution is
critical to her recovery, they would suggest. These arguments, however,
assume the outcome—that the complainant’s account is true—without giving
the accused an opportunity to meaningfully test it. However flawed, the way
we test narratives of misconduct—on whichever side—is by questioning the
witness, by holding hearings, by sharing the evidence that has been gathered,
by giving everyone access to lawyers, by assuring a neutral fact-finder. While
we know from the Innocence Project that even these “tests” can produce
wrongful convictions, they are at least more likely to produce reliable results
than the opposite—a one-sided, administrative proceeding, with a single
investigator, judge, jury, and appeals court.

Indeed, the Office for Civil Rights has agreed to investigate a claim ofa
wrongful accusation of sexual assault at Brandeis University. A male student
was found guilty of assaulting his ex-lover, also a man. He claims that the
school’s investigation was skewed, that he was not permitted to respond fully
to the accusations, that his accuser had counsel while he did not, and that his
counter allegations were not sufficiently credited in Brandeis’s investigation.
In effect, the complainant is arguing that a flawed, unfair process undermines
his Title IX rights to equal participation in university life. While all of the
details of the Brandeis complaint are not clear at this time, to the extent that
Harvard’s new procedures mirror those of Brandeis, Harvard may also be
vulnerable to wrongful-accusation charges.

Some will say that all of this shows that a university has no business at all

dealing with sexual misconduct accusations, which amount to a crime. The
24

AR_00000735
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 266 of 312

police should be called; the sanction should not simply be suspension or
expulsion but prison. And in a criminal trial, there is no question about due
process; the accused has the benefit of all the rights guaranteed in the
Constitution. Indeed, Yale Law Professor Jed Rubenfeld argues that recourse to
university remedies rather than a criminal prosecution for rape trivializes the
offense, and may even enable serial predators to get away with their crimes.

Yet women are right to be skeptical about the criminal justice system—about
full-blown criminal trials and appeals and the toll they take on witnesses and
accusers, about the higher standard of criminal proof, beyond a reasonable
doubt, which, though justified by the risk of imprisonment, can leave many
claims un-redressed. To be sure, there is overlap between the two—when a
student accused of misconduct under Title IX is also vulnerable to a criminal
prosecution—but they cannot be mutually exclusive. In any event, Title IX’s
definition of sexual misconduct and sexual harassment is appropriately
broader, more nuanced than even the recent statutory definitions of rape.
While the colleges and universities abandoned their role as parens patriae (de
facto parents) decades ago, in a sense, Title IX has invited them back in,
policing sexual activities and misconduct—although, according to some
commentators, not paying enough attention to the conditions that make that
misconduct possible, like alcohol and drugs. Still, just because prison is not a
risk hardly means that Title IX disciplinary proceedings are without serious
consequences for those accused, and surely does not justify a process as one-
sided as is Harvard’s.

There are plainly other options, other ways of protecting the rights of both
students who bring complaints and of those they accuse. The policy adopted
by Oberlin College offers an instructive counter-example. This is all the more
interesting, since Oberlin has a reputation as a left-wing and politically correct
college. Indeed, the college was widely ridiculed last year when a professor
proposed a conduct code requiring teachers to give “trigger warnings” when a
class included material that might upset some students. (Oberlin quickly
shelved that proposal.) Yet Oberlin’s procedure on sexual misconduct may be a
model for other schools.

Oberlin has devised a symmetrical due process proceeding. In language
suggested by the students, the parties to the case are termed “reporting party”
and “responding party” rather than victim and perpetrator. After a

AR_00000736
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 267 of 312

preliminary assessment, designed both to provide support to the complainant
and to determine whether there is reasonable cause to move to a fact-finding
panel, a disciplinary proceeding may be called. Both parties may present
information, call witnesses, and, in lieu of a cross-examination, may forward
questions that they want the panel to ask the other party. The three panelists
are trained administrators, none of whom is part of the Title IX office. “That
would be a conflict of interest,” says Meredith Raimondo, Oberlin’s Title IX
director. In the event that punishment is meted out, the responding party has
the right of appeal to the dean of students, who is also not affiliated with the
Title IX office. If the complainant feels the outcome is unfair, she may also
appeal. This policy was created by a task force that included students, faculty,
and administrators meeting over the course of 18 months. “We feel there can
be great harm when the process is seen as biased against reporting parties,”
says Raimondo, “and there can be great harm when it is perceived to be biased
against responding parties.”

We put our work at risk when the media can
dredge up the shibboleths about false
accusations of rape, a collective “We told you
so” tapping into old attitudes.

 

eminists should be concerned about fair process, even in private
F institutions where the law does not require it, because we should be

 

 

concerned about reliable findings of responsibility. We put our

 

decades-long efforts to stop sexual violence at risk when men come forward
and credibly claim they were wrongly accused. We put our work at risk when
the media can dredge up the shibboleths about false accusations of rape, a
collective “We told you so” tapping into old attitudes. The recent feeding
frenzy around Rolling Stone’s account of a gang rape at the University of
Virginia campus shows just how much damage can be done by the claim that a
rape report was flawed—damage to the women making the accusations, to the
men who are accused, and to the cause of combating sexual violence.

There is no question that we have to confront sexual misconduct on campus

26

AR_00000737
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 268 of 312

and elsewhere as aggressively and comprehensively as we can. There is no
question that we have to lift the protection offered the star athlete, confront
the administrators more concerned with the man’s future than with a
woman’s trauma, challenge the atmosphere of impunity at fraternity houses
and social clubs. And we can do so without turning every disciplinary
proceeding into a full-blown trial, without imposing the maximum due
process protections, on the one hand, or an administrative Star Chamber, on
the other. It isn’t necessary to jettison every modicum of a fair process to
redress decades-long inattention to these issues. It never is. As I argued in
Paul’s case, we should not substitute a regime in which women are treated
without dignity for one in which those they are accusing are similarly
demeaned. Indeed, feminists should be concerned about fair process, not just
because it makes fact-findings more reliable and more credible, but for its
own sake.

This article has been updated.

 

About Us

TAP Magazine

Subscribe

Help support our non-profit journalism

e One year of our print magazine for $19.95
e One year of our digital magazine for $9.95
e a combined print/digital subscription for $24.95

Order Now

2?

AR_00000738
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 269 of 312

Topics

Politics

Economy

Labor

World

Race & Ethnicity
Gender & Sexuality
Cities & Communities
Education

Health & Social Policy
Religion

Immigration

Culture

Science, Tech, Environment

Newsletters

Get the Prospect’s newsletters free:

e Today’s Prospect (Monday and Wednesday)

Or one or more of the folowing weekly newsletters:

e The Labor Prospect (Tuesday)

e The Democracy Prospect (Thursday)

e The Weekly Prospect (Friday)

‘Sign Up_

28

AR_00000739
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 270 of 312

 

 

TRADING THE MEGAPHONE FOR THE GAVEL
IN TITLE IX ENFORCEMENT

Janet Halley*

When feminist advocates on campus sexual assault “speak truth to
power,” they speak for (and often as) victims and survivors. In that
position, it’s perfectly fair for them to pick and choose the constituen-
cies to which they give voice. They can and should specialize. But
as feminists issue a series of commands from within the federal gov-
ernment about what the problem of campus sexual violence is and
how it must be handled, and as they build new institutions that give
life to those commands, they become part of governmental power.
Now that they have the power to adjudicate cases and determine sanc-
tions, they are facing the full range of cases. For those feminists —
and I would argue they should include, by now, the advocacy
branch — the days of specialization should be over. It is time to gov-
ern. The current moment is a classic opportunity to observe how ad-
vocates turn their rhetorical tools and social-movement protest into in-
stitutional government.

The paradigm cases of the movement have been women drugged at
fraternity parties and raped by groups of men, or women staggering
home from these parties with the supposed help of men who proceed
to rape them there. Included in that paradigm are women who have
agreed to have some sex and find themselves forced to have much
more, or much different, sex than they signed on for. If those were the
only cases that the new system was destined to address, it would be no
big deal to trade the megaphone for the gavel.

But there are lots of harder cases. How will feminists handle
them? Denial and a taboo on blaming the victim have been the fa-
vored strategies among advocates: will their allure carry over into gov-
ernance? My own hope is that governance feminists designing and
running a new campus sexual assault establishment can acknowledge
the full weight of the responsibility they are taking on.

In what follows, I set out “ideal types” of several species of “hard
cases” I’ve encountered over the years of my involvement in sexual
harassment enforcement, advocacy, scholarship, and teaching. Each
of them will come up, some of them often, in the new Title [IX student-
discipline institutions. Moreover, each of them raises policy concerns

 

* Royall Professor of Law, Harvard Law School.

103

29

AR_00000740
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 271 of 312

 

 

TO4 HARVARD LAW REVIEW FORUM {Vol. 128:103

that will never be addressed in the language of a single-purpose social
movement but that are at the core of responsible government.

CIVIL LIBERTIES FRAMED AS
INDIFFERENCE TO ABUSED WOMEN

Consider the case of Anna, a freshman at Hobart and William
Smith Colleges who reported being raped at a party in the first
weeks of her freshman year. The New York Times’s bombshell article
exposing this case —- Reporting Rape, and Wishing She Hadn’t: How
One College Handled a Sexual Assault Complaint! — has become a
rallying cry for reform advocates.? A reasonable conclusion from the
Times article is that at least some institutions of higher education sys-
tematically undervalue victims, protect wrongdoers, and expose their
women students —- whether through misogyny and patriarchal bias,
callous indifference, or sheer incompetence --- to a male-dominant
hostile environment.

But read more carefully, Anna’s case is more ambiguous. To my
mind, there is no question that she was raped, almost certainly by
more than one man. Her injuries as reported by emergency-room per-
sonnel could not be explained any other way. The problem was figur-
ing out how many people were involved, whether the encounters were
consensual, and, if one or more sexual assaults occurred, who was re-
sponsible for them.

The prosecutor and the Colleges’ Board collected different evidence
in Anna’s case, and the published record provides only glimpses of
what they gathered“ But it seems clear that Anna was alleging sexual
assault in two settings: first at a fraternity-house party, and later at a

 

1 Walt Bogdanich, Reporting Rape, and Wishing She Hadw’i, N.Y. TIMES, July 12, 2014,
http://www.nytimes.com/2014/07/13/us/how-one-college-handled-a-sexual-assault-complaint.html.

2 See, eg., Thoughts on Hobart and William Smith Colleges Case, TITLE TX BLoc Quly 14,
2014, 3:30 PM), http://title-ix.blogspot.com/2o14/o7/thoughts-on-hobart-and-william-smith.html
{http://perma.ce/g8FG-A2JY] (activist assessment); see also, e.g, Edward F. Dragan, Campus Sex-
ual Assault and Harassment Lawsuits: Title IX Standards and Questions of Liability, EDUC.
EXPERT (Aug. 14, 2014), http://education-expert.com/zo14/o8/college-university-campus-sexual-
assault-lawsuits-standards-care-questions-liability [http://perma.cc/F347-ENTH] (published ad-
vice to schools).

3 In what follows, I rely on the New York Times’ Reporting Rape story, see supra note 1, and
disclosures made to the press by the prosecutor, R. Michael Tantillo, as reported in the local press,
see Mike Hibbard, DA Says No Basis for Sexual Assault Charge in HWS Case, FINGER LAKES
TIMES (uly 21, 2014, 3:07 PM), http:/Awww-fltimes.com/news/article_7f181016-ofco-11¢4-9637-
cotagbcf887a.html [http://perma.cc/2 DQE-2 VHP], and on the Colleges’ website, see Sean Carroll,
D.A.: The New York Times Got Ii Wrong, HOBART & WILLIAM SMITH COLLEGES (July 21,
2014, 8:06 AM), http:/Awww.hws.edu/news/media/13wham.aspx [http://perma.cc/LUF6-DL6H].
For a refutation of Hibbard’s claims, see Inga Parsons’ Complete Statement to the Finger Lakes
Times, FINGER LAKES TIMES (july 23, 2014, 10:55 AM), http:/AvwwJitimes.com/hws_anna
/article_ 14217 fe8-1275-1 Le4-8e86-0019bb2963f4. html [http://perma.cc/V UgH-NCPA].

30

AR_00000741
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 272 of 312

 

 

2015] TRADING THE MEGAPHONE FOR THE GAVEL Tos

campus-wide party at a facility known as the Barn. Anna identified
her alleged assailant at the fraternity party, but the prosecutor had tes-
timony, some of which he disclosed publicly, that led him to believe
that her sexual contacts there were consensual. The Board also could
have heard that or similar evidence. The Board could have decided,
even on a preponderance standard, that the contacts at the fraternity
were not supported by enough evidence to hold the identified student
responsible for wrongdoing.

In my own assessment of the published record, the Barn is almost
certainly where Anna sustained the injuries discovered later at the
hospital. Through alcohol-induced memory loss, however, Anna was
unable to remember what happened at the Barn; according to the
Times, she could not remember being there at all. Thus, for the con-
tacts for which evidence of sexual assault was clear, the problem of
identification looms large. Three students were suspected and ques-
tioned by the Board. The identity of one of them was supported by
disclosures to Anna by a bystander who was present both at the fra-
ternity house and at the Barn. He also told the prosecutor what he
saw. But he refused to testifv before the Colleges’ Board. Anna testi-
fied to the bystander’s identification, but, had the Board relied solely
on that, it would have imposed a finding of responsibility on a student
on the basis of Anna’s report of the bystander’s report —- that is, on
hearsay. The publicly available information provides not even that
level of certainty about the other two students who were suspected.
To be sure, some of the suspected students changed their stories as the
police and Colleges’ investigations proceeded, calling the credibility of
their denials into question. But there was no direct evidence identify-
ing them, or any other students present at the Barn, as Anna’s assail-
ant there. The Board could have decided, even on a preponderance
standard, that it could not hold any particulary student responsible.
And that does not seem to me like shoddy or biased work: it seems like
a reasonable call that college and university boards should make in
cases where the identity of the wrongdoer cannot be established, lest
they hold students responsible for expellable offenses on a guess.

Advocacy that blazons Anna’s story as an open-and-shut case of
rape makes complete sense: what happened to Anna was brutal vic-
timization, pure and simple. A student culture in which a rape like
this one can happen is seriously broken. But the story does not appear
to be in fact what it stands for today in the debate over campus sexual
assault: a paradigm instance of institutional failure to sanction wrong-
doing. The firestorm of blame heaped on Hobart and William Smith
bore an unacknowledged but alarming message: that the Colleges had

31

AR_00000742
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 273 of 312

 

 

106 HARVARD LAW REVIEW FORUM {Vol. 128:103

to assign blame to one or more of their students despite their complete
lack of direct evidence about which of them actually deserved it.*

The furor over Anna’s case amounts to pressure on schools to hold
students responsible for serious harm even when — precisely when —
there can be no certainty about who is to blame for it. Such calls are
core to every witch hunt. Speaking as a feminist governor to other
feminist governors,* I have this simple message: we have to pull back
from this brink.

FACILITATING BIAS AGAINST AND DISPROPORTIONATE
IMPACT ON SEXUALLY STIGMATIZED MINORITIES

From Emmett Till® to the Central Park Five,’ American racial his-
torv is laced with vendetta-like scandals in which black men are ac-
cused of sexually assaulting white women that become reverse scan-
dals when it is revealed that the accused men were not wrongdoers at
all. No reader of To Kill a Mockingbird should be able to forget how
this American classic convinces its readers that some of these accusa-
tions will be based on racially exploitative evasions of responsibility by

 

4 See, ¢.g., Rape on Campus: Anna’s Trauma, N.Y. TIMES, July 15, 2014, http:/Avww.nytimes
«om/ 2014 /07/16/opinion/the-rape-case-hobart-and-william-smith-and-readers-respond html;
Jessica Wakeman, New York Times Cover Story Reveals How Hobart & William Smith Massive-
ly Failed Student Rape Victim, THE FRISKY (uly 14, 2014), http://Awww.thefrisky
.com/2o14-07-14/new-york-times-cover-story-reveals-how-hobart-william-smith-massively-failed-
student-rape-victim [http://perma.cc/564Q-JRNC]. Condemnation of college and university proce-
dures was premature in the notorious University of Virginia rape allegation as well. The melt-
down of the notorious Rolling Stone article about a brutal gang rape in a fraternity at the Univer-
sity of Virginia left readers unsure whether the harm suffered by the anonymous woman student
was fictitious, exaggerated, or somewhat accurately described but falsely attributed to members of
the fraternity named in the story. See Sabrina Rubin Erdely, A Rape on Campus: A Brutal As-
saull and Struggle far Justice at UVA, ROLLING STONE (Nov. 19, 2014),
http://www.rollingstone.com/culture/features/a-rape-on-campus-20141119  [http://perma.ce/3GF4
-QOVDB] (the original story); T. Rees Shapiro, Key Elements of Rolling Stone’s U-Va. Gang Rape
Allegations in Doubt, WASH. POST (Dec. 5, 2014), http://www.washingtonpost.com/local/education/u
-va-fraternity-to-rebut-claims-of-gang-rape-in-rolling-stone/ 2014/12/05/sfasf7de2-7cg1-11e4-84d4
-7e896bgoabde_story. html [http://perma.cc/EF8C-JYWA] (the initial Washington Pest story un-
dermining Erdely’s account); Will Dana, A Note to Our Readers, ROLLING STONE (Dec. 5,
2014), http:/Awww-rollingstone.com/culture/news/a-note-to-our-readers-201 41205 [http://perma.ce
/P4L7-NL5V] (a partial retraction).

5 For my argument that feminists sometimes do gain control over levers of power, see Janet
Halley, Rape at Rome: Feminist Interventions in the Criminalization of Sex-Related Violence in
Positive International Criminal Law, 30 MICH. J.INT’L. L. 1 (2008). The claim is not that femi-
nists then get everything they want; rather, that they have a will to power and sometimes succeed
in their efforts to become governors.

® See generally STEPHEN J. WHITFIELD, A DEATH IN THE DELTA: THE STORY OF
EMMETT TILL (1988).

7 Robert D. McFadden & Susan Saulny, A Crime Revisited: The Decision; 13 Years Later,
Official Reversal in Jogger Attack, N.Y. TIMES (Dec. 6, 2002), http://www-enytimes.com/2002/12
/o6/nvregion/a-crime-revisited-the-decision-1 3-vears-later-official-reversal-in-jogger-attack. html.

32

AR_00000743
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 274 of 312

 

 

2015] TRADING THE MEGAPHONE FOR THE GAVEL 107

white women who willingly had sex with black men and then disa-
vowed it as rape.

But nothing so malign need be at work when black men show up
in the dock: morning-after remorse can make sex that seemed like a
good idea at the time look really alarming in retrospect; and the gen-
eral social disadvantage that black men continue to carry in our cul-
ture can make it easier for everyone in the adjudicative process to put
the blame on them. Similar dynamics affect gay men, lesbians, and
trans individuals: being attracted to them can so shock some people
that the easiest way back to equanimity is to attack them. Remember
Boys Don’t Cry.

One of the most dangerous effects of the U.S. Department of
Education Office for Civil Rights (OCR) campaign to force institutions
of higher education to take sexual harassment and sexual assault on
campus more seriously*® is the idea — vividly manifested in the insti-
tutional reforms adopted at Harvard University last summer? —- that
a single-purpose Title [X office, specializing exclusively in sexual and
gender-based harassment, is the right institutional response. Title IX,
after all, is dedicated solely to sex discrimination;!° the Harvard Title
TX Office, dedicated exclusively to enforcing the University’s new
rules on sexual and gender-based harassment, has no mandate to en-
sure racial equality. Case after Harvard case that has come to my
attention, including several in which IT have played some advocacy or

 

8 Of the OCR’s documents on sexual harassment, only the 2001 Revised Sexual Harassment
Guidance was ever opened for comment. See OFFICE FOR CIVIL RIGHTS, U.S. DEP’T OF
EDUC., REVISED SEXUAL HARASSMENT GUIDANCE: HARASSMENT OF STUDENTS BY
SCHOOL EMPLOYEES, OTHER STUDENTS, OR THIRD PARTIES 2 (2001), http:/Awww2.ed.gov
/about/offices/list/ocr/docs/shguide.pdf [http://perma.cce/67CH-9K KD]. The severe restrictions un-
der which institutions now labor — for instance, the insistence on the notorious preponderance
standard —- emerged only in the 2011 Dear Colleague Letter and the 2014 Questions and Answers
on Title IX and Sexual Violence, neither of which was ever opened for comment. See “Dear Col-
league” Letter from Russlynn Ali, Assistant Sec’y for Civil Rights, U.S. Dep’t of Educ. (Apr. 4,
2011),  http:/Avwwe2.ed.gov/about/offices/list/ocr/letters/colleague-zor11o4.pdf — [http://perma.cc
IWQ79-SGXC] [hereinafter DCL], OFFICE FOR CIVIL RIGHTS, US. DEP’T OF EDUC.,
QUESTIONS AND ANSWERS ON TITLE TX AND SEXUAL VIOLENCE (2014), http://www2.ed
gov/about/offices/list/ocr/docs/qa-201 404-title-ix.pdf  [http://perma.cce/JWS9-T2M2]|_ [hereinafter
Q&A]. However much the Department of Education says it is enforcing “the law” when it insists
on compliance with the latter two documents, any administrative law student knows that it is in
fact enforcing its own policy choices.

9 In July of zora, Harvard announced a new Sexual and Gender-Based Harassment Policy
applicable to all who belong to the University community, whether as students, employees, or
guests, and new Procedures for Handling Complaints Against Students. For Harvard’s policies,
see Title IX & Gender Equity, HARV. U.: OFF. ASSISTANT TO THE PRESIDENT FOR
INSTITUTIONAL DIVERSITY AND EQUITY, http://diversity harvard.edu/pages/title-ix-sexual
-harassment (ast visited Feb. 10, 2015) [http://perma.cc/8SW4U-LFRX].

10 “No person in the United States shall, on the basis of sex, be excluded from participation in,
be denied the benefits of, or be subjected to discrimination under any education program or activ-
ity receiving Federal financial assistance ....” 20 U.S.C. § 1681(a) (2072).

33

AR_00000744
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 275 of 312

 

 

108 HARVARD LAW REVIEW FORUM {Vol. 128:103

adjudication role, has involved black male respondents, but the insti-
tution cannot “know” this because it has not been thought important
enough to monitor for racial bias.

The best way to correct for this, in my view, is to reduce the Title
TX Office to a compliance-monitoring role, and get it out of the busi-
ness of adjudicating cases. (This would, incidentally, be entirely con-
sistent with the OCR’s announced policy documents.'!) Cases should
go to a body charged with fairness to a// members of our community,
and with particular charges not only to secure sex equality but also to
be on the lookout for racial bias and racially disproportionate impact
and for discrimination on the basis of sexual orientation and gender
identity not only against complainants but also against the accused.

 

CASES INVOLVING SEXUAL MESSAGES
THAT ARE CULTURALLY CODED

Campuses are multicultural environments, bringing together people
from a wide range of backgrounds sounding in socioeconomic class,
cultural and linguistic vocabularies, and historical experience. Across
these cultural lines, communication about many things, including
matters relating to sex, sexuality, and gender, can be torqued by the
incommensurability of the parties’ social codes and their inconsistent
and even clashing sexual moralities. The question raised by the cul-
tural defense in criminal law comes up here: when two cultures come
into conflict over the meaning of a sexual encounter, which one wins?
Adjudicators have to anticipate that their own experiences and biases
may play a role in the way that they answer.

For example, a classic casebook rape case, State v. Rusk,'? involved
Pat, a white female complaining witness from a middle-class suburb
outside Baltimore and Eddie, a white male defendant from a poor, in-
ner-city background in Baltimore proper, a city notorious then and
now for its toughness. When they met at a local bar, she was working
as a secretary and he was out of work, trying to get by fixing and then
selling cars he bought through the want ads. What makes this a clas-
sic casebook rape case is that the jury might not have believed Pat’s
testimony that Eddie threatened her physically (by taking her keys and
“lightly choking” her when they were having sex); Eddie categorically
denied ever doing either of these things and the jury could have
thought that these actions were not proved beyond a reasonable doubt.
It nevertheless convicted, and the only other evidence available to

 

See DCL, supra note 8, at 7-8; Q&A, supra note 8, al Io—TT, 25.

12 424 A.zd 720 (Md. 1981). For an in-depth analysis of this case, see Jeannie C. Suk, “The
Look in His Eves”: The Story of Rusk and Rape Reform, in CRIMINAL LAW STORIES 171 (Don-
na Coker & Robert Weisberg eds., 2013).

34

AR_00000745
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 276 of 312

 

 

2015] TRADING THE MEGAPHONE FOR THE GAVEL Log

support the element of a threat of force was what Pat called “the look
in his eye,” that is, her entirely subjective belief that he was threaten-
ing her. State v. Rusk therefore raises the question: is entirely subjec-
tive evidence of a threat of force sufficient to establish guilt?

Many feminists have argued that Pat’s subjective belief not only
should but must suffice to establish a threat of force. But in this
case —- 2f it turns on a disagreement between Pat and Eddie about the
significance of their gestures in a gendered script for communicating
consent or nonconsent —- that may mean committing the legal system
to supporting Pat’s white middle-class assumptions about how men
and women communicate with each other when they go home together
after a night out drinking, and to assigning to Eddie’s understandings
the moral freight associated with criminal negligence, recklessness, or
even intentional coercion.

Is that what the legal system should be doing in a complex society
marked by immense cultural diversity? Maybe not, or maybe not al-
ways. To the extent that the campus-sexual-assault movement ex-
presses the priorities and visions of white middle-class women, it may
not be providing us with everything we need to know to make fair de-
cisions in cases involving class, race, and other key differences.

But current pressures are building a sex harassment enforcement
system that is indifferent to these concerns. The OCR insists that all
participants in the processing of sexual harassment complaints receive
training that makes them competent to render prompt and equitable
decisions,'> and Harvard complies. I have a copy of the PowerPoint
slides shown to colleagues at Harvard Law School in the Fall Semester
of 2014, as the outline for their required training.'* Approximately
two-thirds of the document is devoted to quotations from OCR docu-
ments and the Harvard Policy and Procedures about the standard to
apply and the procedures to be used. The remaining third of the doc-
ument (and thus the entire remainder of the training) provides a sixth-
grade level summary of selected neurobiological research. The take-
away lesson of these pages is that a victim of sexual assault may expe-
rience trauma, which in turn causes neurological changes, which in
turn can result in “tonic immobility.” Tonic immobility, in turn, can
cause the victim to appear incoherent and to have emotional swings,
memory fragmentation, and “flat affect.” Her story “may come out
fragmented or ‘sketchy,’” and she can be “[mlisinterpreted as being
cavalier about [the event] or lying.” These problems, in turn, can

 

13 DCL, supra note 8, at 4, 6, 12; O&A, supra note 8, at 38-40.
i4 Mia Karvonides & William McCants, Harvard Law School Administrative Board Title IX
Training (October 23, 2014) (on file with author).

35

AR_00000746
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 277 of 312

 

 

Tio HARVARD LAW REVIEW FORUM {Vol. 128:103

cause police and sexual harassment investigators to dismiss serious
claims, tragically because of symptoms of the trauma itself."

So far, that is the only training provided to Harvard personnel
handling sexual harassment claims directed to the social and psycho-
logical dynamics surrounding sexual assault. It is roo% aimed to con-
vince them to believe complainants, precisely when they seem unrelia-
ble and incoherent. Without disputing the importance of the insights
included in this section of the training, one can ask: precisely what do
they prove? Surely not a claim that, because a complainant appears
incoherent and unreliable, she kas been assaulted. Meanwhile, the
immense social, cultural, and psychological differences that can affect
the credibility and coherence of both parties’ accounts do not seem,
vet, to warrant any mention. On all of those, cultural incompetence is
okay.

CASES INVOLVING DRINKING AND/OR DRUGS

This very large class of cases includes sexual intercourse or other
sexual contact with persons who have been administered mind-altering
substances without their knowledge or consent. It is such a grave
wrong to impose that experience, along with its vulnerabilities, on
another person without their knowledge and consent that I think we
can all agree those are among the easy cases: anyone who does that
and proceeds to have sexual contact with his victim is a serious
wrongdoer. Also among the easy cases: someone having sex with an
unconscious person who has not, before falling asleep or passing out,
given consent to such contact. No question, people who do either of
these things are serious wrongdoers.

But let’s expose ourselves to the harder cases, where a person com-
plaining about sexual contact as unwanted, unconsented to, or in any
other way wrongful, was at the time of the conduct voluntarily altered
by drugs or alcohol. It includes sexual contact with a person who is
not unconscious but severely impaired. Ditto but only somewhat im-
paired. It includes people whose preferences and judgments differ in
their substance-affected state from those they would have entertained
or made while stone-cold sober. It embraces cases brought by women
who have willingly consumed drugs and/or alcohol, and who gave
their assent to sexual activity Gn the sense that they signaled willing-
ness or desire), but who did not consent (that is, they did not actually
subjectively give a free consent to engage in sexual activity),'® or who
were confused about whether to consent or not but who “went along”

 

1S 7d.
16 See Mark Kelman, Thinking About Sexual Consent, 58 STAN. L. REV. 935, 946 (2005)
(book review).

36

AR_00000747
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 278 of 312

 

 

2015] TRADING THE MEGAPHONE FOR THE GAVEL Til

(that is, assented without making a decision either way) because they
feared social conflict or social awkwardness if they didn’t accede to
importunities for — or accept gentle offers of — sexual contact. It in-
cludes women who assented and consented competently after consum-
ing alcohol or drugs and who, on becoming sober the next day or
months, or even years, later — sincerely reject that idea that they
could have consented. It includes women who did all of that and
now -—~ the next day, or months, or even vears later —- reject the idea
that they should have consented and enter into a state of bad faith de-
nial of the fact that they did consent. It even, apparently, includes at
least one woman whose mother rejected the idea that her daughter
should or could have consented, and who insisted that her daughter
submit a sexual assault complaint to signal moral rejection of the sex-
ual conduct in question.'’

The cases differ, moreover, in the degree of incapacitation and/or
impairment, and this is not merely a factual but also a morally difficult
definitional question. Setting aside sex with unconscious persons and
persons deliberately intoxicated without their knowledge and consent
(the easy cases), we could say a person is incapacitated only when ren-
dered physically incapable of intentionally signaling her consent: “fall-
ing dewn drunk.” Or we could say that she is incapacitated whenever
she has lost any of the capacity to reason that she enjoys while stone-
cold sober. Or we could set the breaking point somewhere on the
spectrum between these two extremes. Thus, we could distinguish in-
capacitation and impairment, reserving the former for some extreme
state of mental and/or physical dysfunction, and recognizing impair-
ment along a spectrum of differences from the person’s (or the average
person’s) reasoning capabilities while stone-cold sober. We could say
that she has to be really impaired or only a /2tile impaired to be held
incapable of giving consent (even if she did assent or even consent).
We could assume she was impaired simply because the consumption of
drugs and/or alcohol, in any appreciable amount, does in fact alter
one’s preferences.

Compound all of that with the differences between incapacitation
or impairment, however we define them, at the time, with a frequent
concomitant of heavy drug and alcohol use: memory loss. This poses
more than merely evidentiary problems and credibility issues in cases
involving alcohol and drug use, though those are severe enough in
themselves. Do we want to say that the sex assented to and engaged
in by a person who forgets most or all of the details the next day

 

 

17 See Emily Yoffe, The College Rape Overcorrection, SLATE (Dec. 7, 2014, 11:53 PM), http://
www.slate.com/articles/double_x/doublex/ 2014/t2/college_rape_campus_sexual_assault_is
a_serious_problem_but_the_efforts.html [http://perma.cc/M3WM-BTHB]. The accused in this

case was held responsible and expelled. /d.

37

AR_00000748
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 279 of 312

 

 

Tt2 HARVARD LAW REVIEW FORUM {Vol. 128:103

was -~ for the reason of memory loss alone —- done by a person who
was morally or legally incapacitated? Sometimes we will say yes, for
instance when we think that memory loss was caused not by drinking
or drug use but by psychological dissociation from intensely aversive
experience. But what if it is selective; what if it is self-serving; what if
it is motivated by unconscious racial bias or by a felt need to disavow
shame, avert a crise de conscience, or pacify an angry parent, spouse,
or partner?

I have arrayed these cases on three spectrums from easy to hard:
first by the character of the alleged victim’s assent and consent (vel
non), second by the degree to which we are willing to say she was sulf-
ficiently incapacitated or impaired that we are willing to set aside the
fact of assent and/or consent; and third by the degree to which we are
willing to say that memory loss reliably indicates lack of consent.
Many would say that, toward the end of my sequences, we are back in
the range of easy cases, though easy now because they are prepared to
say that no valid claim of sexual misconduct should be based on the
“case types” appearing there."

I think it’s merely irresponsible to dismiss this difficult range of
cases by saying that women students are being slipped date-rape drugs
in numbers so high that the difficult ranges of my three spectrums are,
in real life, null sets, or even so small that they can be administratively
assimilated to the date-rape-drug cases.!? No: young women are will-
ingly drinking heavily and using powerful drugs. So are young men.
It is an immense public health problem.

This raises a final layer of difficulty: by far most of these cases
arise in a student drinking culture that promotes heavy drinking and
drug use — often rising to the level of extreme drinking and drug
use —- precisely for the disinhibition and altered consciousness that

 

18 Query whether the case reported in this article is hard or easy: Nicole Ng & Vivian Wang,
Enough Alcohol to Call It Rape?, YALE DAILY NEWS (Nov. 7, 2014), http://yaledailynews
com/blog/2014/11/07/after-uwe-complaint-two-students-wait [http://perma.cc/266G-RHRS8].
Here, a woman undergraduate at Yale drank until she was “hammered” and then contacted a
male student she had just broken up with, sending a series of text messages that she claimed were
efforts to deflect any resumption of sexual relations but that read to me like come-ons. The recip-
ient testified that he thought they manifested ambivalence. He knew she had been drinking but
not how much: the testimony supporting her claim that she was extremely inebriated was from
the complaining witness herself and friends who had not been eyewitnesses. She invited him to
her room, and he testified that she initiated sexual contact when they entered it together. She
thought that her having no memory of this meant that the factfinder was required to find that it
hadn’t happened. The Yale sexual harassment process resulted in a finding of no violation. Ni-
cole Ng & Vivian Wang, After Holloway Sides with UWC, Complainant Elects Againsi Appeal,
YALE DAILY NEWS (Nov. 13, 2014), hitp://valedailynews.com/blog/zo14/11/13/uwc-appeals-
process-questioned [http://perma.cc/HgDA-RSFW].

19 See, e.g, Diane L. Rosenfeld, Uncomfortable Conversations: Confronting the Reality of
Campus Sexual Assault, 128 HARV. L. REV. F. (forthcoming 2015).

38

AR_00000749
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 280 of 312

 

 

2015] TRADING THE MEGAPHONE FOR THE GAVEL T13

they provide. Students consuming these substances at large parties or
in their own rooms with a few friends may want the titillation and
have no plans to engage in sex; some may also intend to have a lot of
sex, intimate or casual; many may take a “wait and see” attitude
about adding sex to the general revels. But the drinking culture means
that, in case after case, both the complainant and the respondent were
voluntarily ingesting mind-altering substances.

And now look at the Harvard University Policy’s language govern-
ing cases of incapacitation and impairment:

[When a person is so impaired or incapacitated as to be incapable of re-
questing or inviting the conduct, conduct of a sexual nature is deemed
unwelcome, provided that the Respondent knew or reasonably should
have known of the person’s impairment or incapacity. The person may be
impaired or incapacitated as a result of drugs or alcohol or for some other
reason, such as sleep or unconsciousness. A Respondent’s impairment at
the time of the incident as a result of drugs or alcohol does not, however,
diminish the Respondent’s responsibility for sexual or gender-based har-
assment under this Policy.7°

This language supposedly settles all the hard questions I have been
asking by tilting a per se rule in favor of the complainant and an
irrebutable presumption against the respondent. But it leaves open
every application I’ve imagined on all three of my spectrums. You
could limit the scope of this paragraph by interpreting it to say that if
the complainant did request or invite, she was capable of requesting or
inviting: assent would bar a finding of unwelcomeness. But a far more
expansive understanding is also completely possible, allowing every
single case on all three of my spectrums to lead to a finding that con-
duct was unwelcome solely because of the complainant’s drug or alco-
hol consumption. You could intensify the pro-accuser effect of that in-
terpretation by also denying the accused any mitigation because of his.
Similarly, a narrow or expansive interpretation could be given to re-
spondent’s knowledge or imputed knowledge of complainant’s inca-
pacity or impairment. These are not just fact questions; they are poli-
cy choices.

But note also the steep asymmetry between the consequences of
drinking and drug use for the complainant and for the respondent: for
the former, intoxication is, to one degree or another, the basis for a per
se finding of unwantedness even when assent — even when con-
sent — has been given; but for the latter, it has no mitigating effect on
his conduct. And now let us say that two Harvard students — one
male, one female — have sex after drinking, using drugs, or both, that

 

20 HARVARD UNIV., SEXUAL AND GENDER-BASED HARASSMENT POLICY 3 (2014),
http://diversity .harvard.edu/files/diversity/files/harvard_sexual_harassment_policy.pdf
{http://perma.cc/VYF8T-VPCe2].

39

AR_00000750
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 281 of 312

 

 

TIt4 HARVARD LAW REVIEW FORUM {Vol. 128:103

each of them feels intense remorse and moral horror about it after-
ward, and that they both rush the next morning to the Title [IX Office
with

complaints. Let’s say they drop their complaints on the receptionist’s
desk simultaneously. Which of them gets the benefit of the per se im-
putation of unwelcomeness, and which of them carries the heavy
handicap of no mitigation? The woman and not the man? Both of
theme? Neither?

I think this mental experiment reveals that a bias in favor of com-
plainants and against respondents is embedded in this rule — a bias
that almost certainly aligns with a bias for women and against men in
the design of the Harvard paragraph on intoxication. When so much
of the drinking and drug use by students in the contemporary cultural
scene 1s actively sought out by men and women alike, and when so
many of the sexual encounters are fueled by heavy consumption of
consciousness-altering substances by both parties, I think feminist gov-
ernors have to think hard about what they are doing when they try,
through provisions like this and by advocating their expansive inter-
pretation, to predetermine women as victims and men as wrongdoers.

One justification for biasing the system to favor women and disfa-
vor men is a perception that, in the campus drinking culture, men
have more power than women, along with a social-change intuition
that a rule shifting bargaining power over sex decisions from the for-
mer to the latter, precisely through the threat of predetermined vic-
timhood and guilt, will be an effective way to change that culture.
This logic makes sense: get them by the balls and their hearts and
minds will follow. But it is not cost free. It entails a decision to im-
pose a serious moral stigma and life-altering penalties on men who
may well be innocent. Doing this will, in turn, delegitimize the system.
And it entails a commitment to the idea that women should not and do
not bear any responsibility for the bad things that happen to them
when they are voluntarily drunk, stoned, or both. This commitment
cuts women off — in theory and in application — from assuming
agency about their own lives. Since when was that a feminist idea?

CASES ARISING FROM THE BREAKUP OF
LONG-TERM INTIMATE RELATIONSHIPS

Where there is no evidence of physical abuse, accusations of sexual
misconduct arising after the breakup of long-term relationships can —~
and should be — very hard to sort out. These cases involve not only
what he or she says happened but what he or she says it meant in the
private language of each relationship. The adjudicator steps into a
Rashomon-like maze in which identical episodes have such dramatical-
ly different valences that both sides can be truthfully and credibly tell-
ing their own understandings and experiences without offering a

40

AR_00000751
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 282 of 312

 

 

2015] TRADING THE MEGAPHONE FOR THE GAVEL Tis

decisionmaker any plausible basis of decision other than his or her
own cultural assumptions and biases. I have participated in some cas-
es that seemed to boil down to whether or not the adjudicator under-
stood projective identification —- the psychic dynamic in which one
partner to an intense intimacy projects zzto the other his or her own
fears of and desires for the other, successfully soliciting that person to
receive, reproduce, ratify, or enact those fears or desires.*! Projective
identification profoundly confuses the self/other distinction, establish-
ing a kind of intersubjectivity that baffles efforts to determine that
patterns in the relationship originated in one of the partners and not
the other. And no one participates in the management of high-conflict
divorces without taking into account the role of spite in some spouses’

negotiation and litigation strategies?? —- but somehow we have imag-
ined sexual harassment charges to be pure of distorting motives like
these.

None of this is to deny that some breakups are precipitated or ac-
companied by acute sexual harassment, everything from quid pro quo
to subtle but disadvantaging use of institutional power. But some-
times it’s just an immiserating breakup, morphed into the form of a
sexual misconduct charge.

IMPACTS WITHOUT MISCONDUCT

Here is the case that woke me, personally, up to the dangers of an
unthinkingly broad, advocacy-based definition of sexual harassment.
An emplovee, who disclosed eventually that she had been the victim of
sexual abuse as a child and was ever-vigilant about her personal secu-
rity, brought repeated complaints of sexual harassment against male
faculty. She experienced being physically bumped by a male faculty
member in the tight quarters of a copy room to be a sexual assault so
humiliating that she could not communicate directly any more with
that person. Hallway eye contact that lasted too long had the same ef-
fect on her — giving rise to an accusation against another faculty
member for repeated unwanted sexual conduct. Eventually we real-
ized that these complaints would keep coming in and, on investigation,
keep failing to meet any reasonableness standard. It was a tragic situ-
ation — the episodes were both severe and persistent for her, and se-
verely limited her work activities, but we could not keep entertaining
the idea that they were sexual harassment.

 

21 See Jean Laplanche & Jean-Bertrand Pontalis, THE LANGUAGE OF PSYCHOANALYSIS
356-57 (Donald Nicholson-Smith trans., W.W. Norton & Co. 1973) (1967) (entry on “Projective
Identification”).

22 See Robert H. Mnookin & Lewis Kornhauser, Bargaining in the Shadow of the Law: The
Case of Divorce, 88 YALE LJ. 950, 968, 974, 976 (1979).

44

AR_00000752
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 283 of 312

 

 

116 HARVARD LAW REVIEW FORUM {Vol. 128:103

Tt is not at all clear to me that this case, which occurred more than
a decade ago, would be handled the same way today. Then, we were
working in a framework that required sexual harassment enforcers to
identifv a wrongdoer. But the “prevention” branch of hostile envi-
ronment policy emanating from advocates and the OCR®' is eroding
the link between harm and wrongdoing. Increasingly, schools are be-
ing required to institutionalize prevention, to control the risk of harm,
and to take regulatory action to protect the environment. Academic
administrators are welcoming these incentives, which harmonize with
their risk-averse, compliance-driven, and rights-indifferent worldviews
and justify large expansions of the powers and size of the administra-
tion generally.

T recently assisted a young man who was subjected by administra-
tors at his small liberal arts university in Oregon to a month-long in-
vestigation into all his campus relationships, seeking information about
his possible sexual misconduct in them (an immense invasion of his
and his friends’ privacy), and who was ordered to stay away from a
fellow student (cutting him off from his housing, his campus job, and
educational opportunity) —- all because he reminded her of the man
who had raped her months before and thousands of miles away. He
was found to be completely innocent of any sexual misconduct and
was informed of the basis of the complaint against him only by acci-
dent and off-hand. But the stay-away order remained in place, and
was so broadly drawn up that he was at constant risk of violating it
and coming under discipline for that.

When the duty to prevent a “sexually hostile environment” is in-
terpreted this expansively, it is affirmatively indifferent to the re-
strained person’s complete and total innocence of any misconduct
whatsoever.

In a related development, OCR increasingly implies that the only
adequate “interim measure” that can protect a complainant in the Ti-
tle IX process is the exclusion of the accused person from campus
pending resolution of the complaint. To be sure, in these cases the ac-
cused may eventually be found to be responsible for violations, some-
times very serious ones. But advocates and the OCR are arguing that
ail complainants are trauma victims subject to continuing trauma if

 

43 In dealing with sexual harassment, schools must “end such conduct, prevent its recurrence,
and address its effects.” DCL, supra note 8, at 2. OCR advises that schools’ basic obligations are
to “end the sexual violence, eliminate the hostile environment, prevent its recurrence, and, as ap-
propriate, remedy its effects. But a school should not wait to take steps to protect its students
until students have already been deprived of educational opportunities.” Q&A, supra note 8, at
2~3.

42

AR_00000753
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 284 of 312

 

 

2015] TRADING THE MEGAPHONE FOR THE GAVEL r17

the persons they accuse continue in school: merely “seeing” the har-
asser is deemed traumatic.**

‘These cases are becoming increasingly easy. Interim measures and
environmental security provisions are justified as “merely administra-
tive,” the equivalent of determining that more lights should be in-
stalled on campus walkways or that food safety certificates should be
required for all vending machines. And like merely administrative
acts conducive to public safety, they follow a strict liability model.
But ending or hobbling someone’s access to education should be much
harder than that. It may well be that the only effective way to con-
vince people that this tendency is dangerous is to point to the rights
they invade: rights to privacy, to autonomy, to due process. But the
tendency itself is due for scrutiny. Assuming danger, risk, and holistic
environmental contamination ensures that restrictions will go into ef-
fect even where the facts don’t justify them. Will decisionmakers —
and in particular governance feminist decisionmakers —— be able to re-
sist this trend?

 

24 DCL, supra note 8, at 13 10.33.

43

AR_00000754
The College Sex BureaheA@Se PL GnGMcO CO AmedSearidgoCuMent 134-4 Filed 06/03/19 Page 285 of 312

1/6/17, 8:55 AM

SUBSCRIBE TODAY FOR @ PREMIUM ACCESS

THE CHRONICLE or HIGHER EDUCATION Loin

= SECTIONS THE CHRONICLE REVIEW: THE COLLEGE SEX BUREAUCRACY

THE CHRONICLE REVIEW

The Sex Bureaucracy

To fight assault, the feds have made colleges clumsy monitors
of students’ sex lives.

By Jacob Gersen and Jeannie Suk Gersen JANUARY 06,2017 v PREMIUM

ften with the best of

intentions, the federal

government in the past six
years has presided over the creation
of a sex bureaucracy that says its aim

s to reduce sexual violence but that is

   

™ André Chung for The Chronicle Review actually enforcing a contested vision
of sexual morality and disciplining

those who deviate from it.

Many observers assume that today’s important campus sexual-assault
debate is concerned with forcible or coerced sex, or with taking advantage
of someone who is too drunk to be able to consent. But the definition of
sexual assault has stretched enormously, in ways that would have been
unimaginable just a few years ago. Indeed, the concept of sexual
misconduct has grown to include most voluntary and willing sexual

conduct.

Behind this elastic idea of sexual misconduct is a web of well-meaning
federal statutes, especially Title IX, which prohibits sex discrimination in
education, and the Violence Against Women Act, which, in its 2013
reauthorization, requires colleges to publicly disclose how they define,
prevent, investigate, and discipline sexual misconduct. Under President
Obama, the Department of Education’s interpretations of those laws have
greatly expanded the control exercised by the federal government over

sexual conduct.

http://www.chronicle.com/article/The-College-Sex-Bureaucracy/2...gr9cFpj WGtPZ3d2bHFARFB2VGNIVWIIRHNTcXJVRITJMOUxcVoty 2tGVHVVWQ

44

SUBSCRIBE

Page 1 of 13

AR_00000755
The College Sex BureaheASe HLErGMsOOORAReISaidgocument 134-4 Filed 06/03/19 Page 286 of 312 1/6/17, 8:55 AM

In essence, the federal government

has created a sex bureaucracy that CO llege officials have
has in turn conscripted officials at been consc ri pted as
colleges as bureaucrats of desire,

bureaucrats of
responsible for defining healthy, .
permissible sex and disciplining d esire. The resu Its
deviations from those supposed undermine the fight
norms. The results are not only a ga j nst sexu al
violence.

cringeworthy but also unfair,
potentially racially discriminatory,
and detrimental to the crucial fight

against sexual violence.

With a new administration set to take office, a host of open questions arises
about what President-elect Donald J. Trump and his appointees will do with
the sex bureaucracy’s reins. Will they stay the course? Will they abandon the
current trajectory, lessening the role of the federal government in
establishing norms of sexual conduct? Or, as seems more likely, will they
use the extensive administrative apparatus at their command to advance a

different, retrograde vision of sexual morality?

itle [IX became law in 1972. Since then, what it means to

discriminate "on the basis of sex” has evolved through a process of

judicial and agency interpretation. Today the phrase "Title IX
complaint" commonly refers to an allegation of sexual misconduct by one
college student against another, but this view was alien at the time of the
law’s enactment. The Department of Education’s Office for Civil Rights,
known as OCR, is the lead agency for Title IX. Early regulations
implementing Title IX required colleges to establish their own internal
grievance procedures, so that individuals would have a forum to complain

about their institution's sex discrimination.

Since the 1990s, OCR and the courts have established that sex
discrimination under Title IX includes sexual harassment. As a result, the
mandate not to discriminate on the basis of sex includes a college’s
obligation to ensure that harassing conduct by employees or students
doesn’t create a hostile environment. According to this legal logic, ifa

college did not have effective policies and procedures in place to address

http://www.chronicle.com/article/The-College-Sex-Bureaucracy/2...gr9cFpj WGtPZ3d2bHFARFB2VGNIVWIIRHNTcXJVRIT/MOUxcVoty 2tGVHVVWQ Page 2 of 13

45

AR_00000756
The College Sex BureaheASe H1LErEMsO CORA Saidgocument 134-4 Filed 06/03/19 Page 287 of 312 1/6/17, 8:55 AM

harassing conduct that is pervasive or severe enough to create a hostile
environment, the college would be discriminating on the basis of sex and in

violation of Title IX.

In 2011, OCR announced a spate of new interpretations of Title IX in its
"Dear Colleague” letter explaining how colleges that receive federal funds
must address allegations of sexual violence. The letter argued that because
sexual violence is a form of sexual harassment, colleges’ responses to sexual
violence are also governed by Title IX’s ban on sex discrimination. Most
colleges have long had procedures to handle student discipline, including
for sexual assault and other sexual misconduct. But the 2011 "Dear
Colleague” letter made clear that a college’s sexual-conduct policies,
including the investigatory and disciplinary processes, are mandatory and
dictated by OCR’s interpretations of Title IX, whatever they might be. Before
2011, OCR had taken inconsistent positions on what was required of
colleges, sometimes stating even that they were "under no obligation to
conduct an independent investigation” of an allegation of sexual assault if it
“involved a possible violation of the penal law, the determination of which

is the exclusive province of the police and the office of the district attorney."

The past five years have seen hundreds of investigations into colleges whose
sexual-misconduct policies and procedures differ from OCR’s wishes.
Although many investigations remain unresolved, the modus operandi has
been to announce an investigation and then negotiate college-by-college
"resolution agreements” — lengthy documents that specify the defects in
the college’s sexual-conduct policies and procedures and include an
agreement that the institution will take specific steps to ensure compliance
with OCR’s views. The office has no legal authority to force colleges to do
anything that the law — whether a statute or regulation — does not
mandate. But it has pressured colleges to take measures that are clearly
beyond what the law requires, and colleges have entered these resolution
agreements "voluntarily" to resolve OCR investigations and avoid public-
relations nightmares. For example, OCR told colleges to put in place
measures that, as the "Dear Colleague” letter put it, "may bring potentially
problematic conduct to the school’s attention before it becomes serious
enough to create a hostile environment.” In other words, Title IX
compliance meant disciplining "potentially problematic conduct" before it

became unlawful.

http://www.chronicle.com/article/The-College-Sex-Bureaucracy/2...gr9cFpj WGtPZ3d2bHFARFB2VGNIVWIIRHNTcXJVRIT/MOUxcVoty 2tGVHVVWQ Page 3 of 13

46

AR_00000757
The College Sex BureaheASe HLErEMsO CORA SCaidgocument 134-4 Filed 06/03/19 Page 288 of 312 1/6/17, 8:55 AM

As part of a federal investigation, OCR sent a letter to the University of
Montana in 2013 stating that, rather than limit sexual-harassment claims to
unwelcome conduct that creates a hostile environment, the university
should define sexual harassment "more broadly" as "any unwelcome
conduct of a sexual nature.” By that definition, touching a person’s hand
during a date in a romantic way, sending a text message expressing
romantic attraction — or, for that matter, asking for consent to have sex,
could qualify as sexual harassment, and has, on some campuses. The
college’s failure to prohibit, investigate, and discipline this conduct would
then be unlawful, according to OCR’s broad definition, even if the conduct

itself had not created a hostile environment.

OCR explicitly made the
Un d er th eru b ric of Montana letter a "blueprint"
e for the reform of other colleges’
preventing sexual _
sexual-misconduct policies,
violence, colleges are and the push to expand the
now dee p in the definition of sexual harassment

has steadily continued. On

business of providing
September 9, 2016, OCR

a dvi ce on sex an d informed Frostburg State
relationshi ps. And University that it was violating
they' re not good at it Title IX because its sexual-

harassment policy stated that

“in assessing whether a
particular act constitutes sexual harassment forbidden under this policy,
the rules of common sense and reason shall prevail." The university’s policy
continued: "The standard shall be the perspective of a reasonable person
within the campus community.” Could it really be that a university engages
in sex discrimination by using the perspective of a reasonable person to
evaluate conduct, a standard that has long been a key feature of sexual-

harassment law, civil tort law, and criminal law?

The sex bureaucracy’s insistence that using reasonableness and common
sense is illegal would be amusing if the stakes for individuals and
institutions were not so high. The lives of both individual complainants and
students accused in the complaints are often seriously altered by findings or

nonfindings of responsibility for sexual misconduct. In addition to the

http://www.chronicle.com/article/The-College-Sex-Bureaucracy/2...gr9cFpj WGtPZ3d2bHFARFB2VGNIVWIIRHNTcXJVRIT/MOUxcVoty 2tGVHVVWQ Page 4 of 13

47

AR_00000758
The College Sex BureaheASe HLErEMsO CORA Saidocument 134-4 Filed 06/03/19 Page 289 of 312 1/6/17, 8:55 AM

reputational costs of being seen as soft on sexual violence, colleges have
been threatened with defunding by the federal government if they maintain
policies and procedures that do not satisfy OCR. And colleges are now
regularly defending lawsuits brought by students disciplined under the very
procedures that colleges adopted to appease OCR.

ecause sex without consent is sexual assault, and sex with consent

is just sex, the meaning of consent carries the weight of nearly the

entire legal regime. How to define and evaluate consent is a
subject of legal, political, and cultural dispute. While regulations that
implement the Violence Against Women Act of 2013 require colleges to
publish a definition of consent for purposes of disciplining sexual
misconduct, the government has not provided a universal definition. Each
college has been left to come up with its own, and some have produced

definitions that seem to prohibit the vast majority of actual sexual conduct.

As consent became the distinguishing feature of permissible sexual
conduct, many colleges, parents, and advocacy groups offered common-
sense advice: If there is any ambiguity about consent, stop. Don’t take the
absence of "no" to mean "yes." Make sure your partner is not just willing
but enthusiastic. Soon, asking for and receiving a clear "yes" for each
discrete act during a sexual encounter became a common requirement. At
some colleges, enthusiasm became not just precautionary advice but also a
definitional requirement of consent itself. Here, for instance, is the
University of Wyoming’s version: "Anything less than voluntary, sober,
enthusiastic, verbal, noncoerced, continual, active, and honest consent is
Sexual Assault.” By that standard, moving forward even after a clear assent

that is less than enthusiastic is, by definition, sexual assault.

So, too, could be sexual conduct with someone who is not completely sober
or who agrees to have sex after repeated requests (potential pressure
constituting coercion). Because some colleges’ expansive definitions render
much if not most sex that occurs on campus a technical violation of the
rules, there is wide discretion and leeway for a participant in a sexual
encounter to interpret or label the incident as sexual misconduct. This
definitional overinclusiveness makes it difficult for both colleges and
students to distinguish serious cases of sexual assault and harassment from

cases in which the absence of affirmative or enthusiastic agreement

http://www.chronicle.com/article/The-College-Sex-Bureaucracy/2...gr9cFpj WGtPZ3d2bHFARFB2VGNIVWIIRHNTcXJVRITJMOUxcVotYy 2tGVHVVWQ Page 5 of 13

48

AR_00000759
The College Sex BureaheA@Se PL GnGMcO CO AmedSearidgoCuMent 134-4 Filed 06/03/19 Page 290 of 312

nonetheless accompanied a genuinely voluntary decision to engage in
sexual conduct. Students who wereat the time willing to have sex can still
bring complaints against their partners, and under the college’s rules, such

complaints should be considered valid.

If the difference between consent and nonconsent turns on whether
agreement to each discrete act (e.g., kiss, touching of each body part,
penetration) in a sexual encounter was affirmative or enthusiastic, we will
increasingly see students who believe they were victimized after they
willingly engaged in sexual activity. One might ask, if a person was actually
willing, why would he or she afterward bring a complaint? It is not because
the complaint is fraudulent, but because a common feature of human
sexuality is ambivalence — both wanting and not wanting at the same time,
or wanting at one time and later wishing one hadn't. This is an acute and
pervasive challenge for college administrators, because legal ambiguity and
sexual ambivalence are a dangerous combination. When everybody is
technically violating an overly broad policy but only a small and
unpredictable subset is investigated and disciplined for it, largely at the
discretion of the partner who decides whether to complain, the results will
not be fair. Worse, it distracts from the important fight against sexual

violence and erodes the legitimacy of serious efforts to combat it.

You may think that an enlarged definition of sexual assault, even one that
leads to incidents of overpunishment, is acceptable if it also reduces sexual
violence against women. But sexual-conduct policies are gender neutral.
Women who do not receive affirmative consent for each step of a sexual
encounter with a man, or if the man was not entirely sober, have also
violated those policies. Men are beginning to file Title IX complaints against
women, because, according to the absurdly broad policy definition, they

can claim to have been sexually assaulted.

Aset of adjudicatory procedures that are fair, neutral, and rigorous could
serve as a check, albeit imperfect, on vague and overinclusive policy
definitions. Even if most sexual encounters could formally qualify as sexual
misconduct, robust and rigorous adjudication might accurately sort cases
that are worthy of discipline from those that are not. Unfortunately, since
2011, colleges have adopted inadequate and unfair procedures, perhaps in

overzealous efforts to avoid negative attention by OCR.

http://www.chronicle.com/article/The-College-Sex-Bureaucracy/2...gr9cFpj WGtPZ3d2bHFARFB2VGNIVWIIRHNTcXJVRITJMOUxcVoty 2tGVHVVWQ

49

1/6/17, 8:55 AM

Page 6 of 13

AR_00000760
The College Sex BureaheA@Se PL GnGMcO CO AmedSearidgoCuMent 134-4 Filed 06/03/19 Page 291 of 312

Many students disciplined under
these new policies have sued their
colleges, arguing that the procedures
used to investigate and adjudicate the
complaints were unfair and unlawful.

Such cases provide a glimpse both at

 

the sexual conduct that is being

André Chung for The Chronicle Review

disciplined by the sex bureaucracy
and at how the campus adjudicatory

process holds up in court.

In one federal case in 2015, a male student sued Washington and Lee
University after being expelled for "nonconsensual sexual intercourse” with
a female student. His court complaint claimed that the university's Title IX
officer in charge of the proceeding had earlier given a presentation arguing
"regret equals rape,” a position she framed as "a new idea everyone, herself
included, is starting to agree with." The complaint said the officer, citing an
article titled, "Is It Possible That There is Something In Between Consensual
Sex and Rape ... And That It Happens to Almost Every Girl Out There?,"
from a website called Total Sorority Move, had suggested "that sexual
assault occurs whenever a woman has consensual sex with a man and
regrets it because she had internal reservations that she did not outwardly

express."

The accused student claimed that the Title IX officer had not shown him a
copy of the accuser’s complaint in a timely fashion, refused his request to
have a lawyer participate in the proceedings, failed to interview several of
his suggested witnesses, selectively omitted facts from the investigative
report, denied his request to record the hearing, and hindered him from
putting questions to the accuser, who attended the hearing behind a
partition. After the court denied the university's motion to dismiss the case,

the parties settled.

Another federal case last year involved two male undergraduates at
Brandeis University who had a sexual relationship that lasted almost two
years. After they broke up, one of them attended a campus session on
sexual assault, and his thinking about his former boyfriend began to

change. He filed a complaint with the university, alleging "numerous

http://www.chronicle.com/article/The-College-Sex-Bureaucracy/2...gr9cFpj WGtPZ3d2bHFARFB2VGNIVWIIRHNTcXJVRITJMOUxcVoty 2tGVHVVWQ

50

1/6/17, 8:55 AM

Page 7 of 13

AR_00000761
The College Sex BureaheASe HLErEWsO CORA Saidocument 134-4 Filed 06/03/19 Page 292 of 312 1/6/17, 8:55 AM

inappropriate, nonconsensual interactions” during the relationship. While
sleeping together, he said, his boyfriend occasionally woke him up with
kisses, and sometimes continued kissing him when he wanted to go back to
sleep. When they showered together, his boyfriend looked at his genitals. At
the start of their romance, his boyfriend once put a hand on his clothed
groin while they watched a movie together. A year and a half into their
relationship, his boyfriend once tried to perform oral sex when the accuser

didn’t want it, and they quarreled and then made up.

The university found the accused

ex-boyfriend "responsible" in each Wh at Wi il th e Trum p
of these incidents and placed a oe .

a administration do
record in his student file that he
had been disciplined for "sexual with the Sex

misconduct, lack of consent, taking byreaucra cy he's
advantage of incapacitation, sexual «= ege

8 P inheriting?
harassment, physical harm, and

invading personal privacy." On

social media and elsewhere, the accuser referred to himself as a victim of
sexual assault and called his ex-boyfriend his "attacker," "rapist," and "a
threat to the safety of the well-being of the entire campus." The accused
student filed a federal lawsuit against the university. In refusing to grant the
university's motion to dismiss the suit, the judge found plausible the
accused student’s claim of unfair procedures, including Brandeis’s failure
to give him notice of specific charges, allow him to have counsel, or permit
him to cross-examine the complainant or witnesses. The student then
dropped the lawsuit, because, given the cost of continuing it, he felt

vindicated by the court’s ruling.

In September, a federal judge concluded that Brown University had
breached a student’s reasonable expectations about the university's
disciplinary process by applying a new affirmative-consent definition to an
earlier incident. Brown’s new definition specified that consent obtained
through "manipulation" was invalid; in a text exchange before the sexual
encounter, the female complainant told the male student that he was trying
to manipulate her, and he responded, "I’m trying to manipulate you a lot."
Finding that the accused student’s responsibility for sexual misconduct very

likely turned on Brown’s use of the new consent definition, the court held

http://www.chronicle.com/article/The-College-Sex-Bureaucracy/2...gr9cFpj WGtPZ3d2bHFARFB2VGNIVWIIRHNTcXJVRITJMOUxcVotYy 2tGVHVVWQ Page 8 of 13

51

AR_00000762
The College Sex BureaheASe HLErGMsOOHRAReISCaidgoCcument 134-4 Filed 06/03/19 Page 293 of 312 1/6/17, 8:55 AM

that he was entitled to a new hearing. In November, another federal court
held that the University of Cincinnati’s failure to allow an accused student
to put at least written cross-examination questions to the complainant

violated constitutional due process.

On both procedural and substantive grounds, courts applying federal and
state law have increasingly recognized unfairness in sexual-misconduct
policies and practices adopted by colleges. And in October, in the wake of
multiple court decisions in favor of accused students during the past year,
OCR itself found that Wesley College, in Delaware, had violated Title [IX with
the unfair procedures it used to expel a male student accused of live-
streaming without consent an otherwise consensual sexual encounter. The
college’s investigation had omitted an interview of the accused, and he had
not been given the incident report before the hearing or a chance to provide

or challenge evidence.

ecause many new definitions of consent on campus diverge rather

starkly from anything familiar in criminal law or civil tort law,

colleges have developed educational campaigns, categorized as
sexual-violence-prevention programs mandated by the Violence Against
Women Act. Clark University’s consent materials, subtitled "Doing It With
the Lights On,” tell students, "We want you to have great sex if you choose
to have sex — safer, mutually enjoyable, consensual sex." The University of
Wyoming has a "Don’t Kill the Mood" section in its consent materials, that
explains: "Asking for consent not only shows that you respect and care for
your partner, but it also shows your creativity and can even make the sexual
interaction more intimate." Students are instructed that consent should be
verbal — "‘Yes.’ Or even, ‘Yes, Yes, Oh! Yes!’ "— and are offered phrases to

use in a sexual encounter:

Baby, you want to make a bunk bed: me on top, you on bottom?Would you
like to try an Australian kiss? It’s like a French kiss, but "Down Under."P’ve

got the ship. You've got the harbor. Can I dock for the night?

Putting aside whether such utterances reduce the ambiguity of sexual
encounters, these instructions are not about rape, sexual assault, sexual
harassment, or sexual violence. They are how-to’s for sexual arousal,
proposition, and seduction. Moreover, in a statement such as, "Consent is

about real, honest, confident and open communication," consent stands in

http://www.chronicle.com/article/The-College-Sex-Bureaucracy/2...gr9cFpj WGtPZ3d2bHFARFB2VGNIVWIIRHNTcXJVRITJMOUxcVoty 2tGVHVVWQ Page 9 of 13

52

AR_00000763
The College Sex BureaheA@Se PL GnGMcO CO AmedSearidgoCuMent 134-4 Filed 06/03/19 Page 294 of 312

for a whole normative world of assumptions about what makes sex and
relationships good, satisfying, worthwhile, meaningful, and fulfilling. About
this, Wyoming is especially explicit: "By communicating what you want and
need from your sexual relationship (and your relationship outside the

bedroom), you will develop a more caring, responsive, respectful love life."

Under the rubric of preventing sexual violence, colleges are now deep in the
business of providing advice on sex and relationships. And they’re not good

at it.

he shift toward anticipating potentially problematic behavior

before it occurs is a feature of what might be called the public-

health model of sexual violence. This model of prevention centers
on identifying factors that increase the risk of sexual violence. For example,
the Department of Education requires colleges to publish their sexual-
violence-prevention programs, which must "consider risk factors for sexual
violence." The government’s compendium of risk factors for sexual
violence, assembled by the federal Centers for Disease Control and

non

Prevention, includes "lack of employment opportunities," "poverty," a "lack
of institutional support from police and judicial system," and "hyper-
masculinity.” Colleges are supposed to use these risk factors to formulate
and target their sexual-violence-prevention programs. Ohio University’s
"Black Men’s Think Tank" and "Healthy Masculinity Working Group," for
example, are categorized by the university in its annual security report as
focusing on "Relationship Level” risk factors; the "Better Bystanders"
program focuses on individual risk factors, and the "Sober Sex" posters are
classified as community-level interventions. This individual, relationship,
and community (or environmental) risk-factor framework is taken almost

verbatim from the CDC.

When the campus community is
told by the federal government
that students with the above risk
factors are more likely to commit
sexual violence, itis not hard to
imagine that when it comes to
accusation, investigation, and

adjudication, those individuals

http://www.chronicle.com/article/The-College-Sex-Bureaucracy/...gr9cFp| WGtPZ 3d2bHF4RFB2VGNIVWIIRHNTCXJVRIT/MOUxcVoty 2tGVHVVWQ

53

1/6/17, 8:55 AM

Page 10 of 13

AR_00000764
The College Sex BureaheASe AHLSrEMsO CORA SCaidgocument 134-4 Filed 06/03/19 Page 295 of 312 1/6/17, 8:55 AM

will also be perceived as more

likely to be perpetrators.

Last September, a black male
student who had been accused of
sexual assault by a white female

student sued the University of

 

Pennsylvania, claiming that an
Read More About 'Yes ennsyivania, Cla g thata
Means Yes' unfair investigation process
Affirmative-consent rules are intended discriminated on the basis of

to set clear standards for what's required
of students. And they're changing how

colleges adjudicate alleged assaults. rights laws. Elsewhere, OCR itself

* ‘Yes’ to Sex? Students has acknowledged the serious
Consider What That Looks

and Sounds Like 6 Premium

race, in violation of federal civil-

risk of race discrimination in

; student discipline in elementary
e As Consent Rules Change, Big

Questions Come to the and secondary schools, and has

Surface 6 premium gone so far as to issue guidance
¢ The Legal Limits of ‘Yes on "how to identify, avoid, and
Means Yes’

remedy discriminatory
* What “Yes Means Yes’ Means discipline." According to OCR,
for Colleges’ Sex-Assault . . .
oo African-American students "are
Investigations 6 PRemium
more than three times as likely as
their white peers" to be expelled
or suspended, and those substantial racial disparities "are not explained by

more frequent or more serious misbehavior by students of color."

When it cornes to sexual misconduct in higher education, however, OCR
has so far been silent about the risk of racial bias. The race of the parties in
sexual-misconduct cases is not included in existing federal reporting
requirements, so the issue is difficult to study and expose. Indeed, colleges
may interpret their obligations under the Family Educational Rights and
Privacy Act (Ferpa) as preventing the release of such data — if they even
compile and save such information, which they are not legally required to
do.

Among administrators, lawyers, and faculty members involved in sexual-
misconduct cases, however, stories of disproportionate racial impact are

common. "Case after Harvard case that has come to my attention, including

http://www.chronicle.com/article/The-College-Sex-Bureaucracy/2...gr9cFpj WGtPZ3d2bHFARFB2VGNIVWIIRHNTcXJVRITJMOUxcVoty 2tGVHVVWQ Page 14 of 13

54

AR_00000765
The College Sex BureaheASe HLErGWsOOORAReISaidgocument 134-4 Filed 06/03/19 Page 296 of 312 1/6/17, 8:55 AM

several in which I have played some advocacy or adjudication role, has
involved black male respondents," writes Janet Halley, our colleague at
Harvard Law School. "But the institution cannot ‘know’ this because it has
not been thought important enough to monitor for racial bias." It is
incumbent on OCR, as well as colleges and universities, to study and

address the potential for race discrimination in sexual-assault allegations.

exual norms change, and colleges have often been at the forefront

of that change. What is different this time around is that the shift

has been supervised by the federal government. Under the guise of
sexual-violence prevention and discipline, the sex bureaucracy has grown
to oversee sexual matters in a way that defies common sense and renders

most sexual interactions impermissible.

What will President-elect Trump do with the sex bureaucracy he’s
inheriting? Ignoring it isn’t a real option. Federal legal requirements are

now intertwined with college bureaucracies. Once institutions are created,
offices staffed, policies promulgated, and disciplinary boards have begun
meting out punishments, existing practices are likely to continue even if the
federal agency loses interest or cedes the field. An expansive bureaucratic
apparatus operating on every campus in the country would remain to carry

on a life and motivation of its own.

Title IX

Tracking Sexual Assault Investigations

(http://projects.chronicle.com/titleix/?cid=T9WIDGET}
in this era of enforcement, the government is conducting 300 investigations of colleges for possibly
mishandling reports of sexual violence.

So far, 58 cases have been resolved.
Search our investigation tracker by institution or keyword:

Seach... Go

Itis possible that the Trump administration will retract the 2011 "Dear

Colleague” Letter. But unless OCR adopts new interpretations of federal law
that forbid the very practices it has required for the past five years, it is hard
to imagine colleges making costly wholesale changes to the sex bureaucracy

they have expended great resources to build. The many institutions that are

http://www.chronicle.com/article/The-College-Sex-Bureaucracy/...gr9cFp| WGtPZ 3d2bHF4RFB2VGNIVWIIRHNTCXJVRIT/MOUxcVoty 2tGVHVVWQ Page 12 of 13

55

AR_00000766
The College Sex BureaheASe H1LErEWsO CORA Saidgocument 134-4 Filed 06/03/19 Page 297 of 312 1/6/17, 8:55 AM

bound by resolution agreements they entered into with Obama’s OCR will
continue to be bound by them, unless OCR goes so far as to invalidate the
existing agreements, which is highly unlikely. Inertia is now on the sex

bureaucracy’s side.

There is little in the historical record to suggest that any president — much
less this one — would give up power and control on this order of
magnitude. The sex bureaucracy is probably here to stay. During the
campaign, a videotape emerged of Trump bragging about assaulting
women, which was followed by a dozen women’s accusations that he had
assaulted or harassed them. His administration, in turn, may want to
appear tough on sexual violence. Meanwhile, it will be filled with people
who have gone on the record against premarital sex and homosexuality.
The new administration will use the sex bureaucracy to advance its own

version of sexual morality.

The norms of sexual conduct embraced by activists in recent years are, of
course, not the same as the sexual morality potentially imposed from the
right. But common ground between them may not be so elusive in the sex
bureaucracy. Almost the entire domain of sexual interaction is now
regulated under the guise of sexual-violence prevention, on which right and
left can agree. The sex bureaucracy will therefore not only survive the
change in administration, but it may flourish. What is more, future
iterations may more explicitly reveal how an expansive regulation of

problematic sex and a conservative project of sexual morality can converge.

Jacob Gersen and Jeannie Suk Gersen are professors at Harvard Law School.
This essay is adapted from an article published in the California Law

Review.

1255 Twenty-Third St., N.W.
Washington, D.C. 20037

Copyright © 2017 The Chronicle of Higher Education

http://www.chronicle.com/article/The-College-Sex-Bureaucracy/...gr9cFp| WGtPZ 3d2bHF4RFB2VGNIVWIIRHNTCXJVRIT/MOUxcVoty 2tGVHVVWQ Page 13 of 13

56

AR_00000767
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 298 of 312

As approved 12/18/2014

HLS Sexual Harassment Resources and Procedures for Students

1. Resources and Reports Relating to Sexual or Gender-Based Harassment.
HLS is committed to equal opportunity, respect, fairness and
nondiscrimination, and to taking appropriate steps to end any harassment,
prevent its recurrence, and, where appropriate, remedy its effects. To that end,
HLS has a Title IX Unit, currently consisting of a Title IX Coordinator
(currently, the Associate Dean and Dean tor Academic and Faculty Affairs) and
two Deputy Title [IX Coordinators (currently, the Associate Dean and Dean
of Students and the Assistant Dean and Chief umn Resources Officer),
whose purpose is to oversee implementation of the Harvard University Sexual

and Gender-Based Harassment Policy (the “Policy, This includes receiving
reports of sexual or gender-based harassment (see 1.2 below), determining
interim measures, supervising investigation and resolution of complaints under
these procedures, and informing students about the Policy and these
procedures (including 1.1 through 1.8 below). Each Title [X Coordinator is an
experienced administrator trained in identifying and responding to sexual
harassment and its harm to equal educational opportunity, as understood in
light of principles of academic freedom and free speech, and other aspects of
Title [X and the Policy.

 

1.1 Confidential Resources. The HLS community should be aware of relevant
confidential resources, which are available both before and after a person
communicates with any Title EX coordinator about potential violations of the

Policy:

 

 

e Harvard University Office of Sexual Assault Prevention and Response
l:

 

Hatvard Cha
RESPONSE Peer Counseling

CHS Counseling and Men tal i

 

 

e
x
pooled
rm
SS
I
mu
howd
cA
ne
wot
ay
my

af

 

These resources can provide confidential advice and counseling. Information
disclosed by an individual to these counselors will not be disclosed to a Title IX
Coordinator or any other person without an individual’s express written
permission, unless there is an imminent threat of serious harm to the individual
ot others, or a legal obligation requires disclosure (c.g., if there is suspected
abuse of a minor). These counselors can provide more information about the
extent of confidentiality.

Under applicable law, many members of HLS community — including faculty

o7

AR_00000768
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 299 of 312

and senior administrators — may be required to report incidents to the Title EX
Unit, and so may not be able to keep the matter completely confidential. The
Title [IX coordinators themselves may be required to investigate and seek to
address Policy violations, and so may not be able to keep the matter completely
confidential. If a student’s information may not be kept confidential, the
student will be notified of the information that will be disclosed, to whom, and
why. The above contidential resources may be useful to consult as a first step.

1.2 Reports of Title EX Violations. Individuals are encouraged to report any
violation of the Policy to the Title IX Unit. Contact information for the Title
TX coordinators is here:

@ Catherine Claypoole, HLS Interim Title IX Coordinator
Griswold 200
1525 Massachusetts Avenue
Cambridge, MA 02138

claypoole@law.harvard.edu

 

@ Kevin Moody, HLS Deputy Title [IX Coordinator
Hauser 010
1575 Massachusetts Avenuc
Cambridge, MA 02138

kmoody(@law, harvard.edu

 

e Marcia Sells, HLS Deputy Title IX Coordinator
WCC 3039
1585 Massachusetts Avenue
Cambridge, MA 02138
al

  

  

aw.harvatd.edu

 

Reports of sexual harassment, including sexual assault and sexual violence will
be processed under the Procedures detailed herein when both the complainant
and the respondent are HLS students. If either the complainant or the
respondent is a non-HLS student, the University’s Procedures for Handling
Complaints Against Students will be used, and, when the respondent ts an HLS
student, will be supplemented by the Law School’s Interschool Sexual
Harassment Procedures. The Law School’s Administrative Board Procedures
will not be used for complaints of sexual harassment, including sexual assault
or sexual violence.

58

AR_00000769
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 300 of 312

1.3.1 Anonymous Reports. Persons may wish to report violations of the
Policy anonymously. If a person reporting a potential violation self-identifies
but asks to remain anonymous, the Title EX Unit will decide how to proceed,
taking into account the person’s wishes, the University’s commitment to
providing a safe and non-discriminatory environment, and the right of any
person accused of a violation of the Policy to have notice of allegations if any
action may be taken that would affect the accused. It may not be possible to
guarantee the reporting party anonymity in certain circumstances.

1.3.2 Informal Reports. Individuals may wish to file a formal complaint about
a Policy violation (see 2.1 below), or to report informally (1.c., without initiating
a formal complaint). The Title [X Unit shall inform anyone making an
informal report that he or she may initiate a formal complaint at any time,
regatdless of what steps are being or have been taken in response to an
informal report. Reporting persons should be aware that although the Title [X
Unit will often be able to maintain confidentiality of reporting persons, the
Title IX Unit may sometimes be required to take actions to protect the safety
of HLS community members that may result in the identity of the reporting
person being disclosed (to the police, for example). Reporting persons are
encouraged to consult with the confidential resources identified above before
self-identifying to the Title IX Unit. When reporting persons seek to remain
anonymous or have their identities kept confidential, they will be informed that
honoring such a request may limit the ability of HLS to respond fully to any
reported event, including discipline against a reported person, that the Policy
prohibits retaliation, and that HLS will take steps intended to prevent
retaliation and to respond to it strongly if it occurs.

1.3.3 Informal Process. If the Title EX Unit concludes that it is possible to
resolve a matter, whether after a formal complaint or an informal report, in a
prompt, fair and adequate manner through an informal process involving and
with the consent of the parties (including the reporting person and person
whose conduct may have violated the Policy), the Title [X Unit may seek to do
so. After a formal complaint is made, this informal process may be used only if
the complainant affirmatively seeks such a process, and any party may
terminate or decline any informal process at any time, without penalty. No
person reporting that he or she has been sexually assaulted will be asked to
mediate or reach a resolution of the report directly with a person alleged to
have committed the assault. Before using any informal process, the Title [X
Unit will notify those involved about the advantages and disadvantages of the
process, and establish and notify those involved about reasonable timeframes

59

AR_00000770
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 301 of 312

for the process. The Title IX Unit will report to the Title [CX Committee (see 6
below) about the use, timeliness and outcomes of the informal process, without
disclosing parties’ names.

1.3.4 Legal Advice. When reported conduct by any person might constitute
criminal conduct, the person whose conduct is reported should, and the
reporting person may wish to, seck legal counsel before making any written or
oral statements, and seek advice about how his or her participation itn an
informal process could affect any criminal case 1n which he ot she is or may
become involved.

1.4 Leniency on Other Policy Violations. To encourage reports of violations
of the Policy, HLS may at any point in an investigation or proceeding offer
leniency with respect to violations of other HLS policies that may come to light
as a result of such reports, depending on the circumstances.

 

1.5 Timeliness. Reports may be made at any time, regardless of how much
time has clapsed. Those with information about violations of the Policy are
encouraged to report as soon as possible. Prompt reporting allows for prompt
and effective responses. If a person who violated the Policy is no longer
employed or a student at the time of a report, HLS may not be able to take
action against that person. Reports may be valuable in allowing HLS to
support affected individuals, prevent recurrences or address the effects of
reported conduct.

1.6 Interim Measures. As described in 5 below, HLS through its Title EX Unit
will provide prompt and reasonable interim measures to support and protect
the safety of all parties, the educational environment, and the HLS community;
to deter retaliation; and to preserve the integrity of the investigation and
resolution process.

1.7 Criminal Complaints and Police Assistance. Any member of the HLS
community may at any time also file a criminal complaint or seek assistance in
preserving physical evidence from the Harvard University Police. Information
on those resources can be found here:

 

e Harvard University Police Department
1033 Massachusetts Avenue
6" Floor, Cambridge, MA 02138
Urgent: 617-495-1212
Business: 617-495-1215

 

60

AR_00000771
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 302 of 312

HLS and the Title LX Unit will assist anyone reporting or accused of Title IX
violations in contacting law enforcement officials.

1.8 Process Confidentiality. To encourage parties and witnesses to participate
in these procedures (including anonymous reports, informal reports, and
formal complaints), all involved should keep confidential any information they
receive in the course of their participation, other than to consult with advisors
and attorneys, and incidental to secking support and advice from family, clergy,
health professionals, and others playing a similar role, all of whom should also
be advised by anyone seeking their support to keep such information
confidential. To balance the interest of protecting confidential information and
encouraging participation in these procedures by parties and witnesses, on the
one hand, against the interest of participants in being able to disclose
confidential information to family, clergy, health professionals, and others, on
the other hand, the Title [IX Committee (see 6 below) shall develop instructions
on the confidentiality obligations of parties and witnesses. Disclosure of
confidential information received in participating in these procedures has the
potential to compromise the integrity of these procedures and may be viewed
as retaliation that violates the Policy. Upon the initiation of an investigation,
the Title [IX Unit shall remind the parties, in writing, of their obligations
regarding confidentiality. Public disclosure of confidential information
received as a result of participation in these procedures may constitute a
violation of HLS standards of conduct, and shall be subject to these procedures
as a telated matter (see 2.7 below).

2. Complaints and Investigations. HLS is committed to providing a fair and
prompt investigation of violations of the Policy. During any investigation and
resolution of a complaint, both complainants and respondents have the
opportunity to obtain counsel or assistance from lawyers or advisers of their
choice (see 2.3 below), to have an impartial adjudication (sce 3 below), to
present witnesses and relevant evidence and have the complaint reviewed at a
hearing (see 3.3 below), and to appeal (see 4 below). HLS will promptly and
concurrently notify the parties in writing of the outcome of any formal
complaint or appeal (see 2.4.1, 3.5.3 and 4.4).

 

2.1 Formal Complaints. A formal complaint shall state Gf known to the
complainant) the name(s) of the persons involved in and witnesses to the
conduct, describe the conduct, identify to the extent reasonably possible the
dates and places of the conduct. The complaint shall be signed and dated by
the complainant. The Title [X Unit shall promptly provide a copy of the

61

AR_00000772
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 303 of 312

complaint to all respondents named in the complaint.

2.2 Investigations Generally. To protect complainants, respondents, and the
HLS community, allegations of violations of the Policy will be investigated
promptly (see 2.4.4 and 2.4.5) and fairly by or under the supervision of the Title
TX Unit. Investigations may be initiated whenever warranted, including in
response to a formal complaint, in the absence of a formal complaint, or after a
formal complaint has been withdrawn. Where a complainant specifically
requests a complaint not be investigated, an investigation may be initiated if the
Title [IX Unit determines that the facts warrant an investigation. The Title IX
Unit will take into account concerns articulated by complainants and
respondents, the best interest of the community, fairness to all concerned, and
the University’s legal obligations under Title IX. Investigations under these
procedures may be carried out prior to, simultaneously with, or after criminal
or civil proceedings (see also 2.4.4 and 2.4.5 below). Any investigator will be
impartial and unbiased, will disclose any real or reasonably percetved conflicts
of interest, and have training in investigating and evaluating conduct under the
Policy, including applicable confidentiality requirements. The Title IX
Committee (see 6 below) will periodically review and provide general guidance
to the Title IX Unit on the qualifications and conduct of investigators.

 

2.3 Advisors and Counsel. All parties may consult with advisors of their
choice, including an attorney, at any point in the process. The Title [X Unit
will notify parties that they may consult with advisors (including an attorney),
and the names of potential advisors (including attorneys). HLS will provide
financial assistance to parties unable to afford an attorney who would like to do
so, subject to reasonable fee structures and limits determined from time to time
by the Title IX Committee (see 6 below). Ordinarily, an investigator (see 2.4.2
below) will speak directly with a complainant and respondent, and each may
have an advisor or attorney present, and if a student requests, the student’s
advisor or attorney may participate in the conversation.

2.4.1 Initial Assessments. The Title [IX Unit will make an initial assessment
following a report or complaint about a violation of the Policy. Based on that
assessment, the Title [IX Coordinator may act as follows: (a) if the conduct,
even if substantiated, would not violate the Policy, the Title [X Coordinator
may dismiss the complaint; (b) if the conduct (or complaint) is outside the
scope of the Policy, but within the scope of another policy, reter the matter to
another office; (c) if the Title [IX Coordinator concludes that it is possible to
resolve the case in a prompt, fair and adequate manner through an informal
process involving and with the consent of both the complainant and

62

AR_00000773
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 304 of 312

respondent, the Title IX Coordinator may seek to do so (subject to limits in
1.3.3 above); or (d) if the conduct, if substantiated, would violate the Policy, the
Title IX Coordinator may initiate an investigation. Before the commencement
of any investigation or proceeding, the parties shall be promptly notified in
writing of the result of this initial assessment. In any case, the Title IX
Coordinator may also identify and implement appropriate interim measures
(see 5 below).

2.4.2 Investigations and Investigatory Record. If the result of the initial
assessment is an investigation, such investigations will generally include
individual interviews of the complainant, respondent, and any relevant
witnesses. The investigator will keep and preserve a record of the investigation.
This record will be the basis for any recommended findings by the investigator

(see 3.3 below).

2.4.3. Notice and Opportunity to Respond. The record prepared by the
investigator (see 2.4.2 above) will be shared promptly and equally with
complainant and respondent, redacted if and to the extent required by and
consistent with law. Each party will have an opportunity to meet again with
the investigator, respond in writing, and request gathering of additional
information by the investigator. If additional information is gathered, it will
become part of the record and shared with all parties, who again will have an
opportunity to respond. The parties will be updated at regular intervals of the
status of the investigation.

2.4.4 Timeframes. HLS will seek to complete any investigation and resulting
disciplinary process (including a decision on any remedies) within 45 business
days after receipt of a complaint. HLS will seck to complete any appeal within
20 business days after receipt of the appeal. An investigator may impose
reasonable timeframes on all parties to allow the timely completion of a
proceeding. Timeframes for all phases of a process apply to all parties equally.
Investigations will continue according to these timeframes during summer and
other times HLS classes are not in session.

2.4.5 Extensions. There may be circumstances requiring longer timeframes.
Timeframes may be extended, for example, in the interest of the integrity and
completeness of the investigation, to accommodate witness availability, or to
comply with requests by ot not to prejudice investigations or processes of
external law enforcement, or for other legitimate reasons, including the
complexity of the investigation and the severity or extent of alleged misconduct.
HLS will notify the parties of any extensions of timeframes. Although

63

AR_00000774
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 305 of 312

cooperation with law enforcement may require temporary suspensions of an
HLS investigation, HLS will promptly resume its investigation upon being
advised that law enforcement’s evidence gathering is completed. HLS will not
wait for the conclusion of criminal proceedings to begin its investigation, and
will provide appropriate interim measures throughout, including during
suspensions and extensions. The Tide [X Unit will work with the parties to
balance the value of promptness with the value of in-person meetings in an
investigation.

2.5 Cooperation. HLS expects members of the HLS community, including
witnesses, to cooperate with an investigation. It is understood that there may
be circumstances in which complainants may wish to limit their participation,
and a complainant may choose to do so, although HLS may be obligated to
conduct an investigation. It is understood that respondents may be advised not
to provide information in circumstances that could prejudice their rights in
external proceedings, and a respondent may choose not to do so, although
HLS may be obligated to conduct an investigation. HLS will not draw any
adverse inferences from silence in such citcumstances, but may impose interim
measures, reach findings and implement any or all of the remedies available
under 3.5.1 through 3.6 below, as appropriate.

2.6 Sexual History. The parties’ sexual histories will not generally be a subject
of an investigation or questions at a hearing (see 3.4 below). However, the
history of relations among parties may be relevant. For example, if
“anrequested or uninvited conduct” is at issue,’ the sexual history between the
parties may be relevant to determining whether the conduct was unrequested
and uninvited during the incident in question, although it must be remembered
that even in the context of a relationship, an acceptance of a request for one
sexual act does not imply acceptance for another sexual act, and an acceptance
of a request on one occasion does not constitute acceptance on a subsequent
occasion, In addition, under very limited circumstances, sexual history may be
relevant to explain injury, to provide proof of a pattern or of repeated events,
ot for another specific question raised by an allegation. The investigator shall
determine the relevance of evidence to the investigation and whether its
relevance is outweighed by the dangers of unfair prejudice, confusion, or undue
delay, and the adjudicatory panel will determine such matters at a hearing.

2.7 Related Matters and Coordination. The Title [X Unit shall generally
consolidate investigations of multiple related complaints under the Policy, and

 

 

' Policy at 2.

64

AR_00000775
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 306 of 312

shall also generally consolidate investigations of complaints under other HLS or
University policies that are factually related to a Policy violation investigation.
The Administrative Board and the Title DX Unit shall coordinate their efforts in
such cases, and the Administrative Board Chair shall ordinarily suspend
Administrative Board proceedings for any matter covered by the Policy or
factually related to such a matter, refer the matter to the Title EX Coordinator,
and so notify the parties.

3 Adjudications: Standard of Proof. When the Title IX Coordinator
determines to conduct or supervise an investigation (see 2.4.1 above), in order
to permit a timely hearing should one be requested by any party (see 3.3 below),
the Title EX Unit or a delegate will initiate the scheduling and the parties’
selection of a three-person adjudicatory panel, as set forth in 3.2 below. If used,
such a panel will determine if the Title LX Coordinator has shown by a
preponderance of the evidence that the Policy has been violated, and will
adjudicate related matters under other policies in accordance with those policies.

3.1 Adjudicators’ Qualifications. All panelists shall be trained in evaluating
conduct under the Policy and these procedures, including applicable
confidentiality requirements, have relevant expertise and experience, be
impartial, unbiased, and independent of the community (e., not current
students, faculty, administrators, or staff of Harvard University), will disclose
any real or reasonably perceived conflicts of interest or recuse themselves in a
particular case, as appropriate, and to the extent feasible reflect the value of
diversity in all its forms and meet such other criteria as the Title [IX Committee
(see 6 below) may from time to time establish. A list of no fewer than twelve
qualified panelists shall be chosen under the supervision of the Title [X
Committee, and maintained and kept up to date by the Title EX Unit.

 

3.2. Selection of Adjudicators. Each specific adjudicatory panel will be
determined as follows: cach of the complainant and respondent may choose
from the list of qualified panelists one adjudicator; and the two adjudicators so
chosen will choose a third from the same list, who shall chair the panel. This
panel of three will adjudicate the complaint. If the investigation does not
involve a complainant, the Title [X Coordinator shall designate a panelist in
place of the complainant.

3.3 Pre-Hearing Dispositions, Reports, and Requests for Hearings. If, at the
completion of the investigation, the Title [X Coordinator or the investigator

concludes there is no plausible basis for a finding of a violation of the Policy,
the investigation may be terminated and the parties so notified. If the Title IX

65

AR_00000776
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 307 of 312

Coordinator concludes that it is possible to resolve the case in a prompt, fair
and adequate manner through an informal process involving and with the
consent of both the complainant and respondent (subject to the limits in 1.3.3
above), the Title [X Coordinator may seck to do so. If the Title EX
Coordinator or investigator believes no such informal resolution is possible,
and concludes that there is a plausible basis for finding a violation of the Policy,
the Title IX Coordinator or investigator will prepare a report stating the
plausible basis for finding a violation of the Policy. The Title TX Unit will
provide the report to each party, and inquire of the complainant and the
respondent whether either desires an oral hearing (a “hearing”’). If any party
desires a hearing, the Title DX Coordinator will schedule a heating with the
adjudicatory panel. Otherwise, the adjudicatory panel will make its decision
based on the investigator’s report, the investigation record, any further written
materials the parties wish to submit to the panel (which shall be provided to the
other parties), and any written materials other parties submit in response.

3.4 Conduct of Hearings. At any hearing, the parties will have equal
opportunity to participate, with up to two advisors (including up to one
attorney). The adjudicatory panel shall determine the conduct of the hearing,
subject to these procedures and the Policy, and shall be provided with
reasonable support and administrative assistance by HLS. Formal rules of
evidence will not apply, and the panel may set reasonable time limits (subject to
2.4.4 and 2.4.5) and other regulations for the hearing. The investigator will
present the results of the investigation, and the parties will have an equal
opportunity to respond. The parties will also have an equal opportunity to
present witnesses and relevant evidence and have questions asked of other
parties (see 3.4.1 below), and to ask questions of the investigator. Hearings
shall not be open to the public. The only participants shall be the parties, their
advisors and attorneys, witnesses, the adjudicators and any staff they may need
for the conduct of the hearing, the Title [IX Coordinators and, with prior notice
to the chair of the adjudicatory panel, any member of the Title [X Committee.
A transcript of the hearing shall be kept and made available to the parties.

3.4.1 Questions at Hearings. These procedures recognize the potential harm
to the parties of having questions asked directly by another party, and the
potential for the prospect of such a form of questioning to deter legitimate
complaints, while also recognizing that direct questions may provide a party
with a greater ability to test the truth of claims by another party than other
methods of questioning. Reflecting these competing interests: (a) parties may
not directly address each other in the hearing; (b) if requested by a party, the
panel will arrange for means to allow questions to be posed to the parties out

 

66

AR_00000777
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 308 of 312

of the physical presence of the other parties and their advisors and attorneys, all
of whom may watch from a separate, private room via closed-circuit television;
(c) questions to be posed on behalf of one party to another party must be asked
through the chair of the adjudicatory panel, including “live” questions during
the hearing and in response to answers by those being questioned, via
electronic text or other methods, and (d) the chair of the panel will ask in
substance all relevant questions a party submits that are not prohibited by these
procedures (see 2.6 and 3.4 above).

3.5 Post-Hearing Dispositions and Remedy-Relevant Evidence. The
adjudicatory panel will determine by majority vote whether a violation of the
Policy has occurred, and will write a decision (which may incorporate the
investigator’s report, as the panel deems desirable) stating the basis for their
conclusion. All adjudicators shall sign the final decision (including any dissent)
as a record of their deliberations and dispositions. The parties will be notified
of their decision (see 3.5.3 below). Each party may submit evidence or written
argument relevant to remedies or mitigation up to two business days after
receiving the final decision, and will have one business day to respond to
evidence submitted by any other party.

 

 

3.5.1 Determination of Remedies. The panel will also determine remedies, by
a majority vote. The remedies may include those described in 3.6 below.
Remedies shall take into account the severity and impact of the conduct, the
gravity and circumstances of the violation, including the awareness and intent
of the parties, the tmpact of the violation on the complainant, the safety of the
community, the student’s previous disciplinary history (based on consultations
with the Secretary and the Chair of the Administrative Board), any evidence
submitted by the parties relevant to remedies, and the goals of the Policy and
these procedures, including HLS’s commitment to equal opportunity, respect,
fairness and nondiscrimination. Remedies shall also take into account remedies
imposed in prior cases at HLS, both within and outside the context of the
Policy, based on consultations with the Administrative Board Chair and
Secretary.

3.5.2 Adjudication of Related Matters. The panel will adjudicate any related
matters in accordance with relevant policies, and state their conclusions as to
those matters in the same decision (see 2.7 above).

 

3.5.3 Notice of Disposition and Remedies. Subject to law, all parties to a
formal complaint shall be promptly and contemporaneously provided with a
copy of the panel’s decision, including a description of remedies, as well as a

 

67

AR_00000778
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 309 of 312

statement as to their appeal rights.

3.6 Remedies Available. Violations of the Policy may result in the following
remedies: (1) Measures similar in kind to the interim measures listed in 5 below,
such as a one-way no contact order, or changing academic schedules or
restricting access to activities or facilities, except that following a finding that a
respondent violated the Policy, no burden of such measures will fall on a
complainant. Such measures may be put into place pending appeals.

(2) Warnings that do not become part of a student’s individual permanent
record, but which may be considered in future disciplinary proceedings.

(3) Reprimands, i-e., more serious warnings that become part of a student’s
individual permanent record. (4) Disciplinary probation for a set period of
time, during which further violations of the Policy or other HLS policies will be
grounds for suspension or dismission, and during which counseling and formal
apology may be required. (5) Suspensions, which may be conditional or
unconditional. Conditions may include without limitation counseling and
formal apology. (6) Loss of campus housing of on-campus employment.

(7) Restriction of access to space, resources, and activities. (8) Withholding of
degree. (9) Dismission or expulsion.

4 Appeals. Each party (respondent and complainant) may request an impartial

appeal.

4.1 Appeal Board. All appeals will be decided by a faculty board consisting of
the faculty members of the Administrative Board, each of whom shall have
received training under the Policy (including Title EX and applicable
confidentiality requirements) and these procedures. Members of the appeal
board shall be impartial and unbiased, and shall disclose any real or reasonably
perceived conflicts of interest, or recuse themselves, as appropriate.

4.2 Grounds tor Appeal. Grounds for appeal consist of (1) substantial
relevant information not presented and that reasonably could not have been
presented during the adjudication; (2) an excessive of insufficient remedy;

(3) procedural unfairness, procedural error, or misinterpretation of the Policy’s
substantive legal standards that substantially affected the outcome; or (4) a
conclusion that, on the record as a whole, no reasonable panel could have
reached the same outcome using the same evidentiary standard.

4.3 Appeal Outcomes. The appeal board may uphold the original decision and
remedy if any; alter the remedy; or return the case to the adjudicatory panel for
further proceedings.

68

AR_00000779
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 310 of 312

4.4 Appeal Procedures. The deadline for appeals is the fifth business day after
the party requesting the appeal has been notified of the adjudicatory panel’s
decision. Requests for an appeal shall be in writing to the Title EX Coordinator.
If any party requests an appeal, all parties shall be notified of the appeal, how to
participate, and the outcome. Appeals will ordinarily be on the written record.
The appeal board may by majority vote request an oral presentation on specific
issues identified by the appeal board. The appeal board will determine
procedures for any such oral presentations, consistent with the principles in 3
above, including equal opportunity for all parties to participate.

5 Scope of and Process for Interim Measures. On receipt of a report or
complaint concerning a possible Policy violation, a Title [X Coordinator will
identify reasonable and appropriate interim measures to mect the goals stated
in 1.6 above. Interim measutes may be provided regardless of whether a
formal complaint is filed. To the extent feasible given the nature of the relief,
any person significantly affected by an interim measure may seck a prompt
review of intetim measures for abuse of discretion from all other HLS Title [X
Coordinators, who shall either approve or revise the measures.

 

5.1 Types of Interim Measures. Interim measures may include: (1) Access to
counseling services, and assistance in arranging an initial appointment;

(2) Access to tutoring or other academic support, including rescheduling of or
extra time for exams and assignments; (3) Changes in class schedules, including
the ability to transfer course sections ot withdraw from a course without
penalty; (4) Change in work schedules or job assignments; (5) Changes in
campus housing; (6) Provision of medical services; (7) “No contact” orders
(administrative remedy designed to curtail or bar contact or communications
between or among individuals); (8) Provision of escort services; (9) Any other
measures consistent with law and HLS’s educational mission that can be used
to achieve the goals of the Policy. Degtees will ordinarily not be awarded to a
respondent while a formal complaint under these procedures is pending.

5.2 Design of, Procedures for, and Monitoring of Interim Measures. Interim
measures should be designed in a fair manner to meet the goals stated in 1.6
above and so as to minimize the impact on all affected, including any
complainant and respondent in a formal case under these procedures.
Requests for interim measures should be directed to one of the Title EX
coordinators, who will collaborate with the HLS Dean of Students in
monitoring or supervising the monitoring of the implementation of such
measures and coordinating any response by HLS with other offices at Harvard

 

69

AR_00000780
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 311 of 312

and with law enforcement if needed. All members of the HLS community are
encouraged to report to the Title [X Coordinator any failure to abide by
restrictions imposed by interim measures. Violations of such restrictions are
violations of the Policy.

 

6 Title EX Committee. The Dean shall designate a standing committee (the
Title IX Committee) consisting of tenured faculty (other than faculty
members of the Administrative Board who serve as the appeals board under
these procedures), based on suggestions from faculty members and reflecting
to the extent feasible diversity in all its forms. This committee will be
responsible for monitoring the use, timeliness and outcomes of informal
resolutions (see 1.3.3 above); appropriate instructions regarding confidentiality
(see 1.8 above); the method and conduct of investigations chosen by the Title
IX Coordinator (see 2.2 above); after consultation with the Dean for
Administration, setting reasonable regulations for compensation of attorneys
on behalf of students (see 2.3 above); approving and periodically reviewing and
if necessary revising adjudicator criteria (3.1 above); and reviewing generally the
use of interim measures (see 5 above). The committee shall consult regularly
with student liaisons designated by the student government in consultation
with the Dean of Students. The Title [X Committee shall report to the Dean
and the faculty at least once a year on any significant decisions of interpretation
or implementation of the Policy and these procedures by the Title TX Unit, the
appeal board, the adjudicators, or the investigators. The Title [IX Committee
will be kept fully informed by all participants about any decisions or practices
that may be of concern to the faculty, will be advised by the faculty of matters
that are of particular concern to faculty members, and will be tree to propose
to the faculty changes to or interpretations of these procedures. The Title IX
Committee’s manner of reporting and consultation will be designed to provide
needed or legally required confidentiality of information it receives.

7 Records. The Title [X Coordinator shall maintain records of notices,
communications, assessments, records, and reports specifically required under
these Procedures, including under 2.3 (notice regarding rights to advisors and
attorneys), 2.4.1 (initial assessments), 2.4.2 (investigation records), 3.3
(investigation reports), 3.4 (hearing transcripts), 3.5 (decisions), and 4 (appeals).
Student disciplinary records will be maintained separately, in accordance with
HLS policies. All records under this section shall be maintained at least as long
as any legally required period.

70

AR_00000781
Case 3:18-cv-00535-JSC Document 134-4 Filed 06/03/19 Page 312 of 312

Robb Jones

From: Robb Jones

Sent: Tuesday, August 22, 2017 11:57 AM

To: Jackson, Candice

Subject: United Educators’ Title IX Studies on Campus Sexual Assault

Attachments: 2015 Sexual_assault_claim_study.pdf; Alyssa’s RRB -- Sexual Assault Claims

Study.pdf; RRB Review of Student-Perpetrator Claims (1).pdf; RRB Review of
Student-Victim Sexual Assault Claims 2017. pdf

Ms. Jackson: | was on the call with the NACUA folks on August 11 and am following up with the United
Educators Claims Studies involving Title IX and campus sexual assaults. Thank you again for the time you
spent with us and | am happy to answer any questions or discuss these further if you would wish,

Robo Jones | Sr. Vice-President and General Counsel for Claims Management

United Educators | Prevention and Protection for Education
Suite B00 7700 Wisconsin Avenue

Bethesda, MD 20814

phone 307.275.6402

wy ore. |

 

Follow me on Twitter’ @RobbJones_UE

Sley connected to Uc: Linkedin, Tweler, and You Tuee

AR_00000782
